Execution Version


CREDIT AGREEMENT
dated as of October 28, 2019,
among
PHARMACEUTICAL RESEARCH ASSOCIATES, INC.,
as the Borrower,
PRA HEALTH SCIENCES, INC.,
as Holdings,
The Several Lenders
from Time to Time Parties Hereto,
PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Collateral Agent,
Letter of Credit Issuer, Swingline Lender and a Lender,

JPMORGAN CHASE BANK, N.A., and
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Syndication Agents,
BOFA SECURITIES, INC., SUNTRUST BANK and
TD BANK, N.A.
as Co-Documentation Agents,
CITIZENS BANK, N.A., BBVA COMPASS, MUFG BANK, LTD., CAPITAL ONE, NATIONAL
ASSOCIATION, FIFTH THIRD BANK and SANTANDER BANK, N.A.
as Senior Managing Agents,
PNC CAPITAL MARKETS LLC as the Sole Bookrunner,
and
PNC CAPITAL MARKETS LLC,
BOFA SECURITIES, INC.,
JPMORGAN CHASE BANK, N.A.,
SUNTRUST ROBINSON HUMPHREY, INC.,
TD BANK, N.A.
and
WELLS FARGO BANK, NATIONAL ASSOCIATION


as Joint Lead Arrangers





TABLE OF CONTENTS
Page
Section 1.Definitions    1
1.1Defined Terms    1
1.2Other Interpretive Provisions    67
1.3Accounting Terms    68
1.4Rounding    68
1.5References to Agreements, Laws, Etc    68
1.6Exchange Rates    69
1.7Rates    69
1.8Times of Day    69
1.9Timing of Payment or Performance    69
1.10Certifications    69
1.11Compliance with Certain Sections    69
1.12Pro Forma and Other Calculations    70
1.13LIBOR Successor    72
1.14Divisions    73
Section 2.Amount and Terms of Credit    73
2.1Commitments    73
2.2Minimum Amount of Each Borrowing; Maximum Number of Borrowings    75
2.3Notice of Borrowing    76
2.4Disbursement of Funds    77
2.5Repayment of Loans; Evidence of Debt    78
2.6Conversions and Continuations    80
2.7Pro Rata Borrowings    81
2.8Interest    81
2.9Interest Periods    82
2.10Increased Costs, Illegality, Etc.    82
2.11Compensation    84
2.12Change of Lending Office    84
2.13Notice of Certain Costs    85
2.14Incremental Facilities    85
2.15Permitted Debt Exchanges    92
2.16Defaulting Lenders    93
Section 3.Letters of Credit    95
3.1Letters of Credit    95
3.2Letter of Credit Requests    96
3.3Letter of Credit Participations    98
3.4Agreement to Repay Letter of Credit Drawings    100
3.5Increased Costs    101
3.6New or Successor Letter of Credit Issuer    102
3.7Role of Letter of Credit Issuer    103
3.8Cash Collateral    103
3.9Applicability of ISP and UCP    104
3.10Conflict with Issuer Documents    104
3.11Letters of Credit Issued for Restricted Subsidiaries    104
3.12Provisions Related to Extended and Additional Revolving Credit
Commitments    104
Section 4.Fees    104
4.1Fees    104
4.2Voluntary Reduction of Revolving Credit Commitments    105
4.3Mandatory Termination of Commitments    106
Section 5.Payments    106
5.1Voluntary Prepayments    106
5.2Mandatory Prepayments    107
5.3Method and Place of Payment    110
5.4Net Payments    110
5.5Computations of Interest and Fees    114
5.6Limit on Rate of Interest    114
Section 6.Conditions Precedent to Initial Borrowing    115
6.1Credit Documents    115
6.2Collateral    115
6.3Legal Opinions    116
6.4Closing Certificates    116
6.5Authorization of Proceedings of Holdings, the Borrower and the Guarantors;
Corporate Documents    116
6.6Fees    116
6.7Solvency Certificate    116
6.8PATRIOT Act; Beneficial Ownership Regulation.    116
6.9Financial Statements    117
6.10Refinancing    117
Section 7.Conditions Precedent to All Credit Events    117
7.1No Default; Representations and Warranties    117
7.2Notice of Borrowing; Letter of Credit Request    117
Section 8.Representations and Warranties    118
8.1Corporate Status    118
8.2Corporate Power and Authority    118
8.3No Violation    118
8.4Litigation    118
8.5Margin Regulations    119
8.6Governmental Approvals    119
8.7Investment Company Act    119
8.8True and Complete Disclosure    119
8.9Financial Condition; Financial Statements; No Material Adverse Effect    119
8.10Compliance with Laws; No Default    120
8.11Tax Matters    120
8.12Compliance with ERISA    120
8.13Subsidiaries    120
8.14Intellectual Property    120
8.15Environmental Laws    120
8.16Properties    121
8.17Solvency    121
8.18Sanctions and Anti-Terrorism Laws; FCPA    121
8.19Security Interest in Collateral    121
8.20Beneficial Ownership    122
Section 9.Affirmative Covenants    122
9.1Information Covenants    122
9.2Books, Records and Inspections    125
9.3Maintenance of Insurance    125
9.4Payment of Taxes    126
9.5Preservation of Existence; Consolidated Corporate Franchises    126
9.6Compliance with Statutes, Regulations, Etc    126
9.7ERISA    126
9.8Maintenance of Properties    127
9.9Transactions with Affiliates    127
9.10End of Fiscal Years    127
9.11Additional Guarantors and Grantors; Additional Borrower    128
9.12Pledge of Additional Stock and Evidence of Indebtedness    129
9.13Use of Proceeds    129
9.14Further Assurances    129
9.15Maintenance of Ratings    131
9.16Lines of Business    131
9.17Beneficial Ownership Certification and Other Additional Information    131
Section 10.Negative Covenants    131
10.1Limitation on Indebtedness    131
10.2Limitation on Liens    137
10.3Limitation on Fundamental Changes    137
10.4Limitation on Sale of Assets    138
10.5Limitation on Restricted Payments    140
10.6Limitation on Subsidiary Distributions    147
10.7Consolidated Total Debt to Consolidated EBITDA Ratio.    148
10.8Fixed Charge Coverage Ratio    148
Section 11.Events of Default    148
11.1Events of Default    148
11.2Remedies Upon Event of Default    151
11.3Application of Proceeds    152
11.4Equity Cure    152
Section 12.The Agents    153
12.1Appointment    153
12.2Delegation of Duties    154
12.3Exculpatory Provisions    154
12.4Reliance by Agents    154
12.5Notice of Default    155
12.6Non‑Reliance on Administrative Agent, Collateral Agent and Other
Lenders    155
12.7Indemnification    156
12.8Agents in Their Individual Capacities    157
12.9Successor Agents    157
12.10Withholding Tax    158
12.11Agents Under Security Documents and Guarantee    158
12.12Right to Realize on Collateral and Enforce Guarantee    159
12.13Administrative Agent May File Proofs of Claim    159
12.14Certain ERISA Matters.    160
Section 13.Miscellaneous    161
13.1Amendments, Waivers and Releases    161
13.2Notices    165
13.3No Waiver; Cumulative Remedies    165
13.4Survival of Representations and Warranties    165
13.5Payment of Expenses; Indemnification    165
13.6Successors and Assigns; Participations and Assignments    166
13.7Replacements of Lenders Under Certain Circumstances    173
13.8Adjustments; Set-off    174
13.9Counterparts    174
13.10Severability    174
13.11Integration    174
13.12GOVERNING LAW    175
13.13Submission to Jurisdiction; Waivers    175
13.14Acknowledgments    175
13.15WAIVERS OF JURY TRIAL    176
13.16Confidentiality    176
13.17Direct Website Communications    177
13.18USA PATRIOT Act    179
13.19Judgment Currency    179
13.20Payments Set Aside    179
13.21Euro    179
13.22Special Provisions Relating to Currencies Other Than Dollars    180
13.23Acknowledgement and Consent to Bail-In of EEA Financial Institutions    180
13.24Acknowledgement Regarding Any Supported QFCs    180



SCHEDULES
Schedule 1.1(b)
Mortgaged Properties

Schedule 1.1(c)
Commitments of Lenders

Schedule 1.1(d)
Hedge Banks

Schedule 8.13
Subsidiaries

Schedule 9.14(d)
Post-Closing Actions

Schedule 10.1
Closing Date Indebtedness

Schedule 10.2
Closing Date Liens

Schedule 10.5
Closing Date Investments

Schedule 13.2
Notice Addresses

EXHIBITS
Exhibit A
Form of Joinder Agreement

Exhibit B
Form of Guarantee

Exhibit C
Form of Pledge Agreement

Exhibit D
Form of Security Agreement

Exhibit E
Form of Credit Party Closing Certificate

Exhibit F
Form of Assignment and Acceptance

Exhibit G-1
Form of Promissory Note (Term Loans)

Exhibit G-2
Form of Promissory Note (Revolving Loans)

Exhibit H-1
Form of First Lien Intercreditor Agreement

Exhibit H-2
Form of Second Lien Intercreditor Agreement

Exhibit I-1
Form of U.S. Tax Compliance Certificate
(For Non‑U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Exhibit I-2
Form of U.S. Tax Compliance Certificate
(For Non‑U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Exhibit I-3
Form of U.S. Tax Compliance Certificate
(For Non‑U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Exhibit I-4
Form of U.S. Tax Compliance Certificate
(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Exhibit J
Form of Notice of Borrowing or Continuation or Conversion

Exhibit K
Form of Borrower Designation Agreement




CREDIT AGREEMENT
CREDIT AGREEMENT, dated as of October 28, 2019, as amended, restated,
supplemented or otherwise modified from time to time, among PRA HEALTH SCIENCES,
INC., a Delaware corporation (“Holdings”), PHARMACEUTICAL RESEARCH ASSOCIATES,
INC., a Virginia corporation and the wholly‑owned subsidiary of Holdings (the
“Borrower”), the lending institutions from time to time parties hereto holding
Loans or Commitments (each a “Lender” and, collectively, the “Lenders”) and PNC
BANK, NATIONAL ASSOCIATION, as Administrative Agent, Collateral Agent, Letter of
Credit Issuer and Swingline Lender (such terms and each other capitalized term
used but not defined in this preamble having the meaning provided in Section 1).
WHEREAS, the Borrower and certain of the Borrower’s Affiliates entered into the
Credit Agreement, dated as of December 6, 2016 (as amended to the date hereof,
the “Existing Credit Agreement”), among the Borrower, the Borrower’s Affiliates
party thereto, the lenders from time to time party thereto and Wells Fargo Bank,
National Association, as agent;
WHEREAS, the Borrower is entering into this Agreement in order to refinance the
Existing Credit Agreement; and
WHEREAS, the Lenders and Letter of Credit Issuer are willing to make available
to the Borrower such term loans and revolving credit and letter of credit
facilities upon the terms and subject to the conditions set forth herein.
NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:

Section 1.
Definitions


1.1    Defined Terms. As used herein, the following terms shall have the
meanings specified in this Section 1.1 unless the context otherwise requires (it
being understood that defined terms in this Agreement shall include in the
singular number the plural and in the plural the singular):
“ABR” shall mean for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Effective Rate plus 1/2 of 1.00%, (b) the rate of
interest in effect for such day as announced from time to time by the
Administrative Agent as its “prime rate” in effect at its principal office in
Pittsburgh, Pennsylvania and (c) the LIBOR Rate for an interest period of one
(1) month, determined on the second full Business Day prior to such day, plus
1.00%; provided that, notwithstanding the foregoing, in no event shall the ABR
applicable to the Initial Term Loans at any time be less than 1.00% per annum.
Any change in the ABR due to a change in such rate announced by the
Administrative Agent or in the Federal Funds Effective Rate shall take effect at
the opening of business on the day specified in the announcement of such change.
“ABR Loan” shall mean each Loan (other than Loans made in Euros or an
Alternative Currency) bearing interest based on the ABR.
“Accounts Receivable Financing Agreement” shall mean that certain Receivables
Financing Agreement, dated as of March 22, 2016 (as amended by that certain
Joinder and First Amendment to the Receivables Financing Agreement, dated as of
May 31, 2018, and as further amended, supplemented, modified, extended, renewed,
restated or refunded from time to time), by and among PRA Receivables LLC, as
borrower, the lenders from time to time party thereto, PNC Bank, National
Association, as administrative agent, PRA Holdings, Inc., as holdings and as the
initial servicer, and the other parties from time to time party thereto.
“Acquired EBITDA” shall mean, with respect to any Acquired Entity or Business or
any Converted Restricted Subsidiary (any of the foregoing, a “Pro Forma Entity”)
for any period, the amount for such period of Consolidated EBITDA of such Pro
Forma Entity (determined using such definitions as if references to Holdings and
its Restricted Subsidiaries therein were to such Pro Forma Entity and its
Restricted Subsidiaries), all as determined on a consolidated basis for such Pro
Forma Entity in accordance with GAAP.
“Acquired Entity or Business” shall have the meaning provided in the definition
of the term “Consolidated EBITDA”.
“Acquired Indebtedness” shall mean, with respect to any specified Person,
(1) Indebtedness of any other Person existing at the time such other Person is
merged, consolidated, or amalgamated with or into or became a Restricted
Subsidiary of such specified Person, including Indebtedness incurred in
connection with, or in contemplation of, such other Person merging,
consolidating, or amalgamating with or into or becoming a Restricted Subsidiary
of such specified Person, and (2) Indebtedness secured by a Lien encumbering any
asset acquired by such specified Person.
“Additional Borrower” shall mean any Person, organized under the laws of any
jurisdiction that is acceptable to the Administrative Agent and the Revolving
Credit Lenders providing Revolving Credit Commitments to such Additional
Borrower, who may become a party hereto as a “Borrower” hereunder, subject to
compliance with the terms of Section 9.11(b) hereof, upon the execution and
delivery of a customary joinder agreement reasonably satisfactory to the
Administrative Agent.
“Additional Revolving Credit Commitment” shall have the meaning provided in
Section 2.14(a).
“Additional Revolving Credit Loan” shall have the meaning provided in
Section 2.14(b).
“Additional Revolving Loan Lender” shall have the meaning provided in
Section 2.14(b).
“Adjusted LIBOR Rate” shall mean, with respect to any LIBOR Rate Borrowing for
any Interest Period, an interest rate per annum equal to the product of (i) the
LIBOR Rate in effect for such Interest Period and (ii) Statutory Reserves.
“Adjusted Total Initial Term Loan Commitment” shall mean at any time the Total
Initial Term Loan Commitment less the Initial Term Loan Commitments of all
Defaulting Lenders.
“Adjusted Total Revolving Credit Commitment” shall mean at any time the Total
Revolving Credit Commitment less the aggregate Revolving Credit Commitments of
all Defaulting Lenders.
“Adjusted Total Term Loan Commitment” shall mean at any time the Total Term Loan
Commitment less the Term Loan Commitments of all Defaulting Lenders.
“Administrative Agent” shall mean PNC Bank, National Association, as the
administrative agent for the Lenders under this Agreement and the other Credit
Documents, or any successor administrative agent pursuant to Section 12.9.
“Administrative Agent’s Office” shall mean the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 13.2 or such other address
or account as the Administrative Agent may from time to time notify to the
Borrower and the Lenders.
“Administrative Questionnaire” shall have the meaning provided in
Section 13.6(b)(ii)(D).
“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise.
“Affiliated Lender” shall mean a Lender that is the Borrower or any Affiliate
thereof (other than Holdings, any Subsidiary of Holdings or the Borrower).
“Agent Party” shall have the meaning provided in Section 13.17(b).
“Agents” shall mean the Administrative Agent, the Collateral Agent, each Senior
Managing Agent, each Syndication Agent, the Letter of Credit Issuer, each Joint
Lead Arranger, the Sole Bookrunner and the Co-Documentation Agents.
“Aggregate Revolving Credit Outstandings” shall have the meaning provided in
Section 5.2(b).
“Agreement” shall mean this Credit Agreement, as the same may be amended,
supplemented, amended and restated or otherwise modified from time to time.
“Agreement Currency” shall have the meaning provided in Section 13.19.
“Alternative Currency” shall mean Pounds Sterling (and in the case of Letters of
Credit, Australian dollars and New Zealand dollars) and any other currency
reasonably acceptable to the Administrative Agent and each applicable Revolving
Credit Lender and applicable Letter of Credit Issuer that is freely convertible
into Dollars and readily available in the London interbank market.
“Applicable Margin” shall mean a percentage per annum equal to:
(i)    until delivery of financial statements and a related Compliance
Certificate for the first full fiscal quarter commencing on or after the Closing
Date pursuant to Section 9.1, (x) for LIBOR Loans that are Initial Term Loans,
1.50% and (y) for ABR Loans that are Initial Term Loans, 0.50%;
(ii)    until delivery of financial statements and a related Compliance
Certificate for the first full fiscal quarter commencing on or after the Closing
Date pursuant to Section 9.1, (x) for LIBOR Loans that are Initial Revolving
Credit Loans, 1.50%, (y) for ABR Loans that are Initial Revolving Credit Loans,
0.50% and (z) for Letter of Credit Fees, 1.50% per annum;
in each case, thereafter, in connection with Initial Term Loans, Initial
Revolving Credit Loans and Letter of Credit Fees, the percentages per annum set
forth in the table below, based upon the Consolidated Total Debt to Consolidated
EBITDA Ratio as set forth in the most recent Compliance Certificate received by
the Administrative Agent pursuant to Section 9.1(d):
Pricing
Level
Consolidated Total Debt to Consolidated EBITDA Ratio
Letter of
Credit Fees
ABR Rate Initial Revolving Credit Loans and Initial Term Loans
Adjusted LIBOR Rate Initial Revolving Credit Loans and Initial Term Loans
I
≥ 3.25x
2.00%
1.00%
2.00%
II
< 3.25x but ≥ 2.50x
1.75%
0.75%
1.75%
III
< 2.50x but ≥ 1.75x
1.50%
0.50%
1.50%
IV
< 1.75x but ≥ 1.00x
1.25%
0.25%
1.25%
V
< 1.00x
1.00%
0.00%
1.00%



Any increase or decrease in the Applicable Margin for Initial Revolving Credit
Loans or Initial Term Loans resulting from a change in the Consolidated Total
Debt to Consolidated EBITDA Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 9.1(d).
Notwithstanding the foregoing, (a) the Applicable Margin in respect of any Class
of Extended Revolving Credit Commitments or any Extended Term Loans or Revolving
Loans made pursuant to any Extended Revolving Credit Commitments shall be the
applicable percentages per annum set forth in the relevant Extension Amendment,
(b) the Applicable Margin in respect of any Class of Additional Revolving Credit
Commitments, any Class of Incremental Loans or any Class of Loans in respect of
Additional Revolving Credit Commitments shall be the applicable percentages per
annum set forth in the relevant Joinder Agreement, (c) the Applicable Margin in
respect of any Class of Replacement Term Loans shall be the applicable
percentages per annum set forth in the relevant agreement, and (d) in the case
of the Term Loans and any Class of Incremental Loans, the Applicable Margin
shall be increased as, and to the extent, necessary to comply with the
provisions of Section 2.14.
Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that the
Consolidated Total Debt to Consolidated EBITDA Ratio set forth in any Compliance
Certificate delivered to the Administrative Agent is inaccurate for any reason
and the result thereof is that the Lenders received interest or fees for any
period based on an Applicable Margin that is less than that which would have
been applicable had the Consolidated Total Debt to Consolidated EBITDA Ratio
been accurately determined, then, for all purposes of this Agreement, the
“Applicable Margin” for any day occurring within the period covered by such
Compliance Certificate shall retroactively be deemed to be the relevant
percentage as based upon the accurately determined Consolidated Total Debt to
Consolidated EBITDA Ratio for such period, and any shortfall in the interest or
fees theretofore paid by the Borrower for the relevant period as a result of the
miscalculation of the Consolidated Total Debt to Consolidated EBITDA Ratio shall
be deemed to be (and shall be) due and payable, at the time the interest or fees
for such period were required to be paid; provided that, notwithstanding the
foregoing, so long as an Event of Default described in Section 11.1(e) has not
occurred with respect to the Borrower, such shortfall shall be due and payable
within five Business Days following the written demand thereof by the
Administrative Agent and no Default shall be deemed to have occurred as a result
of such non‑payment until the expiration of such five Business Day period. In
addition, at the option of the Required Lenders, at any time during which an
Event of Default shall have occurred and be continuing or the Borrower shall
have failed to deliver the Section 9.1 Financials by the date required under
Section 9.1, then the Consolidated Total Debt to Consolidated EBITDA Ratio shall
be deemed to be in Pricing Level I for the purposes of determining the
Applicable Margin (but only for so long as such failure or Event of Default
continues, after which the Pricing Level shall be otherwise as determined as set
forth above).
“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.
“Asset Sale” shall mean:
(1)    the sale, conveyance, transfer or other disposition, whether in a single
transaction or a series of related transactions, of property or assets
(including by way of a Sale Leaseback) of Holdings or any Restricted Subsidiary
(each, a “Disposition”) or
(2)    the issuance or sale of Equity Interests of any Restricted Subsidiary
(other than preferred stock of Restricted Subsidiaries subject to and issued in
compliance with Section 10.1), whether in a single transaction or a series of
related transactions, in each case, other than:
(a)    any Disposition of Cash Equivalents or Investment Grade Securities or
obsolete, worn out or surplus property or property (including leasehold property
interests) that is no longer economically practical in its business or
commercially desirable to maintain or no longer used or useful equipment in the
ordinary course of business or any disposition of inventory, immaterial assets
or goods (or other assets) in the ordinary course of business;
(b)    the Disposition of all or substantially all of the assets of Holdings,
the Borrower or a Subsidiary in a manner permitted pursuant to Section 10.3;
(c)    the incurrence of Liens that are permitted to be incurred pursuant to
Section 10.2 or the making of any Restricted Payment or Permitted Investment
that is permitted to be made, and is made, pursuant to Section 10.5;
(d)    any Disposition of assets or issuance or sale of Equity Interests of any
Restricted Subsidiary in any transaction or series of transactions with an
aggregate Fair Market Value of less than the greater of (a) $50,000,000 and (b)
10.0% of Consolidated EBITDA for the most recently ended Test Period (calculated
on a Pro Forma Basis) at the time of such Disposition;
(e)    any Disposition of property or assets or issuance of securities by (1) a
Restricted Subsidiary to any Credit Party or (2) by a Credit Party to a
Restricted Subsidiary that is not a Credit Party in an aggregate amount,
together with all amounts constituting Permitted Investments pursuant to
clause (b) of the definition thereof and the aggregate outstanding principal
amount of all Indebtedness incurred pursuant to Section 10.1(r), not to exceed
the sum of (a) greater of $100,000,000 and 20.0% of Consolidated EBITDA for the
most recently ended Test Period and (b) unlimited additional amounts, provided
that, after giving effect to the incurrence of such amount (1) the Fixed Charge
Coverage Ratio is equal to or greater than 3.00:1.00 and (2) the Consolidated
Total Debt to Consolidated EBITDA Ratio is no greater than 3.75:1.00;
(f)    to the extent allowable under Section 1031 of the Code, or any comparable
or successor provision, any exchange of like property (excluding any boot
thereon) for use in a Similar Business;
(g)    any issuance, sale or pledge of Equity Interests in, or Indebtedness or
other securities of, an Unrestricted Subsidiary;
(h)    foreclosures, condemnation, casualty or any similar action on assets;
(i)    sales of accounts receivable, or participations therein, and related
assets in connection with any Receivables Facility;
(j)    any financing transaction with respect to property built or acquired by
Holdings or any Restricted Subsidiary after the Closing Date, including Sale
Leasebacks and asset securitizations permitted by this Agreement;
(k)    (1) any surrender or waiver of contractual rights or the settlement,
release or surrender of contractual rights or other litigation claims or (2) the
settlement, discount, write off, forgiveness or cancellation of any Indebtedness
owing by any present or former consultants, directors, officers or employees of
Holdings (or any direct or indirect parent company of Holdings) or any
Subsidiary or any of their successors or assigns;
(l)    the Disposition or discount of inventory, accounts receivable, or notes
receivable in the ordinary course of business or the conversion of accounts
receivable to notes receivable;
(m)    the licensing, cross licensing or sub licensing of Intellectual Property
or other general intangibles (whether pursuant to franchise agreements or
otherwise) in the ordinary course of business;
(n)    the unwinding of any Hedging Obligations or obligations in respect of
Cash Management Services;
(o)    sales, transfers and other Dispositions of Investments in joint ventures
to the extent required by, or made pursuant to, customary buy/sell arrangements
between the joint venture parties set forth in joint venture arrangements and
similar binding arrangements;
(p)    the lapse or abandonment of Intellectual Property rights in the ordinary
course of business, which in the reasonable good faith determination of the
Borrower are not material to the conduct of the business of Holdings and its
Restricted Subsidiaries taken as a whole;
(q)    the issuance of directors’ qualifying shares and shares issued to foreign
nationals as required by applicable law;
(r)    Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
that is promptly purchased or (ii) the proceeds of such Asset Sale are promptly
applied to the purchase price of such replacement property (which replacement
property is actually promptly purchased);
(s)    leases, assignments, subleases, licenses or sublicenses, in each case in
the ordinary course of business and which do not materially interfere with the
business of Holdings, the Borrower and its Restricted Subsidiaries, taken as a
whole; and
(t)    Dispositions of non‑core assets acquired in connection with any Permitted
Acquisition or Investment permitted hereunder.
“Asset Sale Prepayment Event” shall mean any Asset Sale subject to the
Reinvestment Period allowed in Section 10.4; provided, that with respect to any
Asset Sale Prepayment Event, the Borrower shall not be obligated to make any
prepayment otherwise required by Section 5.2 unless and until the aggregate
amount of Net Cash Proceeds from all such Asset Sale Prepayment Events, after
giving effect to the reinvestment rights set forth herein, exceeds $5,000,000
(the “Prepayment Trigger”) in any fiscal year of Holdings, but then from all
such Net Cash Proceeds (excluding amounts below the Prepayment Trigger).
“Assignment and Acceptance” shall mean (a) an assignment and acceptance
substantially in the form of Exhibit F, or such other form as may be approved by
the Administrative Agent and (b) in the case of any assignment of Term Loans in
connection with a Permitted Debt Exchange conducted in accordance with
Section 2.15, such form of assignment (if any) as may be agreed by the
Administrative Agent and the Borrower in accordance with Section 2.15(a).
“Assignment Taxes” shall have the meaning provided in the definition of the term
“Other Taxes”.
“Auction Agent” shall mean (i) the Administrative Agent or (ii) any other
financial institution or advisor employed by Holdings, the Borrower or any
Subsidiary (whether or not an Affiliate of the Administrative Agent) to act as
an arranger in connection with any Permitted Debt Exchange pursuant to
Section 2.15 or Dutch auction pursuant to Section 13.6(h); provided that none of
Holdings or the Borrower shall designate the Administrative Agent as the Auction
Agent without the written consent of the Administrative Agent (it being
understood that the Administrative Agent shall be under no obligation to agree
to act as the Auction Agent); provided, further, that neither Holdings nor any
of its Subsidiaries may act as the Auction Agent.
“Authorized Officer” shall mean, with respect to any Person, the Chief Executive
Officer, President, the Chief Financial Officer, the Treasurer, the Controller,
the Vice President-Finance, a Director, a Manager or any other senior officer of
such Person designated as such in writing to the Administrative Agent by such
Person.
“Auto-Extension Letter of Credit” shall have the meaning provided in
Section 3.2(d).
“Available Amount” shall have the meaning provided in Section 10.5.
“Available Commitment” shall mean an amount equal to the excess, if any, of (a)
the amount of the Total Revolving Credit Commitment over (b) the sum of the
aggregate Dollar Equivalent principal amount of, without duplication, (i) all
Revolving Loans (but not Swingline Loans) then outstanding and (ii) the
aggregate Letters of Credit Outstanding at such time.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code” shall have the meaning provided in Section 11.1(e).
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBOR Rate:
(a)    a public statement or publication of information by or on behalf of the
administrator of the LIBOR Rate announcing that such administrator has ceased or
will cease to provide the LIBOR Rate, permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBOR Rate;
(b) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBOR Rate, the Federal Reserve System,
an insolvency official with jurisdiction over the administrator for the LIBOR
Rate, a resolution authority with jurisdiction over the administrator for the
LIBOR Rate or a court or an entity with similar insolvency or resolution
authority over the administrator for the LIBOR Rate, which states that the
administrator of the LIBOR Rate has ceased or will cease to provide the LIBOR
Rate permanently or indefinitely, provided that, at the time of such statement
or publication, there is no successor administrator that will continue to
provide the LIBOR Rate; or
(c) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBOR Rate announcing that the LIBOR
Rate is no longer representative.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“Benefited Lender” shall have the meaning provided in Section 13.8(a).
“BHC Act Affiliate” of a party means an “affiliate’ (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).
“Borrower” shall have the meaning provided in the preamble to this Agreement.
“Borrower Designation Agreement” means, with respect to any proposed Additional
Borrower, an agreement in the form of Exhibit K hereto signed by such Additional
Borrower and the Borrower.
“Borrowing” shall mean and include (a) the incurrence of Swingline Loans from
the Swingline Lender on a given date, (b) the incurrence of one Type of Term
Loan on a given date (or resulting from conversions on a given date) having, in
the case of LIBOR Term Loans, the same Interest Period (provided that ABR Loans
incurred pursuant to Section 2.10(b) shall be considered part of any related
Borrowing of LIBOR Term Loans) and (c) the incurrence of one Type of Revolving
Loan of the same Class and currency on a given date (or resulting from
conversions on a given date) having, in the case of LIBOR Loans that are
Revolving Loans, the same Interest Period (provided that ABR Loans incurred
pursuant to Section 2.10(b) shall be considered part of any related Borrowing of
LIBOR Loans).
“Business Day” shall mean any day excluding Saturday, Sunday and any other day
on which banking institutions in New York City are authorized by law or other
governmental actions to close, and,
(a)    if such day relates to any interest rate settings as to a LIBOR Loan
denominated in Dollars or any Alternative Currency (other than Pounds Sterling),
any fundings, disbursements, settlements and payments in Dollars or any
Alternative Currency (other than Pounds Sterling) in respect of any such LIBOR
Loan, or any other dealings in Dollars or any Alternative Currency (other than
Pounds Sterling) to be carried out pursuant to this Agreement in respect of any
such LIBOR Loan, such day shall be a day on which dealings in deposits in
Dollars or such Alternative Currency are conducted by and between banks in the
applicable London interbank market;
(b)    if such day relates to any interest rate settings as to a LIBOR Loan
denominated in Euro, any fundings, disbursements, settlements and payments in
Euro in respect of any such LIBOR Loan, or any other dealings in Euro to be
carried out pursuant to this Agreement in respect of any such LIBOR Loan, such
day shall be a TARGET Day;
(c)    if such day relates to any interest rate settings as to a LIBOR Loan
denominated in Pounds Sterling, such day shall be a day on which dealings in
deposits in Pounds Sterling, as applicable, are conducted by and between banks
in the London interbank market; and
(d)    if such day relates to any fundings, disbursements, settlements and
payments in Pounds Sterling in respect of a LIBOR Loan denominated in Pounds
Sterling, or any other dealings in Pounds Sterling to be carried out pursuant to
this Agreement in respect of any such LIBOR Loan (other than any interest rate
settings), such day shall be a day on which banks are open for foreign exchange
business in London.
“Capital Lease” shall mean, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is, or is required to be, accounted for as a capital lease on the
balance sheet of that Person, subject to Section 1.12(f).
“Capital Stock” shall mean (1) in the case of a corporation, corporate stock,
(2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock, (3) in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited) and (4) any
other interest or participation that confers on a Person the right to receive a
share of the profits and losses of, or distributions of assets of, the issuing
Person (it being understood and agreed, for the avoidance of doubt, that
“cash‑settled phantom appreciation programs” in connection with employee
benefits that do not require a dividend or distribution shall not constitute
Capital Stock).
“Capitalized Lease Obligation” shall mean, at the time any determination thereof
is to be made, the amount of the liability in respect of a Capital Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP, subject to Section 1.12(f).
“Capitalized Software Expenditures” shall mean, for any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities) by Holdings
and the Restricted Subsidiaries during such period in respect of purchased
software or internally developed software and software enhancements that, in
conformity with GAAP, are or are required to be reflected as capitalized costs
on the consolidated balance sheet of Holdings and the Restricted Subsidiaries.
“Cash Collateral” shall mean cash or deposit account balances or, if the
Administrative Agent and the applicable Letter of Credit Issuer shall agree in
their sole discretion, other credit support and shall include the proceeds of
such cash, deposit account balances and other credit support.
“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Letter of Credit
Issuers or the Lenders (including the Swingline Lender), as collateral for L/C
Obligations or obligations of the Lenders to fund participations in respect of
L/C Obligations, Cash Collateral in the currency in which the L/C Obligations
are denominated in an amount equal to the Minimum Collateral Amount pursuant to
customary documentation.
“Cash Equivalents” shall mean:
(1)    United States Dollars,
(2)    Canadian Dollars
(3)    (a) Euro, Pounds Sterling, Yen, Swiss Francs or any national currency of
any Participating Member State in the European Union or (b) local currencies
held from time to time in the ordinary course of business,
(4)    securities issued or directly and fully and unconditionally guaranteed or
insured by the United States government or any country that is a member state of
the European Union or any agency or instrumentality thereof the securities of
which are unconditionally guaranteed as a full faith and credit obligation of
such government with maturities of 24 months or less from the date of
acquisition,
(5)    certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case with any commercial bank having capital and surplus of not less
than $250,000,000 in the case of U.S. banks and $100,000,000 (or the Dollar
Equivalent as of the date of determination) in the case of foreign banks,
(6)    repurchase obligations for underlying securities of the types described
in clauses (4), (5) and (10) entered into with any financial institution meeting
the qualifications specified in clause (5) above,
(7)    commercial paper rated at least P‑2 by Moody’s or at least A‑2 by S&P and
in each case maturing within 24 months after the date of creation thereof,
(8)    marketable short‑term money market and similar securities having a rating
of at least P‑2 or A‑2 from either Moody’s or S&P, respectively (or, if at any
time neither Moody’s nor S&P shall be rating such obligations, an equivalent
rating from another nationally recognized ratings agency) and in each case
maturing within 24 months after the date of creation or acquisition thereof,
(9)    readily marketable direct obligations issued by any state, commonwealth
or territory of the United States of America or any political subdivision or
taxing authority thereof having one of the two highest rating categories
obtainable from either Moody’s or S&P with maturities of 24 months or less from
the date of acquisition,
(10)    Indebtedness or preferred stock issued by Persons with a rating of “A”
or higher from S&P or “A2” or higher from Moody’s with maturities of 24 months
or less from the date of acquisition,
(11)    solely with respect to any Foreign Subsidiary: (a) obligations of the
national government of the country in which such Foreign Subsidiary maintains
its chief executive office and principal place of business provided such country
is a member of the Organization for Economic Cooperation and Development, in
each case maturing within one year after the date of investment therein,
(b) certificates of deposit of, bankers acceptances of, or time deposits with,
any commercial bank which is organized and existing under the laws of the
country in which such Foreign Subsidiary maintains its chief executive office
and principal place of business provided such country is a member of the
Organization for Economic Cooperation and Development, and whose short‑term
commercial paper rating from S&P is at least “A‑2” or the equivalent thereof or
from Moody’s is at least “P‑2” or the equivalent thereof (any such bank being an
“Approved Foreign Bank”), and in each case with maturities of not more than 24
months from the date of acquisition, and (c) the equivalent of demand deposit
accounts which are maintained with an Approved Foreign Bank, in each case,
customarily used by corporations for cash management purposes in any
jurisdiction outside the United States to the extent reasonably required in
connection with any business conducted by such Foreign Subsidiary organized in
such jurisdiction,
(12)    in the case of investments by any Foreign Subsidiary or investments made
in a country outside the United States of America, Cash Equivalents shall also
include investments of the type and maturity described in clauses (1) through
(10) above of foreign obligors, which investments have ratings, described in
such clauses or equivalent ratings from comparable foreign rating agencies, and
(13)    investment funds investing 90% of their assets in securities of the
types described in clauses (1) through (10) above.
Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (1) through (3)
above; provided that such amounts are converted into any currency listed in
clauses (1) through (3) as promptly as practicable and in any event within ten
Business Days following the receipt of such amounts.
For the avoidance of doubt, any items identified as Cash Equivalents under this
definition will be deemed to be Cash Equivalents for all purposes under the
Credit Documents regardless of the treatment of such items under GAAP.
“Cash Management Agreement” shall mean any agreement or arrangement to provide
Cash Management Services.
“Cash Management Bank” shall mean (a) any Person that, at the time it enters
into a Cash Management Agreement, is an Agent or a Lender or an Affiliate of an
Agent or a Lender or (b) with respect to any Cash Management Agreement entered
into prior to the Closing Date, any person that is a Lender or an Affiliate of a
Lender on the Closing Date.
“Cash Management Services” shall mean any one or more of the following types of
services or facilities: (a) commercial credit cards, merchant card services,
purchase or debit cards, including non‑card e‑payables services or electronic
funds transfer services, (b) treasury management services (including controlled
disbursement, overdraft automatic clearing house fund transfer services, return
items and interstate depository network services), (c) any other demand deposit
or operating account relationships or other cash management services and (d)
other services related, ancillary or complementary to the foregoing.
“Casualty Event” shall mean, with respect to any property of any Person, any
loss of or damage to, or any condemnation or other taking by a Governmental
Authority of, such property for which such Person or any of its Restricted
Subsidiaries receives insurance proceeds or proceeds of a condemnation award in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property; provided, that with respect to any Casualty Event, the Borrower shall
not be obligated to make any prepayment otherwise required by Section 5.2 unless
and until the aggregate amount of Net Cash Proceeds from all such Casualty
Events, after giving effect to the reinvestment rights set forth herein, exceeds
$5,000,000 (the “Casualty Prepayment Trigger”) in any fiscal year of Holdings,
but then from all such Net Cash Proceeds (excluding amounts below the Casualty
Prepayment Trigger).
“CFC” shall mean a “controlled foreign corporation” within the meaning of
Section 957 of the Code.
“Change in Law” shall mean (a) the adoption of any law, treaty, order, policy,
rule or regulation after the Closing Date, (b) any change in any law, treaty,
order, policy, rule or regulation or in the interpretation or application
thereof by any Governmental Authority after the Closing Date or (c) compliance
by any Lender or Letter of Credit Issuer or L/C Participant with any guideline,
request, directive or order issued or made after the Closing Date by any central
bank or other governmental or quasi-governmental authority (whether or not
having the force of law). For purposes of this definition, (x) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
regulations, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines, requirements or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities pursuant to Basel III, shall in each case
described in clauses (x) and (y) above be deemed to be a Change in Law and have
gone into effect after the date hereof, regardless of the date enacted, adopted,
issued or implemented.
“Change of Control” shall mean and be deemed to have occurred if (a) any Person,
entity or “group” (within the meaning of Section 13(d) or 14(d) of the
Securities Exchange Act) shall at any time have acquired direct or indirect
beneficial ownership of a percentage of the voting power of the outstanding
Voting Stock of Holdings that exceeds 35% thereof or (b) Holdings shall cease to
beneficially own and control, directly or indirectly, 100% of the issued and
outstanding Equity Interests of the Borrower. For the purpose of clause (a), at
any time when a majority of the outstanding Voting Stock of Holdings is directly
or indirectly owned by a Parent Entity or, if applicable, a Parent Entity acts
as the manager, managing member or general partner of Holdings, references in
this definition to “Holdings” shall be deemed to refer to the ultimate Parent
Entity that directly or indirectly owns such Voting Stock or acts as (or, if
applicable, is a Parent Entity that directly or indirectly owns a majority of
the outstanding Voting Stock of) such manager, managing member or general
partner. For purposes of this definition, (i) “beneficial ownership” shall be as
defined in Rules 13(d)‑3 and 13(d)‑5 under the Securities Exchange Act and
(ii) the phrase Person or “group” is within the meaning of Section 13(d) or
14(d) of the Securities Exchange Act, but excluding any employee benefit plan of
such Person or “group” and its subsidiaries and any Person acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan.
“Claims” shall have the meaning provided in the definition of the term
“Environmental Claims”.
“Class” (a) when used in reference to any Loan or Borrowing, shall refer to
whether such Loan, or the Loans comprising such Borrowing, are Initial Revolving
Credit Loans, Additional Revolving Credit Loans, New Revolving Credit Loans,
Initial Term Loans, New Term Loans (of the same Series), Extended Term Loans (of
the same Extension Series), Replacement Term Loans (of the same Series),
Extended Revolving Credit Loans (of the same Extension Series) or Swingline
Loans and (b) when used in reference to any Commitment, refers to whether such
Commitment is an Initial Revolving Credit Commitment, an Additional Revolving
Credit Commitment, a New Revolving Credit Commitment, an Extended Revolving
Credit Commitment (of the same Extension Series), an Initial Term Loan
Commitment or a New Term Loan Commitment.
“Closing Date” shall mean October 28, 2019.
“Closing Date Refinancing” means the repayment of the Indebtedness under the
Existing Credit Agreement and all interest, fees and other amounts in respect
thereof and termination and/or release of any security interests and guarantees
in connection therewith.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
“Co-Documentation Agents” shall mean BofA Securities, Inc, SunTrust Bank and TD
Bank, N.A.
“Collateral” shall mean all property pledged or purported to be pledged pursuant
to the Security Documents, excluding in all events Excluded Property.
“Collateral Agent” shall mean PNC Bank, National Association, as collateral
agent under the Credit Documents, or any successor collateral agent pursuant to
Section 12.9, and any Affiliate or designee of PNC Bank, National Association
that may act as Collateral Agent under any Credit Document.
“Commitment Fee” shall have the meaning provided in Section 4.1(a).
“Commitment Fee Rate” shall mean, with respect to the Available Commitment on
any day, a rate per annum set forth below opposite the Status in effect on such
day:
Status
Commitment Fee Rate
Level I Status
0.35%
Level II Status
0.30%
Level III Status
0.25%
Level IV Status
0.20%
Level V Status
0.15%

Notwithstanding the foregoing, (i) the term “Commitment Fee Rate” shall mean
0.25% during the period from and including the Closing Date to but excluding the
Trigger Date, (ii) the Commitment Fee Rate with respect to any Extended
Revolving Commitment shall be as set forth in the applicable Extension Amendment
and (iii) the Commitment Fee Rate with respect to any Additional Revolving
Credit Commitment shall be as set forth in the applicable Joinder Agreement.
“Commitments” shall mean, with respect to each Lender (to the extent
applicable), such Lender’s Initial Term Loan Commitment, New Term Loan
Commitment, Revolving Credit Commitment, New Revolving Credit Commitment,
Extended Revolving Credit Commitment, Additional Revolving Credit Commitment or
Incremental Revolving Credit Commitment.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Communications” shall have the meaning provided in Section 13.17.
“Compliance Certificate” shall mean a certificate of a financial or accounting
Authorized Officer of the Borrower delivered pursuant to Section 9.1(d) for the
applicable Test Period.
“Confidential Information” shall have the meaning provided in Section 13.16.
“Consolidated Depreciation and Amortization Expense” shall mean with respect to
any Person for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees or costs, debt
issuance costs, commissions, fees and expenses, capitalized expenditures
(including Capitalized Software Expenditures), customer acquisition costs, the
amortization of original issue discount resulting from the issuance of
Indebtedness at less than par and incentive payments, conversion costs and
contract acquisition costs of such Person and its Restricted Subsidiaries for
such period on a consolidated basis and otherwise determined in accordance with
GAAP.
“Consolidated EBITDA” shall mean, with respect to any Person and its Restricted
Subsidiaries on a consolidated basis for any period, the Consolidated Net Income
of such Person and such Restricted Subsidiaries for such period:
(1)    increased (without duplication) by:
(a)    provision for taxes based on income or profits or capital, including,
without limitation, U.S. federal, state, non‑U.S., franchise, excise, value
added and similar taxes and foreign withholding taxes of such Person paid or
accrued during such period, including any penalties and interest related to such
taxes or arising from any tax examinations, deducted (and not added back) in
computing Consolidated Net Income, plus
(b)    Fixed Charges of such Person for such period (including (x) net losses on
Hedging Obligations or other derivative instruments entered into for the purpose
of hedging interest rate risk and (y) costs of surety bonds in connection with
financing activities, in each case, to the extent included in Fixed Charges),
together with items excluded from the definition of “Consolidated Interest
Expense” and any non‑cash interest expense, to the extent the same were deducted
(and not added back) in calculating such Consolidated Net Income, plus
(c)    Consolidated Depreciation and Amortization Expense of such Person for
such period to the extent the same were deducted (and not added back) in
computing Consolidated Net Income, plus
(d)    any expenses, fees, charges or losses (other than depreciation or
amortization expense) related to any Equity Offering, Permitted Investment,
Restricted Payment, acquisition, disposition, recapitalization or the incurrence
of Indebtedness permitted to be incurred by this Agreement (including a
refinancing thereof) (whether or not successful and including any such
transaction consummated prior to the Closing Date), including (i) such fees,
expenses or charges related to the incurrence of the Loans hereunder and all
Transaction Expenses, (ii) such fees, expenses or charges related to the
offering of the Credit Documents and any other credit facilities and (iii) any
amendment or other modification of the Loans hereunder, the Existing Accounts
Receivable Facility or other Indebtedness and, in each case, deducted (and not
added back) in computing Consolidated Net Income, plus
(e)    any other non‑cash charges, including any write offs, write downs,
expenses, losses, any effects of adjustments resulting from the application of
purchase accounting, purchase price accounting (including any step-up in
inventory and loss of profit on the acquired inventory) or other items to the
extent the same were deducted (and not added back) in computing Consolidated Net
Income (provided that if any such non‑cash charges represent an accrual or
reserve for potential cash items in any future period, the cash payment in
respect thereof in such future period shall be deducted from Consolidated EBITDA
to such extent, and excluding amortization of a prepaid cash item that was paid
in a prior period), plus
(f)    the amount of any minority interest expense consisting of Subsidiary
income attributable to minority equity interests of third parties in any
non-Wholly Owned Subsidiary deducted (and not added back) in such period in
calculating Consolidated Net Income, plus
(g)    the amount of “run‑rate” cost savings, operating expense reductions and
other synergies that are projected by Holdings in good faith to be realized
within 12 months of the determination to take such action, net of the amount of
actual benefits realized prior to or during such period from such actions (which
cost savings, operating expense reductions and synergies shall be calculated on
a Pro Forma Basis as though such cost savings, operating expense reductions or
synergies had been realized on the first day of such period); provided that (1)
the aggregate amount added back pursuant to this clause (g) shall not
cumulatively exceed 25.0% of Consolidated EBITDA for any period (with such
calculation being made before giving effect to any increase pursuant to this
clause (g) and, for the avoidance of doubt, after giving effect to the final
paragraph of this definition) and (2) a Responsible Officer of the Borrower
shall have certified to the Administrative Agent that such cost savings,
operating expense reductions or synergies are reasonably identifiable and
factually supportable, plus
(h)    the amount of loss or discount on sales of receivables and related assets
to a Receivables Subsidiary in connection with a Receivables Facility, plus
(i)    any costs or expense incurred by Holdings or a Restricted Subsidiary
pursuant to any management equity plan or stock option or phantom equity plan or
any other management or employee benefit plan or agreement or any stock
subscription or shareholder agreement, to the extent that such cost or expenses
are funded with cash proceeds contributed to the capital of Holdings or net cash
proceeds of an issuance of Equity Interests of Holdings (other than Disqualified
Stock) solely to the extent that such net cash proceeds are excluded from the
calculation set forth in clause (3) of Section 10.5(a) and have not been relied
on for purposes of any incurrence of Indebtedness pursuant to clause (i) of
Section 10.1(l), plus
(j)    the amount of expenses relating to payments made to option, phantom
equity or profits interest holders of Holdings or any of its direct or indirect
Subsidiaries or parent companies in connection with, or as a result of, any
distribution being made to equity holders of such Person or its direct or
indirect parent companies, which payments are being made to compensate such
option, phantom equity or profits interest holders as though they were equity
holders at the time of, and entitled to share in, such distribution, in each
case to the extent permitted under this Agreement and expenses relating to
distributions made to equity holders of such Person or its direct or indirect
parent companies resulting from the application of Financial Accounting
Standards Codification Topic 718— Compensation – Stock Compensation (formerly
Financial Accounting Standards Board Statement No. 123 (Revised 2004)), plus
(k)    to the extent deducted (and not added back) in calculating the
Consolidated Net Income, (i) any expenses and charges that are reimbursed by
indemnification or other similar provisions in connection with any investment or
any sale, conveyance, transfer or other Asset Sale of assets permitted hereunder
and (ii) to the extent covered by insurance and actually reimbursed, or, so long
as the Borrower has made a determination that there exists reasonable evidence
that such amount will in fact be reimbursed by the insurer and only to the
extent that such amount is (A) not denied by the applicable carrier in writing
within 180 days and (B) in fact reimbursed within 365 days of the date of the
determination by the Borrower that there exists such evidence (with a deduction
for any amount so added back to the extent not so reimbursed within such 365
days), expenses with respect to liability or casualty events or business
interruption, plus
(l)    any net pension or other post‑employment benefit costs representing
amortization of unrecognized prior service costs, actuarial losses, including
amortization of such amounts arising in prior periods, amortization of the
unrecognized net obligation (and loss or cost) existing at the date of initial
application of FASB Accounting Standards Codification Topic
715—Compensation—Retirement Benefits and any other items of a similar nature to
the extent deducted (and not added back) in calculating the Consolidated Net
Income,
(2)    decreased by (without duplication) (y) net gains on Hedging Obligations
or other derivative instruments entered into for the purpose of hedging interest
rate risks and (z) non‑cash gains increasing Consolidated Net Income of such
Person and its Restricted Subsidiaries for such period, excluding any non‑cash
gains which represent the reversal of any accrual of, or cash reserve for,
anticipated cash charges that reduced Consolidated EBITDA in any prior period;
provided that, to the extent non‑cash gains are deducted pursuant to this
clause (2) for any previous period and not otherwise added back to Consolidated
EBITDA, Consolidated EBITDA shall be increased by the amount of any cash
receipts (or any netting arrangements resulting in reduced cash expenses) in
respect of such non‑cash gains received in subsequent periods to the extent not
already included therein, and
(3)    increased or decreased (as applicable) by (without duplication):
(a)    any net gain or loss resulting in such period from currency gains or
losses related to Indebtedness, intercompany balances and other balance sheet
items, plus or minus, as the case may be, and
(b)    any net gain or loss resulting in such period from Hedging Obligations,
and the application of Financial Accounting Standards Codification Topic
815—Derivatives and Hedging (ASC 815) (formerly Financing Accounting Standards
Board Statement No. 133), and its related pronouncements and interpretations, or
the equivalent accounting standard under GAAP or an alternative basis of
accounting applied in lieu of GAAP.
For the avoidance of doubt:
(i)    to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA for any period any adjustments
resulting from the application of ASC 815 and its related pronouncements and
interpretations, or the equivalent accounting standard under GAAP or an
alternative basis of accounting applied in lieu of GAAP,
(ii)    there shall be included in determining Consolidated EBITDA for any
period, without duplication, (A) the Acquired EBITDA of any Person or business,
or attributable to any property or asset acquired by Holdings or any Restricted
Subsidiary during such period (but not the Acquired EBITDA of any related Person
or business or any Acquired EBITDA attributable to any assets or property, in
each case to the extent not so acquired) to the extent not subsequently sold,
transferred, abandoned or otherwise disposed by Holdings or such Restricted
Subsidiary during such period (each such Person, business, property or asset
acquired and not subsequently so disposed of, an “Acquired Entity or Business”)
and the Acquired EBITDA of any Unrestricted Subsidiary that is converted into a
Restricted Subsidiary during such period (each, a “Converted Restricted
Subsidiary”), based on the actual Acquired EBITDA of such Acquired Entity or
Business or Converted Restricted Subsidiary for such period (including the
portion thereof occurring prior to such acquisition or conversion) and (B) an
adjustment in respect of each Acquired Entity or Business equal to the amount of
the Pro Forma Adjustment with respect to such Acquired Entity or Business for
such period (including the portion thereof occurring prior to such acquisition)
as specified in a Pro Forma Adjustment Certificate and delivered to the
Administrative Agent; and
(iii)    to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA for any period the Disposed EBITDA
of any Person, property, business or asset sold, transferred, abandoned or
otherwise disposed of, closed or classified as discontinued operations by
Holdings or any Restricted Subsidiary during such period (each such Person,
property, business or asset so sold or disposed of, a “Sold Entity or Business”)
and the Disposed EBITDA of any Restricted Subsidiary that is converted into an
Unrestricted Subsidiary during such period (each, a “Converted Unrestricted
Subsidiary”) based on the actual Disposed EBITDA of such Sold Entity or Business
or Converted Unrestricted Subsidiary for such period (including the portion
thereof occurring prior to such sale, transfer or disposition or conversion);
provided that for the avoidance of doubt, notwithstanding any classification
under GAAP of any Person or business in respect of which a definitive agreement
for the Disposition thereof has been entered into as discontinued operations,
the Disposed EBITDA of such Person or business shall not be excluded pursuant to
this paragraph until such Disposition shall have been consummated.
“Consolidated First Lien Secured Debt” shall mean the Obligations and all
Consolidated Total Debt as of such date secured by a Lien on any property or
assets of Holdings or any of its Restricted Subsidiary that ranks on an equal
priority basis (or super priority basis by operation of law) (but without regard
to the control of remedies) with the Liens securing the Obligations.
“Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio” shall mean,
as of any date of determination, the ratio of (i) Consolidated First Lien
Secured Debt as of such date of determination, minus cash and Cash Equivalents
(in each case, free and clear of all Liens other than Permitted Liens) of
Holdings and the Restricted Subsidiaries to (ii) Consolidated EBITDA of Holdings
for the Test Period most recently ended on or prior to such date of
determination.
“Consolidated Interest Expense” shall mean the sum of (1) cash interest expense
(including that attributable to Capitalized Lease Obligations), net of cash
interest income of such Person and its Restricted Subsidiaries with respect to
all outstanding Indebtedness of such Person and its Restricted Subsidiaries,
including all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under hedging agreements, plus (2) non‑cash interest expense resulting solely
from the net amortization of original issue discount and original issuance
premium from the issuance of Indebtedness of such Person and its Restricted
Subsidiaries (including any Indebtedness borrowed under this Agreement in
connection with the Transactions and any permitted Refinancing thereof) but
excluding, for the avoidance of doubt, (a) amortization of deferred financing
costs, debt issuance costs, commissions, fees and expenses and any other amounts
of non‑cash interest other than referred to in clause (2) above (including as a
result of the effects of acquisition method accounting or pushdown accounting),
(b) non‑cash interest expense attributable to the movement of the mark‑to‑market
valuation of Indebtedness or obligations under Hedging Obligations or other
derivative instruments pursuant to FASB Accounting Standards Codification Topic
815—Derivatives and Hedging, (c) any one‑time cash costs associated with
breakage in respect of hedging agreements for interest rates, (d) any
“additional interest” owing pursuant to a registration rights agreement with
respect to any securities, (e) any payments with respect to make‑whole premiums
or other breakage costs of any Indebtedness, including, without limitation, any
Indebtedness issued in connection with the Transactions, (f) penalties and
interest relating to taxes, (g) accretion or accrual of discounted liabilities
not constituting Indebtedness, (h) interest expense attributable to a direct or
indirect parent entity resulting from push‑down accounting, (i) any expense
resulting from the discounting of Indebtedness in connection with the
application of recapitalization or purchase accounting and (j) any interest
expense attributable to the exercise of appraisal rights and the settlement of
any claims or actions (whether actual, contingent or potential) with respect
thereto and with respect to any acquisition or Investment permitted hereunder,
all as calculated on a consolidated basis; provided that Consolidated Interest
Expense shall not include any of the forgoing in respect of Receivables
Facilities.
For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP.
“Consolidated Net Income” shall mean, with respect to any Person for any period,
the aggregate of the Net Income, of such Person and its Restricted Subsidiaries
for such period, on a consolidated basis, and otherwise determined in accordance
with GAAP; provided that, without duplication,
(1)    any after-tax effect of extraordinary, non-recurring or unusual gains or
losses (less all fees and expenses relating thereto) or expenses (including
relating to the Transactions), severance, relocation costs, curtailments or
modifications to pension and post-retirement employee benefits plans, start-up,
transition, integration and other restructuring and business optimization costs,
charges, reserves or expenses (including related to acquisitions after the
Closing Date and to the start-up, closure and/or consolidation of facilities),
new product introductions, and one-time compensation charges shall be excluded,
(2)    the Net Income for such period shall not include the cumulative effect of
a change in accounting principles and changes as a result of the adoption or
modification of accounting policies during such period, shall be excluded,
(3)    any net after-tax gains or losses (less all fees and expenses relating
thereto) on asset sales, disposals or abandonments (other than asset sales,
disposals or abandonments in the ordinary course of business) or discontinued
operations (but if such operations are classified as discontinued due to the
fact that they are subject to an agreement to dispose of such operations, only
when and to the extent such operations are actually disposed of), shall be
excluded,
(4)    the Net Income for such period of any Person that is not Holdings, the
Borrower or a Subsidiary, or is an Unrestricted Subsidiary, or that is accounted
for by the equity method of accounting, shall be excluded; provided that
Consolidated Net Income of Holdings shall be increased by the amount of
dividends or distributions or other payments that are actually paid in cash (or
to the extent converted into cash or Cash Equivalents) by the referent Person or
Unrestricted Subsidiary to Holdings or a Restricted Subsidiary thereof in
respect of such period,
(5)    solely for the purpose of determining the amount available for Restricted
Payments under clause (3)(A) of Section 10.5(a) the Net Income for such period
of any Restricted Subsidiary (other than any Guarantor) shall be excluded to the
extent the declaration or payment of dividends or similar distributions by that
Restricted Subsidiary of its Net Income is not at the date of determination
permitted without any prior governmental approval (which has not been obtained)
or, directly or indirectly, by the operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Restricted Subsidiary or its stockholders, unless
such restriction with respect to the payment of dividends or similar
distributions (a) has been legally waived or otherwise released, (b) is imposed
pursuant to this Agreement and other Credit Documents or definitive
documentation with respect to Permitted Debt Exchange Notes or Permitted Other
Indebtedness or (c) arises pursuant to an agreement or instrument if the
encumbrances and restrictions contained in any such agreement or instrument
taken as a whole are not materially less favorable to the Secured Parties than
the encumbrances and restrictions contained in the Credit Documents (as
determined by the Borrower in good faith); provided that Consolidated Net Income
of the referent Person will be increased by the amount of dividends or other
distributions or other payments actually paid in cash (or to the extent
converted into cash) or Cash Equivalents to such Person or a Restricted
Subsidiary thereof in respect of such period, to the extent not already included
therein,
(6)    effects of adjustments (including the effects of such adjustments pushed
down to Holdings and its Restricted Subsidiaries) in any line item in such
Person’s consolidated financial statements required or permitted by Financial
Accounting Standards Codification Topic 805 – Business Combinations and Topic
350 – Intangibles‑Goodwill and Other (ASC 805 and ASC 350) (formerly Financial
Accounting Standards Board Statement Nos. 141 and 142, respectively) resulting
from the application of purchase accounting, including in relation to the
Transactions and any acquisition that is consummated after the Closing Date or
the amortization or write‑off of any amounts thereof, net of taxes, shall be
excluded,
(7)    (i) any after-tax effect of income (loss) from the early extinguishment
of Indebtedness or Hedging Obligations or other derivative instruments
(including deferred financing costs written off and premiums paid), (ii) any
non‑cash income (or loss) related to currency gains or losses related to
Indebtedness, intercompany balances and other balance sheet items and to Hedging
Obligations pursuant to ASC 815 (or such successor provision) and (iii) any
non‑cash expense, income or loss attributable to the movement in mark‑to‑market
valuation of foreign currencies, Indebtedness or derivative instruments pursuant
to GAAP, shall be excluded,
(8)    any impairment charge, asset write‑off or write‑down pursuant to ASC 350
and Financial Accounting Standards Codification Topic 360 – Impairment and
Disposal of Long‑Lived Assets (ASC 360) (formerly Financial Accounting Standards
Board Statement No. 144) and the amortization of intangibles arising pursuant to
ASC 805 shall be excluded,
(9)    (i) any non‑cash compensation expense recorded from or in connection with
any equity share‑based compensation arrangements including stock appreciation or
similar rights, phantom equity, stock options, restricted stock, capital or
profits interests or other rights to officers, directors, managers or employees
and (ii) non‑cash income (loss) attributable to deferred compensation plans or
trusts, shall be excluded,
(10)    any fees and expenses incurred during such period, or any amortization
thereof for such period, in connection with any acquisition, Investment,
recapitalization, Asset Sale, issuance or repayment of Indebtedness, issuance of
Equity Interests, refinancing transaction or amendment or modification of any
debt instrument (in each case, including any such transaction consummated prior
to the Closing Date and any such transaction undertaken but not completed) and
any charges or non‑recurring merger costs incurred during such period as a
result of any such transaction shall be excluded,
(11)    accruals and reserves (including contingent liabilities) that are
established or adjusted within twelve months after the Closing Date that are so
required to be established as a result of the Transactions in accordance with
GAAP, or changes as a result of adoption or modification of accounting policies,
shall be excluded, and
(12)    any deferred tax expense associated with tax deductions or net operating
losses arising as a result of the Transactions, or the release of any valuation
allowance related to such items, shall be excluded.
“Consolidated Total Assets” shall mean, as of any date of determination, the
amount that would, in conformity with GAAP, be set forth opposite the caption
“total assets” (or any like caption) on the most recent consolidated balance
sheet of Holdings and the Restricted Subsidiaries at such date.
“Consolidated Total Debt” shall mean, as at any date of determination, an amount
equal to the sum of the aggregate amount of all outstanding Indebtedness of
Holdings and the Restricted Subsidiaries on a consolidated basis consisting of
Indebtedness for borrowed money, Capitalized Lease Obligations and debt
obligations evidenced by promissory notes and similar instruments (and
excluding, for the avoidance of doubt, Hedging Obligations); provided that
Consolidated Total Debt shall not include Letters of Credit, except to the
extent of Unpaid Drawings thereunder, or any outstanding Indebtedness in respect
of Receivables Facilities.
“Consolidated Total Debt to Consolidated EBITDA Ratio” shall mean, as of any
date of determination, the ratio of (a) Consolidated Total Debt as of such date,
minus the aggregate cash and Cash Equivalents (in each case, free and clear of
all Liens (other than Permitted Liens)) of Holdings and the Restricted
Subsidiaries to (b) Consolidated EBITDA of Holdings for the Test Period most
recently ended on or prior to such date of determination.
“Consummation Date” shall mean (a) with respect to a single acquisition, the
date on which such acquisition is consummated and (b) with respect to a series
or group of acquisitions, the date on which the last acquisition in such series
or group of acquisitions is consummated.
“Contingent Obligations” shall mean, with respect to any Person, any obligation
of such Person guaranteeing any leases, dividends or other payment obligations
that do not constitute Indebtedness (“primary obligations”) of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly,
including, without limitation, any obligation of such Person, whether or not
contingent, (1) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (2) to advance or supply
funds (A) for the purchase or payment of any such primary obligation or (B) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor or (3) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation against loss in respect thereof.
“Contractual Requirement” shall have the meaning provided in Section 8.3.
“Converted Restricted Subsidiary” shall have the meaning provided in the
definition of the term “Consolidated EBITDA”.
“Converted Unrestricted Subsidiary” shall have the meaning provided in the
definition of the term “Consolidated EBITDA”.
“Covered Entity” shall mean any of the following:
(i)    a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);
(ii)    a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or
(iii)    a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).
“Covered Person” shall have the meaning provided in Section 13.24.
“Credit Documents” shall mean this Agreement, the Guarantees, the Security
Documents and any promissory notes issued by the Borrower hereunder.
“Credit Event” shall mean and include the making (but not the conversion or
continuation) of a Loan and the issuance of a Letter of Credit.
“Credit Facilities” shall mean, collectively, each category of Commitments and
each extension of credit hereunder.
“Credit Facility” shall mean a category of Commitments and extensions of credit
thereunder.
“Credit Party” shall mean Holdings, the Borrower and the other Guarantors.
“Cure Amount” shall have the meaning provided in Section 11.4.
“Cure Right” shall have the meaning provided in Section 11.4.
“Debt Incurrence Prepayment Event” shall mean any issuance or incurrence by
Holdings or any of the Restricted Subsidiaries of any Indebtedness (excluding
any Indebtedness permitted to be issued or incurred under Section 10.1 other
than Section 10.1(x)(i)).
“Declined Proceeds” shall have the meaning provided in Section 5.2(f).
“Default” shall mean any event, act or condition that is, or with notice or
lapse of time, or both, would constitute, an Event of Default.
“Default Rate” shall have the meaning provided in Section 2.8(c).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“Defaulting Lender” shall mean any Lender whose acts or failure to act, whether
directly or indirectly, cause it to meet any part of the definition of “Lender
Default”.
“Deferred Net Cash Proceeds” shall have the meaning provided in the definition
of “Net Cash Proceeds”.
“Deferred Net Cash Proceeds Payment Date” shall have the meaning provided in the
definition of “Net Cash Proceeds”.
“Designated Jurisdiction” shall mean any country or territory to the extent that
such country or territory itself is the subject of any Sanction.
“Designated Non‑Cash Consideration” shall mean the Fair Market Value of non‑cash
consideration received by Holdings or a Restricted Subsidiary in connection with
an Asset Sale that is so designated as Designated Non‑Cash Consideration
pursuant to a certificate of an Authorized Officer of Holdings or the Borrower,
setting forth the basis of such valuation, executed by either a senior vice
president or the principal financial officer of Holdings or the Borrower, less
the amount of cash or Cash Equivalents received in connection with a subsequent
sale of or collection on or other disposition of such Designated Non‑Cash
Consideration. A particular item of Designated Non‑Cash Consideration will no
longer be considered to be outstanding when and to the extent it has been paid,
redeemed or otherwise retired or sold or otherwise disposed of (in each case for
cash) in compliance with Section 10.4.
“Designated Preferred Stock” shall mean preferred stock of Holdings or any
direct or indirect parent company of Holdings (in each case other than
Disqualified Stock) that is issued for cash (other than to Holdings or a
Restricted Subsidiary or an employee stock ownership plan or trust established
by Holdings or any of its Subsidiaries) and is so designated as Designated
Preferred Stock, pursuant to an officer’s certificate executed by the principal
financial officer of Holdings or the parent company thereof, as the case may be,
on the issuance date thereof, the cash proceeds of which are excluded from the
calculation set forth in clause (3) of Section 10.5(a).
“Disposed EBITDA” shall mean, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary (determined as if references to Holdings and the Restricted
Subsidiaries in the definition of Consolidated EBITDA were references to such
Sold Entity or Business or Converted Unrestricted Subsidiary and its respective
Subsidiaries), all as determined on a consolidated basis for such Sold Entity or
Business or Converted Unrestricted Subsidiary, as the case may be.
“Disposition” shall have the meaning assigned such term in clause (i) of the
definition of Asset Sale.
“Disqualified Lenders” shall mean such Persons (i) that have been specified in
writing to the Administrative Agent, the Joint Lead Arrangers and the Sole
Bookrunner prior to the commencement of “primary syndication” of the Initial
Term Loans as being Disqualified Lenders, (ii) who are competitors of Holdings
and their respective Subsidiaries that are separately identified in writing by
the Borrower to the Administrative Agent from time to time and, (iii) in the
case of each of clauses (i) and (ii), any of their Affiliates (other than any
such Affiliate that is, or is affiliated with, a financial investor in such
Person and that is not itself an operating company or otherwise an Affiliate of
an operating company or is a bona fide Fund) that are either (a) identified in
writing by the Borrower to the Administrative Agent from time to time or
(b) clearly identifiable on the basis of such Affiliate’s name. Notwithstanding
the foregoing, each Credit Party and the Lenders acknowledge and agree that the
Administrative Agent shall not have any responsibility or obligation to
determine whether any Lender or potential Lender is a Disqualified Lender and
the Administrative Agent shall have no liability with respect to any assignment
made to a Disqualified Lender. The Lenders may disclose, on a confidential
basis, the list of Persons who are Disqualified Lenders to the potential
assignees and prospective Participants.
“Disqualified Stock” shall mean, with respect to any Person, any Capital Stock
of such Person which, by its terms, or by the terms of any security into which
it is convertible or for which it is puttable or exchangeable, or upon the
happening of any event, matures or is mandatorily redeemable (other than solely
for Qualified Stock), other than as a result of a change of control, asset sale,
condemnation event or similar event, pursuant to a sinking fund obligation or
otherwise, or is redeemable at the option of the holder thereof (other than
solely for Qualified Stock), other than as a result of a change of control,
asset sale, condemnation event or similar event, in whole or in part, in each
case, prior to the date that is 91 days after the Latest Term Loan Maturity Date
hereunder; provided that if such Capital Stock is issued to any plan for the
benefit of employees of Holdings or its Subsidiaries or by any such plan to such
employees, such Capital Stock shall not constitute Disqualified Stock solely
because it may be required to be repurchased by Holdings or its Subsidiaries in
order to satisfy applicable statutory or regulatory obligations or as a result
of such employee’s termination, death or disability.
“Distressed Person” shall have the meaning provided in the definition of
“Lender-Related Distress Event”.
“Dollar Equivalent” shall mean, at any time, (a) with respect to any amount
denominated in Dollars, such amount and (b) with respect to any amount
denominated in any currency other than Dollars, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the Letter of Credit
Issuer, as the case may be, on the basis of the Spot Rate (determined in respect
of the most recent Revaluation Date or other relevant date of determination) for
the purchase of Dollars with such currency.
“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.
“Domestic Subsidiary” shall mean each Subsidiary of Holdings that is organized
under the laws of the United States, any state thereof, or the District of
Columbia.
“Drawing” shall have the meaning provided in Section 3.4(b).
“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition or (c) any financial institution established in an EEA Member Country
which is a subsidiary of an institution described in clauses (a) or (b) of this
definition and is subject to consolidated supervision with its parent.
“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein and Norway.
“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Yield” shall mean, as to any Indebtedness, the effective yield on
such Indebtedness in the reasonable determination of the Administrative Agent in
consultation with the Borrower and consistent with generally accepted financial
practices, taking into account the applicable interest rate margins, any
interest rate floors (the effect of which floors shall be determined in a manner
set forth in the proviso below) or similar devices and all fees, including
upfront or similar fees or original issue discount (amortized over the shorter
of (a) the remaining weighted average life to maturity of such Indebtedness and
(b) the four years following the date of incurrence thereof) payable generally
to Lenders or other institutions providing such Indebtedness in connection with
the initial primary syndication thereof, but excluding any arrangement,
structuring, ticking or other similar fees payable in connection therewith that
are not generally shared with the relevant Lenders and, if applicable, consent
fees for an amendment paid generally to consenting Lenders; provided that with
respect to any Indebtedness that includes a “LIBOR floor” or “ABR floor,” (i) to
the extent that the Adjusted LIBOR Rate (with an Interest Period of
three months) or ABR (without giving effect to any floors in such definitions),
as applicable, on the date that the Effective Yield is being calculated is less
than such floor, the amount of such difference shall be deemed added to the
interest rate margin for such Indebtedness for the purpose of calculating the
Effective Yield and (ii) to the extent that the Adjusted LIBOR Rate (with an
Interest Period of three months) or ABR (without giving effect to any floors in
such definitions), as applicable, on the date that the Effective Yield is being
calculated is greater than such floor, then the floor shall be disregarded in
calculating the Effective Yield.
“Environmental Claim” shall mean any and all actions, suits, orders, decrees,
demand letters, claims, notices of noncompliance or potential responsibility or
violation or proceedings pursuant to any Environmental Law or any permit issued,
or any approval given, under any such Environmental Law (hereinafter, “Claims”),
including, without limitation, (i) any and all Claims by governmental or
regulatory authorities for enforcement, cleanup, removal, response, remedial or
other actions or damages pursuant to any Environmental Law and (ii) any and all
Claims by any third party seeking damages, contribution, indemnification, cost
recovery, compensation or injunctive relief relating to the presence, Release or
threatened Release of Hazardous Materials or arising from alleged injury or
threat of injury to health or safety (to the extent relating to human exposure
to Hazardous Materials), or the environment including, without limitation,
ambient air, indoor air, surface water, groundwater, soil, land surface and
subsurface strata and natural resources such as wetlands.
“Environmental Law” shall mean any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code and rule of common law now or
hereafter in effect and in each case as amended, and any binding judicial or
administrative interpretation thereof, including any binding judicial or
administrative order, consent decree or judgment, relating to pollution or
protection of the environment, including, without limitation, ambient air,
indoor air, surface water, groundwater, soil, land surface and subsurface strata
and natural resources such as flora, fauna or wetlands, or protection of human
health or safety (to the extent relating to human exposure to Hazardous
Materials) and including those relating to the generation, storage, treatment,
transport, Release or threat of Release of Hazardous Materials.
“Equity Interest” shall mean Capital Stock and all warrants, options or other
rights to acquire Capital Stock, but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock.
“Equity Offering” shall mean any public or private sale of common stock or
preferred stock of the Borrower, Holdings or any direct or indirect parent
company of Holdings (excluding Disqualified Stock), other than: (a) public
offerings with respect to the Borrower or any of its direct or indirect parent
company’s common stock registered on Form S‑8, (b) issuances to any Subsidiary
of Holdings or the Borrower, (c) any such public or private sale that
constitutes an Excluded Contribution and (d) any Cure Amount.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with any Credit Party, is treated as a single employer under
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).
“ERISA Event” shall mean (a) the failure of any Plan to comply with any
provisions of ERISA and/or the Code (and applicable regulations under either) or
with the terms of such Plan; (b) the existence with respect to any Plan of a
non‑exempt Prohibited Transaction; (c) any Reportable Event; (d) the failure of
any Credit Party or ERISA Affiliate to make by its due date a required
installment under Section 430(j) of the Code with respect to any Pension Plan or
any failure by any Pension Plan to satisfy the minimum funding standards (within
the meaning of Section 412 of the Code or Section 302 of ERISA) applicable to
such Pension Plan, whether or not waived; (e) a determination that any Pension
Plan is in “at risk” status (within the meaning of Section 430 of the Code or
Section 303 of ERISA); (f) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Pension Plan; (g) the occurrence of any event or
condition which would reasonably be expected to constitute grounds under ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan under Section 4042 of ERISA or the incurrence by any Credit Party
or any of its ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Pension Plan (other than for PBGC premiums due
but not delinquent under Section 4007 of ERISA), including but not limited to
the imposition of any Lien in favor of the PBGC or any Pension Plan; (h) the
receipt by any Credit Party or any of its ERISA Affiliates from the PBGC or a
plan administrator of any notice to terminate any Pension Plan under
Section 4041 of ERISA or to appoint a trustee to administer any Pension Plan
under Section 4042 of ERISA; (i) the failure by any Credit Party or any of its
ERISA Affiliates to make any required contribution to a Multiemployer Plan;
(j) the incurrence by any Credit Party or any of its ERISA Affiliates of any
liability with respect to the withdrawal from any Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a “substantial
employer” (within the meaning of Section 4001(a)(2) of ERISA), or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA,
or the complete or partial withdrawal (within the meaning of Section 4203 or
4205 of ERISA) from any Multiemployer Plan; (k) the receipt by any Credit Party
or any of its ERISA Affiliates of any notice concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, Insolvent, in “endangered” or “critical” status (within the
meaning of Section 432 of the Code or Section 305 of ERISA), or terminated
(within the meaning of Section 4041A of ERISA); or (l) the failure by any Credit
Party or any of its ERISA Affiliates to pay when due (after expiration of any
applicable grace period) any installment payment with respect to Withdrawal
Liability under Section 4201 of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Event of Default” shall have the meaning provided in Section 11.
“Excluded Contribution” shall mean net cash proceeds, the Fair Market Value of
marketable securities or the Fair Market Value of Qualified Proceeds received by
Holdings from, without duplication, (a) contributions to its common equity
capital and (b) the sale (other than to a Subsidiary of Holdings or to any
management equity plan or stock option plan or any other management or employee
benefit plan or agreement of Holdings) of Capital Stock (other than Disqualified
Stock and Designated Preferred Stock) of Holdings, in each case designated as
Excluded Contributions pursuant to an officer’s certificate executed by either a
senior vice president or the principal financial officer of the Borrower on the
date such capital contributions are made or the date such Equity Interests are
sold, as the case may be, which are excluded from the calculation set forth in
clause (3) of Section 10.5(a); provided that (i) any non‑cash assets shall
qualify only if acquired by a parent of Holdings in an arm’s‑length transaction
within the six months prior to such contribution and (ii) no Cure Amount shall
constitute an Excluded Contribution.
“Excluded Property” shall have the meaning set forth in the Security Agreement.
“Excluded Stock and Stock Equivalents” shall mean (i) any Capital Stock or Stock
Equivalents with respect to which, in the reasonable judgment of the
Administrative Agent and Holdings (as agreed to in writing), the cost or other
consequences of pledging such Capital Stock or Stock Equivalents in favor of the
Secured Parties under the Security Documents shall be excessive in view of the
benefits to be obtained by the Lenders therefrom, (ii) solely in the case of any
pledge of Capital Stock and Stock Equivalents of any FSHCO or Foreign
Subsidiary, any Voting Stock or Voting Stock Equivalents of any class of such
FSHCO or Foreign Subsidiary in excess of 66% of the outstanding Voting Stock of
such class (such percentage to be adjusted upon any Change in Law in the
percentage that may be required to avoid adverse U.S. federal income tax
consequences to the Borrower or any Guarantor that is a Domestic Subsidiary),
(iii) any Capital Stock or Stock Equivalents to the extent the pledge thereof
would violate any applicable Requirement of Law (including any legally effective
requirement to obtain the consent of any Governmental Authority unless such
consent has been obtained), (iv) in the case of (A) any Capital Stock or Stock
Equivalents of any Subsidiary to the extent such Capital Stock or Stock
Equivalents are subject to a Lien permitted by clause (9) of the definition of
“Permitted Lien” or (B) any Capital Stock or Stock Equivalents of any Subsidiary
that is not wholly-owned by Holdings and its Subsidiaries at the time such
Subsidiary becomes a Subsidiary (for so long as such Subsidiary remains a
non-Wholly-Owned Restricted Subsidiary), any Capital Stock or Stock Equivalents
of each such Subsidiary described in clause (A) or (B) to the extent (1) that a
pledge thereof to secure the Obligations is prohibited by any applicable
Contractual Requirement (other than non-assignment provisions which are
ineffective under the Uniform Commercial Code or other applicable law), (2) any
Contractual Requirement prohibits such a pledge without the consent of any other
party (other than non-assignment provisions which are ineffective under the
Uniform Commercial Code or other applicable law); provided that this clause (2)
shall not apply if (x) such other party is a Credit Party or Wholly-Owned
Subsidiary or (y) consent has been obtained to consummate such pledge (it being
understood that the foregoing shall not be deemed to obligate Holdings or any
Subsidiary to obtain any such consent) and for so long as such Contractual
Requirement or replacement or renewal thereof is in effect or (3) a pledge
thereof to secure the Obligations would give any other party (other than a
Credit Party or Wholly-Owned Subsidiary) to any contract, agreement, instrument
or indenture governing such Capital Stock or Stock Equivalents the right to
terminate its obligations thereunder (other than customary non-assignment
provisions which are ineffective under the Uniform Commercial Code or other
applicable law), (v) any Capital Stock or Stock Equivalents of any Subsidiary to
the extent that (A) the pledge of such Capital Stock or Stock Equivalents would
result in adverse tax consequences to Holdings or any Subsidiary as reasonably
determined by Holdings and the Administrative Agent and (B) such Capital Stock
or Stock Equivalents have been identified in writing to the Collateral Agent by
an Authorized Officer of Holdings, (vi) any Capital Stock or Stock Equivalents
that are margin stock and (vii) any Capital Stock and Stock Equivalents of any
Subsidiary that is not a Material Subsidiary or is an Unrestricted Subsidiary or
a captive insurance Subsidiary.
“Excluded Subsidiary” shall mean (a) each Subsidiary, in each case, for so long
as any such Subsidiary does not (on (x) a consolidated basis with its Restricted
Subsidiaries, if determined on the Closing Date by reference to the latest
Historical Financial Statements or (y) a consolidated basis with its Restricted
Subsidiaries, if determined after the Closing Date by reference to the financial
statements delivered to the Administrative Agent pursuant to Section 9.1(a) and
9.1(b) constitute a Material Subsidiary, (b) each Subsidiary that is not a
Wholly‑Owned Subsidiary on any date such Subsidiary would otherwise be required
to become a Guarantor pursuant to the requirements of Section 9.11 (for so long
as such Subsidiary remains a non-Wholly-Owned Restricted Subsidiary), (c) any
Domestic Subsidiary (such Domestic Subsidiary defined under this clause (c), a
“FSHCO”) substantially all of the assets of which consist of (x) Capital Stock
and/or Stock Equivalents of Foreign Subsidiaries that are CFCs and/or (y) other
Domestic Subsidiaries substantially all of the assets of which consist of
Capital Stock and/or Stock Equivalents of Foreign Subsidiaries that are CFCs or
FSHCOs, (d)(x) any Domestic Subsidiary that is a Subsidiary of a Foreign
Subsidiary that is a CFC and (y) any Foreign Subsidiary that is a CFC, (e) each
Subsidiary that is prohibited by any applicable Contractual Requirement or
Requirement of Law from guaranteeing the Obligations at the time such Subsidiary
becomes a Restricted Subsidiary (and for so long as such restriction or any
replacement or renewal thereof is in effect) in the case of a Contractual
Requirement, to the extent not entered into in contemplation of such Subsidiary
becoming a Restricted Subsidiary or in order for such Subsidiary to constitute
an Excluded Subsidiary, (f) each Subsidiary with respect to which, as reasonably
determined by Holdings, the consequence of providing a Guarantee of the
Obligations would adversely affect the ability of Holdings and its Subsidiaries
to satisfy applicable Requirements of Law, (g) any other Subsidiary with respect
to which, (x) in the reasonable judgment of the Administrative Agent and
Holdings, as agreed in writing, the cost or other consequences of providing a
Guarantee of the Obligations shall be excessive in view of the benefits to be
obtained by the Lenders therefrom or (y) providing such a Guarantee would result
in adverse tax consequences to Holdings or any Subsidiary as reasonably
determined by Holdings in consultation with the Administrative Agent, (h) each
Unrestricted Subsidiary, (i) any Receivables Subsidiary, (j) each other
Subsidiary acquired pursuant to a Permitted Acquisition or other Investment
permitted hereunder and financed with assumed secured Indebtedness permitted
hereunder, and each Restricted Subsidiary acquired in such Permitted Acquisition
or other Investment permitted hereunder that guarantees such Indebtedness, in
each case to the extent that, and for so long as, the documentation relating to
such Indebtedness to which such Subsidiary is a party prohibits such Subsidiary
from guaranteeing the Obligations and such prohibition was not created in
contemplation of such Permitted Acquisition or other Investment permitted
hereunder or in order for such Subsidiary to constitute an Excluded Subsidiary
and (k) each not‑for‑profit Subsidiary.
“Excluded Swap Obligation” shall mean, with respect to any Credit Party, (a) any
Swap Obligation if, and to the extent that, all or a portion of the Obligations
of such Credit Party of, or the grant by such Credit Party of a security
interest to secure, such Swap Obligation (or any obligations in respect thereof)
is or becomes illegal or unlawful under the Commodity Exchange Act or any rule,
regulation, or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) or (b) any other Swap
Obligation designated as an “Excluded Swap Obligation” of such Guarantor as
specified in any agreement between the relevant Credit Parties and Hedge Bank
applicable to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Obligation or security interest is or becomes illegal or unlawful or is so
designated.
“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of any Credit Party hereunder or under any other Credit Document,
(i) Taxes imposed on or measured by its overall net income, net profits or
branch profits (however denominated, and including (for the avoidance of doubt)
any backup withholding in respect thereof under Section 3406 of the Code or any
similar provision of state, local or foreign law), and franchise (and similar)
Taxes imposed on it (in lieu of net income Taxes), in each case by a
jurisdiction (including any political subdivision thereof) as a result of such
recipient being organized in, having its principal office in, or in the case of
any Lender, having its applicable lending office in, such jurisdiction, or as a
result of any other present or former connection with such jurisdiction (other
than any such connection arising solely from such recipient having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Credit Documents, or sold or assigned an
interest in any Credit Document), (ii) any U.S. federal withholding Tax imposed
on any payment by or on account of any obligation of any Credit Party hereunder
or under any other Credit Document that is required to be imposed on amounts
payable to or for the account of a Lender with respect to an applicable interest
in a Loan or Commitment pursuant to laws in force at the time such Lender
acquires such interest in the Loan or Commitment (or designates a new lending
office), other than in the case of a Lender that is an assignee pursuant to a
request by the Borrower or Holdings under Section 13.7 (or that designates a new
lending office pursuant to a request by the Borrower), except to the extent that
such Lender (or its assignor, if any) was entitled, immediately prior to the
designation of a new lending office (or assignment), to receive additional
amounts from the Credit Parties with respect to such withholding Tax pursuant to
Section 5.4(a) (iii) any Taxes attributable to a recipient’s failure to comply
with Section 5.4(e) or (iv) any withholding Tax imposed under FATCA.
“Existing Accounts Receivable Facility” shall mean the accounts receivable
financing facility outstanding pursuant to the Accounts Receivable Financing
Agreement.
“Existing Class” shall mean any Existing Term Loan Class and any Existing
Revolving Credit Class.
“Existing Credit Agreement” shall have the meaning provided in the recitals to
this Agreement.
“Existing Revolving Credit Class” shall have the meaning provided in
Section 2.14(g)(ii).
“Existing Revolving Credit Commitment” shall have the meaning provided in
Section 2.14(g)(ii).
“Existing Revolving Credit Loans” shall have the meaning provided in
Section 2.14(g)(ii).
“Existing Term Loan Class” shall have the meaning provided in
Section 2.14(g)(i).
“Extended Repayment Date” shall have the meaning provided in Section 2.5(c).
“Extended Revolving Credit Commitments” shall have the meaning provided in
Section 2.14(g)(ii).
“Extended Revolving Credit Loans” shall have the meaning provided in Section
2.14(g)(ii).
“Extended Revolving Loan Maturity Date” shall mean the date on which any tranche
of Extended Revolving Credit Loans matures.
“Extended Term Loan Repayment Amount” shall have the meaning provided in
Section 2.5(c).
“Extended Term Loans” shall have the meaning provided in Section 2.14(g)(i).
“Extending Lender” shall have the meaning provided in Section 2.14(g)(iii).
“Extension Amendment” shall have the meaning provided in Section 2.14(g)(iv).
“Extension Date” shall have the meaning provided in Section 2.14(g)(v).
“Extension Election” shall have the meaning provided in Section 2.14(g)(iii).
“Extension Request” shall have the meaning provided in Section 2.14(g)(i).
“Extension Series” shall mean all Extended Term Loans or Extended Revolving
Credit Commitments that are established pursuant to the same Extension Amendment
(or any subsequent Extension Amendment to the extent such Extension Amendment
expressly provides that the Extended Term Loans or Extended Revolving Credit
Commitments, as applicable, provided for therein are intended to be a part of
any previously established Extension Series) and that provide for the same
interest margins, extension fees and amortization schedule.
“Fair Market Value” means with respect to any asset or group of assets on any
date of determination, the value of the consideration obtainable in a sale of
such asset at such date of determination assuming a sale by a willing seller to
a willing purchaser dealing at arm’s length and arranged in an orderly manner
over a reasonable period of time having regard to the nature and characteristics
of such asset, as determined in good faith by the Borrower.
“Fair Value” shall mean the amount at which the assets (both tangible and
intangible), in their entirety, of the Borrower and its Restricted Subsidiaries
taken as a whole would change hands between a willing buyer and a willing
seller, within a commercially reasonable period of time, each having reasonable
knowledge of the relevant facts, with neither being under any compulsion to act.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.
“FCPA” shall mean the Foreign Corrupt Practices Act of 1977, as amended.
“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the per annum rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers on such day, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York; provided that (a) if such day is not a Business Day, the Federal Funds
Effective Rate for such day shall be such rate on such transactions on the next
preceding Business Day as so published on the next succeeding Business Day and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Effective Rate for such day shall be the average rate charged to
the Administrative Agent on such day on such transactions as determined by the
Administrative Agent. For the avoidance of doubt, if the Federal Funds Effective
Rate shall be less than zero, such rate shall be deemed zero for purposes of
this Agreement.
“Fees” shall mean all amounts payable pursuant to, or referred to in,
Section 4.1.
“First Lien Intercreditor Agreement” shall mean an Intercreditor Agreement
substantially in the form of Exhibit H-1 (with such changes to such form as may
be reasonably acceptable to the Administrative Agent and the Borrower) among the
Administrative Agent, the Collateral Agent and the representatives for purposes
thereof of holders of one or more classes of First Lien Obligations (other than
the Obligations).
“First Lien Obligations” shall mean the Obligations and the Permitted Other
Indebtedness Obligations that are secured by the Collateral on an equal priority
basis (but without regard to the control of remedies) with Liens on the
Collateral securing the Obligations.
“First Lien Secured Leverage Test” shall mean, as of any date of determination,
with respect to the last day of the most recently ended Test Period, the
Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio shall be no
greater than 3.00 to 1.00.
“Fixed Amounts” shall have the meaning provided in Section 1.12(a).
“Fixed Charge Coverage Ratio” shall mean, as of any date of determination, the
ratio of (i) Consolidated EBITDA for the Test Period most recently ended on or
prior to such date of determination to (ii) the Fixed Charges for such Test
Period.
“Fixed Charges” shall mean, with respect to any Person and its Restricted
Subsidiaries for any period, the sum of:
(a)    Consolidated Interest Expense of such Person and its Restricted
Subsidiaries on a consolidated basis for such period,
(b)    all cash dividend payments (excluding items eliminated in consolidation)
on any series of preferred stock (including any Designated Preferred Stock) or
any Refunding Capital Stock of such Person and its Restricted Subsidiaries made
during such period, and
(c)    all cash dividend payments (excluding items eliminated in consolidation)
on any series of Disqualified Stock of such Person and its Restricted
Subsidiaries made during such period.
“Foreign Benefit Arrangement” shall mean any employee benefit arrangement
mandated by non-US law that is maintained or contributed to by any Credit Party
or any of its Subsidiaries.
“Foreign Plan” shall mean each employee benefit plan (within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA) that is not subject to
US law and is maintained or contributed to by any Credit Party or any of its
Subsidiaries.
“Foreign Plan Event” shall mean, with respect to any Foreign Plan or Foreign
Benefit Arrangement, (A) the failure to make or, if applicable, accrue in
accordance with normal accounting practices, any employer or employee
contributions required by applicable law or by the terms of such Foreign Plan or
Foreign Benefit Arrangement; (B) the failure to register or loss of good
standing with applicable regulatory authorities of any such Foreign Plan or
Foreign Benefit Arrangement required to be registered; or (C) the failure of any
Foreign Plan or Foreign Benefit Arrangement to comply with any provisions of
applicable law and regulations or with the material terms of such Foreign Plan
or Foreign Benefit Arrangement.
“Foreign Subsidiary” shall mean each Subsidiary of Holdings that is not a
Domestic Subsidiary.
“Fronting Exposure” shall mean, at any time there is a Defaulting Lender, (a)
with respect to the Letter of Credit Issuer, such Defaulting Lender’s Revolving
Credit Commitment Percentage of the outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof and (b) with respect to the Swingline Lender, such Defaulting
Lender’s Revolving Credit Commitment Percentage of Swingline Loans as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders in accordance with the terms hereof.
“Fronting Fee” shall have the meaning provided in Section 4.1(d).
“FSHCO” shall have the meaning provided in the definition of the term “Excluded
Subsidiary”.
“Fund” shall mean any Person (other than a natural Person) that is engaged or
advises funds or other investment vehicles that are engaged in making,
purchasing, holding or investing in loans and similar extensions of credit in
the ordinary course.
“GAAP” shall mean generally accepted accounting principles in the United States
of America, as in effect from time to time; provided, however, that if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision, regardless of whether any such notice is given
before or after such change in GAAP or in the application thereof, then such
provision shall be interpreted on the basis of GAAP as in effect and applied
immediately before such change shall have become effective until such notice
shall have been withdrawn or such provision amended in accordance herewith.
Furthermore, at any time after the Closing Date, Holdings may elect to apply
International Financial Reporting Standards (“IFRS”) accounting principles in
lieu of GAAP and, upon any such election (and notification thereof to the
Administrative Agent), references herein to GAAP and GAAP concepts shall
thereafter be construed to refer to IFRS and corresponding IFRS concepts (except
as otherwise provided in this Agreement); provided that any such election, once
made, shall be irrevocable; provided, further, that any calculation or
determination in this Agreement that requires the application of GAAP for
periods that include fiscal quarters ended prior to Holdings’ election to apply
IFRS shall remain as previously calculated or determined in accordance with
GAAP. Notwithstanding any other provision contained herein, the amount of any
Indebtedness under GAAP with respect to Capitalized Lease Obligations shall be
determined in accordance with the definition of Capitalized Lease Obligations.
“Governmental Authority” shall mean any nation, sovereign or government, any
state, province, territory or other political subdivision thereof, and any
entity or authority exercising executive, legislative, judicial, taxing,
regulatory or administrative functions of or pertaining to government, including
a central bank or stock exchange (including any supranational body exercising
such powers or functions, such as the European Union or the European Central
Bank).
“Granting Lender” shall have the meaning provided in Section 13.6(g).
“Guarantee” shall mean (a) the Guarantee made by Holdings, the Borrower and each
other Guarantor in favor of the Collateral Agent for the benefit of the Secured
Parties, substantially in the form of Exhibit B and (b) any other guarantee of
the Obligations made by a Restricted Subsidiary in form and substance reasonably
acceptable to the Administrative Agent, in each case as the same may be amended,
supplemented or otherwise modified from time to time.
“guarantee obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness of any primary
obligor in any manner, whether directly or indirectly, including any obligation
of such Person, whether or not contingent, (a) to purchase any such Indebtedness
or any property constituting direct or indirect security therefor, (b) to
advance or supply funds (i) for the purchase or payment of any such Indebtedness
or (ii) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (c) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such Indebtedness of the ability of the primary obligor to make
payment of such Indebtedness or (d) otherwise to assure or hold harmless the
owner of such Indebtedness against loss in respect thereof; provided, however,
that the term “guarantee obligations” shall not include endorsements of
instruments for deposit or collection in the ordinary course of business or
customary and reasonable indemnity obligations or product warranties in effect
on the Closing Date or entered into in connection with any acquisition or
disposition of assets permitted under this Agreement (other than such
obligations with respect to Indebtedness). The amount of any guarantee
obligation shall be deemed to be an amount equal to the stated or determinable
amount of the Indebtedness in respect of which such guarantee obligation is made
or, if not stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith.
“Guarantors” shall mean (a) each Subsidiary that is party to the Guarantee on
the Closing Date, (b) each Subsidiary that becomes a party to the Guarantee
after the Closing Date pursuant to Section 9.11 or otherwise, (c) Holdings and
(d) the Borrower; provided that, for the avoidance of doubt, in no event shall
any Excluded Subsidiary be required to be a Guarantor (unless such Subsidiary is
no longer an Excluded Subsidiary).
“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos and asbestos containing material,
polychlorinated biphenyls, and radon gas; (b) any chemicals, materials or
substances defined as or included in the definition of “hazardous substances,”
“hazardous waste,” “hazardous materials,” “extremely hazardous waste,”
“restricted hazardous waste,” “toxic substances,” “toxic pollutants,”
“contaminants,” or “pollutants,” or words of similar import, under any
Environmental Law; and (c) any other chemical, material or substance, which is
prohibited, limited, or regulated by any Environmental Law.
“Hedge Agreements” shall mean (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross‑currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Hedge Bank” shall mean (a) (i) any Person that, at the time it enters into a
Hedge Agreement, is a Lender, an Agent or an Affiliate of a Lender or an Agent
or (ii) with respect to any Hedge Agreement entered into prior to the Closing
Date, any person that is a Lender or an Affiliate of a Lender on the Closing
Date or (b) any Person listed on Schedule 1.1(d); provided that, in the case of
this clause (b), such Person executes and delivers to the Administrative Agent a
letter agreement in form and substance reasonably acceptable to the
Administrative Agent pursuant to which such person (i) appoints the
Administrative Agent as its agent under the applicable Credit Documents and (ii)
agrees to be bound by the provisions of Sections 12, 13, 14 and 26 of the Pledge
Agreement and Sections 5.4, 5.5, 5.7, 6.5, 7 and 8.1 of the Security Agreement,
in each case, as if it were a Lender.
“Hedging Obligations” shall mean, with respect to any Person, the obligations of
such Person under any Hedge Agreements.
“Historical Financial Statements” shall mean (i) the audited consolidated
balance sheets of Holdings and its consolidated Subsidiaries as at December 31,
2016, December 31, 2017 and December 31, 2018 and the related audited
consolidated statements of income and cash flows of Holdings and its
consolidated Subsidiaries for the years ended December 31, 2016, December 31,
2017 and December 31, 2018 and (ii) the unaudited interim consolidated balance
sheets of Holdings and its consolidated Subsidiaries for the fiscal quarter
ending June 30, 2019 and the related unaudited consolidated statements of income
and cash flow of Holdings and its Subsidiaries for the fiscal quarter ending
June 30, 2019.
“Holdings” shall mean (i) Holdings (as defined in the preamble to this
Agreement) or (ii) after the Closing Date any other Person or Persons (the “New
Holdings”) that is a Subsidiary of (or are Subsidiaries of) Holdings or of any
Parent Entity of Holdings (or the previous New Holdings, as the case may be) but
not the Borrower (the “Previous Holdings”); provided that (a) such New Holdings
directly owns 100% of the Equity Interests of the Borrower, (b) the New Holdings
shall expressly assume all the obligations of the Previous Holdings under this
Agreement and the other Credit Documents pursuant to a supplement hereto or
thereto in form and substance reasonably satisfactory to the Administrative
Agent, (c) if reasonably requested by the Administrative Agent, an opinion of
counsel shall be delivered by the Borrower to the Administrative Agent to the
effect that without limitation such substitution does not violate this Agreement
or any other Credit Document, (d) all Capital Stock of the Borrower and
substantially all of the other assets of the Previous Holdings are contributed
or otherwise transferred to such New Holdings and pledged to secure the
Obligations, (f) no Event of Default has occurred and is continuing at the time
of such substitution and such substitution does not result in any Default or
Event of Default or adverse tax consequences and (g) no Change of Control shall
occur; provided, further, that if each of the foregoing is satisfied, the
Previous Holdings shall be automatically released of all its obligations under
the Credit Documents and any reference to “Holdings” in the Credit Documents
shall be meant to refer to the “New Holdings”.
“Identified Contingent Liabilities” shall mean the maximum estimated amount of
liabilities reasonably likely to result from pending litigation, asserted claims
and assessments, guaranties, uninsured risks and other contingent liabilities of
the Borrower and its Restricted Subsidiaries taken as a whole after giving
effect to the Transactions (including all fees and expenses related thereto but
exclusive of such contingent liabilities to the extent reflected in Stated
Liabilities), as identified and explained in terms of their nature and estimated
magnitude by responsible officers of the Borrower.
“IFRS” shall have the meaning provided in the definition of GAAP.
“Increased Amount Date” shall have the meaning provided in Section 2.14(a).
“Incremental Loans” shall have the meaning provided in Section 2.14(c).
“Incremental Revolving Credit Commitments” shall have the meaning provided in
Section 2.14(a).
“Incremental Revolving Credit Loan” shall have the meaning provided in
Section 2.14(b).
“Incremental Revolving Credit Maturity Date” shall mean the date on which any
tranche of Revolving Credit Loans made pursuant to a given tranche of
Incremental Revolving Credit Commitments matures.
“Incremental Revolving Loan Lender” shall have the meaning provided in
Section 2.14(b).
“incur” and “incurrence” shall have the meaning provided in Section 10.1.
“Incurrence Based Amounts” shall have the meaning provided in Section 1.12(a).
“Indebtedness” shall mean, with respect to any Person, (1) any indebtedness
(including principal and premium) of such Person, whether or not contingent
(a) in respect of borrowed money, (b) evidenced by bonds, notes, debentures or
similar instruments or letters of credit or bankers’ acceptances (or, without
double counting, reimbursement agreements in respect thereof), (c) representing
the balance deferred and unpaid of the purchase price of any property (including
Capitalized Lease Obligations) or (d) representing any Hedging Obligations, if
and to the extent that any of the foregoing Indebtedness (other than letters of
credit and Hedging Obligations) would appear as a net liability upon a balance
sheet (excluding the footnotes thereto) of such Person prepared in accordance
with GAAP; provided that Indebtedness of any direct or indirect parent company
appearing upon the balance sheet of Holdings solely by reason of push down
accounting under GAAP shall be excluded, (2) to the extent not otherwise
included, any obligation by such Person to be liable for, or to pay, as obligor,
guarantor or otherwise, on the obligations of the type referred to in clause (1)
of another Person (whether or not such items would appear upon the balance sheet
of such obligor or guarantor), other than by endorsement of negotiable
instruments for collection in the ordinary course of business, (3) to the extent
not otherwise included, the obligations of the type referred to in clause (1) of
another Person secured by a Lien on any asset owned by such Person, whether or
not such Indebtedness is assumed by such Person and (4) to the extent not
otherwise included, obligations under or in respect of Receivables Facilities;
provided that notwithstanding the foregoing, Indebtedness shall be deemed not to
include (A) Contingent Obligations incurred in the ordinary course of business,
(B) prepaid or deferred revenue arising in the ordinary course of business,
(C) purchase price holdbacks arising in the ordinary course of business in
respect of a portion of the purchase price of an asset to satisfy warrants or
other unperformed obligations of the seller of such asset, (D) any balance that
constitutes a trade payable or similar obligation to a trade creditor, accrued
in the ordinary course of business, (E) any earn‑out obligation until such
obligation, within 60 days of becoming due and payable, has not been paid and
such obligation is reflected as a liability on the balance sheet of such Person
in accordance with GAAP, (F) any obligations attributable to the exercise of
appraisal rights and the settlement of any claims or actions (whether actual,
contingent or potential) with respect thereto, (G) accrued expenses and
royalties or (H) asset retirement obligations and obligations in respect of
workers’ compensation (including pensions and retiree medical care) that are not
overdue by more than 60 days. The amount of Indebtedness of any Person for
purposes of clause (3) above shall (unless such Indebtedness has been assumed by
such Person) be deemed to be equal to the lesser of (x) the aggregate unpaid
amount of such Indebtedness and (y) the Fair Market Value of the property
encumbered thereby as determined by such Person in good faith.
For all purposes hereof, the Indebtedness of Holdings, the Borrower and the
other Restricted Subsidiaries, shall exclude all intercompany Indebtedness
having a term not exceeding 364 days (inclusive of any roll-over or extensions
of terms) and made in the ordinary course of business consistent with past
practice.
“indemnified liabilities” shall have the meaning provided in Section 13.5.
“Indemnified Taxes” shall mean (a) all Taxes imposed on or with respect to any
payment by or on account of any obligation of any Credit Party hereunder or
under any other Credit Document, other than Excluded Taxes and (b) to the extent
not otherwise described in clause (a) above, Other Taxes.
“Initial Revolving Credit Commitments” shall mean, with respect to the revolving
credit facility established on the date hereof, the amount of such commitments
set forth opposite each Lender’s name on Schedule 1.1(c) as such Lender’s
Revolving Credit Commitment or in any Assignment and Acceptance pursuant to
which such Lender assumed a portion of such commitment.
“Initial Revolving Credit Loan” shall mean any loan made under Section 2.1(b)
utilizing the Initial Revolving Credit Commitments.
“Initial Term Loan” shall have the meaning provided in Section 2.1(a).
“Initial Term Loan Commitment” shall mean, in the case of each Lender that is a
Lender on the Closing Date, the amount set forth opposite such Lender’s name on
Schedule 1.1(c) as such Lender’s Initial Term Loan Commitment. The aggregate
amount of the Initial Term Loan Commitments as of the Closing Date is
$1,000,000,000.
“Initial Term Loan Lender” shall mean a Lender with an Initial Term Loan
Commitment or an outstanding Initial Term Loan.
“Initial Term Loan Maturity Date” shall mean October 28, 2024 or, if such date
is not a Business Day, the first Business Day thereafter.
“Initial Term Loan Repayment Amount” shall have the meaning provided in
Section 2.5(b).
“Initial Term Loan Repayment Date” shall have the meaning provided in
Section 2.5(b).
“Insolvent” shall mean, with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of Section 4245 of ERISA.
“Intellectual Property” shall mean U.S. and foreign intellectual property,
including all (i) (a) patents, inventions, processes, developments, technology
and know-how; (b) copyrights and works of authorship in any media, including
graphics, advertising materials, labels, package designs and photographs; (c)
trademarks, service marks, trade names, brand names, corporate names, domain
names, logos, trade dress and other source indicators, and the goodwill of any
business symbolized thereby; and (d) trade secrets, confidential, proprietary or
non-public information and (ii) all registrations, applications renewals,
extensions, substitutions, continuations, continuations-in-part, divisions,
re-issues, re-examinations, foreign counterparts or similar legal protections
related thereto.
“Interest Period” shall mean, with respect to any Loan, the interest period
applicable thereto, as determined pursuant to Section 2.9.
“Investment” shall mean, with respect to any Person, all investments by such
Person in other Persons (including Affiliates) in the form of loans (including
guarantees), advances or capital contributions (excluding accounts receivable,
trade credit, advances to customers, commission, travel and similar advances to
officers and employees, in each case made in the ordinary course of business),
purchases or other acquisitions for consideration of Indebtedness, Equity
Interests or other securities issued by any other Person and investments that
are required by GAAP to be classified on the balance sheet (excluding the
footnotes) of such Person in the same manner as the other investments included
in this definition to the extent such transactions involve the transfer of cash
or other property; provided that Investments shall not include, in the case of
Holdings, the Borrower and its Restricted Subsidiaries, intercompany loans
(including guarantees), advances, or Indebtedness having a term not exceeding
364 days (inclusive of any roll-over or extensions of terms) and made in the
ordinary course of business.
For purposes of the definition of “Unrestricted Subsidiary” and Section 10.5,
(1)    “Investments” shall include the portion (proportionate to Holdings’
equity interest in such Subsidiary) of the Fair Market Value of the net assets
of a Subsidiary of Holdings at the time that such Subsidiary is designated an
Unrestricted Subsidiary; provided that upon a redesignation of such Subsidiary
as a Restricted Subsidiary, Holdings shall be deemed to continue to have a
permanent “Investment” in an Unrestricted Subsidiary in an amount (if positive)
equal to (x) Holdings’ aggregate “Investment” in such Subsidiary during the time
it constituted an Unrestricted Subsidiary less (y) the portion (proportionate to
Holdings’ equity interest in such Subsidiary) of the Fair Market Value of the
net assets of such Subsidiary at the time of such redesignation; and
(2)    any property transferred to or from an Unrestricted Subsidiary shall be
valued at its Fair Market Value at the time of such transfer.
The amount of any Investment outstanding at any time shall be the original cost
of such Investment, reduced by any dividend, distribution, interest payment,
return of capital, repayment or other amount received in cash by Holdings or a
Restricted Subsidiary in respect of such Investment.
“Investment Grade Rating” shall mean a rating equal to or higher than Baa3 (or
the equivalent) by Moody’s and BBB‑ (or the equivalent) by S&P or an equivalent
rating by any other nationally recognized rating agency.
“Investment Grade Securities” shall mean:
(1)    securities issued or directly and fully guaranteed or insured by the
United States government or any agency or instrumentality thereof (other than
Cash Equivalents),
(2)    debt securities or debt instruments with an Investment Grade Rating, but
excluding any debt securities or instruments constituting loans or advances
among Holdings and its Subsidiaries,
(3)    investments in any fund that invests at least 90% in investments of the
type described in clauses (1) and (2), which fund may also hold immaterial
amounts of cash pending investment or distribution, and
(4)    corresponding instruments in countries other than the United States
customarily utilized for high‑quality investments.
“ISP” shall mean, with respect to any Letter of Credit, the “International
Standby Practices 1998” as published by the Institute of International Banking
Law & Practice (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” shall mean, with respect to any Letter of Credit, the Letter
of Credit Request and any other document, agreement or instrument entered into
by the Letter of Credit Issuer and the Borrower (or any other Restricted
Subsidiary or Holdings) or in favor of the Letter of Credit Issuer and relating
to such Letter of Credit.
“Issuing Country” shall have the meaning provided in Section 13.21.
“Joinder Agreement” shall mean an agreement substantially in the form of
Exhibit A.
“Joint Lead Arrangers” shall mean PNC Capital Markets LLC, JPMorgan Chase Bank,
N.A., BofA Securities, Inc., SunTrust Robinson Humphrey, Inc., TD Bank, N.A. and
Wells Fargo Bank, National Association.
“Judgment Currency” shall have the meaning provided in Section 13.19.
“Junior Debt” shall mean any (i) unsecured Indebtedness, (ii) Subordinated
Indebtedness and (iii) Indebtedness secured by Liens on any or all of the
Collateral that are junior to the Liens securing the Obligations (the
Indebtedness referred to in this clause (iii) being referred to herein as
“Junior Lien Debt”) and in the case of clauses (i), (ii) and (iii) of the
definition hereof, (x) having a principal amount in excess of $5,000,000 and (y)
other than any permitted intercompany Indebtedness owing to Holdings, any
Borrower or any Restricted Subsidiary.
“Junior Lien Debt” shall have the meaning provided in the definition of “Junior
Debt”.
“Latest Term Loan Maturity Date” shall mean, at any date of determination, the
latest maturity or expiration date applicable to any Term Loan hereunder at such
time, including the latest maturity or expiration date of any New Term Loan or
any Extended Term Loan, in each case as extended in accordance with this
Agreement from time to time.
“L/C Borrowing” shall mean an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing. All L/C Borrowings shall be denominated in Dollars,
Euro or any Alternative Currency in each case, as such currency shall correspond
to the currency in which the applicable drawing was made, but subject to Section
3.4(a)(A).
“L/C Facility Maturity Date” shall mean the date that is three Business Days
prior to the Revolving Credit Maturity Date; provided that the L/C Facility
Maturity Date may be extended beyond such date with the consent of the
applicable Letter of Credit Issuer.
“L/C Obligations” shall mean, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unpaid Drawings, including all L/C Borrowings. For all purposes
of this Agreement, if on any date of determination a Letter of Credit has
expired by its terms but any amount may still be drawn thereunder by reason of
the operation of Rule 3.14 of the International Standby Practices (ISP98), such
Letter of Credit shall be deemed to be “outstanding” in the amount so remaining
available to be drawn. Unless otherwise specified herein, the amount of a Letter
of Credit at any time shall be deemed to be the Stated Amount of such Letter of
Credit in effect at such time.
“L/C Participant” shall have the meaning provided in Section 3.3(a).
“L/C Participation” shall have the meaning provided in Section 3.3(a).
“LCA Election” shall have the meaning provided in Section 1.12(b).
“LCA Test Date” shall have the meaning provided in Section 1.12(b).
“Lender” shall have the meaning provided in the preamble to this Agreement.
“Lender Default” shall mean (i) the refusal (which may be given verbally or in
writing and has not been retracted) or failure of any Lender to make available
its portion of any incurrence of Loans, which refusal or failure is not cured
within one business day after the date of such refusal or failure (and unless
the refusal or failure is due to the Lender believing that a condition precedent
to the making of a Loan has not been satisfied), (ii) the failure of any Lender
to pay over to the Administrative Agent, any Swingline Lender, any Letter of
Credit Issuer or any other Lender any other amount required to be paid by it
hereunder within one business day of the date when due, unless the subject of a
good faith dispute, (iii) a Lender has notified the Borrower or the
Administrative Agent that it does not intend to comply with its funding
obligations under this Agreement (and unless such notice is due to the Lender
believing that a condition precedent to such funding obligations has not been or
will not be satisfied), or has stated publicly that it will generally not comply
with its funding obligations under loan agreements, credit agreements and other
similar agreements, (iv) a Lender has failed, within three Business Days after
request by the Administrative Agent, to confirm that it will comply with its
funding obligations under this Agreement or (v) a Lender has admitted in writing
that it is insolvent or such Lender becomes subject to a Lender-Related Distress
Event.
“Lender Presentation” shall mean the Lender Presentation of the Borrower dated
October 7, 2019.
“Lender-Related Distress Event” shall mean, with respect to any Lender (each, a
“Distressed Person”), a voluntary or involuntary case with respect to such
Distressed Person under any debt relief law, or a custodian, conservator,
receiver or similar official is appointed for such Distressed Person or any
substantial part of such Distressed Person’s assets, or such Distressed Person
makes a general assignment for the benefit of creditors or is otherwise
adjudicated as, or determined by any governmental authority having regulatory
authority over such Distressed Person to be, insolvent or bankrupt or becomes
the subject of a Bail-In Action; provided that a Lender-Related Distress Event
shall not be deemed to have occurred solely by virtue of the ownership or
acquisition of any equity interests in any Lender or any person that directly or
indirectly controls such Lender by a governmental authority or an
instrumentality thereof.
“Letter of Credit” shall mean each letter of credit issued pursuant to
Section 3.1.
“Letter of Credit Commitment” shall mean $25,000,000, as the same may be reduced
from time to time pursuant to Section 3.1.
“Letter of Credit Expiration Date” shall mean the day that is three Business
Days prior to the Revolving Credit Maturity Date set forth in clause (i) of the
definition thereof, as such date may be extended by each Letter of Credit
Issuer.
“Letter of Credit Exposure” shall mean, with respect to any Lender, at any time,
the sum of (a) the Dollar Equivalent amount of the principal amount of any
Unpaid Drawings in respect of which such Lender has made (or is required to have
made) payments to the Letter of Credit Issuer pursuant to Section 3.3(c) or
3.4(a) at such time and (b) such Lender’s Revolving Credit Commitment Percentage
of the Letters of Credit Outstanding at such time (excluding the portion thereof
consisting of Unpaid Drawings in respect of which the Lenders have made (or are
required to have made) payments to the Letter of Credit Issuer pursuant to
Section 3.3(c) or 3.4(a)).
“Letter of Credit Fee” shall have the meaning provided in Section 4.1(b).
“Letter of Credit Issuer” shall mean (i) PNC Bank, National Association, (ii)
JPMorgan Chase Bank, N.A., (iii) BofA Securities, Inc., (iv) SunTrust Bank, (v)
TD Bank, N.A., (vi) Wells Fargo Bank, National Association and (vii) any
replacement, additional issuer or successor pursuant to Section 3.6; provided
that the aggregate principal amount of Letters of Credit (calculated on the face
amount thereof) issued by SunTrust Bank shall not exceed 25% of the Letter of
Credit Commitment. Any Letter of Credit Issuer may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of such Letter of
Credit Issuer, and in each such case the term “Letter of Credit Issuer” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate. In the event that there is more than one Letter of Credit Issuer at
any time, references herein and in the other Credit Documents to the Letter of
Credit Issuer shall be deemed to refer to the Letter of Credit Issuer in respect
of the applicable Letter of Credit or to all Letter of Credit Issuers, as the
context requires.
“Letter of Credit Request” shall mean a notice or application executed and
delivered by the Borrower pursuant to Section 3.2 in a form reasonably
acceptable to the Letter of Credit Issuer in its reasonable discretion.
“Letters of Credit Outstanding” shall mean, at any time the sum of, without
duplication, (a) the aggregate Stated Amount of all outstanding Letters of
Credit and (b) the aggregate Dollar Equivalent amount of the principal amount of
all Unpaid Drawings.
“Level I Status” shall mean, on any date, the circumstance that the Consolidated
Total Debt to Consolidated EBITDA Ratio is greater than or equal to 3.25 to 1.00
as of such date.
“Level II Status” shall mean, on any date, the circumstance that (i) Level I
Status does not exist and (ii) the Consolidated Total Debt to Consolidated
EBITDA Ratio is greater than or equal to 2.50 to 1.00 as of such date.
“Level III Status” shall mean, on any date, the circumstance that (i) neither
Level I Status nor Level II Status exists and (ii) the Consolidated Total Debt
to Consolidated EBITDA Ratio is greater than or equal to 1.75 to 1.00 as of such
date.
“Level IV Status” shall mean, on any date, the circumstance that (i) none of
Level I Status, Level II Status or Level III Status exists and (ii) the
Consolidated Total Debt to Consolidated EBITDA Ratio is greater than or equal to
1.00 to 1.00 as of such date.
“Level V Status” shall mean, on any date, the circumstance that the Consolidated
Total Debt to Consolidated EBITDA Ratio is less than 1.00 to 1.00 as of such
date.
“LIBOR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Adjusted LIBOR Rate.
“LIBOR Rate” shall mean, for any Interest Period with respect to a LIBOR Loan of
any currency, the rate per annum equal to the London interbank offered rate as
administered by ICE Benchmark Association (or the successor thereto if the ICE
Benchmark Association is no longer administering such rate), as published by
Bloomberg (or other commercially available source providing quotations of LIBOR
Rate as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in such currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, provided that notwithstanding the foregoing, in no event
shall the LIBOR Rate at any time be less than 0.00% per annum. If such rate is
not available at such time for any reason, then the “LIBOR Rate” for such
Interest Period shall be the rate per annum determined by the Administrative
Agent to be the rate at which deposits in such currency for delivery on the
first day of such Interest Period in same day funds in the approximate amount of
the LIBOR Loan being made, continued or converted by the Administrative Agent
and with a term equivalent to such Interest Period would be offered by the
Administrative Agent to major banks in the applicable London interbank
eurocurrency market at their request at approximately 11:00 a.m. (London time)
two Business Days prior to the commencement of such Interest Period.
“LIBOR Termination Date” shall have the meaning provided in Section 1.13(a).
“Lien” shall mean with respect to any asset, any mortgage, lien, pledge,
hypothecation, charge, security interest, preference, priority or encumbrance of
any kind in respect of such asset, whether or not filed, recorded or otherwise
perfected under applicable law, including any conditional sale or other title
retention agreement, any lease in the nature thereof, any option or other
agreement to sell or give a security interest in, and any filing of, or
agreement to give, any financing statement under the Uniform Commercial Code (or
equivalent statutes) of any jurisdiction; provided that in no event shall an
operating lease or a license, sub-license or cross-license to Intellectual
Property be deemed to constitute a Lien.
“Limited Condition Acquisition” shall mean any acquisition by one or more of
Holdings, the Borrower and their respective Restricted Subsidiaries of any
assets, business or Person permitted to be acquired by this Agreement, in each
case, whose consummation is not conditioned on the availability of, or on
obtaining, third party financing.
“Loan” shall mean any Revolving Loan, Swingline Loan, Term Loan or any other
loan made by any Lender pursuant to this Agreement.
“Mandatory Borrowing” shall have the meaning provided in Section 2.1(d).
“Master Agreement” shall have the meaning provided in the definition of the term
“Hedge Agreements”.
“Material Adverse Effect” shall mean a circumstance or condition affecting the
business, assets, operations, properties or financial condition of Holdings and
its Subsidiaries, taken as a whole, that would, individually or in the
aggregate, materially adversely affect (a) the ability of Holdings and the other
Credit Parties, taken as a whole, to perform their payment obligations under
this Agreement or any of the other Credit Documents or (b) the rights and
remedies of the Administrative Agent and the Lenders under this Agreement or any
of the other Credit Documents.
“Material Subsidiary” shall mean, at any date of determination each Restricted
Subsidiary of Holdings (a) whose total assets at the last day of the Test Period
ending on the last day of the most recent fiscal period for which Section 9.1
Financials have been delivered were equal to or greater than 5.0% of the
Consolidated Total Assets of Holdings and the Restricted Subsidiaries at such
date or (b) whose revenues during such Test Period were equal to or greater than
5.0% of the consolidated revenues of Holdings and the Restricted Subsidiaries
for such period, in each case determined in accordance with GAAP; provided that
if, at any time and from time to time after the Closing Date, Restricted
Subsidiaries that are not Material Subsidiaries have, in the aggregate, (x)
total assets at the last day of such Test Period equal to or greater than 7.5%
of the Consolidated Total Assets of Holdings and the Restricted Subsidiaries at
such date or (y) revenues during such Test Period equal to or greater than 7.5%
of the consolidated revenues of Holdings and the Restricted Subsidiaries for
such period, in each case determined in accordance with GAAP, then Holdings
shall, on the date on which financial statements for such quarter are delivered
pursuant to this Agreement, designate in writing to the Administrative Agent one
or more of such Restricted Subsidiaries as “Material Subsidiaries” for each
fiscal period until this proviso is no longer applicable.
“Maturity Date” shall mean the Revolving Credit Maturity Date, any Extended
Revolving Loan Maturity Date, any Incremental Revolving Credit Maturity Date,
the Initial Term Loan Maturity Date, any New Term Loan Maturity Date or the
maturity date of an Extended Term Loan, as applicable.
“Maximum Incremental Facilities Amount” shall mean, at any date of
determination, (a) the sum of (i) $500,000,000 and (ii) the aggregate amount of
voluntary prepayments of Term Loans and, to the extent accompanied by permanent
reductions of Revolving Credit Commitments, Revolving Loans (including purchases
of the Loans by Holdings and its Subsidiaries at or below par, in which case the
amount of voluntary prepayments of Loans shall be deemed not to exceed the
actual purchase price of such Loans below par) in each case, other than from
proceeds of the incurrence of long‑term Indebtedness, plus (b) an amount such
that, after giving effect to the incurrence of such amount, Holdings would be in
compliance on a Pro Forma Basis (including any adjustments required by such
definition as a result of a contemplated Permitted Acquisition, but excluding
any concurrent incurrence of Indebtedness pursuant to clause (a) above or the
Revolving Credit Facility) with the First Lien Secured Leverage Test (calculated
(x) assuming that all Indebtedness incurred pursuant to Section 2.14(a) or
Section 10.1(w)(i) on such date of determination would be included in the
definition of Consolidated First Lien Secured Debt, whether or not such
Indebtedness would otherwise be so included, (y) including in Consolidated First
Lien Secured Debt the full amount of any Additional Revolving Credit Commitments
and New Revolving Credit Commitments being extended, whether or not drawn) and
(z) without netting the cash proceeds of such Indebtedness, minus (c) the sum of
(i) the aggregate principal amount of New Loan Commitments incurred pursuant to
Section 2.14(a) in reliance on clause (a) of this definition prior to such date
(or, for purposes of calculating any amounts referred to clause (ii), on or
prior to such date) and (ii) the aggregate principal amount of Permitted Other
Indebtedness issued or incurred (including any unused commitments obtained)
pursuant to Section 10.1(w)(i) in reliance on clause (a) of this definition
prior to such date (or, for purposes of calculating any amounts referred to in
clause (i), on or prior to such date) and (without duplication) any Refinancing
of any such amount issued or incurred (including any unused commitments
obtained) pursuant to Section 10.1(w)(i) in reliance on clause (a) of this
definition pursuant to Section 10.1(w)(ii).
“Minimum Borrowing Amount” shall mean with respect to a Borrowing, $2,500,000.
“Minimum Collateral Amount” shall mean, at any time, (a) with respect to Cash
Collateral provided to reduce or eliminate Fronting Exposure during the
existence of a Lender Default, an amount equal to 101% of the Fronting Exposure
of the Letter of Credit Issuer with respect to Letters of Credit issued and
outstanding at such time and (b) with respect to Cash Collateral provided in
accordance with the provisions of Section 3.8 an amount equal to 101% of the
outstanding amount of all L/C Obligations.
“Minimum Tender Condition” shall have the meaning provided in Section 2.15(b).
“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor by merger
or consolidation to its business.
“Mortgage” shall mean a mortgage, deed of trust, deed to secure debt, trust deed
or other security document entered into by the owner of a Mortgaged Property and
the Collateral Agent for the benefit of the Secured Parties in respect of that
Mortgaged Property to secure the Obligations, in form and substance reasonably
acceptable to the Collateral Agent and the Borrower, together with such terms
and provisions as may be required by local laws.
“Mortgaged Property” shall mean, initially, each parcel of real estate and the
improvements thereto owned in fee by a Credit Party and identified on Schedule
1.1(b) and each other parcel of real property and improvements thereto with
respect to which a Mortgage is granted pursuant to Section 9.14.
“Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Credit Party or ERISA Affiliate makes
or is obligated to make contributions, or during the five preceding calendar
years, has made or been obligated to make contributions.
“Net Cash Proceeds” shall mean, with respect to any Prepayment Event and any
incurrence of Permitted Other Indebtedness, (a) the gross cash proceeds
(including payments from time to time in respect of installment obligations, if
applicable, but only as and when received) received by or on behalf of Holdings
or any of the Restricted Subsidiaries in respect of such Prepayment Event or
incurrence of Permitted Other Indebtedness, as the case may be, less (b) the sum
of (without duplication):
(i)    the amount, if any, of all taxes (including in connection with any
repatriation of funds) paid or estimated to be payable by Holdings or any of the
Restricted Subsidiaries in connection with such Prepayment Event or incurrence
of Permitted Other Indebtedness,
(ii)    in the case of any Asset Sale Prepayment Event, Permitted Sale Leaseback
or Casualty Event, the amount of any reasonable reserve established in
accordance with GAAP against any liabilities (other than any taxes deducted
pursuant to clause (i) above) (x) associated with the assets that are the
subject of such Prepayment Event and (y) retained by Holdings or any of the
Restricted Subsidiaries; provided that the amount of any subsequent reduction of
such reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be Net Cash Proceeds of such a Prepayment Event
occurring on the date of such reduction,
(iii)    in the case of any Asset Sale Prepayment Event, Casualty Event or
Permitted Sale Leaseback, the amount of any Indebtedness (other than the Loans
and Permitted Other Indebtedness) secured by a Lien on the assets that are the
subject of such Prepayment Event to the extent that the instrument creating or
evidencing such Indebtedness requires that such Indebtedness be repaid upon
consummation of such Prepayment Event,
(iv)    in the case of any Asset Sale Prepayment Event or Casualty Event or
Permitted Sale Leaseback, the amount of any proceeds of such Prepayment Event
that Holdings or any Restricted Subsidiary has reinvested (or intends to
reinvest within the Reinvestment Period or has entered into a binding commitment
prior to the last day of the Reinvestment Period to reinvest) in the business of
Holdings or any of the Restricted Subsidiaries; provided that any portion of
such proceeds that has not been so reinvested within such Reinvestment Period
(with respect to such Prepayment Event, the “Deferred Net Cash Proceeds”) shall,
unless Holdings or a Restricted Subsidiary has entered into a binding commitment
prior to the last day of such Reinvestment Period to reinvest such proceeds no
later than 180 days following the last day of such Reinvestment Period, (x) be
deemed to be Net Cash Proceeds of an Asset Sale Prepayment Event, Casualty Event
or Permitted Sale Leaseback occurring on the last day of such Reinvestment
Period or, if later, 180 days after the date Holdings or such Restricted
Subsidiary has entered into such binding commitment, as applicable (such last
day or 180th day, as applicable, the “Deferred Net Cash Proceeds Payment Date”)
and (y) be applied to the repayment of Term Loans in accordance with Section
5.2(a)(i);
(v)    in the case of any Asset Sale Prepayment Event, Casualty Event or
Permitted Sale Leaseback by a non‑Wholly‑Owned Restricted Subsidiary, the pro
rata portion of the Net Cash Proceeds thereof (calculated without regard to this
clause (v)) attributable to non‑controlling interests and not available for
distribution to or for the account of Holdings or a Wholly‑Owned Restricted
Subsidiary as a result thereof;
(vi)    in the case of any Asset Sale Prepayment Event or Permitted Sale
Leaseback, any funded escrow established pursuant to the documents evidencing
any such sale or disposition to secure any indemnification obligations or
adjustments to the purchase price associated with any such sale or disposition;
provided that the amount of any subsequent reduction of such escrow (other than
in connection with a payment in respect of any such liability) shall be deemed
to be Net Cash Proceeds of such a Prepayment Event occurring on the date of such
reduction solely to the extent that Holdings and/or any Restricted Subsidiaries
receives cash in an amount equal to the amount of such reduction; and
(vii)    all fees and out‑of‑pocket expenses paid by Holdings or a Restricted
Subsidiary in connection with any of the foregoing (for the avoidance of doubt,
including, (i) in the case of the issuance of Permitted Other Indebtedness, any
fees, underwriting discounts, premiums and other costs and expenses incurred in
connection with such issuance and (ii) attorney’s fees, investment banking fees,
survey costs, title insurance premiums and related search and recording charges,
transfer taxes, deed or mortgage recording taxes, underwriting discounts and
commissions, other customary expenses and brokerage, consultant, accountant and
other customary fees),
in each case, only to the extent not already deducted in arriving at the amount
referred to in clause (a) above.
“Net Income” shall mean, with respect to any Person, the net income (loss) of
such Person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.
“New Loan Commitments” shall have the meaning provided in Section 2.14(a).
“New Revolving Credit Commitments” shall have the meaning provided in
Section 2.14(a).
“New Revolving Credit Loan” shall have the meaning provided in Section 2.14(b).
“New Revolving Loan Lender” shall have the meaning provided in Section 2.14(b).
“New Revolving Loan Repayment Amount” shall have the meaning provided in
Section 2.5(c).
“New Revolving Loan Repayment Date” shall have the meaning provided in
Section 2.5(c).
“New Term Loan” shall have the meaning provided in Section 2.14(c).
“New Term Loan Commitments” shall have the meaning provided in Section 2.14(a).
“New Term Loan Lender” shall have the meaning provided in Section 2.14(c).
“New Term Loan Maturity Date” shall mean the date on which a New Term Loan
matures.
“New Term Loan Repayment Amount” shall have the meaning provided in
Section 2.5(c).
“New Term Loan Repayment Date” shall have the meaning provided in
Section 2.5(c).
“Non‑Consenting Lender” shall have the meaning provided in Section 13.7(b).
“Non‑Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.
“Non-Defaulting Revolving Credit Lender” shall mean and include each Revolving
Credit Lender other than a Defaulting Lender.
“Non‑Extension Notice Date” shall have the meaning provided in Section 3.2(d).
“Non‑U.S. Lender” shall mean any Lender that is not a “United States person” as
defined by Section 7701(a)(30) of the Code.
“Notice of Borrowing” shall have the meaning provided in Section 2.3(a).
“Notice of Conversion or Continuation” shall have the meaning provided in
Section 2.6(a).
“Obligations” shall mean all advances to, and debts, liabilities, obligations,
covenants and duties of, any Credit Party arising under any Credit Document or
otherwise with respect to any Revolving Credit Commitment, Loan or Letter of
Credit or under any Secured Cash Management Agreement or Secured Hedge Agreement
(other than with respect to any Credit Party’s obligations that constitute
Excluded Swap Obligations solely with respect to such Credit Party), in each
case, entered into with Holdings or any of its Restricted Subsidiaries, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Credit Party or any Affiliate thereof of any proceeding under any bankruptcy or
insolvency law naming such Person as the debtor in such proceeding, regardless
of whether such interest and fees are allowed claims in such proceeding. Without
limiting the generality of the foregoing, the Obligations of the Credit Parties
under the Credit Documents (and any of their Subsidiaries to the extent they
have obligations under the Credit Documents) include the obligation (including
guarantee obligations) to pay principal, interest, charges, expenses, fees,
attorney costs, indemnities and other amounts payable by any Credit Party under
any Credit Document.
“OFAC” shall mean the U.S. Department of Treasury’s Office of Foreign Assets
Control.
“Other Taxes” shall mean all present or future stamp, registration or
documentary Taxes or any other similar excise, property, intangible, or mortgage
recording Taxes, charges or levies arising from any payment made hereunder or
under any other Credit Document or from the execution, delivery, or enforcement
of, or otherwise with respect to, this Agreement or any other Credit Document;
provided that such term shall not include (i) any Taxes that result from an
assignment, grant of a participation pursuant to Section 13.6(c) or transfer or
assignment to or designation of a new lending office or other office for
receiving payments under any Credit Document (“Assignment Taxes”) to the extent
such Assignment Taxes are imposed as a result of a connection between the
assignor/participating Lender and/or the assignee/Participant and the taxing
jurisdiction (other than a connection arising from having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Credit Document, or sold or assigned an
interest in any Loan or Credit Document), except to the extent that any such
action described in this proviso is requested or required by the Borrower or
Holdings or (ii) Excluded Taxes.
“Overnight Rate” shall mean, for any day, (a) with respect to any amount
denominated in Dollars, the greater of (i) the Federal Funds Effective Rate and
(ii) an overnight rate determined by the Administrative Agent, the Letter of
Credit Issuer or the Swingline Lender, as the case may be, in accordance with
banking industry rules on interbank compensation and (b) with respect to any
amount denominated in Euro or any Alternative Currency, the rate of interest per
annum at which overnight deposits in Euro or such Alternative Currency, as
applicable, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day by a branch or
Affiliate of the Administrative Agent in the applicable offshore interbank
market for Euro or such Alternative Currency to major banks in such interbank
market.
“Parent Entity” shall mean any Person that is a direct or indirect parent
company (which may be organized as, among other things, a partnership),
including any managing member, of Holdings and/or the Borrower.
“Participant” shall have the meaning provided in Section 13.6(c)(i).
“Participant Register” shall have the meaning provided in Section 13.6(c)(ii).
“Participating Member State” shall mean any member state of the European Union
that adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.
“PATRIOT Act” shall have the meaning provided in Section 13.18.
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
“Pension Plan” shall mean any “employee pension benefit plan” (as defined in
Section 3(2) of ERISA, but excluding any Multiemployer Plan) that is subject to
Title IV of ERISA, Section 302 of ERISA or Section 412 of the Code, in respect
of which any Credit Party or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4062 or Section 4069 of ERISA be deemed to be)
an “employer” as defined in Section 3(5) of ERISA.
“Permitted Acquisition” shall have the meaning provided in clause (d) of the
definition of the term “Permitted Investments”.
“Permitted Asset Swap” shall mean the concurrent purchase and sale or exchange
of Related Business Assets or a combination of Related Business Assets and cash
or Cash Equivalents between Holdings or a Restricted Subsidiary and another
Person; provided that any cash or Cash Equivalents received must be applied in
accordance with Section 10.4.
“Permitted Debt Exchange” shall have the meaning provided in Section 2.15(a).
“Permitted Debt Exchange Notes” shall have the meaning provided in
Section 2.15(a)..
“Permitted Debt Exchange Offer” shall have the meaning provided in
Section 2.15(a).
“Permitted Investments” shall mean:
(a)    any Investment in any Credit Party;
(b)    any Investment by any Credit Party in Restricted Subsidiaries that, after
giving effect to such Investments, are not Credit Parties (including, without
limitation, guarantee obligations in respect of obligations of any such
Restricted Subsidiary, loans made to such Restricted Subsidiary and Investments
resulting from mergers with or sales or other dispositions of assets to any such
Restricted Subsidiary) in an aggregate amount, together with all dispositions
not constituting Asset Sales pursuant to clause (e)(2) of the definition thereof
and the aggregate outstanding principal amount of all Indebtedness incurred
pursuant to Section 10.1(r), equal to an unlimited amount, provided that, after
giving effect to thereto (1) the Fixed Charge Coverage Ratio is equal to or
greater than 3.00:1.00 and (2) the Consolidated Total Debt to Consolidated
EBITDA Ratio would be no greater than the Consolidated Total Debt to
Consolidated EBITDA Ratio that is 0.25:1.00 lower than the maximum Consolidated
Total Debt to Consolidated EBITDA Ratio permitted under Section 10.7;
(c)    any Investment in cash, Cash Equivalents or Investment Grade Securities
at the time such Investment is made;
(d)    any Investment by Holdings or any Restricted Subsidiary in a Person that
is engaged in a Similar Business if, as a result of such Investment (a
“Permitted Acquisition”), (a) (1) such Person becomes a Restricted Subsidiary or
(2) such Person, in one transaction or a series of related transactions, is
merged, consolidated or amalgamated with or into, or transfers or conveys
substantially all of its assets to, or is liquidated into, Holdings or a
Restricted Subsidiary and, in each case, any Investment held by such Person;
provided that such Investment was not acquired by such Person in contemplation
of such acquisition, merger, consolidation or transfer and (b) after giving Pro
Forma Effect to such Investment, (x) the Consolidated Total Debt to Consolidated
EBITDA Ratio would be no greater than the Consolidated Total Debt to
Consolidated EBITDA Ratio that is 0.25:1.00 lower than the maximum Consolidated
Total Debt to Consolidated EBITDA Ratio permitted under Section 10.7 and (y) the
Fixed Charge Coverage Ratio would be equal to or greater than 3.00:1.00;
(e)    any Investment in securities or other assets not constituting cash, Cash
Equivalents or Investment Grade Securities and received in connection with an
Asset Sale made pursuant to Section 10.4 or any other disposition of assets not
constituting an Asset Sale;
(f)    (a) any Investment existing or contemplated on the Closing Date and, in
each case, listed on Schedule 10.5 and (b) Investments consisting of any
modification, replacement, renewal, reinvestment or extension of any such
Investment; provided that the amount of any such Investment is not increased
from the amount of such Investment on the Closing Date except pursuant to the
terms of such Investment (including in respect of any unused commitment);
(g)    any Investment acquired by Holdings or any Restricted Subsidiary (a) in
exchange for any other Investment or accounts receivable held by Holdings or any
such Restricted Subsidiary in connection with or as a result of a bankruptcy,
workout, reorganization or recapitalization of Holdings of such other Investment
or accounts receivable or (b) as a result of a foreclosure by Holdings or any
Restricted Subsidiary with respect to any secured Investment or other transfer
of title with respect to any secured Investment in default;
(h)    Hedging Obligations permitted under Section 10.1(j) and Cash Management
Services;
(i)    any Investment in a Similar Business having an aggregate Fair Market
Value, taken together with all other Investments made pursuant to this
clause (i) that are at that time outstanding, not to exceed the greater of
(x) $100,000,000 and (y) 20.0% of Consolidated EBITDA for the most recently
ended Test Period (calculated on a Pro Forma Basis) at the time of such
Investment (with the Fair Market Value of each Investment being measured at the
time made and without giving effect to subsequent changes in value); provided,
however, that if any Investment pursuant to this clause (i) is made in any
Person that is not a Restricted Subsidiary of Holdings at the date of the making
of such Investment and such Person becomes a Restricted Subsidiary after such
date, such Investment shall thereafter be deemed to have been made pursuant to
clause (a) or (b) above (as applicable) (but subject, in the case of clause (b),
to the cap set forth therein) and shall cease to have been made pursuant to this
clause (i) for so long as such Person continues to be a Restricted Subsidiary;
(j)    Investments the payment for which consists of Equity Interests of
Holdings or any direct or indirect parent company of Holdings (exclusive of
Disqualified Stock); provided that such Equity Interests will not increase the
amount available for Restricted Payments under clause (3) of Section 10.5(a);
(k)    guarantees of Indebtedness permitted under Section 10.1;
(l)    Investments consisting of purchases and acquisitions of inventory,
supplies, material, equipment or other similar assets in the ordinary course of
business;
(m)    additional Investments having an aggregate Fair Market Value, taken
together with all other Investments made pursuant to this clause (m) that are at
that time outstanding (without giving effect to the sale of an Unrestricted
Subsidiary to the extent the proceeds of such sale do not consist of cash or
marketable securities), not to exceed the greater of (x) $150,000,000 and
(y) 30.0% of Consolidated EBITDA for the most recently ended Test Period
(calculated on a Pro Forma Basis) at the time of such Investment (with the Fair
Market Value of each Investment being measured at the time made and without
giving effect to subsequent changes in value); provided, however, that if any
Investment pursuant to this clause (m) is made in any Person that is not a
Restricted Subsidiary at the date of the making of such Investment and such
Person becomes a Restricted Subsidiary after such date, such Investment shall
thereafter be deemed to have been made pursuant to clause (a) or clause (b)
above (as applicable) (but subject, in the case of clause (b), to any applicable
cap set forth therein) and shall cease to have been made pursuant to this
clause (m) for so long as such Person continues to be a Restricted Subsidiary;
(n)    Investments relating to any Receivables Subsidiary that, in the good
faith determination of the board of directors of Holdings, are necessary or
advisable to effect a Receivables Facility or any repurchases in connection
therewith;
(o)    advances to, or guarantees of Indebtedness of, employees not in excess of
the greater of (x) $17,500,000 and (y) 3.5% of Consolidated EBITDA for the most
recently ended Test Period (calculated on a Pro Forma Basis) at the time of such
Investment;
(p)    (x) loans and advances to officers, directors, managers and employees for
business‑related travel expenses, moving expenses and other similar expenses, in
each case, incurred in the ordinary course of business or consistent with past
practices or to fund such Person’s purchase of Equity Interests of Holdings or
any direct or indirect parent company thereof and (y) promissory notes received
from stockholders of Holdings, any direct or indirect parent company of Holdings
or any Subsidiary in connection with the exercise of stock options in respect of
the Equity Interests of Holdings, any direct or indirect parent company of
Holdings and the Subsidiaries;
(q)    Investments consisting of extensions of trade credit in the ordinary
course of business;
(r)    Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers consistent
with past practices;
(s)    non‑cash Investments in connection with tax planning and reorganization
activities; provided that after giving effect to any such activities, the
security interests of the Lenders in the Collateral, taken as a whole, would not
be materially impaired;
(t)    the licensing and contribution of Intellectual Property pursuant to
joint development, venture or marketing arrangements with other Persons, in the
ordinary course of business;
(u)    contributions to a “rabbi” trust for the benefit of employees, directors,
consultants, independent contractors or other service providers or other grantor
trust subject to claims of creditors in the case of a bankruptcy of the
Borrower;
(v)    Investments by an Unrestricted Subsidiary entered into prior to the day
such Unrestricted Subsidiary is redesignated as a Restricted Subsidiary pursuant
to the definition of “Unrestricted Subsidiary”; provided that the Investment was
not made in contemplation of such redesignation; and
(w)    Investments in Pharm Research Associates (UK) Ltd., to the extent such
Investments constitute contributions of Intellectual Property owned by Symphony
Health Solutions Corporation as of the date on which Symphony Health Solutions
Corporation was initially acquired by the Borrower.  
“Permitted Liens” shall mean, with respect to any Person:
(1) pledges or deposits by such Person under workmen’s compensation laws,
unemployment insurance laws or similar legislation, or good faith deposits in
connection with bids, tenders, contracts (other than for the payment of
Indebtedness) or leases to which such Person is a party, or deposits to secure
public or statutory obligations of such Person or deposits of cash or U.S.
government bonds to secure surety or appeal bonds to which such Person is a
party, or deposits as security for contested taxes or import duties or for the
payment of rent, in each case incurred in the ordinary course of business;
(2) Liens imposed by law, such as carriers’, warehousemen’s, materialmen’s,
repairmen’s and mechanics’ Liens, in each case for sums not yet overdue for a
period of more than 30 days or being contested in good faith by appropriate
proceedings or other Liens arising out of judgments or awards against such
Person with respect to which such Person shall then be proceeding with an appeal
or other proceedings for review if adequate reserves with respect thereto are
maintained on the books of such Person in accordance with GAAP;
(3) Liens for taxes, assessments or other governmental charges not yet overdue
for a period of more than 30 days or which are being contested in good faith by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of such Person in accordance with GAAP, or
for property taxes on property Holdings or one of its Subsidiaries has
determined to abandon if the sole recourse for such tax, assessment, charge,
levy or claim is to such property;
(4)    Liens in favor of issuers of performance, surety, bid, indemnity,
warranty, release, appeal or similar bonds or with respect to other regulatory
requirements or letters of credit or bankers’ acceptances issued, and completion
guarantees provided for, in each case pursuant to the request of and for the
account of such Person in the ordinary course of its business;
(5)    minor survey exceptions, minor encumbrances, ground leases, easements or
reservations of, or rights of others for, licenses, rights‑of‑way, servitudes,
sewers, electric lines, drains, telegraph and telephone and cable television
lines, gas and oil pipelines and other similar purposes, or zoning, building
codes or other restrictions (including, without limitation, minor defects or
irregularities in title and similar encumbrances) as to the use of real
properties or Liens incidental to the conduct of the business of such Person or
to the ownership of its properties which were not incurred in connection with
Indebtedness and which do not, in the aggregate, materially adversely affect the
value of said properties or materially impair their use in the operation of the
business of such Person;
(6)    Liens securing Indebtedness permitted to be outstanding pursuant to
Section 10.1(b), (d), (r), (w) or (x); provided that, (i) in the case of
Section 10.1(d) such Lien may not extend to any property or equipment (or assets
affixed or appurtenant thereto) other than the property or equipment being
financed or refinanced under Section 10.1(d), replacements of such property,
equipment or assets and additions and accessions and in the case of multiple
financings of equipment provided by any lender, other equipment financed by such
lender; (ii) in the case of Section 10.1(r), such Lien may not extend to any
assets other than the assets owned by non-Credit Parties; (iii) in the case of
Liens securing Permitted Other Indebtedness Obligations or Permitted Debt
Exchange Notes that constitute First Lien Obligations, the applicable Permitted
Other Indebtedness Secured Parties (or a representative thereof on behalf of
such holders) shall enter into security documents with terms and conditions not
materially more restrictive to the Credit Parties, taken as a whole, than the
terms and conditions of the Security Documents and (x) in the case of the first
such issuance of Permitted Other Indebtedness constituting First Lien
Obligations, the Collateral Agent, the Administrative Agent and the
representative for the holders of such Permitted Other Indebtedness Obligations
shall have entered into the First Lien Intercreditor Agreement (and, if then in
effect, shall have become a party to the Second Lien Intercreditor Agreement in
accordance with the terms thereof) and (y) in the case of subsequent issuances
of Permitted Other Indebtedness constituting First Lien Obligations, the
representative for the holders of such Permitted Other Indebtedness Obligations
shall have become a party to the First Lien Intercreditor Agreement in
accordance with the terms thereof (and, if then in effect, shall have become a
party to the Second Lien Intercreditor Agreement in accordance with the terms
thereof); and (iv) in the case of Liens securing Permitted Other Indebtedness
Obligations or Permitted Debt Exchange Notes that do not constitute First Lien
Obligations, the applicable Permitted Other Indebtedness Secured Parties (or a
representative thereof on behalf of such holders) shall enter into security
documents with terms and conditions not materially more restrictive to the
Credit Parties, taken as a whole, than the terms and conditions of the Security
Documents and shall (x) in the case of the first such issuance of Permitted
Other Indebtedness that do not constitute First Lien Obligations, the Collateral
Agent, the Administrative Agent and the representative of the holders of such
Permitted Other Indebtedness Obligations shall have entered into the Second Lien
Intercreditor Agreement and (y) in the case of subsequent issuances of Permitted
Other Indebtedness that do not constitute First Lien Obligations, the
representative for the holders of such Permitted Other Indebtedness shall have
become a party to the Second Lien Intercreditor Agreement in accordance with the
terms thereof (it being understood that without any further consent of the
Lenders, the Administrative Agent and the Collateral Agent shall be authorized
to execute and deliver on behalf of the Secured Parties the First Lien
Intercreditor Agreement and the Second Lien Intercreditor Agreement contemplated
by this clause (6));
(7)    Liens existing on the Closing Date; provided that any Lien securing
Indebtedness or other obligations in excess of (A) $5,000,000 individually or
(B) $15,000,000 in the aggregate (when taken together with all other Liens
securing obligations outstanding in reliance on this clause (7) that are not
listed on Schedule 10.2) shall only be permitted if set forth on Schedule 10.2
and, in each case, any modifications, replacements, renewals or extensions
thereof; provided that such Liens may not extend to any property other than the
property subject to such Liens on the Closing Date other than (i) after acquired
property that is affixed or incorporated into the property covered by such Lien
or financed by Indebtedness or subject to a Lien securing Indebtedness, in each
case, permitted by Section 10.1, the terms of which Indebtedness require or
include a pledge of after-acquired property (it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition) and (ii) the
proceeds and products thereof;
(8)    Liens on property or shares of stock of a Person at the time such Person
becomes a Subsidiary; provided such Liens are not created or incurred in
connection with, or in contemplation of, such Person becoming a Subsidiary;
provided, further, however, that such Liens may not extend to any other property
owned by Holdings or any Restricted Subsidiary (other than, with respect to such
Person, any replacements of such property or assets and additions and accessions
thereto, after‑acquired property subject to a Lien securing Indebtedness and
other obligations incurred prior to such time and which Indebtedness and other
obligations are permitted hereunder that require, pursuant to their terms at
such time, a pledge of after‑acquired property of such Person and the proceeds
and the products thereof, it being understood that such requirement shall not be
permitted to apply to any property to which such requirement would not have
applied but for such acquisition, and in the case of multiple financings of
equipment provided by any lender, other equipment financed by such lender);
(9)    Liens on property at the time Holdings or a Restricted Subsidiary
acquired the property, including any acquisition by means of a merger or
consolidation with or into Holdings or any Restricted Subsidiary or, other than
with respect to Liens securing Indebtedness, the designation of an Unrestricted
Subsidiary as a Restricted Subsidiary; provided that such Liens are not created
or incurred in connection with, or in contemplation of, such acquisition, merger
or consolidation or designation; provided, further, however, that such Liens may
not extend to any other property owned by Holdings or any Restricted Subsidiary
(other than, with respect to such property, any replacements of such property or
assets and additions and accessions thereto, after‑acquired property subject to
a Lien securing Indebtedness and other obligations incurred prior to such time
and which Indebtedness and other obligations are permitted hereunder that
require, pursuant to their terms at such time, a pledge of after‑acquired
property and the proceeds and the products thereof, it being understood that
such requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition, and in the case of
multiple financings of equipment provided by any lender, other equipment
financed by such lender);
(10)    Liens on property of any Restricted Subsidiary that is not a Credit
Party, which Liens secure Indebtedness of such Restricted Subsidiary or another
Restricted Subsidiary that is not a Credit Party, in each case, to the extent
permitted under Section 10.1;
(11)    Liens on cash and Cash Equivalents securing Hedging Obligations
permitted by Section 10.1(j) and Cash Management Services so long as the related
Indebtedness is, and is permitted hereunder to be, secured by a Lien on the same
property securing such Hedging Obligations and Cash Management Services;
provided that the aggregate obligations secured by Liens pursuant to this clause
(11) shall not exceed $5,000,000;
(12)    Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;
(13)    leases, subleases, licenses or sublicenses granted to others in the
ordinary course of business which do not materially interfere with the ordinary
conduct of the business of Holdings and its Restricted Subsidiaries taken as a
whole and do not secure any Indebtedness;
(14)    Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases or consignments entered into by Holdings or any
Restricted Subsidiary in the ordinary course of business;
(15)    Liens granted by any Restricted Subsidiary that is not a Credit Party in
favor of Holdings, the Borrower or any other Guarantor;
(16)    Liens on equipment of Holdings or any Restricted Subsidiary granted in
the ordinary course of business to Holdings’ or such Restricted Subsidiary’s
client at which such equipment is located;
(17)    Liens on accounts receivable and related assets incurred in connection
with a Receivables Facility;
(18)    Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancing, refunding, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
referred to in clauses (6), (7), (8) or (9) of this definition of Permitted
Liens; provided that (x) such new Lien shall be limited to all or part of the
same property that secured the original Indebtedness (plus improvements on such
property) and (y) the Indebtedness secured by such Lien at such time is not
increased to any amount greater than the sum of (A) the outstanding principal
amount or, if greater, the committed amount of the Indebtedness described under
clauses (6), (7), (8) or (9) at the time the original Lien became a Permitted
Lien under this Agreement and (B) an amount necessary to pay any fees and
expenses, including premiums and accrued and unpaid interest, related to such
refinancing, refunding, extension, renewal or replacement;
(19)    deposits made or other security provided to secure liabilities to
insurance carriers under insurance or self‑insurance arrangements in the
ordinary course of business;
(20)    other Liens securing obligations (including Capitalized Lease
Obligations) which do not exceed the greater of (x) $125,000,000 and (y) 25.0%
of Consolidated EBITDA for the most recently ended Test Period (calculated on a
Pro Forma Basis) at the time of the incurrence of such Lien, provided that, at
the election of the Borrower with respect to Liens securing Indebtedness for
borrowed money, such Liens on any or all of the Collateral are subject to the
First Lien Intercreditor Agreement (and, if then in effect, the Second Lien
Intercreditor Agreement);
(21)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 11.1(k);
(22)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;
(23)    Liens (i) of a collection bank arising under Section 4‑208 of the
Uniform Commercial Code or any comparable or successor provision on items in the
course of collection, (ii) attaching to commodity trading accounts or other
commodity brokerage accounts incurred in the ordinary course of business and
(iii) in favor of banking or other financial institutions or other electronic
payment service providers arising as a matter of law encumbering deposits
(including the right of set‑off) and which are within the general parameters
customary in the banking or finance industry;
(24)    Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 10.1; provided that such Liens do not extend
to any assets other than those that are the subject of such repurchase
agreement;
(25)    Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;
(26)    Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance or incurrence of Indebtedness, (ii) relating to pooled deposit or
sweep accounts of Holdings or any of its Restricted Subsidiaries to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of Holdings and its Restricted Subsidiaries or (iii) relating to
purchase orders and other agreements entered into with customers of Holdings or
any of its Restricted Subsidiaries in the ordinary course of business;
(27)    Liens (i) solely on any cash earnest money deposits made by Holdings or
any of the Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted under this Agreement or (ii) consisting of an
agreement to dispose of any property pursuant to a Disposition permitted
hereunder;
(28)    the rights reserved or vested in any Person by the terms of any lease,
license, franchise, grant or permit held by Holdings or any of its Restricted
Subsidiaries or by a statutory provision, to terminate any such lease, license,
franchise, grant or permit or to require annual or periodic payments as a
condition to the continuance thereof;
(29)    restrictive covenants affecting the use to which real property may be
put, provided that the covenants are complied with;
(30)    security given to a public utility or any municipality or governmental
authority when required by such utility or authority in connection with the
operations of that Person in the ordinary course of business;
(31)    zoning by‑laws and other land use restrictions, including, without
limitation, site plan agreements, development agreements and contract zoning
agreements;
(32)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by Holdings or any
Restricted Subsidiary in the ordinary course of business;
(33)    any Lien granted pursuant to a security agreement between Holdings or
any Restricted Subsidiary and a licensee of their Intellectual Property to
secure the damages, if any, of such licensee resulting from the rejection by
Holdings or such Restricted Subsidiary of such licensee in a bankruptcy,
reorganization or similar proceeding with respect to Holdings or such Restricted
Subsidiary; provided that such Liens, in the aggregate, do not encumber any
assets of Holdings or any Restricted Subsidiary other than the assets subject to
such license;
(34)    Liens on goods purchased in the ordinary course of business, the
purchase price of which is financed by a documentary letter of credit issued for
the account of Holdings or any of its Subsidiaries, in favor of the provider of
such letter of credit;
(35)    (a) Liens on Equity Interests in joint ventures; provided that any such
Lien is in favor of a creditor of such joint venture and such creditor is not an
Affiliate of any partner to such joint venture and (b) purchase options, calls
and similar rights of, and restrictions for the benefit of, a third party with
respect to Equity Interests held by Holdings or any Restricted Subsidiary in
joint ventures;
(36)    Liens on cash and Cash Equivalents that are earmarked to be used to
satisfy or discharge Indebtedness; provided (x) such cash and/or Cash
Equivalents are deposited into an account from which payment is to be made,
directly or indirectly, to the Person or Persons holding the Indebtedness that
is to be satisfied or discharged, (y) such Liens extend solely to the account in
which such cash and/or Cash Equivalents are deposited and are solely in favor of
the Person or Persons holding the Indebtedness (or any agent or trustee for such
Person or Persons) that is to be satisfied or discharged and (z) the
satisfaction or discharge of such Indebtedness is expressly permitted hereunder;
(37)    with respect to any Foreign Subsidiary, other Liens arising mandatorily
by any Requirements of Law applicable thereto;
(38)    to the extent required pursuant to a Requirement of Law, Liens on cash
or Cash Equivalents securing Swap Obligations in the ordinary course of business
and constituting Hedging Obligations permitted by Section 10.1(j); and
(39)    Liens arising under the Credit Documents.
For purposes of this definition, the term “Indebtedness” shall be deemed to
include interest on, and fees, expenses and other obligations payable with
respect to, such Indebtedness.
“Permitted Other Indebtedness” shall mean subordinated or senior Indebtedness
(which Indebtedness may (x) be unsecured, (y) if consisting of debt securities,
have the same lien priority as the First Lien Obligations (without regard to
control of remedies) or (z) be secured by a Lien ranking junior to the Lien
securing the First Lien Obligations), in each case issued or incurred by the
Borrower or a Guarantor, (a) the terms of which do not provide for any scheduled
repayment, mandatory repayment or redemption or sinking fund obligations prior
to the Latest Term Loan Maturity Date at the time of incurrence of such
Indebtedness (other than, in each case, customary offers or obligations to
repurchase upon a change of control, asset sale or casualty or condemnation
event and customary acceleration rights after an event of default), (b) the
covenants, events of default, guarantees, collateral and other terms of which
(excluding pricing, interest rate margins, rate floors, discounts, fees,
premiums and prepayment or redemption provisions (which shall not permit more
than pro rata payment with the Term Loans)), taken as a whole, are not
materially more restrictive to the Borrower and the Restricted Subsidiaries than
those herein (taken as a whole) (except for covenants or other provisions
applicable only to periods after the Latest Term Loan Maturity Date at the time
of incurrence of such Indebtedness) (it being understood that, to the extent
that any financial maintenance covenant is added for the benefit of any such
Indebtedness, no consent shall be required by the Administrative Agent or any of
the Lenders if such financial maintenance covenant is either (i) also added for
the benefit of any Loans remaining outstanding after the issuance or incurrence
of such Indebtedness or (ii) only applicable after the Latest Term Loan Maturity
Date at the time of incurrence of such Indebtedness); provided that a
certificate of an Authorized Officer of the Borrower delivered to the
Administrative Agent at least five Business Days (or such shorter period as the
Administrative Agent may reasonably agree) prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the foregoing requirement shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirement unless
the Administrative Agent notifies the Borrower within two Business Days after
receipt of such certificate that it disagrees with such determination (including
a reasonable description of the basis upon which it disagrees), (c) of which no
Subsidiary of Holdings (other than the Borrower or a Guarantor) is an obligor
and (d) that, if secured, is not secured by any assets other than the
Collateral.
“Permitted Other Indebtedness Documents” shall mean any document or instrument
(including any guarantee, security agreement or mortgage) issued or executed and
delivered with respect to any Permitted Other Indebtedness by any Credit Party.
“Permitted Other Indebtedness Obligations” shall mean, if any Permitted Other
Indebtedness is issued or incurred, all advances to, and debts, liabilities,
obligations, covenants and duties of, any Credit Party arising under any
Permitted Other Indebtedness Document, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising, and including interest and fees that accrue after
the commencement by or against any Credit Party or any Affiliate thereof of any
proceeding under any bankruptcy or insolvency law naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding. Without limiting the generality of the
foregoing, the Permitted Other Indebtedness Obligations of the applicable Credit
Parties under the Permitted Other Indebtedness Documents (and any of their
Restricted Subsidiaries to the extent they have obligations under the Permitted
Other Indebtedness Documents) include the obligation (including guarantee
obligations) to pay principal, interest, charges, expenses, fees, attorney
costs, indemnities and other amounts payable by any such Credit Party under any
Permitted Other Indebtedness Document.
“Permitted Other Indebtedness Secured Parties” shall mean the holders from time
to time of secured Permitted Other Indebtedness Obligations (and any
representative on their behalf).
“Permitted Other Provision” shall have the meaning provided in
Section 2.14(g)(i).
“Permitted Sale Leaseback” shall mean any Sale Leaseback consummated by Holdings
or any of the Restricted Subsidiaries after the Closing Date; provided that any
such Sale Leaseback not between Holdings and a Restricted Subsidiary is
consummated for fair value as determined at the time of consummation in good
faith by (i) Holdings or such Restricted Subsidiary or (ii) in the case of any
Sale Leaseback (or series of related Sales Leasebacks) the aggregate proceeds of
which exceed the greater of (x) $87,500,000 and (y) 17.5% of Consolidated EBITDA
for the most recently ended Test Period (calculated on a Pro Forma Basis) at the
time of the incurrence of such Sale Leaseback, the board of directors (or
analogous governing body) of Holdings or such Restricted Subsidiary (which such
determination may take into account any retained interest or other Investment of
Holdings or such Restricted Subsidiary in connection with, and any other
material economic terms of, such Sale Leaseback).
“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any Governmental Authority.
“Plan” shall mean, other than any Multiemployer Plan, any employee benefit plan
(as defined in Section 3(3) of ERISA), including any employee welfare benefit
plan (as defined in Section 3(1) of ERISA), any employee pension benefit plan
(as defined in Section 3(2) of ERISA) and any plan which is both an employee
welfare benefit plan and an employee pension benefit plan and in respect of
which any Credit Party or, with respect to any such plan that is that is subject
to Title IV of ERISA, Section 302 of ERISA or Section 412 of the Code, any ERISA
Affiliate is (or, if such Plan were terminated, would under Section 4062 or
Section 4069 of ERISA be reasonably likely to be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.
“Pounds Sterling” shall mean British Pounds Sterling or any successor currency
in the United Kingdom.
“Platform” shall have the meaning provided in Section 13.17(a).
“Pledge Agreement” shall mean the Pledge Agreement, entered into by the Credit
Parties party thereto and the Collateral Agent for the benefit of the Secured
Parties, substantially in the form of Exhibit C, as the same may be amended,
supplemented or otherwise modified from time to time.
“Post‑Acquisition Period” shall mean, with respect to any Permitted Acquisition,
the period beginning on the date such Permitted Acquisition is consummated and
ending on the last day of the fourth full consecutive fiscal quarter immediately
following the date on which such Permitted Acquisition is consummated.
“Prepayment Event” shall mean any Asset Sale Prepayment Event, Debt Incurrence
Prepayment Event, Casualty Event or any Permitted Sale Leaseback.
“Present Fair Salable Value” shall mean the amount that could be obtained by an
independent willing seller from an independent willing buyer if the assets (both
tangible and intangible) of the Borrower and its Restricted Subsidiaries taken
as a whole are sold on a going concern basis with reasonable promptness in an
arm’s length transaction under present conditions for the sale of comparable
business enterprises insofar as such conditions can be reasonably evaluated.
“Previous Holdings” shall have the meaning provided in the definition of
“Holdings”.
“primary obligation” shall have the meaning provided in the definition of
“Contingent Obligations”.
“primary obligor” shall have the meaning provided in the definition of
“Contingent Obligations”.
“Pro Forma Adjustment” shall mean, for any Test Period that includes all or any
part of a fiscal quarter included in any Post-Acquisition Period, with respect
to the Acquired EBITDA of the applicable Acquired Entity or Business or
Converted Restricted Subsidiary or the Consolidated EBITDA of Holdings, the pro
forma increase or decrease in such Acquired EBITDA or such Consolidated EBITDA,
as the case may be, projected by Holdings in good faith as a result of (a)
actions taken during such Post-Acquisition Period for the purposes of realizing
reasonably identifiable and factually supportable cost savings that are
projected by Holdings in good faith to be realized within 12 months of the
determination to take such action or (b) any additional costs incurred during
such Post-Acquisition Period, in each case in connection with the combination of
the operations of such Acquired Entity or Business or Converted Restricted
Subsidiary with the operations of Holdings and the Restricted Subsidiaries;
provided that, (x) at the election of Holdings, such Pro Forma Adjustment shall
not be required to be determined for any Acquired Entity or Business or
Converted Restricted Subsidiary to the extent the aggregate consideration paid
in connection with such acquisition was less than $7,500,000 and (y) so long as
such actions are expected to be realized during such Post-Acquisition Period or
such costs are incurred during such Post-Acquisition Period, as applicable, it
may be assumed, for purposes of projecting such pro forma increase or decrease
to such Acquired EBITDA or such Consolidated EBITDA, as the case may be, that
the applicable amount of such cost savings will be realizable during the
entirety of such Test Period, or the applicable amount of such additional costs,
as applicable, will be incurred during the entirety of such Test Period;
provided, further, that any such pro forma increase or decrease to such Acquired
EBITDA or such Consolidated EBITDA, as the case may be, shall be without
duplication for cost savings or additional costs already included in such
Acquired EBITDA or such Consolidated EBITDA (whether in accordance with
Section 1.12(b) or otherwise), as the case may be, for such Test Period and
shall be subject to the cap set forth in clause (g) of the definition of
Consolidated EBITDA in respect of items covered thereby.
“Pro Forma Adjustment Certificate” shall mean any certificate of an Authorized
Officer of Holdings delivered pursuant to Section 9.1(d).
“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” shall mean,
with respect to compliance with any test, financial ratio or covenant hereunder,
that (A) to the extent applicable, the Pro Forma Adjustment shall have been made
and (B) all Specified Transactions and the following transactions in connection
therewith shall be deemed to have occurred as of the first day of the applicable
period of measurement in such test or covenant: (a) income statement items
(whether positive or negative) attributable to the property or Person subject to
such Specified Transaction, (i) in the case of a sale, transfer or other
Disposition of all or substantially all Capital Stock of any Subsidiary of
Holdings or any division, product line, or facility used for operations of
Holdings or any of its Subsidiaries, shall be excluded and (ii) in the case of a
Permitted Acquisition or Investment described in the definition of “Specified
Transaction,” shall be included, (b) any retirement of Indebtedness and (c) any
incurrence or assumption of Indebtedness by Holdings or any of the Restricted
Subsidiaries in connection therewith (it being agreed that if such Indebtedness
has a floating or formula rate, such Indebtedness shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate that is or would be in effect with respect to such
Indebtedness as at the relevant date of determination); provided that the
foregoing pro forma adjustments may be applied to any such test or covenant
(including the cap set forth in clause (g) of the definition of Consolidated
EBITDA) solely to the extent that such adjustments are consistent with the
definition of Consolidated EBITDA and give effect to operating expense
reductions that are (i) (x) directly attributable to such transaction, (y)
expected to have a continuing impact on Holdings, the Borrower or any of its
Restricted Subsidiaries and (z) factually supportable or (ii) otherwise
consistent with the definition of Pro Forma Adjustment.
“Pro Forma Entity” shall have the meaning provided in the definition of the term
“Acquired EBITDA”.
“Prohibited Transaction” shall have the meaning assigned to such term in
Section 406 of ERISA and Section 4975(c) of the Code.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“QFC Credit Support” shall have the meaning provided in Section 13.24.
“QMA Notice” shall have the meaning provided in the definition of “Qualifying
Material Acquisition”.
“QMA Notice Date” shall mean, with respect to any QMA Notice, the date on which
such QMA Notice is delivered to the Administrative Agent.
“Qualified Proceeds” shall mean assets that are used or useful in, or Capital
Stock of any Person engaged in, a Similar Business.
“Qualified Stock” of any Person shall mean Capital Stock of such Person other
than Disqualified Stock of such Person.
“Qualifying Material Acquisition” shall mean any Permitted Acquisition or
Investment, or the last to occur of a group of no greater than three Permitted
Acquisitions and/or Investments (whether or not related to each other)
consummated within a period of one year, if the aggregate amount of
consideration paid in respect of, and liabilities incurred or assumed to
finance, such Permitted Acquisition and/or Investment (or, if applicable, such
group of Permitted Acquisitions and/or Investments) is in the aggregate at least
$250,000,000 and the Borrower has designated such Permitted Acquisitions and/or
Investments as a “Qualifying Material Acquisition” by written notice (a “QMA
Notice”) to the Administrative Agent.
“Real Estate” shall have the meaning provided in Section 9.1(f).
“Receivables Facility” shall mean the Existing Accounts Receivable Facility and
any of one or more other receivables financing facilities (and, in each case,
any guarantee of any such financing facility), as amended, supplemented,
modified, extended, renewed, restated or refunded from time to time, the
obligations in respect of which are non‑recourse (except for customary
representations, warranties, covenants and indemnities made in connection with
such facilities) to Holdings and the Restricted Subsidiaries (other than a
Receivables Subsidiary) pursuant to which Holdings or any Restricted Subsidiary
sells, directly or indirectly, grants a security interest in or otherwise
transfers its accounts receivable to either (a) a Person that is not a
Restricted Subsidiary or (b) a Receivables Subsidiary that in turn funds such
purchase by purporting to sell its accounts receivable to a Person that is not a
Restricted Subsidiary or by borrowing from such a Person or from another
Receivables Subsidiary that in turn funds itself by borrowing from such a
Person.
“Receivables Fees” shall mean distributions or payments made directly or by
means of discounts with respect to any accounts receivable or participation
interest issued or sold in connection with, and other customary fees paid to a
Person that is not a Restricted Subsidiary in connection with, any Receivables
Facility.
“Receivables Subsidiary” shall mean any Subsidiary or other Person formed for
the purpose of facilitating or entering into one or more Receivables Facilities,
which in each case engages only in activities reasonably related or incidental
thereto and in which Holdings or any Subsidiary makes an Investment and to which
Holdings or any Subsidiary transfers accounts receivables and related assets.
“Refinance” shall have the meaning provided in Section 10.1(m).
“Refinanced Term Loans” shall have the meaning provided in Section 13.1.
“Refinancing Indebtedness” shall have the meaning provided in Section 10.1(m).
“Refunding Capital Stock” shall have the meaning provided in
Section 10.5(b)(ii).
“Register” shall have the meaning provided in Section 13.6(b)(iv).
“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.
“Reimbursement Date” shall have the meaning provided in Section 3.4(a).
“Reimbursement Obligations” shall mean the Borrower’s obligations to reimburse
Unpaid Drawings pursuant to Section 3.4(a).
“Reinvestment Period” shall mean 450 days following the date of receipt of Net
Cash Proceeds of an Asset Sale Prepayment Event, Casualty Event or Permitted
Sale Leaseback.
“Rejection Notice” shall have the meaning provided in Section 5.2(f).
“Related Business Assets” shall mean assets (other than cash or Cash
Equivalents) used or useful in a Similar Business; provided that any assets
received by Holdings or the Restricted Subsidiaries in exchange for assets
transferred by Holdings or a Restricted Subsidiary shall not be deemed to be
Related Business Assets if they consist of securities of a Person, unless upon
receipt of the securities of such Person such Person would become a Restricted
Subsidiary.
“Related Fund” shall mean, with respect to any Lender that is a Fund, any other
Fund that is advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of such entity that administers, advises
or manages such Lender.
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the directors, officers, employees, agents, trustees and
advisors of such Person and any Person that possesses, directly or indirectly,
the power to direct or cause the direction of the management or policies of such
Person, whether through the ability to exercise voting power, by contract or
otherwise.
“Release” shall mean any release, spill, emission, discharge, disposal,
escaping, leaking, pumping, pouring, dumping, emptying, injection, leaching, or
migration into or through the environment.
“Repayment Amount” shall mean the Initial Term Loan Repayment Amount, a New Term
Loan Repayment Amount with respect to any Series, or an Extended Term Loan
Repayment Amount with respect to any Extension Series, as applicable.
“Replacement Term Loan Commitment” shall mean the commitments of the Lenders to
make Replacement Term Loans.
“Replacement Term Loans” shall have the meaning provided in Section 13.1.
“Reportable Event” shall mean any “reportable event”, as defined in
Section 4043(c) of ERISA or the regulations issued thereunder, with respect to a
Pension Plan (other than a Pension Plan maintained by an ERISA Affiliate that is
considered an ERISA Affiliate only pursuant to subsection (m) or (o) of
Section 414 of the Code), other than those events as to which notice is waived
pursuant to DOL Reg. § 4043.
“Required Initial Term Loan Lenders” shall mean, at any date, Non-Defaulting
Lenders having or holding a majority of the sum of (a) the Adjusted Total
Initial Term Loan Commitment at such date and (b) the aggregate outstanding
principal amount of the Initial Term Loans (excluding Initial Term Loans held by
Defaulting Lenders) at such date.
“Required Lenders” shall mean, at any date, (a) Non‑Defaulting Lenders having or
holding a majority of the Dollar Equivalent of the sum of (i) the Adjusted Total
Revolving Credit Commitment at such date, (ii) the Adjusted Total Term Loan
Commitment at such date and (iii) the aggregate outstanding principal amount of
the Term Loans (excluding Term Loans held by Defaulting Lenders) at such date or
(b) if the Total Revolving Credit Commitment and the Total Term Loan Commitment
have been terminated or for the purposes of acceleration pursuant to Section 11,
Non-Defaulting Lenders having or holding a majority of the Dollar Equivalent of
the outstanding principal amount of the Loans and Letter of Credit Exposure
(excluding the Loans and Letter of Credit Exposure of Defaulting Lenders) in the
aggregate at such date.
“Required Revolving Credit Lenders” shall mean, at any date, Non-Defaulting
Lenders holding a majority of the Adjusted Total Revolving Credit Commitment at
such date (or, if the Total Revolving Credit Commitment has been terminated, a
majority of the Revolving Credit Exposure (excluding Revolving Credit Exposure
of Defaulting Lenders) at such time).
“Required Term Loan Lenders” shall mean, at any date, Non-Defaulting Lenders
having or holding a majority of the sum of (a) the Adjusted Total Term Loan
Commitment at such date and (b) the aggregate outstanding principal amount of
the Term Loans (excluding Term Loans held by Defaulting Lenders) at such date.
“Requirement of Law” shall mean, as to any Person, the certificate of
incorporation and by‑laws or other organizational or governing documents of such
Person and any law, treaty, rule or regulation or determination of an arbitrator
or a court or other Governmental Authority, in each case applicable to or
binding upon such Person or any of its property or assets or to which such
Person or any of its property or assets is subject.
“Restricted Investment” shall mean an Investment other than a Permitted
Investment.
“Restricted Payments” shall have the meaning provided in Section 10.5(a).
“Restricted Subsidiary” shall mean any Subsidiary of Holdings (including the
Borrower) other than an Unrestricted Subsidiary.
“Retained Declined Proceeds” shall have the meaning provided in Section 5.2(f).
“Retired Capital Stock” shall have the meaning provided in Section 10.5(b)(ii).
“Revaluation Date” shall mean (a) with respect to any Revolving Loan or
Swingline Loan, each of the following: (i) each date of a Borrowing of a
Revolving Loan or Swingline Loan, (ii) each date of a continuation of a
Revolving Loan pursuant to Section 2.6 and (iii) such additional dates as the
Administrative Agent shall determine or the Required Revolving Credit Lenders or
Swingline Lender shall require; provided that this clause (iii) shall not be
exercised more than once per calendar month; and (b) with respect to any Letter
of Credit, each of the following: (i) each date of issuance of any such Letter
of Credit, (ii) each date of an amendment of any such Letter of Credit having
the effect of increasing the amount thereof, (iii) each date of any payment by
the applicable Letter of Credit Issuer under any Letter of Credit and (iv) such
additional dates as the Administrative Agent or the Letter of Credit Issuer
shall determine or the Required Revolving Credit Lenders shall require; provided
that this clause (iv) shall not be exercised more than once per calendar month.
“Revolving Credit Commitment” shall mean, (a) with respect to each Person that
is a Lender on the date hereof, the Initial Revolving Credit Commitment of such
Person and (b) in the case of any Person that becomes a Lender after the date
hereof, the amount specified as such Lender’s Revolving Credit Commitment in the
Assignment and Acceptance pursuant to which such Lender assumed a portion of the
Total Revolving Credit Commitment, in each case as the same may be changed from
time to time pursuant to terms hereof or in the applicable Joinder Agreement or
Extension Amendment. The aggregate Revolving Credit Commitments of all Revolving
Credit Lenders shall be $750,000,000 on the Closing Date, as such amount may be
adjusted from time to time in accordance with the terms of this Agreement.
Unless the context shall otherwise require, “Revolving Credit Commitment” shall
include any Initial Revolving Credit Commitment, Additional Revolving Credit
Commitment, New Revolving Credit Commitment and Extended Revolving Credit
Commitment.
“Revolving Credit Commitment Percentage” shall mean at any time, for each
Lender, the percentage obtained by dividing (i) such Lender’s Revolving Credit
Commitment at such time by (ii) the amount of the Total Revolving Credit
Commitment at such time; provided that at any time when the Total Revolving
Credit Commitment shall have been terminated, each Lender’s Revolving Credit
Commitment Percentage shall be the percentage obtained by dividing (a) such
Lender’s Revolving Credit Exposure at such time by (b) the Revolving Credit
Exposure of all Lenders at such time.
“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of (a) the aggregate Dollar Equivalent amount of the principal amount of
Revolving Loans of such Lender then outstanding, (b) such Lender’s Letter of
Credit Exposure at such time and (c) such Lender’s Revolving Credit Commitment
Percentage of the aggregate principal amount of all outstanding Swingline Loans
at such time.
“Revolving Credit Facility” shall mean, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.
“Revolving Credit Lender” shall mean, at any time, any Lender that has a
Revolving Credit Commitment (including any Incremental Revolving Credit
Commitment or Extended Revolving Credit Commitment) at such time.
“Revolving Credit Maturity Date” shall mean (i) except as set forth in clause
(ii) or (iii) below, October 28, 2024, or, if such date is not a Business Day,
the immediately preceding Business Day, (ii) with respect to Extended Revolving
Credit Loans or Extended Revolving Credit Commitments, the applicable Extended
Revolving Credit Maturity Date and (iii) with respect to Additional Revolving
Credit Loans or Additional Revolving Credit Commitments, the date specified in
the applicable Joinder Agreement, provided that clauses (ii) and (iii) shall in
no event apply to Letters of Credit or Swingline Loans unless agreed to by the
Letter of Credit Issuers and the Swingline Lender.
“Revolving Credit Termination Date” shall mean the date on which the Revolving
Credit Commitments shall have terminated, no Revolving Loans or Swingline Loans
shall be outstanding and the Letters of Credit Outstanding shall have been
reduced to zero or Cash Collateralized.
“Revolving Loan” shall mean, collectively or individually as the context may
require, any (i) Initial Revolving Credit Loan, (ii) Extended Revolving Credit
Loan, (iii) New Revolving Credit Loan and (iv) Additional Revolving Credit Loan,
in each case made pursuant to and in accordance with the terms and conditions of
this Agreement.
“S&P” shall mean Standard & Poor’s Ratings Services or any successor by merger
or consolidation to its business.
“Sale Leaseback” shall mean any arrangement with any Person providing for the
leasing by Holdings or any Restricted Subsidiary of any real or tangible
personal property, which property has been or is to be sold or transferred by
Holdings or such Restricted Subsidiary to such Person in contemplation of such
leasing.
“Sanctions and Anti-Terrorism Laws” shall mean any laws, regulations,
resolutions, orders, or other rules administered or enforced by the United
States government, the United Nations Security Council, the European Union, any
European Union member state, Her Majesty’s Treasury, or other relevant
authorities relating to trade and economic sanctions or anti-terrorist activity,
including, without limitation, the Trading With the Enemy Act, as amended, the
International Economic Powers Act, as amended, each of OFAC’s foreign assets
control regulations (31 CFR Subtitle B, Chapter V, as amended), and the PATRIOT
Act.
“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.
“Second Lien Intercreditor Agreement” shall mean a First Lien/Second Lien
Intercreditor Agreement substantially in the form of Exhibit H-2 (with such
changes to such form as may be reasonably acceptable to the Administrative Agent
and the Borrower) among the Administrative Agent, the Collateral Agent and the
representatives for purposes thereof of any Permitted Other Indebtedness Secured
Parties that are holders of Permitted Other Indebtedness Obligations having a
Lien on the Collateral.
“Section 2.14 Additional Amendment” shall have the meaning provided in
Section 2.14(g)(iv).
“Section 9.1 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Section 9.1(a) or 9.1(b) together with the
accompanying officer’s certificate delivered, or required to be delivered,
pursuant to Section 9.1(d).
“Secured Cash Management Agreement” shall mean any Cash Management Agreement
that is entered into by and between Holdings or any of its Restricted
Subsidiaries and any Cash Management Bank.
“Secured Cash Management Obligations” shall mean Obligations under Secured Cash
Management Agreements.
“Secured Hedge Agreement” shall mean any Hedge Agreement that is entered into by
and between Holdings or any Restricted Subsidiary and any Hedge Bank.
“Secured Hedge Obligations” shall mean Obligations under Secured Hedge
Agreements.
“Secured Parties” shall mean the Administrative Agent, the Collateral Agent, the
Letter of Credit Issuers and each Lender, in each case with respect to the
Credit Facilities, each Hedge Bank that is party to any Secured Hedge Agreement
with Holdings or any Restricted Subsidiary, each Cash Management Bank that is
party to a Secured Cash Management Agreement with Holdings or any Restricted
Subsidiary and each sub‑agent pursuant to Section 12 appointed by the
Administrative Agent with respect to matters relating to the Credit Facilities
or the Collateral Agent with respect to matters relating to any Security
Document or Guarantee.
“Securities Exchange Act” shall mean Securities Exchange Act of 1934, as
amended.
“Security Agreement” shall mean the Security Agreement entered into by Holdings,
the Borrower, the other grantors party thereto and the Collateral Agent for the
benefit of the Secured Parties, substantially in the form of Exhibit D, as the
same may be amended, supplemented or otherwise modified from time to time.
“Security Documents” shall mean, collectively, the Pledge Agreement, the
Security Agreement, the Mortgages, if executed, the First Lien Intercreditor
Agreement and the Second Lien Intercreditor Agreement, and each other security
agreement or other instrument or document executed and delivered pursuant to
Sections 9.11, 9.12 or 9.14 or pursuant to any other such Security Documents to
secure the Obligations or to govern the lien priorities of the holders of Liens
on the Collateral.
“Senior Managing Agents” shall mean Citizens Bank, N.A., Compass Bank d/b/a BBVA
Compass, MUFG Bank, Ltd., Capital One, National Association, Fifth Third Bank
and Santander Bank, N.A.
“Series” shall have the meaning provided in Section 2.14(a).
“Similar Business” shall mean any business conducted or proposed to be conducted
by Holdings and the Restricted Subsidiaries on the Closing Date or any business
that is similar, reasonably related, incidental or ancillary thereto.
“Sold Entity or Business” shall have the meaning provided in the definition of
the term “Consolidated EBITDA”.
“Sole Bookrunner” shall mean PNC Capital Markets LLC.
“Solvent” shall mean, after giving effect to the consummation of the
Transactions, that (i) the Fair Value of the assets of the Borrower and its
Restricted Subsidiaries taken as a whole exceed their Stated Liabilities and
Identified Contingent Liabilities; (ii) the Present Fair Salable Value of the
assets of the Borrower and its Restricted Subsidiaries taken as a whole exceed
their Stated Liabilities and Identified Contingent Liabilities; (iii) the
Borrower and its Restricted Subsidiaries taken as a whole do not have
Unreasonably Small Capital; and (iv) the Borrower and its Restricted
Subsidiaries taken as a whole will be able to pay their Stated Liabilities and
Identified Contingent Liabilities as they mature.
“Specified Existing Revolving Credit Commitment” shall have the meaning provided
in Section 2.14(g)(ii).
“Specified Transaction” shall mean, with respect to any period, any Investment
(including a Permitted Acquisition), any asset sale, incurrence or repayment of
Indebtedness, Restricted Payment, Subsidiary designation, New Term Loan,
Incremental Revolving Credit Commitment or other event or action that in each
case by the terms of this Agreement requires Pro Forma Compliance with a test or
covenant hereunder or requires such test or covenant to be calculated on a “Pro
Forma Basis”.
“Spot Rate” for a currency shall mean the rate determined by the Administrative
Agent to be the rate quoted by the Administrative Agent as the spot rate for the
purchase by the Administrative Agent of such currency with another currency
through its principal foreign exchange trading office at approximately 11:00
a.m. on the date two Business Days prior to the date as of which the foreign
exchange computation is made; provided that the Administrative Agent may obtain
such spot rate from another financial institution designated by the
Administrative Agent if it does not have as of the date of determination a spot
buying rate for any such currency.
“SPV” shall have the meaning provided in Section 13.6(g).
“Stated Amount” of any Letter of Credit shall mean the Dollar Equivalent of the
maximum amount from time to time available to be drawn thereunder, determined
without regard to whether any conditions to drawing could then be met; provided,
however, that with respect to any Letter of Credit that by its terms or the
terms of any Issuer Document provides for one or more automatic increases in the
stated amount thereof, the Stated Amount shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.
“Stated Liabilities” shall mean the recorded liabilities (including contingent
liabilities that would be recorded in accordance with GAAP) of the Borrower and
its Restricted Subsidiaries taken as a whole, as of the date hereof after giving
effect to the consummation of the Transactions (including the execution and
delivery of this Agreement, the making of the Loans and the use of proceeds of
such Loans on the date hereof), determined in accordance with GAAP consistently
applied.
“Status” shall mean the existence of Level I Status, Level II Status, Level III
Status, Level IV Status or Level V Status, as the case may be, on such date.
Changes in Status resulting from changes in the Consolidated Total Debt to
Consolidated EBITDA Ratio shall become effective as of the first day following
each date that (a) Section 9.1 Financials for the first full fiscal quarter
ended after the Closing Date are delivered to the Administrative Agent under
Section 9.1 and (b) an officer’s certificate is delivered by Holdings to the
Administrative Agent setting forth, with respect to such Section 9.1 Financials,
the then-applicable Status, and shall remain in effect until the next change to
be effected pursuant to this definition; provided that each determination of the
Consolidated Total Debt to Consolidated EBITDA Ratio pursuant to this definition
shall be made as of the end of the Test Period ending at the end of the fiscal
period covered by the relevant Section 9.1 Financials. In addition, at the
option of the Required Lenders, at any time during which an Event of Default
shall have occurred and be continuing or the Borrower shall have failed to
deliver the Section 9.1 Financials by the date required under Section 9.1, then
the Consolidated Total Debt to Consolidated EBITDA Ratio shall be deemed to be
in Level I Status for the purposes of determining the Status (but only for so
long as such failure or Event of Default continues, after which the Status shall
be otherwise as determined as set forth above).
“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) established by the Board
and any other banking authority, domestic or foreign, to which the
Administrative Agent or any Lender (including any branch, Affiliate or other
fronting office making or holding a Loan) is subject to Eurocurrency Liabilities
(as defined in Regulation D of the Board). LIBOR Loans shall be deemed to
constitute Eurocurrency Liabilities and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D.
Statutory Reserves shall be adjusted automatically on and as of the effective
date of any change in any reserve percentage.
“Stock Equivalents” shall mean all securities convertible into or exchangeable
for Capital Stock and all warrants, options or other rights to purchase or
subscribe for any Capital Stock, whether or not presently convertible,
exchangeable or exercisable.
“Subject Lien” shall have the meaning provided in Section 10.2(a)
“Subordinated Indebtedness” shall mean Indebtedness of Holdings, the Borrower or
any other Guarantor that is by its terms subordinated in right of payment to the
obligations of Holdings, the Borrower or such Guarantor, as applicable, under
this Agreement or the Guarantee, as applicable.
“Subsidiary” of any Person shall mean and include (a) any corporation more than
50% of whose Capital Stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time Capital Stock of any class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time owned by such Person directly
or indirectly through Subsidiaries or (b) any limited liability company,
partnership, association, joint venture or other entity of which such Person
directly or indirectly through Subsidiaries has more than a 50% equity interest
at the time. Unless otherwise expressly provided, all references herein to a
“Subsidiary” shall mean a Subsidiary of Holdings.
“Successor Borrower” shall have the meaning provided in Section 10.3(a).
“Supported QFC” shall have the meaning provided in Section 13.24.
“Swap Obligation” shall mean, with respect to any Credit Party, any obligation
to pay or perform under any agreement, contract or transaction that constitutes
a “swap” within the meaning of Section 1(a)(47) of the Commodity Exchange Act.
“Swingline Commitment” shall mean $20,000,000. The Swingline Commitment is part
of and not in addition to the Revolving Credit Commitment.
“Swingline Exposure” shall mean at any time, as to all Revolving Credit Lenders,
the aggregate principal amount at such time of all outstanding Swingline Loans.
The Swingline Exposure of any Revolving Credit Lender at any time shall equal
its Revolving Credit Commitment Percentage of the aggregate Swingline Exposure
at such time.
“Swingline Lender” shall mean PNC Bank, National Association, in its capacity as
lender of Swingline Loans hereunder or any replacement or successor thereto.
“Swingline Loans” shall have the meaning provided in Section 2.1(c).
“Swingline Maturity Date” shall mean, with respect to any Swingline Loan, the
Revolving Credit Maturity Date.
“Syndication Agents” shall mean JPMorgan Chase Bank, N.A. and Wells Fargo Bank,
National Association.
“TARGET Day” shall mean any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer (TARGET) payment system (or, if such payment
system ceases to be operative, such other payment system (if any) determined by
the Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euro.
“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings (including backup withholding), fees or
other similar charges imposed by any Governmental Authority and any interest,
fines, penalties or additions to tax with respect to the foregoing.
“Term Loan Commitment” shall mean, with respect to each Lender, such Lender’s
Initial Term Loan Commitment, and, if applicable, New Term Loan Commitment with
respect to any Series and Replacement Term Loan Commitment with respect to any
Series.
“Term Loan Lender” shall mean, at any time, any Lender that has a Term Loan
Commitment or an outstanding Term Loan.
“Term Loans” shall mean the Initial Term Loans, any New Term Loans, any
Replacement Term Loans and any Extended Term Loans, collectively.
“Test Period” shall mean, for any determination under this Agreement, the four
consecutive fiscal quarters of Holdings most recently ended on or prior to such
date of determination and for which Section 9.1 Financials shall have been
delivered (or were required to be delivered) to the Administrative Agent (or,
before the first delivery of Section 9.1 Financials, the most recent period of
four fiscal quarters at the end of which financial statements are available).
“Title Policy” shall have the meaning provided in Section 9.14(c).
“Total Credit Exposure” shall mean, at any date, the sum, without duplication,
of (a) the Total Revolving Credit Commitment at such date (or, if the Total
Revolving Credit Commitment shall have terminated on such date, the aggregate
Revolving Credit Exposure of all Lenders at such date), (b) the Total Term Loan
Commitment at such date, and (c) without duplication of clause (b), the Dollar
Equivalent of the aggregate outstanding principal amount of all Term Loans at
such date.
“Total Initial Term Loan Commitment” shall mean the sum of the Initial Term Loan
Commitments of all Lenders.
“Total Revolving Credit Commitment” shall mean the sum of the Revolving Credit
Commitments of all the Lenders.
“Total Term Loan Commitment” shall mean the sum of (i) the Initial Term Loan
Commitments of all the Lenders, (ii) the New Term Loan Commitments, if
applicable, of all the Lenders and (iii) the Replacement Term Loan Commitments,
if applicable, of all the Lenders.
“Transaction Expenses” shall mean any fees, costs or expenses incurred or paid
by Holdings, the Borrower or any of their Affiliates in connection with the
Transactions, this Agreement and the other Credit Documents and the transactions
contemplated hereby and thereby.
“Transactions” shall mean, collectively, the transactions contemplated by this
Agreement, the Closing Date Refinancing and the consummation of any other
transactions in connection with the foregoing.
“Transferee” shall have the meaning provided in Section 13.6(e).
“Trigger Date” shall mean the day following the date on which Section 9.1
Financials are delivered to the Administrative Agent for the fiscal quarter
ending on December 31, 2019.
“Type” shall mean as to any Loan, its nature as an ABR Loan or a LIBOR Loan.
“Unpaid Drawing” shall have the meaning provided in Section 3.4(a).
“Unreasonably Small Capital” shall mean for the period from the date hereof
through the Maturity Date, the Borrower and its Restricted Subsidiaries taken as
a whole after consummation of the Transactions (including the execution and
delivery of this Agreement, the making of the Loans and the use of proceeds of
such Loans on the date hereof) is a going concern and has sufficient capital to
reasonably ensure that it will continue to be a going concern for such period.
“Unrestricted Subsidiary” shall mean (1) any Subsidiary of Holdings which at the
time of determination is an Unrestricted Subsidiary (as designated by the board
of directors of Holdings, as provided below) and (2) any Subsidiary of an
Unrestricted Subsidiary.
Subject to clause (y) below, the board of directors of Holdings may designate
any Subsidiary of Holdings (including any existing Subsidiary and any newly
acquired or newly formed Subsidiary) other than the Borrower or a Subsidiary of
Holdings that is a direct or indirect parent of the Borrower to be an
Unrestricted Subsidiary, unless such Subsidiary or any of its Subsidiaries owns
any Equity Interests or Indebtedness of, or owns or holds any Lien on, or on any
property of, Holdings or any Subsidiary of Holdings (other than any Subsidiary
of the Subsidiary to be so designated or an Unrestricted Subsidiary); provided
that:
(a)    such designation complies with Section 10.5;
(b)    each of (1) the Subsidiary to be so designated and (2) its Subsidiaries
has not at the time of designation, and does not thereafter, create, incur,
issue, assume, guarantee or otherwise become directly or indirectly liable with
respect to any Indebtedness pursuant to which the lender has recourse to any of
the assets of Holdings or any Restricted Subsidiary,
(c)    immediately after giving effect to such designation, no Default or Event
of Default shall have occurred and be continuing, and
(d)    immediately after giving effect to such designation, Holdings shall be in
compliance with the financial covenants set forth in Section 10.7 calculated as
of the most recent period of four (4) consecutive fiscal quarters for which
Section 9.1 Financials have been delivered.
The board of directors of Holdings may designate any Unrestricted Subsidiary to
be a Restricted Subsidiary; provided that, (x) immediately after giving effect
to such designation, no Event of Default shall have occurred and be continuing
and (y) any Unrestricted Subsidiary that has been re-designated as a Restricted
Subsidiary may not be subsequently re-designated as an Unrestricted Subsidiary..
Any such designation by the board of directors of Holdings shall be notified by
Holdings to the Administrative Agent by promptly delivering to the
Administrative Agent a copy of the Board Resolution giving effect to such
designation and a certificate of an Authorized Officer of Holdings certifying
that such designation complied with the foregoing provisions.
“U.S.” and “United States” shall mean the United States of America.
“U.S. Lender” shall have the meaning provided in Section 5.4(e)(ii)(A).
“U.S. Special Resolution Regimes” shall have the meaning provided in
Section 13.24.
“U.S. Tax Compliance Certificate” shall have the meaning provided in Section
5.4(e)(ii)(B)(3).
“Voting Stock” shall mean, with respect to any Person as of any date, the
Capital Stock of such Person that is at the time entitled to vote in the
election of the board of directors of such Person.
“Wholly‑Owned Restricted Subsidiary” of any Person shall mean a Restricted
Subsidiary of such Person, 100% of the outstanding Capital Stock or other
ownership interests of which (other than directors’ qualifying shares) shall at
the time be owned by such Person or by one or more Wholly‑Owned Subsidiaries of
such Person.
“Wholly‑Owned Subsidiary” of any Person shall mean a Subsidiary of such Person,
100% of the outstanding Capital Stock or other ownership interests of which
(other than directors’ qualifying shares) shall at the time be owned by such
Person or by one or more Wholly‑Owned Subsidiaries of such Person. Wholly-Owned
Subsidiary shall also include any Subsidiary of any Guarantor 100% of the
outstanding Capital Stock of which is owned by one or more Guarantors.
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Title IV of ERISA.
“Withholding Agent” shall mean any Credit Party and the Administrative Agent, as
applicable.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2    Other Interpretive Provisions. With reference to this Agreement and each
other Credit Document, unless otherwise specified herein or in such other Credit
Document:
(%3)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
(%3)    The words “herein”, “hereto”, “hereof” and “hereunder” and words of
similar import when used in any Credit Document shall refer to such Credit
Document as a whole and not to any particular provision thereof.
(%3)    Article, Section, Exhibit and Schedule references are to the Credit
Document in which such reference appears.
(%3)    The term “including” is by way of example and not limitation.
(%3)    The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
(%3)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.
(%3)    Section headings herein and in the other Credit Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Credit Document.
(%3)    The words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
(%3)    All references to “knowledge” or “awareness” of any Credit Party or any
Restricted Subsidiary thereof means the actual knowledge of an Authorized
Officer of such Credit Party or such Restricted Subsidiary.

1.3    Accounting Terms.
(a)    Except as expressly provided herein, all accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP, applied in a consistent manner.
(b)    Notwithstanding anything to the contrary herein, for purposes of
determining compliance with any test or covenant contained in this Agreement
with respect to any period during which any Specified Transaction occurs, the
Consolidated Total Debt to Consolidated EBITDA Ratio, the Consolidated First
Lien Secured Debt to Consolidated EBITDA Ratio and the First Lien Secured
Leverage Test shall each be calculated with respect to such period and such
Specified Transaction on a Pro Forma Basis.
(c)    Where reference is made to “Holdings and its Restricted Subsidiaries on a
consolidated basis” or similar language, such consolidation shall not include
any Subsidiaries of Holdings other than Restricted Subsidiaries.

1.4    Rounding. Any financial ratios required to be maintained by Holdings
pursuant to this Agreement (or required to be satisfied in order for a specific
action to be permitted under this Agreement) shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number.

1.5    References to Agreements, Laws, Etc. Unless otherwise expressly provided
herein, (a) references to organizational documents, agreements (including the
Credit Documents) and other Contractual Requirements shall be deemed to include
all subsequent amendments, restatements, amendment and restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, amendment and restatements, extensions, supplements
and other modifications are permitted by any Credit Document; and (b) references
to any Requirement of Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such
Requirement of Law.

1.6    Exchange Rates. Notwithstanding the foregoing, for purposes of any
determination under Section 9, Section 10 or Section 11 or any determination
under any other provision of this Agreement expressly requiring the use of a
current exchange rate, all amounts incurred, outstanding or proposed to be
incurred or outstanding in currencies other than Dollars shall be translated
into Dollars at the Spot Rate; provided, however, that for purposes of
determining compliance with Section 10 with respect to the amount of any
Indebtedness, Restricted Investment, Lien, Asset Sale or Restricted Payment in a
currency other than Dollars, no Default or Event of Default shall be deemed to
have occurred solely as a result of changes in rates of exchange occurring after
the time such Indebtedness or Lien is incurred or after such Asset Sale,
Restricted Investment or Restricted Payment is made; provided that, for the
avoidance of doubt, the foregoing provisions of this Section 1.6 shall otherwise
apply to such Sections, including with respect to determining whether any
Indebtedness or Lien may be incurred or Asset Sale, Investment or Restricted
Payment made at any time under such Sections. For purposes of any determination
of Consolidated Total Debt or Consolidated First Lien Secured Debt, amounts in
currencies other than Dollars shall be translated into Dollars at the currency
exchange rates used in preparing the most recently delivered Section 9.1
Financial Statements.

1.7    Rates. The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission, or any other matter related to the
rates in the definition of LIBOR Rate or with respect to any comparable or
successor rate thereto.

1.8    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).

1.9    Timing of Payment or Performance. Except as otherwise provided herein
(including Section 2.9), when the payment of any obligation or the performance
of any covenant, duty or obligation is stated to be due or performance required
on (or before) a day which is not a Business Day, the date of such payment or
performance shall extend to the immediately succeeding Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.

1.10    Certifications. All certifications to be made hereunder by an officer or
representative of a Credit Party shall be made by such a Person in his or her
capacity solely as an officer or a representative of such Credit Party, on such
Credit Party’s behalf and not in such Person’s individual capacity.

1.11    Compliance with Certain Sections. In the event that any Lien,
Investment, Indebtedness, Disposition, Restricted Payment, Affiliate
transaction, Contractual Requirement or prepayment of Indebtedness meets the
criteria of one or more than one of the categories of transactions then
permitted pursuant to any clause or subsection of Section 9.9 or any clause or
subsection of Sections 10.1 (but subject to the fifth to last paragraph
thereof), 10.2 (other than clause (39) of the definition of Permitted Lien),
10.3, 10.4, 10.5 (but subject to the to last paragraph of Section 10.5(b)) or
10.6, then such transaction (or portion thereof) may be allocated to one or more
of such clauses or subsections within the relevant sections as determined by the
Borrower in its sole discretion at the time such Lien, Investment, Indebtedness,
Disposition, Restricted Payment, Affiliate Transaction, Contractual Requirement
or prepayment of Indebtedness is incurred or consummated.

1.12    Pro Forma and Other Calculations.
(a)    For purposes of calculating the Fixed Charge Coverage Ratio, Consolidated
First Lien Secured Debt to Consolidated EBITDA Ratio, Consolidated Total Debt to
Consolidated EBITDA Ratio, Investments, acquisitions, Dispositions, mergers,
consolidations and disposed operations (as determined in accordance with GAAP)
that have been made by Holdings or any Restricted Subsidiary during the Test
Period or subsequent to such Test Period and on or prior to or simultaneously
with the date of determination shall be calculated on a Pro Forma Basis assuming
that all such Investments, acquisitions, Dispositions, mergers, consolidations
and disposed operations (and the change in any associated fixed charge
obligations and the change in Consolidated EBITDA resulting therefrom) had
occurred on the first day of the Test Period. If, since the beginning of such
period, any Person that subsequently became a Restricted Subsidiary or was
merged with or into Holdings or any Restricted Subsidiary since the beginning of
such period shall have made any Investment, acquisition, Disposition, merger,
consolidation or disposed operation that would have required adjustment pursuant
to this definition, then the Fixed Charge Coverage Ratio, Consolidated First
Lien Secured Debt to Consolidated EBITDA Ratio and Consolidated Total Debt to
Consolidated EBITDA Ratio shall be calculated giving Pro Forma Effect thereto
for such Test Period as if such Investment, acquisition, Disposition, merger,
consolidation or disposed operation had occurred at the beginning of the Test
Period. Notwithstanding anything to the contrary herein, with respect to any
amounts incurred or transactions entered into (or consummated) in reliance on a
provision of this Agreement that does not require compliance with a financial
ratio or test (including, without limitation, the Fixed Charge Coverage Ratio,
the Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio and
Consolidated Total Debt to Consolidated EBITDA Ratio) (any such amounts, the
“Fixed Amounts”) substantially concurrently with any amounts incurred or
transactions entered into (or consummated) in reliance on a provision of this
Agreement that requires compliance with any such financial ratio or test (any
such amounts, the “Incurrence Based Amounts”), it is understood and agreed that
the Fixed Amounts (and any cash proceeds thereof) shall be disregarded in the
calculation of the financial ratio or test applicable to the Incurrence Based
Amounts in connection with such substantially concurrent incurrence.
(b)    Whenever Pro Forma Effect is to be given to a transaction, the pro forma
calculations shall be made in good faith by a responsible financial or
accounting officer of the Borrower (and may include, for the avoidance of doubt
and without duplication, cost savings and operating expense reductions resulting
from such Investment, acquisition, merger or consolidation which is being given
Pro Forma Effect that have been or are expected to be realized; provided that
such costs savings and operating expense reductions are made in compliance with
the definition of Pro Forma Adjustment). If any Indebtedness bears a floating
rate of interest and is being given Pro Forma Effect, the interest on such
Indebtedness shall be calculated as if the rate in effect on the date of
determination had been the applicable rate for the entire period (taking into
account for such entire period any Hedging Obligation applicable to such
Indebtedness with a remaining term of 12 months or longer, and in the case of
any Hedging Obligation applicable to such Indebtedness with a remaining term of
less than 12 months, taking into account such Hedging Obligation to the extent
of its remaining term). Interest on a Capitalized Lease Obligation shall be
deemed to accrue at an interest rate reasonably determined by a responsible
financial or accounting officer of the Borrower to be the rate of interest
implicit in such Capitalized Lease Obligation in accordance with GAAP. For
purposes of making the computation referred to above, interest on any
Indebtedness under a revolving credit facility computed on a Pro Forma Basis
shall be computed based upon the average daily balance of such Indebtedness
during the applicable period (or, if lower, the maximum commitments under such
revolving credit facility as of the date of determination). Interest on
Indebtedness that may optionally be determined at an interest rate based upon a
factor of a prime or similar rate, a eurocurrency interbank offered rate or
other rate, shall be deemed to have been based upon the rate actually chosen,
or, if none, then based upon such optional rate chosen as the Borrower may
designate.
In connection with any action being taken solely in connection with a Limited
Condition Acquisition, for purposes of:
(i)    determining compliance with any provision of this Agreement which
requires the calculation of the Consolidated First Lien Secured Debt to
Consolidated EBITDA Ratio, the Consolidated Total Debt to Consolidated EBITDA
Ratio or the Fixed Charge Coverage Ratio;
(ii)    determining the accuracy of representations and warranties in Section 8
(other than the specified representations made in connection with the incurrence
of Indebtedness) and/or whether a Default or Event of Default shall have
occurred and be continuing under Section 11; or
(iii)    testing availability under baskets set forth in this Agreement
(including baskets measured as a percentage of Consolidated EBITDA or
Consolidated Total Assets);
in each case, at the option of the Borrower (the Borrower’s election to exercise
such option in connection with any Limited Condition Acquisition, an “LCA
Election”), the date of determination in respect of each of the foregoing
clauses (i), (ii) and (iii) shall be deemed to be the date the definitive
agreements for such Limited Condition Acquisition are entered into (the “LCA
Test Date”), and if, after giving Pro Forma Effect to the Limited Condition
Acquisition and the other transactions to be entered into in connection
therewith (including any incurrence of Indebtedness and the use of proceeds
thereof) as if they had occurred at the beginning of the most recent Test Period
ending prior to the LCA Test Date, the Borrower could have taken such action on
the relevant LCA Test Date in compliance with such ratio or basket, such ratio
or basket shall be deemed to have been complied with. For the avoidance of
doubt, if the Borrower has made an LCA Election and any of the ratios or baskets
for which compliance was determined or tested as of the LCA Test Date are
exceeded as a result of fluctuations in any such ratio or basket, including due
to fluctuations in Consolidated EBITDA of the Borrower or the Person subject to
such Limited Condition Acquisition, at or prior to the consummation of the
relevant transaction or action, such baskets or ratios will not be deemed to
have been exceeded as a result of such fluctuations. If the Borrower has made an
LCA Election for any Limited Condition Acquisition, then in connection with any
subsequent calculation of any ratio or basket availability with respect to the
incurrence of Indebtedness or Liens, or the making of Restricted Payments,
mergers, the conveyance, lease or other transfer of all or substantially all of
the assets of the Borrower, the prepayment, redemption, purchase, defeasance or
other satisfaction of Indebtedness, or the designation of an Unrestricted
Subsidiary on or following the relevant LCA Test Date and prior to the earlier
of (i) the date on which such Limited Condition Acquisition is consummated or
(ii) the date that the definitive agreement for such Limited Condition
Acquisition is terminated or expires without consummation of such Limited
Condition Acquisition, any such ratio or basket shall be calculated (x) for
purposes of any calculation in connection with any Restricted Payment, both (I)
on a Pro Forma Basis assuming such Limited Condition Acquisition and other
transactions in connection therewith (including any incurrence of Indebtedness
and the use of proceeds thereof) had not been consummated and (II) on a Pro
Forma Basis assuming such Limited Condition Acquisition and other transactions
in connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) had been consummated and (y) for all other purposes, on a Pro
Forma Basis assuming such Limited Condition Acquisition and other transactions
in connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) have been consummated.
(c)    Notwithstanding anything to the contrary in this Section 1.12 or in any
classification under GAAP of any Person, business, assets or operations in
respect of which a definitive agreement for the disposition thereof has been
entered into as discontinued operations, no Pro Forma Effect shall be given
thereto (and the EBITDA attributable to any such Person, business, assets or
operations shall not be excluded for any purposes hereunder) until such
disposition shall have been consummated.
(d)    Any determination of Consolidated Total Assets shall be made by reference
to the last day of the Test Period most recently ended on or prior to the
relevant date of determination for which Section 9.1 Financials have been
delivered.
(e)    Except as otherwise specifically provided herein, all computations of
Consolidated Total Assets, Available Amount, Consolidated First Lien Secured
Debt to Consolidated EBITDA Ratio, Consolidated Total Debt to Consolidated
EBITDA Ratio, the Fixed Charge Coverage Ratio and other financial ratios and
financial calculations (and all definitions (including accounting terms) used in
determining any of the foregoing) and all computations and all definitions
(including accounting terms) used in determining compliance with Section 10.7
shall be calculated, in each case, with respect to Holdings and the Restricted
Subsidiaries on a consolidated basis.
(f)    All leases of any Person that are or would be characterized as operating
leases in accordance with GAAP immediately prior to December 31, 2015 (whether
or not such operating leases were in effect on such date) shall continue to be
accounted for as operating leases (and not as Capital Leases) for purposes of
this Agreement regardless of any change in GAAP following such date that would
otherwise require such leases to be recharacterized as Capital Leases.
(g)    Subject to Section 1.12(a), for purposes of determining the Consolidated
First Lien Secured Debt to Consolidated EBITDA Ratio or Consolidated Total Debt
to Consolidated EBITDA Ratio in any debt incurrence test (other than any amounts
permitted to be incurred pursuant to Section 2.14), such ratio shall be
calculated (1) after giving effect to any such incurrence of Indebtedness on a
Pro Forma Basis, (2) with respect to any revolving commitment being incurred at
such time, assuming a borrowing of the maximum amount of Loans available
thereunder, and (3) without netting the cash proceeds of such Indebtedness.

1.13    LIBOR Successor.
(a)    Notwithstanding anything to the contrary contained in this Agreement or
the other Credit Documents, this Agreement and the other Credit Documents may be
amended to replace the LIBOR Rate (and the Adjusted LIBOR Rate) with a
comparable or successor floating rate made available by the Administrative Agent
to its customers with syndicated credit facilities of this type (or a successor
to such successor rate) at such time as the Administrative Agent determines
(which determination shall be conclusive, absent manifest error) in consultation
with the Borrower that either (a) (x) there is a broadly accepted rate for
syndicated credit facilities of this type, as agreed between the Administrative
Agent and the Borrower (but not, for the avoidance of doubt, any other Lender),
in each case in their reasonable discretion, (y) upon the occurrence of a
Benchmark Transition Event or (z) the Benchmark Transition Event has not yet
occurred but the applicable supervisor or administrator (if any) of the LIBOR
Rate or a Governmental Authority having jurisdiction over the Administrative
Agent has made a public statement identifying the specific date after which the
LIBOR Rate shall no longer be used for determining interest rates for loans
(either such date, a “LIBOR Termination Date”), or (b) a rate other than the
LIBOR Rate has become a widely recognized benchmark rate for newly originated
loans in Dollars in the U.S. market, then, reasonably promptly after such
determination by the Administrative Agent in consultation with the Borrower, the
Administrative Agent shall, in consultation with the Borrower, choose a
replacement index for the LIBOR Rate and make adjustments to applicable margins
and related amendments to this Agreement as referred to below such that, to the
extent practicable, the all-in interest rate based on the replacement index will
be substantially equivalent to the all-in LIBOR Rate-based interest rate in
effect prior to its replacement; provided, further, that at the prior written
request of the Borrower or the Administrative Agent, the Administrative Agent
and the Borrower shall negotiate in good faith to amend the definition of LIBOR
Rate (and Adjusted LIBOR Rate) and the other applicable provisions in this
Agreement and the other Credit Documents to preserve the original intent thereof
in light of the foregoing amendments described in this Section 1.13.
(b)    The Administrative Agent and the Borrower shall enter into an amendment
to this Agreement to reflect the replacement index, the adjusted margins and
such other related amendments as may be appropriate, in the discretion of the
Administrative Agent, for the implementation and administration of the
replacement index-based rate. Notwithstanding anything to the contrary in this
Agreement or the other Credit Documents (including, without limitation, Section
13.1), such amendment shall become effective without any further action or
consent of any other party to this Agreement at 5:00 p.m. (New York City time)
on the fifth (5th) Business Day after the date a draft of the amendment is
provided to the Lenders, unless the Administrative Agent receives, on or before
such fifth (5th) Business Day, a written notice from the Required Lenders
stating that such Lenders object to such amendment.
(c)    Selection of the replacement index, adjustments to the applicable
margins, and amendments to this Agreement (i) will be determined with due
consideration to the then-current market practices for determining and
implementing a rate of interest for newly originated loans in the United States
and loans converted from a LIBOR Rate-based rate to a replacement index-based
rate, and (ii) may also reflect adjustments to account for (x) the effects of
the transition from the LIBOR Rate to the replacement index and (y) yield- or
risk-based differences between the LIBOR Rate and the replacement index.
(d)    Until an amendment reflecting a new replacement index in accordance with
this Section 1.13 is effective, each advance, conversion and renewal of a LIBOR
Loan will continue to bear interest with reference to the LIBOR Rate; provided
however, that if the Administrative Agent in consultation with the Borrower
determines (which determination shall be conclusive, absent manifest error) that
a LIBOR Termination Date has occurred, then following the LIBOR Termination
Date, all Loans as to which the LIBOR Loan would otherwise apply shall
automatically be converted to the Borrowing of or the conversion to ABR Loans
until such time as an amendment reflecting a replacement index and related
matters as described above is implemented.
(e)    Notwithstanding anything to the contrary contained herein, if at any time
the replacement index is less than zero, at such times, such index shall be
deemed to be zero for purposes of this Agreement.

1.14    Divisions. For all purposes under the Credit Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized and acquired on the first date of its existence by the holders of its
Equity Interests at such time.

Section 2.
Amount and Terms of Credit.


2.1    Commitments.
(a)    Subject to and upon the terms and conditions herein set forth, (i) each
Lender having an Initial Term Loan Commitment severally agrees to make a loan or
loans (each, an “Initial Term Loan”) to the Borrower on the Closing Date, which
Initial Term Loans shall not exceed for any such Lender the Initial Term Loan
Commitment of such Lender and in the aggregate shall not exceed $1,000,000,000.
Such Term Loans (i) may at the option of the Borrower be incurred and maintained
as, and/or converted into, ABR Loans or LIBOR Loans; provided that all Term
Loans made by each of the Lenders pursuant to the same Borrowing shall, unless
otherwise specifically provided herein, consist entirely of Term Loans of the
same Type, (ii) may be repaid or prepaid in accordance with the provisions
hereof, but once repaid or prepaid, may not be reborrowed, and (iii) shall not
exceed in the aggregate the Total Initial Term Loan Commitments. On the Initial
Term Loan Maturity Date, all then unpaid Initial Term Loans shall be repaid in
full in Dollars.
(b)    
(i)    Subject to and upon the terms and conditions herein set forth, each
Revolving Credit Lender severally agrees to make Revolving Loans denominated in
Dollars, Euros or an Alternative Currency to the Borrower as elected by the
Borrower pursuant to Section 2.2 from its applicable lending office in an
aggregate Dollar Equivalent principal amount not to exceed at any time
outstanding the amount of such Lender’s Revolving Credit Commitment; provided
that any of the foregoing such Revolving Loans:
(A)    shall be made at any time and from time to time on and after the Closing
Date and prior to the Revolving Credit Maturity Date,
(B)    may, at the option of the Borrower be incurred and maintained as, and/or
converted into, ABR Loans (solely in the case of Revolving Loans denominated in
Dollars) or LIBOR Loans; provided that all Revolving Loans made by each of the
Lenders pursuant to the same Borrowing shall, unless otherwise specifically
provided herein, consist entirely of Revolving Loans of the same Type,
(C)    may be repaid and reborrowed in accordance with the provisions hereof
(for this purpose using the Dollar Equivalent of all Revolving Loans),
(D)    shall not, for any Lender at any time, after giving effect thereto and to
the application of the proceeds thereof, result in such Lender’s Revolving
Credit Exposure in respect of any Class at such time exceeding such Lender’s
Revolving Credit Commitment in respect of such Class at such time and
(E)    shall not, after giving effect thereto and to the application of the
proceeds thereof, result at any time in the aggregate amount of the Lenders’
Revolving Credit Exposures at such time exceeding the Total Revolving Credit
Commitment then in effect or the aggregate amount of the Lenders’ Revolving
Credit Exposures of any Class at such time exceeding the aggregate Revolving
Credit Commitment with respect to such Class.
(ii)    Each Lender may, at its option, make any Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that, (A)
any exercise of such option shall not affect the obligation of the Borrower to
repay such Loan and (B) in exercising such option, such Lender shall use its
reasonable efforts to minimize any increased costs to the Borrower resulting
therefrom (which obligation of the Lender shall not require it to take, or
refrain from taking, actions that it determines would result in increased costs
for which it will not be compensated hereunder or that it determines would be
otherwise disadvantageous to it and in the event of such request for costs for
which compensation is provided under this Agreement, the provisions of
Section 2.10 shall apply). On the Revolving Credit Maturity Date with respect to
a given Class of Commitments, all Revolving Loans with respect to such Class
shall be repaid in full.
(c)    Subject to and upon the terms and conditions herein set forth, the
Swingline Lender in its individual capacity agrees, at any time and from time to
time on and after the Closing Date and prior to the Swingline Maturity Date, to
make a loan or loans (each a “Swingline Loan” and, collectively the “Swingline
Loans”) to the Borrower in Dollars, which Swingline Loans (i) shall be ABR
Loans, (ii) shall have the benefit of the provisions of Section 2.1(d),
(iii) shall not exceed at any time outstanding the Swingline Commitment,
(iv) shall not, after giving effect thereto and to the application of the
proceeds thereof, result at any time in the aggregate amount of the Lenders’
Revolving Credit Exposures at such time exceeding the Revolving Credit
Commitment then in effect and (v) may be repaid and reborrowed in accordance
with the provisions hereof. On the Swingline Maturity Date, all Swingline Loans
shall be repaid in full. The Swingline Lender shall not make any Swingline Loan
after receiving a written notice from Holdings, the Borrower, the Administrative
Agent or the Required Revolving Credit Lenders stating that a Default or Event
of Default exists and is continuing until such time as the Swingline Lender
shall have received written notice of (i) rescission of all such notices from
the party or parties originally delivering such notice or (ii) the waiver of
such Default or Event of Default in accordance with the provisions of
Section 13.1.
(d)    On any Business Day, the Swingline Lender may, in its sole discretion,
give notice to each Revolving Credit Lender that all then-outstanding Swingline
Loans shall be funded with a Borrowing of Revolving Loans denominated in
Dollars, in which case Revolving Loans denominated in Dollars constituting ABR
Loans (each such Borrowing, a “Mandatory Borrowing”) shall be made on the
immediately succeeding Business Day by each Revolving Credit Lender pro rata
based on each Lender’s Revolving Credit Commitment Percentage, and the proceeds
thereof shall be applied directly to the Swingline Lender to repay the Swingline
Lender for such outstanding Swingline Loans. Each Revolving Credit Lender hereby
irrevocably agrees to make such Revolving Loans upon one Business Day’s notice
pursuant to each Mandatory Borrowing in the amount and in the manner specified
in the preceding sentence and on the date specified to it in writing by the
Swingline Lender notwithstanding (i) that the amount of the Mandatory Borrowing
may not comply with the minimum amount for each Borrowing specified in
Section 2.2, (ii) whether any conditions specified in Section 7 are then
satisfied, (iii) whether a Default or an Event of Default has occurred and is
continuing, (iv) the date of such Mandatory Borrowing or (v) any reduction in
the Total Revolving Credit Commitment after any such Swingline Loans were made.
In the event that, in the sole judgment of the Swingline Lender, any Mandatory
Borrowing cannot for any reason be made on the date otherwise required above
(including as a result of the commencement of a proceeding under the Bankruptcy
Code in respect of Holdings or the Borrower), each Revolving Credit Lender
hereby agrees that it shall forthwith purchase from the Swingline Lender
(without recourse or warranty) such participation of the outstanding Swingline
Loans as shall be necessary to cause the Lenders to share in such Swingline
Loans ratably based upon their respective Revolving Credit Commitment
Percentages; provided that all principal and interest payable on such Swingline
Loans shall be for the account of the Swingline Lender until the date the
respective participation is purchased and, to the extent attributable to the
purchased participation, shall be payable to such Revolving Credit Lender
purchasing the same from and after such date of purchase.

2.2    Minimum Amount of Each Borrowing; Maximum Number of Borrowings. The
aggregate principal amount of each Borrowing of Term Loans or Revolving Loans
shall be in a minimum amount of at least the Minimum Borrowing Amount for such
Type of Loans and in a multiple of $100,000 (or the Dollar Equivalent thereof)
in excess thereof and Swingline Loans shall be in a minimum amount of $500,000
and in a multiple of $100,000 in excess thereof (except that Mandatory
Borrowings shall be made in the amounts required by Section 2.1(d)) and
Revolving Loans to reimburse the Letter of Credit Issuer with respect to any
Unpaid Drawing shall be made in the amounts required by Section 3.3 or
Section 3.4, as applicable). More than one Borrowing may be incurred on any
date; provided that at no time shall there be outstanding more than ten
Borrowings of LIBOR Loans under this Agreement.

2.3    Notice of Borrowing.
(a)    The Borrower shall give the Administrative Agent at the Administrative
Agent’s Office (A) prior to 11:00 a.m. (New York City time) at least three
Business Days’ prior written notice in the case of a Borrowing of Initial Term
Loans to be made on the Closing Date if such Initial Term Loans are to be LIBOR
Loans and (B) prior to 11:00 a.m. (New York City time) on the date of such
Borrowing written notice in the case of a Borrowing of Initial Term Loans made
on the Closing Date if such Initial Term Loans are to be ABR Loans. Such notice
shall be substantially in the form of Exhibit J (a “Notice of Borrowing”) and
specify (A) the aggregate principal amount of the Term Loans to be made, (B) the
date of the Borrowing (which shall be the Closing Date) and (C) whether the Term
Loans shall consist of ABR Loans and/or LIBOR Loans and, if the Term Loans are
to include LIBOR Loans, the Interest Period to be initially applicable thereto.
The Administrative Agent shall promptly give each Lender written notice of the
proposed Borrowing of Term Loans, of such Lender’s proportionate share thereof
and of the other matters covered by the related Notice of Borrowing.
(b)    Whenever the Borrower desires to incur Revolving Loans (other than
Mandatory Borrowings or borrowings to repay Unpaid Drawings), it shall give the
Administrative Agent at the Administrative Agent’s Office, (i) prior to 11:00
a.m. (New York City Time) at least three Business Days’ prior written notice of
each Borrowing of LIBOR Loans that are Revolving Loans denominated in Dollars,
(ii) prior to 11:00 a.m. (New York City Time) at least four Business Days’ prior
written notice of each Borrowing of Revolving Loans denominated in Euros or an
Alternative Currency and (iii) prior to 10:00 a.m. (New York City time) on the
date of such Borrowing prior written notice of each Borrowing of Revolving Loans
that are ABR Loans. Each such Notice of Borrowing, except as otherwise expressly
provided in Section 2.10, shall specify (i) the aggregate principal amount of
the Revolving Loans to be made pursuant to such Borrowing, (ii) the date of
Borrowing (which shall be a Business Day) and (iii) whether the respective
Borrowing shall consist of ABR Loans (in the case of Revolving Loans denominated
in Dollars) or LIBOR Loans and, if LIBOR Loans, (A) the Interest Period to be
initially applicable thereto and (B) whether such LIBOR Loans are to be made in
Dollars, Euro or an Alternative Currency (if no currency is specified the
Revolving Loans shall be deemed to have been requested in Dollars). The
Administrative Agent shall promptly give each Revolving Credit Lender written
notice of each proposed Borrowing of Revolving Loans, of such Lender’s Revolving
Credit Commitment Percentage thereof, of the identity of the Borrower, and of
the other matters covered by the related Notice of Borrowing.
(c)    Whenever the Borrower desires to incur Swingline Loans hereunder, it
shall give the applicable Swingline Lender for Swingline Loans denominated in
Dollars written notice with a copy to the Administrative Agent of each Borrowing
of Swingline Loans prior to in the case of Swingline Loans denominated in
Dollars, 1:30 p.m. (New York City time) on the date of such Borrowing. Each such
notice shall specify (i) the aggregate principal amount of the Swingline Loans
to be made pursuant to such Borrowing and (ii) the date of Borrowing (which
shall be a Business Day).
(d)    Mandatory Borrowings shall be made upon the notice specified in
Section 2.1(d) with the Borrower irrevocably agreeing, by its incurrence of any
Swingline Loan, to the making of Mandatory Borrowings as set forth in such
Section.
(e)    Borrowings to reimburse Unpaid Drawings shall be made upon the notice
specified in Section 3.4(a).
(f)    Without in any way limiting the obligation of the Borrower to confirm in
writing any notice it shall give hereunder by telephone (which such obligation
is absolute), the Administrative Agent may act prior to receipt of written
confirmation without liability upon the basis of such telephonic notice believed
by the Administrative Agent in good faith to be from an Authorized Officer of
Holdings or the Borrower.

2.4    Disbursement of Funds.
(a)    No later than 2:00 p.m. (New York City time) on the date specified in
each Notice of Borrowing (including Mandatory Borrowings), each Lender shall
make available its pro rata portion, if any, of each Borrowing requested to be
made on such date in the manner provided below; provided that on the Closing
Date, such funds may be made available at such earlier time as may be agreed
among the Lenders, Holdings and the Administrative Agent for the purpose of
consummating the Transactions; provided, further, that all Swingline Loans shall
be made available to the Borrower in the full amount thereof by the Swingline
Lender no later than 4:00 p.m. (New York City time), on the date requested.
(b)    Each Lender shall make available all amounts it is to fund to the
Borrower under any Borrowing for its applicable Commitments, and in immediately
available funds, to the Administrative Agent at the Administrative Agent’s
Office and the Administrative Agent will (except in the case of Mandatory
Borrowings and Borrowings to repay Unpaid Drawings) make available to the
Borrower, by depositing to an account designated by Holdings or the Borrower to
the Administrative Agent the aggregate of the amounts so made available in the
applicable currency. Unless the Administrative Agent shall have been notified by
any Lender prior to the date of any such Borrowing that such Lender does not
intend to make available to the Administrative Agent its portion of the
Borrowing or Borrowings to be made on such date, the Administrative Agent may
assume that such Lender has made such amount available to the Administrative
Agent on such date of Borrowing, and the Administrative Agent, in reliance upon
such assumption, may (in its sole discretion and without any obligation to do
so) make available to the Borrower a corresponding amount. If such corresponding
amount is not in fact made available to the Administrative Agent by such Lender
and the Administrative Agent has made available such amount to the Borrower, the
Administrative Agent shall be entitled to recover such corresponding amount from
such Lender. If such Lender does not pay such corresponding amount forthwith
upon the Administrative Agent’s demand therefor the Administrative Agent shall
promptly notify the Borrower and the Borrower shall immediately pay such
corresponding amount to the Administrative Agent in the applicable currency. The
Administrative Agent shall also be entitled to recover from such Lender or the
Borrower interest on such corresponding amount in respect of each day from the
date such corresponding amount was made available by the Administrative Agent to
the Borrower to the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to (i) if paid by such Lender,
the Overnight Rate or (ii) if paid by the Borrower, the then-applicable rate of
interest or fees, calculated in accordance with Section 2.8, for the respective
Loans.
(c)    Nothing in this Section 2.4 shall be deemed to relieve any Lender from
its obligation to fulfill its commitments hereunder or to prejudice any rights
that the Borrower may have against any Lender as a result of any default by such
Lender hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to fulfill its commitments
hereunder).

2.5    Repayment of Loans; Evidence of Debt.
(a)    The Borrower shall repay to the Administrative Agent, for the benefit of
the Initial Term Loan Lenders, on the Initial Term Loan Maturity Date, the then
outstanding Initial Term Loans made to the Borrower, in Dollars. The Borrower
shall repay to the Administrative Agent for the benefit of the Revolving Credit
Lenders, on the Revolving Credit Maturity Date with respect to a given Class of
Commitments, the then outstanding Revolving Loans with respect to such Class, in
the currency in which such Revolving Loans are denominated. The Borrower shall
repay to the Administrative Agent, for the benefit of the applicable Extending
Lenders, on the applicable maturity date for Extended Term Loans, the then
outstanding Extended Term Loans made to the Borrower, in Dollars. The Borrower
shall repay to the Administrative Agent, for the benefit of the New Term Loan
Lenders, on the New Term Loan Maturity Date, the then outstanding New Term Loans
made to the Borrower, in Dollars. The Borrower shall repay to the Administrative
Agent, for the benefit of Lenders holding any Replacement Term Loans, on the
applicable maturity date for such Replacement Term Loans, the then outstanding
Replacement Term Loans made to the Borrower, in Dollars. The Borrower shall
repay to the Administrative Agent for the benefit of the Revolving Credit
Lenders with Extended Revolving Credit Loans, on each Extended Revolving Loan
Maturity Date, the then outstanding amount of Extended Revolving Credit Loans in
the currency in which such Revolving Loans are denominated. The Borrower shall
repay to the Administrative Agent for the benefit of the Incremental Revolving
Loan Lenders, on each Incremental Revolving Credit Maturity Date, the then
outstanding amount of Incremental Revolving Credit Loans in the currency in
which such Revolving Loans are denominated. The Borrower shall repay to the
Swingline Lender, on the Swingline Maturity Date, the then outstanding Swingline
Loans in Dollars.
(b)    The Borrower shall repay to the Administrative Agent, for the benefit of
the Initial Term Loan Lenders, on each date set forth below (or, if not a
Business Day, the immediately preceding Business Day) (each, an “Initial Term
Loan Repayment Date”), a principal amount in respect of the Initial Term Loans
equal to the applicable amount set forth below opposite such Initial Term Loan
Repayment Date (each, an “Initial Term Loan Repayment Amount”):
Initial Term Loan
Repayment Date
Initial Term Loan
Repayment Amount
March 31, 2020
$6,250,000.00
June 30, 2020
$6,250,000.00
September 30, 2020
$6,250,000.00
December 31, 2020
$6,250,000.00
March 31, 2021
$6,250,000.00
June 30, 2021
$6,250,000.00
September 30, 2021
$6,250,000.00
December 31, 2021
$6,250,000.00
March 31, 2022
$6,250,000.00
June 30, 2022
$6,250,000.00
September 30, 2022
$6,250,000.00
December 31, 2022
$6,250,000.00
March 31, 2023
$6,250,000.00
June 30, 2023
$6,250,000.00
September 30, 2023
$6,250,000.00
December 31, 2023
$6,250,000.00
March 31, 2024
$6,250,000.00
June 30, 2024
$6,250,000.00
September 30, 2024
$6,250,000.00
Initial Term Loan Maturity Date
Remaining outstanding amounts



(c)    In the event that any New Term Loans are made, such New Term Loans shall,
subject to Section 2.14(d), be repaid by the Borrower in the amounts (each, a
“New Term Loan Repayment Amount”) and on the dates (each, a “New Term Loan
Repayment Date”) set forth in the applicable Joinder Agreement. In the event
that any Incremental Revolving Credit Loans are made, such Incremental Revolving
Credit Loans shall, subject to Section 2.14(e), be repaid by the Borrower in the
amounts (each, a “New Revolving Loan Repayment Amount”) and on the dates (each a
“New Revolving Loan Repayment Date”) set forth in the applicable Joinder
Agreement. In the event that any Extended Term Loans are established, such
Extended Term Loans shall, subject to Section 2.14(g), be repaid by the Borrower
in the amounts (each such amount with respect to any Extended Repayment Date, an
“Extended Term Loan Repayment Amount”) and on the dates (each, an “Extended
Repayment Date”) set forth in the applicable Extension Amendment. In the event
that any Replacement Term Loans are established, such Replacement Term Loans
shall be repaid by the Borrower in the amount and on the dates set forth in the
applicable amendment or other definitive documentation pursuant to which such
Replacement Term Loans are established. In the event that any Extended Revolving
Credit Loans are made, such Extended Revolving Credit Loans shall, subject to
Section 2.14(g), be repaid by the Borrower in the amounts and on the dates set
forth in the applicable Extension Amendment.
(d)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the Indebtedness of the Borrower to the
appropriate lending office of such Lender resulting from each Loan made by such
lending office of such Lender from time to time, including the amounts of
principal and interest payable and paid to such lending office of such Lender
from time to time under this Agreement.
(e)    The Administrative Agent shall maintain the Register pursuant to
Section 13.6(b), and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount of each Loan made
hereunder, whether such Loan is an Initial Term Loan, New Term Loan, Initial
Revolving Credit Loan, New Revolving Credit Loan, Additional Revolving Credit
Loan, Incremental Revolving Credit Loan, Extended Revolving Credit Loan,
Extended Term Loan, Replacement Term Loan or Swingline Loan, as applicable, the
Type of each Loan made, the currency in which made, the name of the Borrower and
the Interest Period, if any, applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.
(f)    The entries made in the Register and accounts and subaccounts maintained
pursuant to Section 2.5(d) and 2.5(e) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, however, that, in the
event of any inconsistency between the Register and any such account or
subaccount, the Register shall govern; provided, further, that the failure of
any Lender, the Administrative Agent or the Swingline Lender to maintain such
account, such Register or subaccount, as applicable, or any error therein, shall
not in any manner affect the obligation of the Borrower to repay (with
applicable interest) the Loans made to the Borrower by such Lender in accordance
with the terms of this Agreement.
(g)    The Borrower hereby agrees that, upon request of any Lender at any time
and from time to time after the Borrower has made an initial borrowing
hereunder, the Borrower shall provide to such Lender, at the Borrower’s own
expense, a promissory note, substantially in the form of Exhibit G-1 or Exhibit
G-2, as applicable, evidencing the Initial Term Loans, New Term Loans, Extended
Term Loans, Replacement Term Loans, Revolving Loans and Swingline Loans owing to
such Lender. Thereafter, unless otherwise agreed to by the applicable Lender,
the Loans evidenced by such promissory note and interest thereon shall at all
times (including after assignment pursuant to Section 13.6) be represented by
one or more promissory notes in such form payable to the payee named therein
(or, if requested by such payee, to such payee and its registered assigns).

2.6    Conversions and Continuations.
(a)    Subject to the penultimate sentence of this clause (a), (x) the Borrower
shall have the option on any Business Day to convert all or a portion equal to
at least $5,000,000 (or the Dollar Equivalent thereof) of the outstanding
principal amount of Term Loans of one Type or Revolving Loans of one Type into a
Borrowing or Borrowings of another Type and (y) the Borrower shall have the
option on any Business Day to continue the outstanding principal amount of any
LIBOR Loans as LIBOR Loans for an additional Interest Period; provided that (i)
no partial conversion of LIBOR Loans shall reduce the outstanding principal
amount of LIBOR Loans made pursuant to a single Borrowing to less than the
Minimum Borrowing Amount, (ii) ABR Loans may not be converted into LIBOR Loans
if a Default or Event of Default is in existence on the date of the conversion
and the Administrative Agent has or the Required Lenders have determined in its
or their sole discretion not to permit such conversion, (iii) LIBOR Loans may
not be continued as LIBOR Loans for an additional Interest Period if a Default
or Event of Default is in existence on the date of the proposed continuation and
the Administrative Agent has or the Required Lenders have determined in its or
their sole discretion not to permit such continuation and (iv) Borrowings
resulting from conversions pursuant to this Section 2.6 shall be limited in
number as provided in Section 2.2. Each such conversion or continuation shall be
effected by the Borrower by giving the Administrative Agent at the
Administrative Agent’s Office prior to 1:00 p.m. (New York City time) at least
(i) three Business Days’ notice, in the case of a continuation of or conversion
to LIBOR Loans or (ii) one Business Day’s notice in the case of a conversion
into ABR Loans prior written notice substantially in the form of Exhibit J
(each, a “Notice of Conversion or Continuation”) specifying the Loans to be so
converted or continued, the Type of Loans to be converted or continued into and,
if such Loans are to be converted into or continued as LIBOR Loans, the Interest
Period to be initially applicable thereto. The Administrative Agent shall give
each applicable Lender notice as promptly as practicable of any such proposed
conversion or continuation affecting any of its Loans.
(b)    If any Default or Event of Default is in existence at the time of any
proposed continuation of any LIBOR Loans denominated in Dollars and the
Administrative Agent has or the Required Lenders have determined in its or their
sole discretion not to permit such continuation, such LIBOR Loans shall be
automatically converted on the last day of the current Interest Period into ABR
Loans. If, upon the expiration of any Interest Period in respect of LIBOR Loans
(other than Borrowings of LIBOR Loans denominated in Euro or Alternative
Currencies), the Borrower has failed to elect a new Interest Period to be
applicable thereto as provided in clause (a), the Borrower shall be deemed to
have elected to convert such Borrowing of LIBOR Loans into a Borrowing of ABR
Loans, effective as of the expiration date of such current Interest Period.
Notwithstanding the foregoing, with respect to the Borrowings of LIBOR Loans
denominated in Euro or Alternative Currencies, in connection with the occurrence
of any of the events described in the preceding two sentences, at the expiration
of the then current Interest Period each such Borrowing shall be automatically
continued as a Borrowing of LIBOR Loans with an Interest Period of one month.
(c)    No Loan may be converted into or continued as a Loan denominated in a
different currency.

2.7    Pro Rata Borrowings. Each Borrowing of Initial Term Loans under this
Agreement shall be made by the Initial Term Loan Lenders pro rata on the basis
of their then-applicable Initial Term Loan Commitments. Each Borrowing of
Revolving Loans under this Agreement shall be made by the Revolving Credit
Lenders and shall be allocated pro rata relative to the Commitments across the
Revolving Credit Facility. Each Borrowing of New Term Loans and Replacement Term
Loans under this Agreement shall be made by the Lenders pro rata on the basis of
their then-applicable New Term Loan Commitments or Replacement Term Loan
Commitments, as applicable. It is understood that (a) no Lender shall be
responsible for any default by any other Lender in its obligation to make Loans
hereunder and that each Lender severally but not jointly shall be obligated to
make the Loans provided to be made by it hereunder, regardless of the failure of
any other Lender to fulfill its commitments hereunder and (b) other than as
expressly provided herein with respect to a Defaulting Lender, failure by a
Lender to perform any of its obligations under any of the Credit Documents shall
not release any Person from performance of its obligation under any Credit
Document.

2.8    Interest.
(a)    The unpaid principal amount of each ABR Loan shall bear interest from the
date of the Borrowing thereof until maturity (whether by acceleration or
otherwise) thereof at a rate per annum that shall at all times be the Applicable
Margin for ABR Loans plus the ABR, in each case, in effect from time to time.
(b)    The unpaid principal amount of each LIBOR Loan shall bear interest from
the date of the Borrowing thereof until maturity (whether by acceleration or
otherwise) at a rate per annum that shall at all times be the Applicable Margin
for LIBOR Loans plus the relevant Adjusted LIBOR Rate.
(c)    If an Event of Default has occurred and is continuing, if all or a
portion of (i) the principal amount of any Loan or (ii) any interest payable
thereon or any other amount payable hereunder shall not be paid when due
(whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum (the “Default Rate”) that is
(x) in the case of overdue principal, the rate that would otherwise be
applicable thereto plus 2.00% or (y) in the case of any other overdue amount,
including overdue interest, to the extent permitted by applicable law, the rate
described in Section 2.8(a) for the applicable Class plus 2.00% from the date of
such non‑payment to the date on which such amount is paid in full (after as well
as before judgment).
(d)    Interest on each Loan shall accrue from and including the date of any
Borrowing to but excluding the date of any repayment thereof and shall be
payable in the same currency in which the Loan is denominated; provided that any
Loan that is repaid on the same date on which it is made shall bear interest for
one day. Except as provided below, interest shall be payable (i) in respect of
each ABR Loan, quarterly in arrears on the last Business Day of each March,
June, September and December, (ii) in respect of each LIBOR Loan, on the last
day of each Interest Period applicable thereto and, in the case of an Interest
Period in excess of three months, on each date occurring at three-month
intervals after the first day of such Interest Period and (iii) in respect of
each Loan, (A) on any prepayment in respect of LIBOR Loans, (B) at maturity
(whether by acceleration or otherwise) and (C) after such maturity, on demand.
(e)    All computations of interest hereunder shall be made in accordance with
Section 5.5.
(f)    The Administrative Agent, upon determining the interest rate for any
Borrowing of LIBOR Loans, shall promptly notify the Borrower and the relevant
Lenders thereof. Each such determination shall, absent clearly demonstrable
error, be final and conclusive and binding on all parties hereto.

2.9    Interest Periods. At the time Holdings or the Borrower gives a Notice of
Borrowing or Notice of Conversion or Continuation in respect of the making of,
or conversion into or continuation as, a Borrowing of LIBOR Loans in accordance
with Section 2.6(a) Holdings or the Borrower shall give the Administrative Agent
written notice of the Interest Period applicable to such Borrowing, which
Interest Period shall, at the option of Holdings or the Borrower be a one, two,
three or six month period (or if available to all the Lenders making such LIBOR
Loans as determined by such Lenders in good faith based on prevailing market
conditions, a twelve month or shorter period).
Notwithstanding anything to the contrary contained above:
(a)    the initial Interest Period for any Borrowing of LIBOR Loans shall
commence on the date of such Borrowing (including the date of any conversion
from a Borrowing of ABR Loans) and each Interest Period occurring thereafter in
respect of such Borrowing shall commence on the day on which the next preceding
Interest Period expires;
(b)    if any Interest Period relating to a Borrowing of LIBOR Loans begins on
the last Business Day of a calendar month or begins on a day for which there is
no numerically corresponding day in the calendar month at the end of such
Interest Period, such Interest Period shall end on the last Business Day of the
calendar month at the end of such Interest Period;
(c)    if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that if any Interest Period in respect of a LIBOR Loan would
otherwise expire on a day that is not a Business Day but is a day of the month
after which no further Business Day occurs in such month, such Interest Period
shall expire on the immediately preceding Business Day; and
(d)    no Borrower shall be entitled to elect any Interest Period in respect of
any LIBOR Loan if such Interest Period would extend beyond the Maturity Date of
such Loan.

2.10    Increased Costs, Illegality, Etc.
(a)    In the event that (x) in the case of clause (i) below, the Administrative
Agent and (y) in the case of clauses (ii) and (iii) below, the Required Term
Loan Lenders (with respect to Term Loans) or the Required Revolving Credit
Lenders (with respect to Revolving Credit Commitments) shall have reasonably
determined (which determination shall, absent clearly demonstrable error, be
final and conclusive and binding upon all parties hereto):
(i)    on any date for determining the LIBOR Rate for any Interest Period that
(x) deposits in the principal amounts and currencies of the Loans comprising
such LIBOR Borrowing are not generally available in the relevant market or (y)
by reason of any changes arising on or after the Closing Date affecting the
interbank LIBOR market, adequate and fair means do not exist for ascertaining
the applicable interest rate on the basis provided for in the definition of
LIBOR Rate; or
(ii)    at any time, that such Lenders shall incur increased costs or reductions
in the amounts received or receivable hereunder with respect to any LIBOR Loans
(including any increased costs or reductions attributable to Taxes, other than
any increase or reduction attributable to Taxes described in Sections 2.10(d)(i)
and (ii)) because of (x) any change since the Closing Date in any applicable
law, governmental rule, regulation, guideline or order (or in the interpretation
or administration thereof and including the introduction of any new law or
governmental rule, regulation, guideline or order), such as, for example,
without limitation, a change in official reserve requirements, and/or (y) other
circumstances affecting the interbank LIBOR market or the position of such
Lenders in such market; or
(iii)    at any time, that the making or continuance of any LIBOR Loan has
become unlawful by compliance by such Lenders in good faith with any law,
governmental rule, regulation, guideline or order (or would conflict with any
such governmental rule, regulation, guideline or order not having the force of
law even though the failure to comply therewith would not be unlawful), or has
become impracticable as a result of a contingency occurring after the Closing
Date that materially and adversely affects the interbank LIBOR market;
then, and in any such event, such Required Term Loan Lenders or Required
Revolving Credit Lenders, as applicable (or the Administrative Agent, in the
case of clause (i) above) shall within a reasonable time thereafter give notice
(if by telephone, confirmed in writing) to the Borrower and to the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the other Lenders). Thereafter (x) in
the case of clause (i) above, LIBOR Loans shall no longer be available until
such time as the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice by the Administrative Agent no
longer exist (which notice the Administrative Agent agrees to give at such time
when such circumstances no longer exist), and any Notice of Borrowing or Notice
of Conversion given by Holdings or the Borrower with respect to LIBOR Loans that
have not yet been incurred shall be deemed rescinded by Holdings or the
Borrower, (y) in the case of clause (ii) above, the Borrower shall pay to such
Lenders, promptly after receipt of written demand therefor such additional
amounts (in the form of an increased rate of, or a different method of
calculating, interest or otherwise as such Required Term Loan Lenders or
Required Revolving Credit Lenders, as applicable, in their reasonable discretion
shall determine) as shall be required to compensate such Lenders for such actual
increased costs or reductions in amounts receivable hereunder (it being agreed
that a written notice as to the additional amounts owed to such Lenders, showing
in reasonable detail the basis for the calculation thereof, submitted to the
Borrower by such Lenders shall, absent clearly demonstrable error, be final and
conclusive and binding upon all parties hereto) and (z) in the case of subclause
(iii) above, the Borrower shall take one of the actions specified in subclause
(x) or (y), as applicable, of Section 2.10(b) promptly and, in any event, within
the time period required by law.
(b)    At any time that any LIBOR Loan is affected by the circumstances
described in Section 2.10(a)(ii) or 2.10(a)(iii) the Borrower may (and in the
case of a LIBOR Loan affected pursuant to Section 2.10(a)(iii) shall) either (x)
if the affected LIBOR Loan is then being made pursuant to a Borrowing, cancel
such Borrowing by giving the Administrative Agent written notice thereof on the
same date that the Borrower was notified by Lenders pursuant to
Section 2.10(a)(ii) or 2.10(a)(iii) or (y) if the affected LIBOR Loan is then
outstanding, upon at least three Business Days’ notice to the Administrative
Agent, require the affected Lender to convert each such Dollar LIBOR Loan into
an ABR Loan (and, if any LIBOR Loan is outstanding in a currency other than
Dollars, promptly repay such Loan); provided that if more than one Lender is
affected at any time, then all affected Lenders must be treated in the same
manner pursuant to this Section 2.10(b).
(c)    If, after the Closing Date, any Change in Law relating to capital
adequacy or liquidity of any Lender or compliance by any Lender or its parent
with any Change in Law relating to capital adequacy or liquidity occurring after
the Closing Date, has or would have the effect of reducing the actual rate of
return on such Lender’s or its parent’s or its Affiliate’s capital or assets as
a consequence of such Lender’s commitments or obligations hereunder to a level
below that which such Lender or its parent or its Affiliate could have achieved
but for such Change in Law (taking into consideration such Lender’s or its
parent’s policies with respect to capital adequacy or liquidity), then from time
to time, promptly after demand by such Lender (with a copy to the Administrative
Agent), the Borrower shall pay to such Lender such actual additional amount or
amounts as will compensate such Lender or its parent for such actual reduction,
it being understood and agreed, however, that a Lender shall not be entitled to
such compensation (i) as a result of such Lender’s compliance with, or pursuant
to any request or directive to comply with, any law, rule or regulation as in
effect on the Closing Date (provided that, for purposes of this Section 2.10(c),
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, regulations, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines, requirements or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities pursuant to Basel III, shall in
each case described in clauses (x) and (y) above be deemed to have gone into
effect after the Closing Date, regardless of the date enacted, adopted, issued
or implemented) or (ii) to the extent such Lender is not imposing such charges
on or requesting such compensation from borrowers (similarly situated to the
Borrower hereunder) under comparable syndicated credit facilities similar to the
Credit Facilities. Each Lender, upon determining in good faith that any
additional amounts will be payable pursuant to this Section 2.10(c) will give
prompt written notice thereof to the Borrower, which notice shall set forth in
reasonable detail the basis of the calculation of such additional amounts,
although the failure to give any such notice shall not, subject to Section 2.13,
release or diminish the Borrower’s obligations to pay additional amounts
pursuant to this Section 2.10(c) upon receipt of such notice.
(d)    It is understood that this Section 2.10 shall not apply to (i) Taxes
indemnifiable under Section 5.4 or (ii) Excluded Taxes.

2.11    Compensation. If (a) any payment of principal of any LIBOR Loan is made
by the Borrower to or for the account of a Lender other than on the last day of
the Interest Period for such LIBOR Loan as a result of a payment or conversion
pursuant to Section 2.5, 2.6, 2.10, 5.1, 5.2 or 13.7, as a result of
acceleration of the maturity of the Loans pursuant to Section 11 or for any
other reason, (b) any Borrowing of LIBOR Loans is not made as a result of a
withdrawn Notice of Borrowing or a failure to satisfy borrowing conditions, (c)
any ABR Loan is not converted into a LIBOR Loan as a result of a withdrawn
Notice of Conversion or Continuation, (d) any LIBOR Loan is not continued as a
LIBOR Loan as a result of a withdrawn Notice of Conversion or Continuation or
(e) any prepayment of principal of any LIBOR Loan is not made as a result of a
withdrawn notice of prepayment pursuant to Section 5.1 or 5.2, the Borrower
shall, after receipt of a written request by such Lender (which request shall
set forth in reasonable detail the basis for requesting such amount), pay to the
Administrative Agent for the account of such Lender any amounts required to
compensate such Lender for any additional losses, costs or expenses that such
Lender may reasonably incur as a result of such payment, failure to convert,
failure to borrow, failure to continue or failure to prepay, including any loss,
cost or expense (excluding loss of anticipated profits) actually incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
any Lender to fund or maintain such LIBOR Loan.

2.12    Change of Lending Office. Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Section 2.10(a)(ii), 2.10(a)(iii),
2.10(b), 3.5 or 5.4 with respect to such Lender, it will, if requested by the
Borrower use reasonable efforts (subject to overall policy considerations of
such Lender) to designate another lending office for any Loans affected by such
event; provided that such designation is made on such terms that such Lender and
its lending office suffer no economic, legal or regulatory disadvantage, with
the object of avoiding the consequence of the event giving rise to the operation
of any such Section. Nothing in this Section 2.12 shall affect or postpone any
of the obligations of the Borrower or the right of any Lender provided in
Section 2.10, 3.5 or 5.4.

2.13    Notice of Certain Costs. Notwithstanding anything in this Agreement to
the contrary, to the extent any notice required by Section 2.10, 2.11 or 3.5 is
given by any Lender more than 120 days after such Lender has knowledge (or
should have had knowledge) of the occurrence of the event giving rise to the
additional cost, reduction in amounts, loss or other additional amounts
described in such Sections, such Lender shall not be entitled to compensation
under Section 2.10, 2.11 or 3.5, as the case may be, for any such amounts
incurred or accruing prior to the 121st day prior to the giving of such notice
to the Borrower (except that if the Change in Law or other event giving rise
giving rise to the additional cost, reduction in amounts, loss or other
additional amounts described in such Sections is retroactive, then the 120-day
period referred to above shall be extended to include the period of retroactive
effect thereof).

2.14    Incremental Facilities.
(a)    The Borrower may, by written notice to the Administrative Agent, elect to
request the establishment of one or more (x) additional tranches of term loans
or increases in Term Loans of any Class (the commitments thereto, the “New Term
Loan Commitments”), (y) increases in Revolving Credit Commitments of any Class
(the “New Revolving Credit Commitments”) and/or (z) additional tranches of
Revolving Credit Commitments (the “Additional Revolving Credit Commitments” and,
together with the New Revolving Credit Commitments, the “Incremental Revolving
Credit Commitments”; together with the New Term Loan Commitments and the New
Revolving Credit Commitments, the “New Loan Commitments”), by an aggregate
amount not in excess of the Maximum Incremental Facilities Amount in the
aggregate and not less than $25,000,000 individually (or such lesser amount as
(x) may be approved by the Administrative Agent or (y) shall constitute the
Maximum Incremental Facilities Amount as of such date). Each such notice shall
specify the date (each, an “Increased Amount Date”) on which the Borrower
proposes that the New Loan Commitments shall be effective. In connection with
the incurrence of any Indebtedness under this Section 2.14, at the request of
the Administrative Agent, the Borrower shall provide to the Administrative Agent
a certificate certifying that the New Loan Commitments do not exceed the Maximum
Incremental Facilities Amount, which certificate shall be in reasonable detail
and shall provide the calculations and basis therefor. The Borrower may approach
any Lender or any Person (other than a natural Person) to provide all or a
portion of the New Loan Commitments, subject, if applicable, to the proviso to
Section 2.14(b); provided that (x) any Lender offered or approached to provide
all or a portion of the New Loan Commitments may elect or decline, in its sole
discretion, to provide a New Loan Commitment, (y) if any Affiliated Lender
provides any New Term Loan Commitments or Loans thereunder, such Loans and
Affiliated Lender shall be subject to Section 13.6(h) and shall be treated for
such purpose as if it had purchased its Loan by assignment and (z) no Affiliated
Lender may provide any Incremental Revolving Credit Commitment. In each case,
such New Loan Commitments shall become effective as of the applicable Increased
Amount Date; provided that (i) no Event of Default (except in connection with an
acquisition or investment (including any Permitted Acquisition or Investment),
no Event of Default under Section 11.1(a) or Section 11.1(e)) shall exist on
such Increased Amount Date before or after giving effect to such New Loan
Commitments, as applicable, and subject in each case to Section 1.12, (ii) all
representations and warranties made by any Credit Party contained herein or in
the other Credit Documents shall be true and correct in all material respects
with the same effect as though such representations and warranties had been made
on and as of the applicable Increased Amount Date (except where such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects as of such earlier date (provided that any such representation
and warranty which is qualified by materiality, Material Adverse Effect or
similar language shall be true and correct in all respects) (provided that, in
the case of any New Term Loan Commitments incurred in connection with a Limited
Condition Acquisition, such representations and warranties shall be limited to
certain specified representations and warranties consistent with customary
“SunGard” limitations), (iii) Holdings is in compliance, after giving Pro Forma
Effect to the incurrence of any such New Loan Commitments (and assuming that any
Incremental Revolving Credit Commitments are fully drawn and without netting any
cash proceeds of any Loans made under such New Loan Commitments), with the
financial covenants set forth in Sections 10.7 and 10.8 calculated as of the
most recent period of four (4) consecutive fiscal quarters for which Section 9.1
Financial Statements have been delivered, (iv) the New Loan Commitments shall be
effected pursuant to one or more Joinder Agreements executed and delivered by
the Borrower and Administrative Agent, and each of which shall be recorded in
the Register and shall be subject to the requirements set forth in
Section 5.4(e) and (v) the Borrower shall make any payments required pursuant to
Section 2.11 in connection with the New Loan Commitments, as applicable. No
Lender shall have any obligation to provide any Commitments pursuant to this
Section 2.14. Any New Term Loans made on an Increased Amount Date shall, at the
election of the Borrower and agreed to by Lenders providing such New Term Loan
Commitments, be designated as (a) a separate series (a “Series”) of New Term
Loans for all purposes of this Agreement or (b) as part of a Series of existing
Term Loans (as long as such New Term Loans are fungible with such existing Term
Loans) for all purposes of this Agreement. On and after the Increased Amount
Date, Loans shall be designated a separate Class of Additional Revolving Credit
Loans for all purposes of this Agreement.
(b)    On any Increased Amount Date on which Incremental Revolving Credit
Commitments are effected, subject to the satisfaction of the foregoing terms and
conditions, (a) with respect to New Revolving Credit Commitments, each of the
Lenders with Revolving Credit Commitments of such Class shall assign to each
Lender with a New Revolving Credit Commitment (each, a “New Revolving Loan
Lender”) and each of the New Revolving Loan Lenders shall purchase from each of
the Lenders with Revolving Credit Commitments of such Class, at the principal
amount thereof, such interests in the Revolving Loans outstanding on such
Increased Amount Date as shall be necessary in order that, after giving effect
to all such assignments and purchases, the Revolving Loans of such Class will be
held by existing Revolving Credit Lenders and New Revolving Loan Lenders ratably
in accordance with their Revolving Credit Commitments of such Class after giving
effect to the addition of such New Revolving Credit Commitments to the Revolving
Credit Commitments of such Class and (b) (i) each Incremental Revolving Credit
Commitment shall be deemed for all purposes a Revolving Credit Commitment and
each Loan made under a New Revolving Credit Commitment (a “New Revolving Credit
Loan”) and each Loan made under an Additional Revolving Credit Commitment (an
“Additional Revolving Credit Loan” and, together with New Revolving Credit
Loans, “Incremental Revolving Credit Loans”) shall be deemed, for all purposes,
Revolving Loans and (ii) each New Revolving Loan Lender and each Lender with an
Additional Revolving Credit Commitment (each an “Additional Revolving Loan
Lender” and, together with the New Revolving Loan Lenders, the “Incremental
Revolving Loan Lenders”) shall become a Lender with respect to the applicable
Incremental Revolving Credit Commitment and all matters relating thereto;
provided that the Administrative Agent and the Letter of Credit Issuers shall
have consented (not to be unreasonably withheld or delayed) to such Lender’s or
Incremental Revolving Loan Lender’s providing such applicable Incremental
Revolving Credit Commitment to the extent such consent, if any, would be
required under Section 13.6(b) for an assignment of Revolving Loans or Revolving
Credit Commitments, as applicable, to such Lender or Incremental Revolving Loan
Lender.
(c)    On any Increased Amount Date on which any New Term Loan Commitments of
any Series are effective, subject to the satisfaction of the foregoing terms and
conditions, (i) each Lender with a New Term Loan Commitment (each, a “New Term
Loan Lender”) of any Series shall make a Loan to the Borrower (a “New Term Loan”
and, together with the Incremental Revolving Credit Loans, the “Incremental
Loans”) in an amount equal to its New Term Loan Commitment of such Series and
(ii) each New Term Loan Lender of any Series shall become a Lender hereunder
with respect to the New Term Loan Commitment of such Series and the New Term
Loans of such Series made pursuant thereto.
(d)    The terms and provisions of the New Term Loans and New Term Loan
Commitments of any Series shall be on terms and documentation set forth in the
Joinder Agreement as determined by the Borrower and the applicable New Term Loan
Lenders; provided that (i) the applicable New Term Loan Maturity Date of each
Series shall be no earlier than the Initial Term Loan Maturity Date; (ii) the
weighted average life to maturity of all New Term Loans shall be no shorter than
the weighted average life to maturity of the then existing Initial Term Loans;
(iii) the pricing, interest rate margins, discounts, premiums, rate floors, fees
and amortization schedule applicable to any New Term Loans shall be determined
by the Borrower and the New Term Loan Lenders thereunder; (iv) any such New Term
Loan Commitments or New Term Loans shall rank equal in right of payment and of
security (subject to control of remedies) with the Initial Revolving
Commitments, Initial Revolving Loans and the Initial Term Loans, (v) such New
Term Loan Commitments or New Term Loans shall not be secured by any property or
assets other than the Collateral and shall not be guaranteed by any Person other
than the Guarantors and (vi) to the extent such terms and documentation are not
consistent with the then existing Initial Term Loans (except to the extent
permitted by clause (i), (ii) or (iii) above), they shall be reasonably
satisfactory to the Administrative Agent (it being understood that, (1) to the
extent that any financial maintenance covenant is added for the benefit of any
such Indebtedness, no consent shall be required by the Administrative Agent or
any of the Lenders if such financial maintenance covenant is also added for the
benefit of any corresponding Term Loans remaining outstanding after the issuance
or incurrence of such Indebtedness and (2) no consent shall be required by the
Administrative Agent or any of the Lenders if any such covenants or other
provisions are only applicable after the Latest Term Loan Maturity Date).
(e)    Incremental Revolving Credit Commitments and Incremental Revolving Credit
Loans shall be identical to the Initial Revolving Credit Commitments and the
related Revolving Loans, other than the Maturity Date thereof and as set forth
in this Section 2.14(e); provided that notwithstanding anything to the contrary
in this Section 2.14 or otherwise:
(i)    any such Incremental Revolving Credit Commitments or Incremental
Revolving Credit Loans shall rank equal in right of payment and of security with
the Initial Revolving Commitments, Initial Revolving Loans and the Initial Term
Loans,
(ii)    any such Incremental Revolving Credit Commitments or Incremental
Revolving Credit Loans shall not mature earlier than the Maturity Date of the
Initial Revolving Credit Commitments and related Initial Revolving Credit Loans
at the time of incurrence of such Incremental Revolving Credit Commitments,
(iii)    the borrowing and repayment (except for (1) repayments required upon
the maturity date of the Incremental Revolving Credit Commitments and (2)
repayment made in connection with a permanent repayment and termination of
commitments (subject to clause (v) below)) of Loans with respect to Incremental
Revolving Credit Commitments after the associated Increased Amount Date shall be
made on a pro rata basis with all other Revolving Credit Commitments,
(iv)    subject to the provisions of Section 3.12 with respect to Letters of
Credit which mature or expire after a maturity date when there exists
Incremental Revolving Credit Commitments with a longer maturity date, all
Letters of Credit shall be participated on a pro rata basis by all Lenders with
Revolving Credit Commitments of the same Series in accordance with their
percentage of such Revolving Credit Commitments on the applicable Increased
Amount Date,
(v)    the permanent repayment of Revolving Loans with respect to, and
termination of, Incremental Revolving Credit Commitments after the associated
Increased Amount Date shall be made on a pro rata basis with all other Revolving
Credit Commitments on such Increased Amount Date, except that the Borrower shall
be permitted to permanently repay and terminate commitments of any such Class on
a better than a pro rata basis as compared to any other Class with a later
maturity date than such Class,
(vi)    assignments and participations of Incremental Revolving Credit
Commitments and Incremental Revolving Credit Loans shall be governed by the same
assignment and participation provisions applicable to Revolving Credit
Commitments and Revolving Loans on the applicable Increased Amount Date,
(vii)    any Additional Revolving Credit Commitments may constitute a separate
Class or Classes, as the case may be, of Commitments from the Classes
constituting the applicable Revolving Credit Commitments prior to such Increased
Amount Date,
(viii)    the pricing and fees applicable to any Incremental Revolving Credit
Commitments and Incremental Revolving Credit Loans shall be the same as the
Initial Revolving Credit Commitments and related Revolving Loans (provided that
the applicable margin applicable to the then-existing Revolving Loans may be
increased if necessary to be consistent with the applicable margin applicable to
any Incremental Revolving Credit Loans), and
(ix)    to the extent that any financial maintenance covenant is added for the
benefit of any such Indebtedness, no consent shall be required by the
Administrative Agent or any of the Lenders if such financial maintenance
covenant is also added for the benefit of any corresponding Loans remaining
outstanding after the issuance or incurrence of such Indebtedness.
(f)    Each Joinder Agreement may, without the consent of any other Lenders,
effect technical and corresponding amendments to this Agreement and the other
Credit Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 2.14 (including
to (1) provide that the applicable Incremental Loans will benefit from clauses
(x) and (z) of the second sentence of Section 2.14(g)(i) and clause (b) of the
sixth paragraph of Section 13.1 and (2) to effectuate changes necessary to
enable any New Term Loans to be fungible for United States federal income tax
purposes with the another class of Term Loans, which shall include any
amendments to Section 2.5(b) that do not reduce the ratable amortization
received by each Lender thereunder).
(g)    (%4)    The Borrower may at any time, and from time to time, request that
all or a portion of the Term Loans of any Class (an “Existing Term Loan Class”)
be converted to extend the scheduled maturity date(s) of any payment of
principal with respect to all or a portion of any principal amount of such Term
Loans (any such Term Loans which have been so converted, “Extended Term Loans”)
and to provide for other terms consistent with this Section 2.14(g). In order to
establish any Extended Term Loans, the Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders of the applicable Existing Term Loan Class, which such request shall be
offered equally to all such Lenders) (an “Extension Request”) setting forth the
proposed terms of the Extended Term Loans to be established, which shall not be
materially more restrictive to the Credit Parties (as determined in good faith
by the Borrower), when taken as a whole, than the terms of the Term Loans of the
applicable Existing Term Loan Class unless (x) the Lenders of the Term Loans of
such applicable Existing Term Loan Class receive the benefit of such more
restrictive terms or (y) any such provisions apply after the Initial Term Loan
Maturity Date (a “Permitted Other Provision”); provided, however, that (x) the
scheduled final maturity date shall be extended and all or any of the scheduled
amortization payments of principal of the Extended Term Loans may be delayed to
later dates than the scheduled amortization of principal of the Term Loans of
such Existing Term Loan Class (with any such delay resulting in a corresponding
adjustment to the scheduled amortization payments reflected in Section 2.5. or
in the Joinder Agreement, as the case may be, with respect to the Existing Term
Loan Class from which such Extended Term Loans were converted, in each case as
more particularly set forth in paragraph (iv) of this Section 2.14(g) below);
provided that the weighted average life to maturity of all Extended Term Loans
shall be no shorter than the weighted average life to maturity of the Existing
Term Loan Class from which such Extended Term Loans were converted, (y) (A) the
interest margins with respect to the Extended Term Loans may be higher or lower
than the interest margins for the Term Loans of such Existing Term Loan Class
and/or (B) additional fees, premiums or applicable high‑yield discount
obligation (“AHYDO”) payments may be payable to the Lenders providing such
Extended Term Loans in addition to or in lieu of any increased margins
contemplated by the preceding clause (A), in each case, to the extent provided
in the applicable Extension Amendment and (z) to the extent that any Permitted
Other Provision (including a financial maintenance covenant) is added for the
benefit of any such Indebtedness, no consent shall be required by the
Administrative Agent or any of the Lenders if such Permitted Other Provision is
also added for the benefit of any corresponding Loans remaining outstanding
after the issuance or incurrence of such Indebtedness or if such Permitted Other
Provision applies only after the Initial Term Loan Maturity Date.
Notwithstanding anything to the contrary in this Section 2.14 or otherwise, no
Extended Term Loans may be optionally prepaid prior to the date on which the
Existing Term Loan Class from which they were converted is repaid in full,
except in accordance with the second to last sentence of Section 5.1. No Lender
shall have any obligation to agree to have any of its Term Loans of any Existing
Term Loan Class converted into Extended Term Loans pursuant to any Extension
Request. Any Extended Term Loans of any Extension Series shall constitute a
separate Class of Term Loans from the Existing Term Loan Class from which they
were converted.
(%4)    The Borrower may at any time and from time to time request that all or a
portion of the Revolving Credit Commitments of any Class, any Extended Revolving
Credit Commitments and/or any Incremental Revolving Credit Commitments, each
existing at the time of such request (each, an “Existing Revolving Credit
Commitment” and any related revolving credit loans thereunder, “Existing
Revolving Credit Loans”; each Existing Revolving Credit Commitment and related
Existing Revolving Credit Loans together being referred to as an “Existing
Revolving Credit Class”) be converted to extend the termination date thereof and
the scheduled maturity date(s) of any payment of principal with respect to all
or a portion of any principal amount of Loans related to such Existing Revolving
Credit Commitments (any such Existing Revolving Credit Commitments, which have
been so extended, “Extended Revolving Credit Commitments” and any related Loans,
“Extended Revolving Credit Loans”) and to provide for other terms consistent
with this Section 2.14(g). In order to establish any Extended Revolving Credit
Commitments, the Borrower shall provide a notice to the Administrative Agent
(who shall provide a copy of such notice to each of the Lenders of the
applicable Class of Existing Revolving Credit Commitments which such request
shall be offered equally to all such Lenders) setting forth the proposed terms
of the Extended Revolving Credit Commitments to be established, which shall not
be materially more restrictive to the Credit Parties (as determined in good
faith by the Borrower), when taken as a whole, than the terms of the applicable
Existing Revolving Credit Commitments (the “Specified Existing Revolving Credit
Commitment”) unless (x) the Lenders providing existing Revolving Loans receive
the benefit of such more restrictive terms or (y) any such provisions apply
after the Revolving Credit Termination Date, in each case, to the extent
provided in the applicable Extension Amendment; provided, however, that (w) all
or any of the final maturity dates of such Extended Revolving Credit Commitments
may be delayed to later dates than the final maturity dates of the Specified
Existing Revolving Credit Commitments, (x) (A) the interest margins with respect
to the Extended Revolving Credit Commitments may be higher or lower than the
interest margins for the Specified Existing Revolving Credit Commitments and/or
(B) additional fees and premiums may be payable to the Lenders providing such
Extended Revolving Credit Commitments in addition to or in lieu of any increased
margins contemplated by the preceding clause (A), (y) the Commitment Fee Rate
with respect to the Extended Revolving Credit Commitments may be higher or lower
than the Commitment Fee Rate for the Specified Existing Revolving Credit
Commitment and (z) to the extent that any Permitted Other Provision (including a
financial maintenance covenant) is added for the benefit of any such
Indebtedness, no consent shall be required by the Administrative Agent or any of
the Lenders if such Permitted Other Provision is also added for the benefit of
any corresponding Loans remaining outstanding after the issuance or incurrence
of such Indebtedness or if such Permitted Other Provision applies only after the
latest Revolving Credit Maturity Date then in effect; provided that,
notwithstanding anything to the contrary in this Section 2.14(g) or otherwise,
(1) the borrowing and repayment (other than in connection with a permanent
repayment and termination of commitments) of Loans with respect to any Revolving
Credit Commitments shall be made on a pro rata basis with all other Revolving
Credit Commitments and (2) assignments and participations of Extended Revolving
Credit Commitments and Extended Revolving Credit Loans shall be governed by the
same assignment and participation provisions applicable to Revolving Credit
Commitments and the Revolving Loans related to such Commitments set forth in
Section 13.6. No Lender shall have any obligation to agree to have any of its
Revolving Loans or Revolving Credit Commitments of any Existing Revolving Credit
Class converted into Extended Revolving Credit Loans or Extended Revolving
Credit Commitments pursuant to any Extension Request. Any Extended Revolving
Credit Commitments of any Extension Series shall constitute a separate Class of
Revolving Credit Commitments from the Specified Existing Revolving Credit
Commitments and from any other Existing Revolving Credit Commitments (together
with any other Extended Revolving Credit Commitments so established on such
date).
(%4)    Any Lender (an “Extending Lender”) wishing to have all or a portion of
its Term Loans, Revolving Credit Commitments, Incremental Revolving Credit
Commitments or Extended Revolving Credit Commitments of the Existing Class or
Existing Classes subject to such Extension Request converted into Extended Term
Loans or Extended Revolving Credit Commitments, as applicable, shall notify the
Administrative Agent (an “Extension Election”) on or prior to the date specified
in such Extension Request of the amount of its Term Loans, Revolving Credit
Commitments, Incremental Revolving Credit Commitments or Extended Revolving
Credit Commitments of the Existing Class or Existing Classes subject to such
Extension Request that it has elected to convert into Extended Term Loans or
Extended Revolving Credit Commitments, as applicable. In the event that the
aggregate amount of Term Loans, Revolving Credit Commitments, Incremental
Revolving Credit Commitment or Extended Revolving Credit Commitment of the
Existing Class or Existing Classes subject to Extension Elections exceeds the
amount of Extended Term Loans or Extended Revolving Credit Commitments, as
applicable, requested pursuant to the Extension Request, Term Loans or Revolving
Credit Commitments, Incremental Revolving Credit Commitments or Extended
Revolving Credit Commitments of the Existing Class or Existing Classes subject
to Extension Elections shall be converted to Extended Term Loans or Extended
Revolving Credit Commitments, as applicable, on a pro rata basis based on the
amount of Term Loans, Revolving Credit Commitments, Incremental Revolving Credit
Commitments or Extended Revolving Credit Commitments included in each such
Extension Election. Notwithstanding the conversion of any Existing Revolving
Credit Commitment into an Extended Revolving Credit Commitment, such Extended
Revolving Credit Commitment shall be treated identically to all other Revolving
Credit Commitments for purposes of the obligations of a Revolving Credit Lender
in respect of Swingline Loans under Section 2.1(c) and Letters of Credit under
Section 3, except that the applicable Extension Amendment may provide that the
Swingline Maturity Date and/or the L/C Facility Maturity Date may be extended
and the related obligations to make Swingline Loans and issue Letters of Credit
may be continued so long as the Swingline Lender and/or the applicable Revolving
Letter of Credit Issuers, as applicable, have consented to such extensions in
their sole discretion (it being understood that no consent of any other Lender
shall be required in connection with any such extension).
(%4)    Extended Term Loans or Extended Revolving Credit Commitments, as
applicable, shall be established pursuant to an amendment (an “Extension
Amendment”) to this Agreement (which, except to the extent expressly
contemplated by the final sentence of this Section 2.14(g)(iv) and
notwithstanding anything to the contrary set forth in Section 13.1, shall not
require the consent of any Lender other than the Extending Lenders with respect
to the Extended Term Loans or Extended Revolving Credit Commitments, as
applicable, established thereby) executed by the Credit Parties, the
Administrative Agent and the Extending Lenders. No Extension Amendment shall
provide for any tranche of Extended Term Loans or Extended Revolving Credit
Commitments in an aggregate principal amount that is less than $25,000,000. In
addition to any terms and changes required or permitted by Section 2.14(g)(i),
each Extension Amendment (x) shall amend the scheduled amortization payments
pursuant to Section 2.5 or the applicable Joinder Agreement with respect to the
Existing Term Loan Class from which the Extended Term Loans were converted to
reduce each scheduled Repayment Amount for the Existing Term Loan Class in the
same proportion as the amount of Term Loans of the Existing Term Loan Class is
to be converted pursuant to such Extension Amendment (it being understood that
the amount of any Repayment Amount payable with respect to any individual Term
Loan of such Existing Term Loan Class that is not an Extended Term Loan shall
not be reduced as a result thereof), (y) may, but shall not be required to,
impose additional requirements (not inconsistent with the provisions of this
Agreement in effect at such time) with respect to the final maturity and
weighted average life to maturity of New Term Loans incurred following the date
of such Extension Amendment and (z) may provide that the applicable Extended
Term Loans and/or Extended Revolving Credit Loans will benefit from clauses (x)
and (z) of the second sentence of Section 2.14(g)(i) and clause (b) of the sixth
paragraph of Section 13.1. Notwithstanding anything to the contrary in this
Section 2.14(g) and without limiting the generality or applicability of
Section 13.1 to any Section 2.14 Additional Amendments, any Extension Amendment
may provide for additional terms and/or additional amendments other than those
referred to or contemplated above (any such additional amendment, a
“Section 2.14 Additional Amendment”) to this Agreement and the other Credit
Documents; provided that such Section 2.14 Additional Amendments are within the
requirements of Section 2.14(g)(i) and do not become effective prior to the time
that such Section 2.14 Additional Amendments have been consented to (including,
without limitation, pursuant to (1) consents applicable to holders of New Term
Loans and Incremental Revolving Credit Commitments provided for in any Joinder
Agreement and (2) consents applicable to holders of any Extended Term Loans or
Extended Revolving Credit Commitments provided for in any Extension Amendment)
by such of the Lenders, Credit Parties and other parties (if any) as may be
required in order for such Section 2.14 Additional Amendments to become
effective in accordance with Section 13.1.
(%4)    Notwithstanding anything to the contrary contained in this Agreement,
(A) on any date on which any Existing Class is converted to extend the related
scheduled maturity date(s) in accordance with clauses (i) and/or (ii) above (an
“Extension Date”), (I) in the case of the existing Term Loans of each Extending
Lender, the aggregate principal amount of such existing Term Loans shall be
deemed reduced by an amount equal to the aggregate principal amount of Extended
Term Loans so converted by such Lender on such date, and the Extended Term Loans
shall be established as a separate Class of Term Loans (together with any other
Extended Term Loans so established on such date) and (II) in the case of the
Specified Existing Revolving Credit Commitments of each Extending Lender, the
aggregate principal amount of such Specified Existing Revolving Credit
Commitments shall be deemed reduced by an amount equal to the aggregate
principal amount of Extended Revolving Credit Commitments so converted by such
Lender on such date, and such Extended Revolving Credit Commitments shall be
established as a separate Class of Revolving Credit Commitments from the
Specified Existing Revolving Credit Commitments and from any other Existing
Revolving Credit Commitments (together with any other Extended Revolving Credit
Commitments so established on such date) and (B) if, on any Extension Date, any
Loans of any Extending Lender are outstanding under the applicable Specified
Existing Revolving Credit Commitments, such Loans (and any related
participations) shall be deemed to be allocated as Extended Revolving Credit
Loans (and related participations) and Existing Revolving Credit Loans (and
related participations) in the same proportion as such Extending Lender’s
Specified Existing Revolving Credit Commitments to Extended Revolving Credit
Commitments.
(%4)    The Administrative Agent and the Lenders hereby consent to the
consummation of the transactions contemplated by this Section 2.14(g)
(including, for the avoidance of doubt, payment of any interest, fees or premium
in respect of any Extended Term Loans and/or Extended Revolving Credit
Commitments on such terms as may be set forth in the relevant Extension
Amendment) and hereby waive the requirements of any provision of this Agreement
(including, without limitation, any pro rata payment or amendment section) or
any other Credit Document that may otherwise prohibit or restrict any such
extension or any other transaction contemplated by this Section 2.14(g).

2.15    Permitted Debt Exchanges.
(a)    Notwithstanding anything to the contrary contained in this Agreement,
pursuant to one or more offers (each, a “Permitted Debt Exchange Offer”) made
from time to time by the Borrower, the Borrower may from time to time following
the Closing Date consummate one or more exchanges of Term Loans for Permitted
Other Indebtedness in the form of notes (such notes, “Permitted Debt Exchange
Notes,” and each such exchange a “Permitted Debt Exchange”), so long as the
following conditions are satisfied: (i) no Event of Default shall have occurred
and be continuing at the time the final offering document in respect of a
Permitted Debt Exchange Offer is delivered to the relevant Lenders, (ii) the
aggregate principal amount (calculated on the face amount thereof) of Term Loans
exchanged shall equal the aggregate principal amount (calculated on the face
amount thereof) of Permitted Debt Exchange Notes issued in exchange for such
Term Loans, (iii) the aggregate principal amount (calculated on the face amount
thereof) of all Term Loans exchanged under each applicable Class by the Borrower
pursuant to any Permitted Debt Exchange shall automatically be cancelled and
retired by the Borrower on the date of the settlement thereof (and, if requested
by the Administrative Agent, any applicable exchanging Lender shall execute and
deliver to the Administrative Agent an Assignment and Acceptance, or such other
form as may be reasonably requested by the Administrative Agent, in respect
thereof pursuant to which the respective Lender assigns its interest in the Term
Loans being exchanged pursuant to the Permitted Debt Exchange to the Borrower
for immediate cancellation), (iv) if the aggregate principal amount of all Term
Loans of a given Class (calculated on the face amount thereof) tendered by
Lenders in respect of the relevant Permitted Debt Exchange Offer (with no Lender
being permitted to tender a principal amount of Term Loans which exceeds the
principal amount thereof of the applicable Class actually held by it) shall
exceed the maximum aggregate principal amount of Term Loans of such Class
offered to be exchanged by the Borrower pursuant to such Permitted Debt Exchange
Offer, then the Borrower shall exchange Term Loans subject to such Permitted
Debt Exchange Offer tendered by such Lenders ratably up to such maximum amount
based on the respective principal amounts so tendered, (v) all documentation in
respect of such Permitted Debt Exchange shall be consistent with the foregoing,
and all written communications generally directed to the Lenders in connection
therewith shall be in form and substance consistent with the foregoing and made
in consultation with the Borrower and the Administrative Agent and (vi) any
applicable Minimum Tender Condition shall be satisfied.
(b)    With respect to all Permitted Debt Exchanges effected by the Borrower
pursuant to this Section 2.15, (i) such Permitted Debt Exchanges (and the
cancellation of the exchanged Term Loans in connection therewith) shall not
constitute voluntary or mandatory payments or prepayments for purposes of
Section 5.1 or 5.2 and (ii) such Permitted Debt Exchange Offer shall be made for
not less than $50,000,000 in aggregate principal amount of Term Loans; provided
that subject to the foregoing clause (ii) the Borrower may at its election
specify as a condition (a “Minimum Tender Condition”) to consummating any such
Permitted Debt Exchange that a minimum amount (to be determined and specified in
the relevant Permitted Debt Exchange Offer in the Borrower’s discretion) of Term
Loans of any or all applicable Classes be tendered.
(c)    In connection with each Permitted Debt Exchange, the Borrower and the
Administrative Agent shall mutually agree to such procedures as may be necessary
or advisable to accomplish the purposes of this Section 2.15 and without
conflict with Section 2.15(d); provided that the terms of any Permitted Debt
Exchange Offer shall provide that the date by which the relevant Lenders are
required to indicate their election to participate in such Permitted Debt
Exchange shall be not less than a reasonable period (in the discretion of the
Borrower and the Administrative Agent) of time following the date on which the
Permitted Debt Exchange Offer is made.
(d)    The Borrower shall be responsible for compliance with, and hereby agrees
to comply with, all applicable securities and other laws in connection with each
Permitted Debt Exchange, it being understood and agreed that (x) neither the
Administrative Agent nor any Lender assumes any responsibility in connection
with the Borrower’s compliance with such laws in connection with any Permitted
Debt Exchange and (y) each Lender shall be solely responsible for its compliance
with any applicable “insider trading” laws and regulations to which such Lender
may be subject under the Securities Exchange Act.

2.16    Defaulting Lenders. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
(a)    the Commitment Fee shall cease to accrue on the Commitment of such Lender
so long as it is a Defaulting Lender;
(b)    if any Swingline Exposure or Letter of Credit Exposure exists at the time
a Lender becomes a Defaulting Lender then:
(i)    all or any part of such Swingline Exposure and Letter of Credit Exposure
shall be reallocated among the Non-Defaulting Revolving Credit Lenders in
accordance with their respective Revolving Credit Commitment Percentages but
only to the extent the sum of all Non-Defaulting Revolving Credit Lenders’
Revolving Credit Exposures plus such Defaulting Lender’s Swingline Exposure and
Letter of Credit Exposure does not exceed the total of all Non-Defaulting
Revolving Credit Lenders’ Revolving Credit Commitments;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Defaulting Lender’s
Swingline Exposure and (y) second, Cash Collateralize such Defaulting Lender’s
Letter of Credit Exposure (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in
Section 3.8 for so long as such Letter of Credit Exposure is outstanding;
(iii)    if any portion of such Defaulting Lender’s Letter of Credit Exposure is
Cash Collateralized pursuant to clause (ii) above, the Borrower shall not be
required to pay the Letter of Credit Fee with respect to such portion of such
Defaulting Lender’s Letter of Credit Exposure so long as it is Cash
Collateralized;
(iv)    if any portion of such Defaulting Lender’s Letter of Credit Exposure is
reallocated to the Non-Defaulting Revolving Credit Lenders pursuant to clause
(i) above, then the Letter of Credit Fee with respect to such portion shall be
allocated among the Non-Defaulting Revolving Credit Lenders in accordance with
their Revolving Credit Commitment Percentages; and
(v)    if any portion of such Defaulting Lender’s Letter of Credit Exposure is
neither Cash Collateralized nor reallocated pursuant to this Section 2.16(b),
then, without prejudice to any rights or remedies of the Letter of Credit Issuer
or any Lender hereunder, the Letter of Credit Fee payable with respect to such
Defaulting Lender’s Letter of Credit Exposure shall be payable to the applicable
Letter of Credit Issuer until such Letter of Credit Exposure is Cash
Collateralized and/or reallocated;
(c)    so long as any Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Letter of Credit Issuer shall
not be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Revolving Credit
Commitments of the non-Defaulting Lenders and/or Cash Collateralized in
accordance with Section 2.16(b), and participations in any such newly issued or
increased Letter of Credit or newly made Swingline Loan shall be allocated among
Non-Defaulting Revolving Credit Lenders in accordance with their respective
Revolving Credit Commitment Percentages (and Defaulting Lenders shall not
participate therein); and
(d)    any amount payable to such Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise and including any amount that
would otherwise be payable to such Defaulting Lender pursuant to Section
13.8(a)but excluding Section 13.7) may, in lieu of being distributed to such
Defaulting Lender, be retained by the Administrative Agent in a segregated
non-interest bearing account and, subject to any applicable Requirements of Law,
be applied at such time or times as may be determined by the Administrative
Agent (i) first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder, (ii) second, pro rata, to the payment of
any amounts owing by such Defaulting Lender to the Letter of Credit Issuer or
Swingline Lender hereunder, (iii) third, to the funding of any Loan or the
funding or cash collateralization of any participation in any Swingline Loan or
Letter of Credit in respect of which such Defaulting Lender has failed to fund
its portion thereof as required by this Agreement, as determined by the
Administrative Agent, (iv) fourth, if so determined by the Administrative Agent
and Holdings, held in such account as cash collateral for future funding
obligations of the Defaulting Lender under this Agreement, (v) fifth, pro rata,
to the payment of any amounts owing to the Borrower or the Lenders as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower or
any Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement and (vi) sixth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if such payment is (x) a prepayment of the principal amount of any
Loans or Reimbursement Obligations in respect of which a Defaulting Lender has
funded its participation obligations and (y) made at a time when the conditions
set forth in Section 7 are satisfied, such payment shall be applied solely to
prepay the Loans of, and Reimbursement Obligations owed to, all non-Defaulting
Lenders pro rata prior to being applied to the prepayment of any Loans, or
Reimbursement Obligations owed to, any Defaulting Lender.
In the event that the Administrative Agent, the Borrower, each Letter of Credit
Issuer and the Swingline Lender each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposure and Letter of Credit Exposure of the Lenders
shall be readjusted to reflect the inclusion of such Lender’s Commitment and on
such date such Lender shall purchase at par such of the Revolving Loans of the
other Lenders as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Revolving Credit
Commitment Percentage. The rights and remedies against a Defaulting Lender under
this Section 2.16 are in addition to other rights and remedies that the
Borrower, the Administrative Agent, the Letter of Credit Issuers, the Swingline
Lender and the non-Defaulting Lenders may have against such Defaulting Lender.
The arrangements permitted or required by this Section 2.16 shall be permitted
under this Agreement, notwithstanding any limitation on Liens or the pro rata
sharing provisions or otherwise.

Section 3.
Letters of Credit.


3.1    Letters of Credit.
(a)    Subject to and upon the terms and conditions herein set forth, at any
time and from time to time after the Closing Date and prior to the L/C Facility
Maturity Date, each Letter of Credit Issuer agrees, in reliance upon the
agreements of the Revolving Credit Lenders set forth in this Section 3, to issue
from time to time from the Closing Date through the L/C Facility Maturity Date
upon the request of, and for the direct or indirect benefit of, Holdings, the
Borrower and the Restricted Subsidiaries, a letter of credit or letters of
credit (the “Letters of Credit” and each, a “Letter of Credit”) in such form as
may be approved by such Letter of Credit Issuer in its reasonable discretion;
provided that the Borrower shall be a co-applicant and shall be jointly and
severally liable with respect to each Letter of Credit issued for the account of
Holdings or a Restricted Subsidiary.
(b)    Notwithstanding the foregoing, (i) no Letter of Credit shall be issued
the Stated Amount of which, when added to the Letters of Credit Outstanding at
such time, would exceed the Letter of Credit Commitment then in effect; (ii) no
Letter of Credit shall be issued the Stated Amount of which would cause the
aggregate amount of the Lenders’ Revolving Credit Exposures at the time of the
issuance thereof to exceed the Total Revolving Credit Commitment then in effect;
(iii) each Letter of Credit shall have an expiration date occurring no later
than one year after the date of issuance thereof (except as set forth in Section
3.2(d)); provided that in no event shall such expiration date occur later than
the L/C Facility Maturity Date, in each case, unless otherwise agreed upon by
the Administrative Agent and the applicable Letter of Credit Issuer; (iv) each
Letter of Credit shall be denominated in Dollars, Euro or an Alternative
Currency; (v) no Letter of Credit shall be issued if it would be illegal under
any applicable law for the beneficiary of the Letter of Credit to have a Letter
of Credit issued in its favor; and (vi) no Letter of Credit shall be issued by a
Letter of Credit Issuer after it has received a written notice from any Credit
Party or the Administrative Agent or the Required Revolving Credit Lenders
stating that a Default or Event of Default has occurred and is continuing until
such time as the Letter of Credit Issuer shall have received a written notice of
(x) rescission of such notice from the party or parties originally delivering
such notice or (y) the waiver of such Default or Event of Default in accordance
with the provisions of Section 13.1.
(c)    Upon at least two Business Days’ prior written notice to the
Administrative Agent and the Letter of Credit Issuers (which the Administrative
Agent shall promptly notify the applicable Lenders), the Borrower shall have the
right, on any day, permanently to terminate or reduce the Letter of Credit
Commitment in whole or in part; provided that, after giving effect to such
termination or reduction, the Letters of Credit Outstanding shall not exceed the
Letter of Credit Commitment.
(d)    No Letter of Credit Issuer shall be under any obligation to issue any
Letter of Credit if:
(i)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Letter of Credit Issuer
from issuing such Letter of Credit, or any law applicable to the Letter of
Credit Issuer or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over the Letter of Credit
Issuer shall prohibit, or request that the Letter of Credit Issuer refrain from,
the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon the Letter of Credit Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which the
Letter of Credit Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the Letter of Credit Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the Letter of Credit Issuer in good faith deems material to it;
(ii)    the issuance of such Letter of Credit would violate one or more policies
of the Letter of Credit Issuer applicable to letters of credit generally;
(iii)    except as otherwise agreed by the Administrative Agent and the Letter
of Credit Issuer, such Letter of Credit is in an initial Stated Amount less than
$100,000 or the Dollar Equivalent thereof, in the case of a commercial Letter of
Credit, or $10,000 or the Dollar Equivalent thereof, in the case of a standby
Letter of Credit;
(iv)    unless otherwise agreed by the Administrative Agent and the applicable
Letter of Credit Issuer, such Letter of Credit is denominated in a currency
other than Dollars, Euro or an Alternative Currency;
(v)    unless otherwise agreed by the Administrative Agent and the applicable
Letter of Credit Issuer, the Letter of Credit Issuer does not as of the issuance
date of such requested Letter of Credit issue letters of credit in the requested
currency;
(vi)    such Letter of Credit contains any provisions for automatic
reinstatement of the Stated Amount after any drawing thereunder; or
(vii)    a default of any Revolving Credit Lender’s obligations to fund under
Section 3.3 exists or any Revolving Credit Lender is at such time a Defaulting
Lender hereunder, unless, in each case, the Borrower has entered into
arrangements satisfactory to the Letter of Credit Issuer to eliminate the Letter
of Credit Issuer’s risk with respect to such Revolving Credit Lender.
(e)    No Letter of Credit Issuer shall be under any obligation to amend any
Letter of Credit if (A) the Letter of Credit Issuer would have no obligation at
such time to issue such Letter of Credit in its amended form under the terms
hereof or (B) the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.
(f)    Each the Letter of Credit Issuer shall act on behalf of the Revolving
Credit Lenders with respect to any Letters of Credit issued by it and the
documents associated therewith and the Letter of Credit Issuer shall have all of
the benefits and immunities (A) provided to the Administrative Agent in Section
13 with respect to any acts taken or omissions suffered by the Letter of Credit
Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Administrative Agent” as used in Section 13 included the Letter
of Credit Issuer with respect to such acts or omissions and (B) as additionally
provided herein with respect to the Letter of Credit Issuer.

3.2    Letter of Credit Requests.
(a)    Whenever the Borrower desires that a Letter of Credit be issued or
amended, it shall give the Administrative Agent and the applicable Letter of
Credit Issuer a Letter of Credit Request by no later than 1:00 p.m. (New York
City time) at least two (or such lesser number as may be agreed upon by the
Administrative Agent and the Letter of Credit Issuer) Business Days prior to the
proposed date of issuance or amendment. Each notice shall be executed by the
Borrower and shall be in a form reasonably acceptable to the Letter of Credit
Issuer in its reasonable discretion (each a “Letter of Credit Request”).
(b)    In the case of a request for an initial issuance of a Letter of Credit,
such Letter of Credit Request shall specify in form and detail satisfactory to
the Letter of Credit Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the Stated Amount thereof
in the relevant currency; (C) the expiry date thereof; (D) the name and address
of the beneficiary thereof; (E) the documents to be presented by such
beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder and (G) such other matters as the Letter of Credit Issuer may
reasonably require. In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Request shall specify in form and detail
reasonably satisfactory to the Letter of Credit Issuer (A) the Letter of Credit
to be amended; (B) the proposed date of amendment thereof (which shall be a
Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the Letter of Credit Issuer may reasonably require. Additionally, the
Borrower shall furnish to the Letter of Credit Issuer and the Administrative
Agent such other documents and information pertaining to such requested Letter
of Credit issuance or amendment, including any Issuer Documents, as the Letter
of Credit Issuer or the Administrative Agent may reasonably require.
(c)    Promptly after receipt of any Letter of Credit Request, the applicable
Letter of Credit Issuer will confirm with the Administrative Agent in writing
that the Administrative Agent has received a copy of such Letter of Credit
Request from the Borrower and, if not, the Letter of Credit Issuer will provide
the Administrative Agent with a copy thereof. Unless the Letter of Credit Issuer
has received written notice from any Revolving Credit Lender, the Administrative
Agent or any Credit Party, at least one Business Day prior to the requested date
of issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Section 6 and Section 7 shall not then be
satisfied, then, subject to the terms and conditions hereof, the Letter of
Credit Issuer shall, on the requested date, issue a Letter of Credit for the
account of the Borrower (or the applicable Restricted Subsidiary) or enter into
the applicable amendment, as the case may be, in each case in accordance with
the Letter of Credit Issuer’s usual and customary business practices.
(d)    If the Borrower so requests in any applicable Letter of Credit Request,
the Letter of Credit Issuer may agree to issue a Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit the Letter of
Credit Issuer to prevent any such extension at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the Letter of
Credit Issuer, the Borrower shall not be required to make a specific request to
the Letter of Credit Issuer for any such extension. Once an Auto-Extension
Letter of Credit has been issued, the Lenders shall be deemed to have authorized
(but may not require) the Letter of Credit Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the L/C
Facility Maturity Date, unless otherwise agreed upon by the Administrative Agent
and the Letter of Credit Issuer; provided, however, that the Letter of Credit
Issuer shall not permit any such extension if (A) the Letter of Credit Issuer
has reasonably determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of Section 3.1(b)
or otherwise) or (B) it has received written notice on or before the day that is
five Business Days before the Non-Extension Notice Date (1) from the
Administrative Agent that the Required Revolving Credit Lenders have elected not
to permit such extension or (2) from the Administrative Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Section 6
and Section 7 are not then satisfied, and in each such case directing the Letter
of Credit Issuer not to permit such extension.
(e)    Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit (including any Existing Letter of Credit) to an advising bank
with respect thereto or to the beneficiary thereof, the Letter of Credit Issuer
will also deliver to the Borrower and the Administrative Agent a true and
complete copy of such Letter of Credit or amendment. On the last Business Day of
each month, each Letter of Credit Issuer shall provide the Administrative Agent
a list of all Letters of Credit issued by it that are outstanding at such time.
(f)    The making of each Letter of Credit Request shall be deemed to be a
representation and warranty by the Borrower that the Letter of Credit may be
issued in accordance with, and will not violate the requirements of,
Section 3.1(b).

3.3    Letter of Credit Participations.
(a)    Immediately upon the issuance by the Letter of Credit Issuer of any
Letter of Credit, the Letter of Credit Issuer shall be deemed to have sold and
transferred to each Revolving Credit Lender (each such Revolving Credit Lender,
in its capacity under this Section 3.3, an “L/C Participant”), and each such L/C
Participant shall be deemed irrevocably and unconditionally to have purchased
and received from the Letter of Credit Issuer, without recourse or warranty, an
undivided interest and participation (each an “L/C Participation”), to the
extent of such L/C Participant’s Revolving Credit Commitment Percentage in each
Letter of Credit, each substitute therefor, each drawing made thereunder and the
obligations of the Borrower under this Agreement with respect thereto, and any
security therefor or guaranty pertaining thereto; provided that the Letter of
Credit Fees will be paid directly to the Administrative Agent for the ratable
account of the L/C Participants as provided in Section 4.1(b) and the L/C
Participants shall have no right to receive any portion of any Fronting Fees.
(b)    In determining whether to pay under any Letter of Credit, the relevant
Letter of Credit Issuer shall have no obligation relative to the L/C
Participants other than to confirm that any documents required to be delivered
under such Letter of Credit have been delivered and that they appear to comply
on their face with the requirements of such Letter of Credit. Any action taken
or omitted to be taken by the relevant Letter of Credit Issuer under or in
connection with any Letter of Credit issued by it, if taken or omitted in the
absence of gross negligence or willful misconduct (as gross negligence or
willful misconduct is determined in the final non-appealable judgment of a court
of competent jurisdiction), shall not create for the Letter of Credit Issuer any
resulting liability.
(c)    In the event that a Letter of Credit Issuer makes any payment under any
Letter of Credit issued by it and the Borrower shall not have repaid such amount
in full to such Letter of Credit Issuer pursuant to Section 3.4(a) the Letter of
Credit Issuer shall promptly notify the Administrative Agent and each L/C
Participant of such failure, and each L/C Participant shall promptly and
unconditionally pay to the Administrative Agent for the account of the Letter of
Credit Issuer, the amount of such L/C Participant’s Revolving Credit Commitment
Percentage of the Dollar Equivalent of such unreimbursed payment in Dollars and
in immediately available funds; provided, however, that no L/C Participant shall
be obligated to pay to the Administrative Agent for the account of the Letter of
Credit Issuer its Revolving Credit Commitment Percentage of such unreimbursed
amount arising from any wrongful payment made by the Letter of Credit Issuer
under any such Letter of Credit as a result of acts or omissions constituting
willful misconduct or gross negligence on the part of the Letter of Credit
Issuer as determined in the final non-appealable judgment of a court of
competent jurisdiction. If a Letter of Credit Issuer so notifies, prior to 11:00
a.m. (New York City time) on any Business Day, any L/C Participant required to
fund a payment under a Letter of Credit, such L/C Participant shall make
available to the Administrative Agent for the account of such Letter of Credit
Issuer such L/C Participant’s Revolving Credit Commitment Percentage of the
amount of such payment no later than 1:00 p.m. (New York City time) on such
Business Day in Dollars and in immediately available funds. If and to the extent
such L/C Participant shall not have so made its Revolving Credit Commitment
Percentage of the amount of such payment available to the Administrative Agent
for the account of the Letter of Credit Issuer, such L/C Participant agrees to
pay to the Administrative Agent for the account of such Letter of Credit Issuer,
forthwith on demand, such amount, together with interest thereon for each day
from such date until the date such amount is paid to the Administrative Agent
for the account of such Letter of Credit Issuer at a rate per annum equal to the
Overnight Rate from time to time then in effect, plus any administrative,
processing or similar fees that are reasonably and customarily charged by such
Letter of Credit Issuer in connection with the foregoing. The failure of any L/C
Participant to make available to the Administrative Agent for the account of the
Letter of Credit Issuer its Revolving Credit Commitment Percentage of any
payment under any Letter of Credit shall not relieve any other L/C Participant
of its obligation hereunder to make available to the Administrative Agent for
the account of the Letter of Credit Issuer its Revolving Credit Commitment
Percentage of any payment under such Letter of Credit on the date required, as
specified above, but no L/C Participant shall be responsible for the failure of
any other L/C Participant to make available to the Administrative Agent such
other L/C Participant’s Revolving Credit Commitment Percentage of any such
payment.
(d)    Whenever a Letter of Credit Issuer receives a payment in respect of an
unpaid reimbursement obligation as to which the Administrative Agent has
received for the account of the Letter of Credit Issuer any payments from the
L/C Participants pursuant to clause (c) above, such Letter of Credit Issuer
shall pay to the Administrative Agent and the Administrative Agent shall
promptly pay to each L/C Participant that has paid its Revolving Credit
Commitment Percentage of such reimbursement obligation, in Dollars and in
immediately available funds, an amount equal to such L/C Participant’s share
(based upon the proportionate aggregate amount originally funded by such L/C
Participant to the aggregate amount funded by all L/C Participants) of the
Dollar Equivalent of the amount so paid in respect of such reimbursement
obligation and interest thereon accruing after the purchase of the respective
L/C Participations at the Overnight Rate.
(e)    The obligations of the L/C Participants to make payments to the
Administrative Agent for the account of a Letter of Credit Issuer with respect
to Letters of Credit shall be irrevocable and not subject to counterclaim,
set-off or other defense or any other qualification or exception whatsoever and
shall be made in accordance with the terms and conditions of this Agreement
under all circumstances, including under any of the following circumstances:
(i)    any lack of validity or enforceability of this Agreement or any of the
other Credit Documents;
(ii)    the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against a beneficiary named in a Letter of Credit,
any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, any Letter of Credit
Issuer, any Lender or other Person, whether in connection with this Agreement,
any Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transaction between the Borrower and the
beneficiary named in any such Letter of Credit);
(iii)    any draft, certificate or any other document presented under any Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect;
(iv)    the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or
(v)    the occurrence of any Default or Event of Default;
provided, however, that no L/C Participant shall be obligated to pay to the
Administrative Agent for the account of the Letter of Credit Issuer its
Revolving Credit Commitment Percentage of any unreimbursed amount arising from
any wrongful payment made by the Letter of Credit Issuer under any such Letter
of Credit as a result of acts or omissions constituting willful misconduct or
gross negligence on the part of the Letter of Credit Issuer, as determined in
the final non-appealable judgment of a court of competent jurisdiction.

3.4    Agreement to Repay Letter of Credit Drawings.
(a)    The Borrower hereby agrees to reimburse the Letter of Credit Issuer, by
making payment with respect to any drawing under any Letter of Credit in the
same currency in which such drawing was made unless (A) the Letter of Credit
Issuer (at its option) shall have specified in the notice of drawing that it
will require reimbursement in Dollars or (B) in the absence of any such
requirement for reimbursement in Dollars, the Borrower shall have notified the
Letter of Credit Issuer promptly following receipt of the notice of drawing that
the Borrower will reimburse the Letter of Credit Issuer in Dollars. Any such
reimbursement shall be made by the Borrower to the Administrative Agent in
immediately available funds for any payment or disbursement made by the Letter
of Credit Issuer under any Letter of Credit (each such amount so paid until
reimbursed, an “Unpaid Drawing”) no later than the date that is one Business Day
after the date on which the Borrower receives notice of such payment or
disbursement (the “Reimbursement Date”), with interest on the amount so paid or
disbursed by the Letter of Credit Issuer, to the extent not reimbursed prior to
5:00 p.m. (New York City time) on the Reimbursement Date, from the Reimbursement
Date to the date the Letter of Credit Issuer is reimbursed therefor at a rate
per annum that shall at all times be (i) with respect to a Letter of Credit
denominated in Dollars, the Applicable Margin for ABR Loans that are Revolving
Loans plus the ABR as in effect from time to time and (ii) with respect to a
Letter of Credit denominated in Euros or an Alternative Currency, the Applicable
Margin for LIBOR Loans that are Revolving Loans plus the Adjusted LIBOR Rate as
in effect from time to time; provided that, notwithstanding anything contained
in this Agreement to the contrary, (i) unless the Borrower shall have notified
the Administrative Agent and the relevant Letter of Credit Issuer prior to 1:00
p.m. (New York City time) on the Reimbursement Date that the Borrower intends to
reimburse the relevant Letter of Credit Issuer for the amount of such drawing
with funds other than the proceeds of Loans, the Borrower shall be deemed to
have given a Notice of Borrowing requesting that, with respect to Letters of
Credit, the Revolving Credit Lenders make Revolving Loans (which shall be
denominated in Dollars and which shall be ABR Loans) on the Reimbursement Date
in the amount, or Dollar Equivalent of the amount, as applicable, of such
drawing and (ii) the Administrative Agent shall promptly notify each L/C
Participant of such drawing and the amount of its Revolving Loan to be made in
respect thereof, and each L/C Participant shall be irrevocably obligated to make
a Revolving Loan to the Borrower in Dollars in the manner deemed to have been
requested in the amount of its Revolving Credit Commitment Percentage of the
applicable Unpaid Drawing by 2:00 p.m. (New York City time) on such
Reimbursement Date by making the amount of such Revolving Loan available to the
Administrative Agent. Such Revolving Loans shall be made without regard to the
Minimum Borrowing Amount. The Administrative Agent shall use the proceeds of
such Revolving Loans solely for purpose of reimbursing the Letter of Credit
Issuer for the related Unpaid Drawing. In the event that the Borrower fails to
Cash Collateralize any Letter of Credit that is outstanding on the L/C Facility
Maturity Date, the full amount of the Letters of Credit Outstanding in respect
of such Letter of Credit shall be deemed to be an Unpaid Drawing subject to the
provisions of this Section 3.4 except that the Letter of Credit Issuer shall
hold the proceeds received from the L/C Participants as contemplated above as
cash collateral for such Letter of Credit to reimburse any Drawing under such
Letter of Credit and shall use such proceeds first, to reimburse itself for any
Drawings made in respect of such Letter of Credit following the L/C Facility
Maturity Date, second, to the extent such Letter of Credit expires or is
returned undrawn while any such cash collateral remains, to the repayment of
obligations in respect of any Revolving Loans that have not been paid at such
time and third, to the Borrower or as otherwise directed by a court of competent
jurisdiction. Nothing in this Section 3.4(a) shall affect the Borrower’s
obligation to repay all outstanding Revolving Loans when due in accordance with
the terms of this Agreement.
(b)    The obligations of the Borrower under this Section 3.4 to reimburse the
Letter of Credit Issuer with respect to Unpaid Drawings (including, in each
case, interest thereon) shall be absolute and unconditional under any and all
circumstances and irrespective of any set-off, counterclaim or defense to
payment that the Borrower or any other Person may have or have had against any
Letter of Credit Issuer, the Administrative Agent or any Lender (including in
its capacity as an L/C Participant), including any defense based upon the
failure of any drawing under a Letter of Credit (each a “Drawing”) to conform to
the terms of the Letter of Credit or any non-application or misapplication by
the beneficiary of the proceeds of such Drawing and without regard to any
adverse change in the relevant exchange rates or in the availability of Euro or
the Alternative Currency to the Borrower or in the relevant currency markets
generally; provided that the Borrower shall not be obligated to reimburse a
Letter of Credit Issuer for any wrongful payment made by such Letter of Credit
Issuer under the Letter of Credit issued by it as a result of acts or omissions
constituting willful misconduct or gross negligence on the part of such Letter
of Credit Issuer as determined in the final non-appealable judgment of a court
of competent jurisdiction.

3.5    Increased Costs. If after the Closing Date any Change in Law shall either
(x) impose, modify or make applicable any reserve, deposit, capital adequacy or
similar requirement against letters of credit issued by the Letter of Credit
Issuer, or any L/C Participant’s L/C Participation therein, or (y) impose on the
Letter of Credit Issuer or any L/C Participant any other conditions affecting
its obligations under this Agreement in respect of Letters of Credit or L/C
Participations therein or any Letter of Credit or such L/C Participant’s L/C
Participation therein, and the result of any of the foregoing is to increase the
actual cost to the Letter of Credit Issuer or such L/C Participant of issuing,
maintaining or participating in any Letter of Credit, or to reduce the actual
amount of any sum received or receivable by the Letter of Credit Issuer or such
L/C Participant hereunder (other than any such increase or reduction
attributable to (i) Taxes indemnifiable under Section 5.4 or (ii) Excluded
Taxes) in respect of Letters of Credit or L/C Participations therein, then,
promptly after receipt of written demand to the Borrower by the Letter of Credit
Issuer or such L/C Participant, as the case may be (a copy of which notice shall
be sent by the Letter of Credit Issuer or such L/C Participant to the
Administrative Agent), the Borrower shall pay to the Letter of Credit Issuer or
such L/C Participant such actual additional amount or amounts as will compensate
the Letter of Credit Issuer or such L/C Participant for such increased cost or
reduction, it being understood and agreed, however, that the Letter of Credit
Issuer or an L/C Participant shall not be entitled to such compensation as a
result of such Person’s compliance with, or pursuant to any request or directive
to comply with, any such law, rule or regulation as in effect on the Closing
Date (provided that, for purposes of this Section 3.5, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines or directives thereunder or issued in connection therewith and (y)
all requests, rules, guidelines, requirements or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities pursuant to Basel III, shall in each case described in
clauses (x) and (y) above be deemed to have gone into effect after the Closing
Date, regardless of the date enacted, adopted, issued or implemented). A
certificate submitted to the Borrower by the relevant Letter of Credit Issuer or
an L/C Participant, as the case may be (a copy of which certificate shall be
sent by the Letter of Credit Issuer or such L/C Participant to the
Administrative Agent), setting forth in reasonable detail the basis for the
determination of such actual additional amount or amounts necessary to
compensate the Letter of Credit Issuer or such L/C Participant as aforesaid
shall be conclusive and binding on the Borrower absent clearly demonstrable
error.

3.6    New or Successor Letter of Credit Issuer.Any Letter of Credit Issuer may
resign as a Letter of Credit Issuer upon 60 days’ prior written notice to the
Administrative Agent, the Lenders and the Borrower. The Borrower may replace a
Letter of Credit Issuer for any reason upon written notice to the Administrative
Agent and the Letter of Credit Issuer. The Borrower may add Letter of Credit
Issuers at any time upon notice to the Administrative Agent. If the Letter of
Credit Issuer shall resign or be replaced, or if the Borrower shall decide to
add a new Letter of Credit Issuer under this Agreement, then the Borrower may
appoint from among the Revolving Credit Lenders a successor issuer of Letters of
Credit or a new Letter of Credit Issuer, as the case may be, or, with the
consent of the Administrative Agent (such consent not to be unreasonably
withheld), another successor or new issuer of Letters of Credit, whereupon such
successor issuer shall succeed to the rights, powers and duties of the replaced
or resigning Letter of Credit Issuer under this Agreement and the other Credit
Documents, or such new issuer of Letters of Credit shall be granted the rights,
powers and duties of a Letter of Credit Issuer hereunder, and the term “Letter
of Credit Issuer” shall mean such successor or such new issuer of Letters of
Credit effective upon such appointment. At the time such resignation or
replacement shall become effective, the Borrower shall pay to the resigning or
replaced Letter of Credit Issuer all accrued and unpaid fees applicable to the
Letters of Credit issued by it pursuant to Sections 4.1(d) and 4.1(e). The
acceptance of any appointment as a Letter of Credit Issuer hereunder whether as
a successor issuer or new issuer of Letters of Credit in accordance with this
Agreement shall be evidenced by an agreement entered into by such new or
successor issuer of Letters of Credit, in a form satisfactory to the Borrower
and the Administrative Agent and, from and after the effective date of such
agreement, such new or successor issuer of Letters of Credit shall become a
“Letter of Credit Issuer” hereunder. After the resignation or replacement of a
Letter of Credit Issuer hereunder, the resigning or replaced Letter of Credit
Issuer shall remain a party hereto and shall continue to have all the rights and
obligations of a Letter of Credit Issuer under this Agreement and the other
Credit Documents with respect to Letters of Credit issued by it prior to such
resignation or replacement, but shall not be required to issue additional
Letters of Credit. In connection with any resignation or replacement pursuant to
this clause (a) (but, in case of any such resignation, only to the extent that a
successor issuer of Letters of Credit shall have been appointed), either (i) the
Borrower, the resigning or replaced Letter of Credit Issuer and the successor
issuer of Letters of Credit shall arrange to have any outstanding Letters of
Credit issued by the resigning or replaced Letter of Credit Issuer replaced with
Letters of Credit issued by the successor issuer of Letters of Credit or
(ii) the Borrower shall cause the successor issuer of Letters of Credit, if such
successor issuer is reasonably satisfactory to the replaced or resigning Letter
of Credit Issuer, to issue “back-stop” Letters of Credit naming the resigning or
replaced Letter of Credit Issuer as beneficiary for each outstanding Letter of
Credit issued by the resigning or replaced Letter of Credit Issuer, which new
Letters of Credit shall be denominated in the same currency as, and shall have a
face amount equal to, the Letters of Credit being back-stopped and the sole
requirement for drawing on such new Letters of Credit shall be a drawing on the
corresponding back-stopped Letters of Credit. After any resigning or replaced
Letter of Credit Issuer’s resignation or replacement as Letter of Credit Issuer,
the provisions of this Agreement relating to a Letter of Credit Issuer shall
inure to its benefit as to any actions taken or omitted to be taken by it (A)
while it was a Letter of Credit Issuer under this Agreement or (B) at any time
with respect to Letters of Credit issued by such Letter of Credit Issuer.
(a)    To the extent there are, at the time of any resignation or replacement as
set forth in clause (a) above, any outstanding Letters of Credit, nothing herein
shall be deemed to impact or impair any rights and obligations of any of the
parties hereto with respect to such outstanding Letters of Credit (including,
without limitation, any obligations related to the payment of Fees or the
reimbursement or funding of amounts drawn), except that the Borrower, the
resigning or replaced Letter of Credit Issuer and the successor issuer of
Letters of Credit shall have the obligations regarding outstanding Letters of
Credit described in clause (a) above.

3.7        Role of Letter of Credit Issuer. Each Lender and the Borrower agree
that, in paying any drawing under a Letter of Credit, the Letter of Credit
Issuer shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document. None of the Letter of Credit Issuer, the Administrative Agent, any of
their respective Affiliates nor any correspondent, participant or assignee of
the Letter of Credit Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Required Revolving Credit Lenders; (ii) any action taken or omitted in the
absence of gross negligence or willful misconduct (as gross negligence or
willful misconduct is determined in the final non-appealable judgment of a court
of competent jurisdiction); or (iii) the due execution, effectiveness, validity
or enforceability of any document or instrument related to any Letter of Credit
or Issuer Document. The Borrower hereby assumes all risks of the acts or
omissions of any beneficiary or transferee with respect to its use of any Letter
of Credit; provided that this assumption is not intended to, and shall not,
preclude the Borrower’s pursuit of such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the Letter of Credit Issuer, the Administrative Agent, any of their
respective Affiliates nor any correspondent, participant or assignee of any
Letter of Credit Issuer shall be liable or responsible for any of the matters
described in Section 3.3(e); provided that anything in such Section to the
contrary notwithstanding, the Borrower may have a claim against a Letter of
Credit Issuer, and a Letter of Credit Issuer may be liable to the Borrower, to
the extent, but only to the extent, of any direct, as opposed to consequential
or exemplary, damages suffered by the Borrower which the Borrower proves were
caused by such Letter of Credit Issuer’s willful misconduct or gross negligence
or such Letter of Credit Issuer’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit issued by such Letter of Credit Issuer in each case as determined in the
final non-appealable judgment of a court of competent jurisdiction. In
furtherance and not in limitation of the foregoing, the Letter of Credit Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the Letter of Credit Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

3.8    Cash Collateral.
(a)    If (x) any Revolving Credit Lender is a Defaulting Lender and the
reallocation contemplated by Section 2.16(b)(i) cannot be, or is only partially,
effected or (y) upon the request of the Required Revolving Credit Lenders as of
the L/C Facility Maturity Date, there are any Letters of Credit Outstanding, the
Borrower shall immediately Cash Collateralize the then Letters of Credit
Outstanding.
(b)    The Administrative Agent acting in its reasonable discretion, may, at any
time and from time to time after the initial deposit of Cash Collateral, request
that additional Cash Collateral be provided in the event such Cash Collateral
previously provided is inadequate as a result of exchange rate fluctuations.
(c)    If any Event of Default shall occur and be continuing, the Administrative
Agent or the Revolving Credit Lenders with Letter of Credit Exposure
representing greater than 50% of the total Letter of Credit Exposure may require
that the L/C Obligations be Cash Collateralized.
(d)    The Borrower hereby grants to the Administrative Agent, for the benefit
of the Letter of Credit Issuer and the L/C Participants, a security interest in
all Cash Collateral and all proceeds thereof to secure its obligations
hereunder. Cash Collateral shall be maintained in blocked, interest bearing
deposit accounts with the Administrative Agent.

3.9    Applicability of ISP and UCP. Unless otherwise expressly agreed by the
Letter of Credit Issuer and the Borrower when a Letter of Credit is issued, (i)
the rules of the ISP shall apply to each standby Letter of Credit and (ii) the
rules of the Uniform Customs and Practice for Documentary Credits, as most
recently published by the International Chamber of Commerce at the time of
issuance, shall apply to each commercial Letter of Credit.

3.10    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

3.11    Letters of Credit Issued for Restricted Subsidiaries. Notwithstanding
that a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, Holdings or a Restricted Subsidiary,
the Borrower shall be obligated to reimburse the Letter of Credit Issuer
hereunder for any and all drawings under such Letter of Credit. The Borrower
hereby acknowledges that the issuance of Letters of Credit for the account of
Holdings or Restricted Subsidiaries inures to the benefit of the Borrower if it
acted as a co-applicant, and that the Borrower’s business derives substantial
benefits from the businesses of Holdings and all Restricted Subsidiaries.

3.12    Provisions Related to Extended and Additional Revolving Credit
Commitments. If the Letter of Credit Expiration Date in respect of any Class of
Revolving Credit Commitments occurs prior to the expiry date of any Letter of
Credit, then (i) if consented to by the applicable Letter of Credit Issuer which
issued such Letter of Credit, if one or more other Classes of Revolving Credit
Commitments with maturity dates later than the applicable Letter of Credit
Expiration Date shall then be in effect, the Letter of Credit Expiration Date of
such Letter of Credit for which consent has been so obtained shall be deemed to
be such later maturity date and the obligations of the Revolving Credit Lenders
to purchase participations therein and to make Revolving Loans and payments in
respect thereof pursuant to Sections 3.3 and 3.4 shall be reallocated to the
Revolving Credit Commitments in respect of such non-terminating Classes of
Revolving Credit Commitments up to an aggregate amount not to exceed the
aggregate amount of the unutilized Revolving Credit Commitments of such
non-terminating Classes at such time (it being understood that no partial face
amount of any Letter of Credit may be so reallocated) and (ii) to the extent not
reallocated pursuant to immediately preceding clause (i), the Borrower shall
Cash Collateralize any such Letter of Credit in accordance with Section 3.8.
Upon the maturity date of any tranche of Revolving Credit Commitments, the
sublimit for Letters of Credit may be reduced as agreed between the applicable
Letter of Credit Issuers and the Borrower, without the consent of any other
Person.

Section 4.
Fees; Commitment Reductions.


4.1    Fees.
(a)    The Borrower agrees to pay to the Administrative Agent in Dollars, for
the account of each Revolving Credit Lender (in each case pro rata according to
the respective Revolving Credit Commitments of all such Lenders), a commitment
fee (the “Commitment Fee”) for each day from the Closing Date to the Revolving
Credit Termination Date. Each Commitment Fee shall be payable (x) quarterly in
arrears on the last Business Day of each March, June, September and December
(for the three-month period (or portion thereof) ended on such day for which no
payment has been received) and (y) on the Revolving Credit Termination Date (for
the period ended on such date for which no payment has been received pursuant to
clause (x) above), and shall be computed for each day during such period at a
rate per annum equal to the applicable Commitment Fee Rate in effect on such day
for a given Class of Commitments on the Available Commitment in effect on such
day.
(b)    The Borrower agrees to pay to the Administrative Agent in Dollars for the
account of the Revolving Credit Lenders pro rata on the basis of their
respective Letter of Credit Exposure, a fee in respect of each Letter of Credit
issued on the Borrower’s or any of its Subsidiaries’ behalf (the “Letter of
Credit Fee”), for the period from the date of issuance of such Letter of Credit
to the termination date of such Letter of Credit computed at the per annum rate
for each day equal to the Applicable Margin for LIBOR Rate Revolving Loans of
the applicable Class less the Fronting Fee set forth in clause (d) below. Except
as provided below, such Letter of Credit Fees shall be due and payable (x)
quarterly in arrears on the last Business Day of each March, June, September and
December and (y) on the date upon which the Total Revolving Credit Commitment
terminates and the Letters of Credit Outstanding shall have been reduced to
zero.
(c)    The Borrower agrees to pay to the Administrative Agent in Dollars, for
its own account, administrative agent fees as have been previously agreed in
writing or as may be agreed in writing from time to time.
(d)    The Borrower agrees to pay to each Letter of Credit Issuer a fee in
Dollars in respect of each Letter of Credit issued by it (the “Fronting Fee”),
for the period from the date of issuance of such Letter of Credit to the
termination date of such Letter of Credit, computed at the rate for each day
equal to 0.125% per annum on the average daily Stated Amount of such Letter of
Credit (or at such other rate per annum as agreed in writing between the
Borrower and the Letter of Credit Issuer). Such Fronting Fees shall be due and
payable (x) quarterly in arrears on the last Business Day of each March, June,
September and December and (y) on the date upon which the Total Revolving Credit
Commitment terminates and the Letters of Credit Outstanding shall have been
reduced to zero.
(e)    Without duplication, the Borrower agrees to pay directly to the Letter of
Credit Issuer in Dollars upon each issuance or renewal of, drawing under, and/or
amendment of, a Letter of Credit issued by it such amount as the Letter of
Credit Issuer and the Borrower shall have agreed upon for issuances or renewals
of, drawings under or amendments of, letters of credit issued by it.
(f)    Notwithstanding the foregoing, no Borrower shall be obligated to pay any
amounts to any Defaulting Lender pursuant to this Section 4.1.

4.2    Voluntary Reduction of Revolving Credit Commitments. Upon at least two
Business Days’ prior written notice to the Administrative Agent at the
Administrative Agent’s Office (which notice the Administrative Agent shall
promptly transmit to each of the Lenders), the Borrower shall have the right,
without premium or penalty, on any day, permanently to terminate or reduce the
Revolving Credit Commitments in whole or in part; provided that (a) any such
reduction shall apply proportionately and permanently to reduce the Revolving
Credit Commitment of each of the Lenders of any applicable Class, except that
(i) notwithstanding the foregoing, in connection with the establishment on any
date of any Extended Revolving Credit Commitments pursuant to Section 2.14(g)
the Revolving Credit Commitments of any one or more Lenders providing any such
Extended Revolving Credit Commitments on such date shall be reduced in an amount
equal to the amount of Revolving Credit Commitments so extended on such date
(provided that (x) after giving effect to any such reduction and to the
repayment of any Revolving Loans made on such date, the Revolving Credit
Exposure of any such Lender does not exceed the Revolving Credit Commitment
thereof and (y) for the avoidance of doubt, any such repayment of Revolving
Loans contemplated by the preceding clause shall be made in compliance with the
requirements of Section 5.3(a) with respect to the ratable allocation of
payments hereunder, with such allocation being determined after giving effect to
any conversion pursuant to Section 2.14(g) of Revolving Credit Commitments and
Revolving Loans into Extended Revolving Credit Commitments and Extended
Revolving Credit Loans pursuant to Section 2.14(g) prior to any reduction being
made to the Revolving Credit Commitment of any other Lender) and (ii) the
Borrower may at its election permanently reduce the Revolving Credit Commitment
of a Defaulting Lender to $0 without affecting the Revolving Credit Commitments
of any other Lender, (b) any partial reduction pursuant to this Section 4.2
shall be in the amount of at least $5,000,000 and (c) after giving effect to
such termination or reduction and to any prepayments of the Loans made on the
date thereof in accordance with this Agreement, the aggregate amount of the
Lenders’ Revolving Credit Exposures shall not exceed the Total Revolving Credit
Commitment and the aggregate amount of the Lenders’ Revolving Credit Exposures
in respect of any Class shall not exceed the aggregate Revolving Credit
Commitment of such Class.

4.3    Mandatory Termination of Commitments.The Initial Term Loan Commitments
shall terminate at 5:00 p.m. (New York City time) on the Closing Date.
(a)    The Revolving Credit Commitment of a given Class shall terminate at 5:00
p.m. (New York City time) on the applicable Revolving Credit Maturity Date.
(b)    The Swingline Commitment shall terminate at 5:00 p.m. (New York City
time) on the Swingline Maturity Date.
(c)    The New Term Loan Commitment for any Series shall, unless otherwise
provided in the applicable Joinder Agreement, terminate at 5:00 p.m. (New York
City time) on the Increased Amount Date for such Series.

Section 5.
Payments.


5.1    Voluntary Prepayments. The Borrower shall have the right to prepay its
Term Loans, Revolving Loans and Swingline Loans, as applicable, in each case,
without premium or penalty, in whole or in part from time to time on the
following terms and conditions: (a) the Borrower shall give the Administrative
Agent at the Administrative Agent’s Office written notice of its intent to make
such prepayment, the amount of such prepayment and (in the case of LIBOR Loans)
the specific Borrowing(s) pursuant to which made, which notice shall be given by
the Borrower no later than 12:00 Noon (New York City time) (i) in the case of
LIBOR Loans denominated in Dollars or Euro, three Business Days prior to, (ii)
in the case of LIBOR Loans denominated in an Alternative Currency, four Business
Days prior to, (iii) in the case of ABR Loans (other than Swingline Loans), one
Business Day prior to or (iv) in the case of Swingline Loans, on, the date of
such prepayment and shall promptly be transmitted by the Administrative Agent to
each of the Lenders or the Swingline Lender, as the case may be; (b) each
partial prepayment of (i) any Borrowing of LIBOR Loans denominated in Dollars or
any Alternative Currency other than Euro shall be in a minimum amount of
$5,000,000 (or the Dollar Equivalent thereof) and in multiples of $1,000,000 (or
the Dollar Equivalent thereof) in excess thereof, (ii) any ABR Loans (other than
Swingline Loans) shall be in a minimum amount of $1,000,000 and in multiples of
$100,000 in excess thereof, (iii) any Loans denominated in Euro shall be in a
minimum amount of €5,000,000 and in multiples of €1,000,000 in excess thereof
and (iv) Swingline Loans shall be in a minimum amount of $500,000 and in
multiples of $100,000 in excess thereof; provided that no partial prepayment of
LIBOR Loans made pursuant to a single Borrowing shall reduce the outstanding
LIBOR Loans made pursuant to such Borrowing to an amount less than the
applicable Minimum Borrowing Amount for such LIBOR Loans and (c) in the case of
any prepayment of LIBOR Loans pursuant to this Section 5.1 on any day other than
the last day of an Interest Period applicable thereto, the Borrower shall, after
receipt of a written request by any applicable Lender (which request shall set
forth in reasonable detail the basis for requesting such amount), pay to the
Administrative Agent for the account of such Lender any amounts required
pursuant to Section 2.11. Subject to Section 2.14(g), each prepayment in respect
of any Term Loans pursuant to this Section 5.1 shall be (a) applied to the Class
or Classes of Term Loans as the Borrower may specify and (b) applied to reduce
Initial Term Loan Repayment Amounts, any New Term Loan Repayment Amounts, and
any Extended Term Loan Repayment Amounts, as the case may be, in each case, in
such order as the Borrower may specify; provided that Extended Term Loans may be
prepaid on a pro rata basis or less than pro rata basis (but not a greater than
pro rata basis) with the Existing Term Loan Class from which they were
converted. At the Borrower’s election in connection with any prepayment pursuant
to this Section 5.1, such prepayment shall not be applied to any Term Loan or
Revolving Loan of a Defaulting Lender.

5.2    Mandatory Prepayments.Term Loan Prepayments.
(i)    On each occasion that a Prepayment Event occurs, the Borrower shall,
within three Business Days after its receipt of the Net Cash Proceeds of a Debt
Incurrence Prepayment Event (other than one covered by clause (ii) below) and
within ten Business Days after the occurrence of any other Prepayment Event (or,
in the case of Deferred Net Cash Proceeds, within ten Business Days after the
Deferred Net Cash Proceeds Payment Date), prepay, in accordance with clause (c)
below, Term Loans with an equivalent principal amount equal to 100% of the Net
Cash Proceeds from such Prepayment Event; provided that, with respect to the Net
Cash Proceeds of an Asset Sale Prepayment Event, Casualty Event or Permitted
Sale Leaseback, in each case solely to the extent with respect to any
Collateral, the Borrower may use a portion of such Net Cash Proceeds to prepay
or repurchase Permitted Other Indebtedness (provided that such prepaid or
repurchased Permitted Other Indebtedness and any commitments in respect thereof
shall be permanently extinguished with respect to revolving facilities) with a
Lien on the Collateral ranking pari passu with the Liens securing the
Obligations to the extent any applicable Permitted Other Indebtedness Document
requires the issuer of such Permitted Other Indebtedness to prepay or make an
offer to purchase such Permitted Other Indebtedness with the proceeds of such
Prepayment Event, in each case in an amount not to exceed the product of (x) the
amount of such Net Cash Proceeds multiplied by (y) a fraction, the numerator of
which is the outstanding principal amount of the Permitted Other Indebtedness
with a Lien on the Collateral ranking pari passu with the Liens securing the
Obligations and with respect to which such a requirement to prepay or make an
offer to purchase exists and the denominator of which is the sum of the
outstanding principal amount of such Permitted Other Indebtedness and the
outstanding principal amount of Term Loans, provided that any amount not
actually so applied to the prepayment of such Permitted Other Indebtedness shall
be applied to prepay the Term Loans.
(ii)    On each occasion that Permitted Other Indebtedness is issued or incurred
pursuant to Section 10.1(v), the Borrower shall within three Business Days of
receipt of the Net Cash Proceeds of such Permitted Other Indebtedness prepay, in
accordance with clause (c) below, Term Loans with a principal amount equal to
100% of the Net Cash Proceeds from such issuance or incurrence of Permitted
Other Indebtedness.
(iii)    Notwithstanding any other provisions of this Section 5.2, (A) to the
extent that any or all of the Net Cash Proceeds of any Prepayment Event by a
Subsidiary that is not a Credit Party giving rise to a prepayment pursuant to
clause (i) above (a “Non‑Credit Party Prepayment Event”) are prohibited or
delayed by any Requirements of Law from being repatriated to the Credit Parties,
an amount equal to the portion of such Net Cash Proceeds so affected will not be
required to be applied to repay Loans at the times provided in clause (i) above
but only so long as the applicable Requirements of Law will not permit
repatriation to the Credit Parties (the Credit Parties hereby agreeing to cause
the applicable Subsidiary to promptly take all actions reasonably required by
the applicable Requirements of Law to permit repatriation), and once a
repatriation of any of such affected Net Cash Proceeds is permitted under the
applicable Requirements of Law, an amount equal to such Net Cash Proceeds will
be promptly (and in any event not later than ten Business Days after such
repatriation is permitted) applied (net of any taxes that would be payable or
reserved against if such amounts were actually repatriated whether or not they
are repatriated) to the repayment of the Loans pursuant to clause (i) above, and
(B) to the extent that the Borrower has determined in good faith that
repatriation of any of or all the Net Cash Proceeds of any Non‑Credit Party
Prepayment Event would have a material adverse tax consequence with respect to
such Net Cash Proceeds, an amount equal to the Net Cash Proceeds so affected may
be retained by the applicable Subsidiary; provided that in the case of this
clause (B), on or before the date on which any Net Cash Proceeds from any
Non‑Credit Party Prepayment Event so retained would otherwise have been required
to be applied to reinvestments or prepayments pursuant to clause (i) above,
(x) the Borrower shall apply an amount equal to such Net Cash Proceeds to such
reinvestments or prepayments as if such Net Cash Proceeds had been received by
the Credit Parties rather than such Subsidiary, less the amount of any taxes
that would have been payable or reserved against if such Net Cash Proceeds had
been repatriated (or, if less, the Net Cash Proceeds that would be calculated if
received by such Foreign Subsidiary) or (y) such Net Cash Proceeds shall be
applied to the repayment of Indebtedness of a Subsidiary that is not a Credit
Party. For the avoidance of doubt, nothing in this Agreement, including this
Section 5, shall be construed to require any Subsidiary to repatriate cash.
(b)    Repayment of Revolving Loans.
(i)    If on the last day of any calendar month of the Borrower, the aggregate
amount of the Lenders’ Revolving Credit Exposures (collectively, the “Aggregate
Revolving Credit Outstandings”) for any reason exceeds 100% of the Total
Revolving Credit Commitment then in effect, the Borrower shall forthwith repay
on such date the principal amount of Swingline Loans and, after all Swingline
Loans have been paid in full, Revolving Loans in an amount equal to such excess.
If, after giving effect to the prepayment of all outstanding Swingline Loans and
Revolving Loans, the Aggregate Revolving Credit Outstandings exceed the Total
Revolving Credit Commitment then in effect, the Borrower shall Cash
Collateralize the Letters of Credit Outstanding to the extent of such excess. If
on any date the aggregate amount of the Lenders’ Revolving Credit Exposures in
respect of any Class of Revolving Loans for any reason exceeds 100% of the
Revolving Credit Commitment of such Class then in effect, the Borrower shall
forthwith repay on such date Revolving Loans of such Class in an amount equal to
such excess. If after giving effect to the prepayment of all outstanding
Revolving Loans of such Class, the Revolving Credit Exposures of such Class
exceed the Revolving Credit Commitment of such Class then in effect, the
Borrower shall Cash Collateralize the Letters of Credit Outstanding in relation
to such Class to the extent of such excess.
(i)    Without limiting the generality of the foregoing, on the last day of each
calendar month the Administrative Agent shall determine the Dollar Equivalent of
the Aggregate Revolving Credit Outstandings to the extent there shall be any
Loans or Letters of Credit denominated in any currency other than Dollars at
such time. Upon making such determination, the Administrative Agent shall
promptly notify the Lenders and the Borrower thereof. If, on the date of such
determination, (i) the Aggregate Revolving Credit Outstandings exceeds the Total
Revolving Credit Commitment then in effect, the Borrower shall forthwith repay
on such date the principal amount of Swingline Loans and, after all Swingline
Loans have been paid in full, Revolving Loans in an amount equal to such excess,
or (ii) the aggregate Letter of Credit Outstandings exceeds the Letter of Credit
Commitment, the Borrower shall forthwith Cash Collateralize the Letters of
Credit Outstanding to the extent of such excess.
(c)    Application to Repayment Amounts. Subject to Section 5.2(f), each
prepayment of Term Loans required by Section 5.2(a)(i) shall be allocated pro
rata among the Initial Term Loans, the New Term Loans and the Extended Term
Loans based on the applicable remaining Repayment Amounts due thereunder and
shall be applied first, to accrued interest and fees due on the amount of
prepayment of Term Loans and second, within each Class of Term Loans in respect
of such Term Loans in direct order of maturity thereof or as otherwise directed
by the Borrower; provided that, if any Class of Extended Term Loans have been
established hereunder, the Borrower may allocate such prepayment in its sole
discretion to the Term Loans of the Existing Term Loan Class, if any, from which
such Extended Term Loans were converted in lieu of the portion of such payment
that would otherwise have been allocated to such Extended Term Loans. Subject to
Section 5.2(f), with respect to each such prepayment, the Borrower will, not
later than the date specified in Section 5.2(a) for making such prepayment, give
the Administrative Agent written notice which shall include a calculation of the
amount of such prepayment to be applied to each Class of Term Loans requesting
that the Administrative Agent provide notice of such prepayment to each Initial
Term Loan Lender, New Term Loan Lender or Lender of Extended Term Loans, as
applicable.
(d)    Application to Term Loans. With respect to each prepayment of Term Loans
required by Section 5.2(a), the Borrower may, if applicable, designate the Types
of Loans that are to be prepaid and the specific Borrowing(s) pursuant to which
made; provided, that if any Lender has provided a Rejection Notice in compliance
with Section 5.2(f), such prepayment shall be applied with respect to the Term
Loans to be prepaid on a pro rata basis across all outstanding Types of such
Term Loans in proportion to the percentage of such outstanding Term Loans to be
prepaid represented by each such Class. In the absence of a Rejection Notice or
a designation by the Borrower as described in the preceding sentence, the
Administrative Agent shall, subject to the above, make such designation in its
reasonable discretion with a view, but no obligation, to minimize breakage costs
owing under Section 2.11.
(e)    Application to Revolving Loans. With respect to each prepayment of
Revolving Loans required by Section 5.2(b), the Borrower may designate (i) the
Types of Loans that are to be prepaid and the specific Borrowing(s) pursuant to
which made and (ii) the Revolving Loans to be prepaid; provided that (y) each
prepayment of any Loans made pursuant to a Borrowing shall be applied pro rata
among such Loans; and (z) notwithstanding the provisions of the preceding
clause (y), no prepayment of Revolving Loans shall be applied to the Revolving
Loans of any Defaulting Lender unless otherwise agreed in writing by the
Borrower. In the absence of a designation by the Borrower as described in the
preceding sentence, the Administrative Agent shall, subject to the above, make
such designation in its reasonable discretion with a view, but no obligation, to
minimize breakage costs owing under Section 2.11.
(f)    Rejection Right. Holdings or the Borrower shall notify the Administrative
Agent in writing of any mandatory prepayment of Term Loans required to be made
pursuant to Section 5.2(a) at least three Business Days prior to the date of
such prepayment. Each such notice shall specify the date of such prepayment and
provide a reasonably detailed calculation of the amount of such prepayment. The
Administrative Agent will promptly notify each Lender holding Term Loans of the
contents of such prepayment notice and of such Lender’s pro rata share of the
prepayment. Each Term Loan Lender may reject all (but not less than all) of its
pro rata share of any mandatory prepayment other than any such mandatory
prepayment with respect to a Debt Incurrence Prepayment Event under Sections
5.2(a)(i) or 5.2(a)(ii) (such declined amounts, the “Declined Proceeds”) of Term
Loans required to be made pursuant to Section 5.2(a) by providing written notice
(each, a “Rejection Notice”) to the Administrative Agent and Holdings no later
than 5:00 p.m. (New York time) one Business Day after the date of such Lender’s
receipt of notice from the Administrative Agent regarding such prepayment. If a
Lender fails to deliver a Rejection Notice to the Administrative Agent within
the time frame specified above or such Rejection Notice fails to specify the
principal amount of the Term Loans to be rejected, any such failure will be
deemed an acceptance of the total amount of such mandatory prepayment of Term
Loans. Any Declined Proceeds remaining thereafter shall be retained by the
Borrower (“Retained Declined Proceeds”).

5.3    Method and Place of Payment.Except as otherwise specifically provided
herein, all payments under this Agreement shall be made by the Borrower, without
set-off, counterclaim or deduction of any kind, to the Administrative Agent for
the ratable account of the Lenders entitled thereto (or, in the case of the
Swingline Loans to the Swingline Lender) or the Letter of Credit Issuer entitled
thereto, as the case may be, not later than 2:00 p.m. (New York City time), in
each case, on the date when due and shall be made in immediately available funds
at the Administrative Agent’s Office or at such other office as the
Administrative Agent shall specify for such purpose by notice to the Borrower
(or, in the case of the Swingline Loans, at such office as the Swingline Lender
shall specify for such purpose by Notice to the Borrower), it being understood
that written or facsimile notice by the Borrower to the Administrative Agent to
make a payment from the funds in the Borrower’s account at the Administrative
Agent’s Office shall constitute the making of such payment to the extent of such
funds held in such account. All repayments or prepayments of any Loans (whether
of principal, interest or otherwise) hereunder shall be made in the currency in
which such Loans are denominated and all other payments under each Credit
Document shall, unless otherwise specified in such Credit Document, be made in
Dollars. The Administrative Agent will thereafter cause to be distributed on the
same day (if payment was actually received by the Administrative Agent prior to
2:00 p.m. (New York City time) or, otherwise, on the next Business Day) like
funds relating to the payment of principal or interest or Fees ratably to the
Lenders entitled thereto.
(a)    Any payments under this Agreement that are made later than 2:00 p.m. (New
York City time) may be deemed to have been made on the next succeeding Business
Day in the Administrative Agent’s sole discretion (or, in the case of the
Swingline Loans, at the Swingline Lender’s sole discretion), and interest shall
be payable thereon for such additional period. Whenever any payment to be made
hereunder shall be stated to be due on a day that is not a Business Day, the due
date thereof shall be extended to the next succeeding Business Day and, with
respect to payments of principal, interest shall be payable during such
extension at the applicable rate in effect immediately prior to such extension.

5.4    Net Payments.Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.
(%4)    Any and all payments by or on account of any obligation of any Credit
Party hereunder or under any other Credit Document shall to the extent permitted
by applicable laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable laws require any Withholding
Agent to withhold or deduct any Tax, such Tax shall be withheld or deducted in
accordance with such laws as reasonably determined by such Withholding Agent.
(%4)    If any Withholding Agent shall be required by applicable law to withhold
or deduct any Taxes from any payment, then (A) such Withholding Agent shall
withhold or make such deductions as are reasonably determined by such
Withholding Agent to be required by applicable law, (B) such Withholding Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority and (C) to the extent that the withholding or deduction
is made on account of Indemnified Taxes, the sum payable by the applicable
Credit Party shall be increased as necessary so that after any required
withholding or deductions have been made (including withholding or deductions
applicable to additional sums payable under this Section 5.4) each Lender (or,
in the case of a payment to the Administrative Agent for its own account, the
Administrative Agent) receives an amount equal to the sum it would have received
had no such withholding or deductions been made.
(a)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law or timely
reimburse the Administrative Agent or any Lender for the payment of any Other
Taxes.
(b)    Tax Indemnifications. Without limiting the provisions of clauses (a) or
(b) above, (i) the Borrower shall, and does hereby indemnify the Administrative
Agent and each Lender, and shall make payment in respect thereof within 15 days
after demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 5.4) payable by the Administrative Agent or such Lender, as
the case may be, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of any such payment or liability (along with a written statement setting
forth in reasonable detail the basis and calculation of such amounts) delivered
to the Borrower by a Lender, or by the Administrative Agent on its own behalf or
on behalf of a Lender, shall be conclusive absent manifest error. If the
Borrower reasonably believes that any such Indemnified Taxes were not correctly
or legally asserted, the Administrative Agent and/or each affected Lender will
use reasonable efforts to cooperate with the Borrower in pursuing a refund of
such Indemnified Taxes so long as such efforts would not, in the sole
determination of the Administrative Agent or affected Lender, result in any
additional costs, expenses or risks or be otherwise disadvantageous to it.
(c)    Evidence of Payments. After any payment of Taxes by any Credit Party to a
Governmental Authority as provided in this Section 5.4, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
any return required by laws to report such payment or other evidence of such
payment reasonably satisfactory to the Administrative Agent.
(d)    Status of Lenders and the Administrative Agent; Tax Documentation.
(i)    Each Lender shall deliver to the Borrower and to the Administrative
Agent, at such time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
any payments made hereunder or under any other Credit Document are subject to
Taxes, (B) if applicable, the required rate of withholding or deduction and
(C) such Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of any payments to be made to such Lender by any
Credit Party pursuant to any Credit Document or otherwise to establish such
Lender’s status for withholding tax purposes in the applicable jurisdiction. Any
documentation and information required to be delivered by a Lender pursuant to
this Section 5.4(e) (including any specific documentation set forth in
clause (ii) below) shall be delivered by such Lender (1) on or prior to the
Closing Date (or on or prior to the date it becomes a party to this Agreement),
(2) on or before any date on which such documentation expires or becomes
obsolete or invalid, (3) after the occurrence of any change in the Lender’s
circumstances requiring a change in the most recent documentation previously
delivered by it to the Borrower and the Administrative Agent and (4) from time
to time thereafter if reasonably requested by the Borrower or the Administrative
Agent, and each such Lender shall promptly notify in writing the Borrower and
the Administrative Agent if such Lender is no longer legally eligible to provide
any documentation previously provided. Notwithstanding anything to the contrary
in the preceding sentence, the completion, execution and submission of such
documentation (other than the documentation set forth in clauses (A), (B)(1)-(4)
and (C) of Section 5.4(e)(ii) below) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing:
(A)
any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code (a “U.S. Lender”) shall deliver to the Borrower
and the Administrative Agent executed copies of Internal Revenue Service Form
W‑9 or such other documentation or information prescribed by applicable laws or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements;

(B)
each Non‑U.S. Lender that is entitled under the Code or any applicable treaty to
an exemption from or reduction of U.S. federal withholding tax with respect to
any payments hereunder or under any other Credit Document shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) whichever of the following is applicable:

(1)    executed copies of Internal Revenue Service Form W‑8BEN or Form W‑8BEN‑E
(or any applicable successor form) claiming eligibility for benefits of an
income tax treaty to which the United States is a party;
(2)    executed copies of Internal Revenue Service Form W‑8ECI (or any successor
form thereto);
(3)    in the case of a Non‑U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate,
substantially in the form of Exhibit I-1, to the effect that such Non‑U.S.
Lender is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (B) a “10-percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and that no payments under any
Credit Document are effectively connected with such Non‑U.S. Lender’s conduct of
a United States trade or business (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of Internal Revenue Service Form W‑8BEN or Form W‑8BEN‑E (or
any applicable successor form);
(4)    where such Lender is a partnership (for U.S. federal income tax purposes)
or otherwise not a beneficial owner (e.g., where such Lender has sold a
participation), Internal Revenue Service Form W‑8IMY (or any successor thereto)
and all required supporting documentation (including, where one or more of the
underlying beneficial owner(s) is claiming the benefits of the portfolio
interest exemption, a U.S. Tax Compliance Certificate (substantially in the form
of Exhibit I-2 or Exhibit I-3, as applicable) of such beneficial owner(s))
(provided that, if the Non‑U.S. Lender is a partnership and not a participating
Lender, the U.S. Tax Compliance Certificate(s) (substantially in the form of
Exhibit I-4) may be provided by the Non‑U.S. Lender on behalf of the direct or
indirect partner(s)); or
(5)    executed copies of any other form prescribed by applicable laws as a
basis for claiming exemption from or a reduction in U.S. federal withholding tax
together with such supplementary documentation as may be prescribed by
applicable laws to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made;
(C)
if a payment made to a Lender under any Credit Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (C), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement; and

(D)
if the Administrative Agent is a “United States person” (as defined in
Section 7701(a)(30) of the Code), it shall provide the Borrower with two duly
completed copies of Internal Revenue Service Form W‑9. If the Administrative
Agent is not a “United States person” (as defined in Section 7701(a)(30) of the
Code), it shall provide an applicable Form W‑8 (together with required
accompanying documentation) with respect to payments to be received by it on
behalf of the Lenders.

(iii)    Notwithstanding anything to the contrary in this Section 5.4, no Lender
or the Administrative Agent shall be required to deliver any documentation that
it is not legally eligible to deliver.
(e)    Treatment of Certain Refunds. If the Administrative Agent or any Lender
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Indemnified Taxes as to which it has been indemnified by any
Credit Party or with respect to which any Credit Party has paid additional
amounts pursuant to this Section 5.4, the Administrative Agent or such Lender
(as applicable) shall promptly pay to the Borrower an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Credit Parties under this Section 5.4 with respect to the
Indemnified Taxes giving rise to such refund), net of all out‑of‑pocket expenses
(including any Taxes) incurred by the Administrative Agent or such Lender, as
the case may be, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided that the
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority. In
such event, the Administrative Agent or such Lender, as the case may be, shall,
at the Borrower’s request, provide the Borrower with a copy of any notice of
assessment or other evidence of the requirement to repay such refund received
from the relevant taxing authority (provided that the Administrative Agent or
such Lender may delete any information therein that it deems confidential).
Notwithstanding anything to the contrary in this paragraph (f), in no event will
the Administrative Agent or any Lender be required to pay any amount to an
indemnifying party pursuant to this paragraph (f) the payment of which would
place the Administrative Agent or any Lender in a less favorable net after‑Tax
position than the Administrative Agent or any Lender would have been in if the
Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require the Administrative Agent or any Lender to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to any Credit Party or any other Person.
(f)    For the avoidance of doubt, for purposes of this Section 5.4, the term
“Lender” includes any Letter of Credit Issuer and any Swingline Lender and the
term “applicable law” includes FATCA.
(g)    Each party’s obligations under this Section 5.4 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under the Credit
Documents.

5.5    Computations of Interest and Fees.Except as provided in the next
succeeding sentence, interest on LIBOR Loans and ABR Loans shall be calculated
on the basis of a 360-day year for the actual days elapsed. Interest on ABR
Loans in respect of which the rate of interest is calculated on the basis of the
Administrative Agent’s prime rate shall be calculated on the basis of a 365- (or
366-, as the case may be) day year for the actual days elapsed.
(a)    Fees and the average daily Stated Amount of Letters of Credit shall be
calculated on the basis of a 360‑day year for the actual days elapsed.

5.6    Limit on Rate of Interest.No Payment Shall Exceed Lawful Rate.
Notwithstanding any other term of this Agreement, the Borrower shall not be
obliged to pay any interest or other amounts under or in connection with this
Agreement or otherwise in respect of the Obligations in excess of the amount or
rate permitted under or consistent with any applicable law, rule or regulation.
(a)    Payment at Highest Lawful Rate. If the Borrower is not obliged to make a
payment that it would otherwise be required to make as a result of
Section 5.6(a), the Borrower shall make such payment to the maximum extent
permitted by or consistent with applicable laws, rules and regulations.
(b)    Adjustment if Any Payment Exceeds Lawful Rate. If any provision of this
Agreement or any of the other Credit Documents would obligate the Borrower to
make any payment of interest or other amount payable to any Lender in an amount
or calculated at a rate that would be prohibited by any applicable law, rule or
regulation, then notwithstanding such provision, such amount or rate shall be
deemed to have been adjusted with retroactive effect to the maximum amount or
rate of interest, as the case may be, as would not be so prohibited by law, such
adjustment to be effected, to the extent necessary, by reducing the amount or
rate of interest required to be paid by the Borrower to the affected Lender
under Section 2.8; provided that, to the extent lawful, the interest or other
amounts that would have been payable but were not payable as a result of the
operation of this Section shall be cumulated and the interest payable to such
Lender in respect of other Loans or periods shall be increased (but not above
the maximum rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender.
Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if any Lender shall have received from the Borrower an
amount in excess of the maximum permitted by any applicable law, rule or
regulation, then the Borrower shall be entitled, by notice in writing to the
Administrative Agent, to obtain reimbursement from that Lender in an amount
equal to such excess, and pending such reimbursement, such amount shall be
deemed to be an amount payable by that Lender to the Borrower.

Section 6.
Conditions Precedent to Initial Borrowing.

The initial Borrowing under this Agreement is subject to the satisfaction or
waiver in accordance with the terms hereof of the following conditions
precedent:

6.1    Credit Documents.The Administrative Agent (or its counsel) shall have
received:
(a)    this Agreement, executed and delivered by a duly Authorized Officer of
Holdings, the Borrower and each Lender;
(b)    the Guarantee, executed and delivered by a duly Authorized Officer of
each Guarantor;
(c)    the Pledge Agreement, executed and delivered by a duly Authorized Officer
of Holdings, the Borrower and each pledgor party thereto; and
(d)    the Security Agreement, executed and delivered by a duly Authorized
Officer of each Holdings, the Borrower and each other grantor party thereto.

6.2    Collateral. Except for any items referred to on Schedule 9.14(d):
(a)    All outstanding equity interests in whatever form of the Borrower and
each Restricted Subsidiary that is directly owned by or on behalf of any Credit
Party and required to be pledged pursuant to the Security Documents shall have
been pledged pursuant thereto;
(b)    The Collateral Agent shall have received the certificates representing
securities of the Borrower and of each Credit Party’s Wholly-Owned Restricted
Subsidiaries that are Domestic Subsidiaries to the extent required to be
delivered under the Security Documents and pledged under the Security Documents
to the extent certificated, accompanied by instruments of transfer and undated
stock powers or allonges endorsed in blank;
(c)    All Uniform Commercial Code financing statements required to be filed,
registered or recorded to create the Liens intended to be created by any
Security Document and perfect such Liens to the extent required by such Security
Document shall have been delivered to the Collateral Agent, and shall be in
proper form, for filing, registration or recording; and
(d)    The Guarantee shall be in full force and effect.

6.3    Legal Opinions. The Administrative Agent (or its counsel) shall have
received the executed legal opinions, in customary form, of (a) Simpson Thacher
& Bartlett LLP, special New York, Delaware and California counsel to the Credit
Parties and (b) McGuireWoods LLP, special Virginia counsel to the Credit
Parties. Holdings and the Borrower hereby instruct and agree to instruct the
other Credit Parties to have such counsel deliver such legal opinions.

6.4    Closing Certificates. The Administrative Agent (or its counsel) shall
have received a certificate of the Credit Parties, dated the Closing Date,
substantially in the form of Exhibit E, with appropriate insertions, executed by
two Authorized Officers (which for this purpose may include one of the Secretary
or Assistant Secretary) of each such Credit Party, and attaching the documents
referred to in Section 6.5 and, in the case of the Borrower, certifying as to
the matters set forth in Sections 6.10 and 7.1.

6.5    Authorization of Proceedings of Holdings, the Borrower and the
Guarantors; Corporate Documents. The Administrative Agent shall have received
(i) a copy of the resolutions of the board of directors or other managers of
Holdings, the Borrower and the other Guarantors (or a duly authorized committee
thereof) authorizing (a) the execution, delivery and performance of the Credit
Documents (and any agreements relating thereto) to which it is a party and
(b) in the case of the Borrower, the extensions of credit contemplated
hereunder, (ii) the Certificate of Incorporation and By‑Laws, Certificate of
Formation and Operating Agreement or other comparable organizational documents,
as applicable, of Holdings, the Borrower and the other Guarantors and
(iii) signature and incumbency certificates (or other comparable documents
evidencing the same) of the Authorized Officers of Holdings, the Borrower and
the other Guarantors executing the Credit Documents to which it is a party and
certificates executed by it.

6.6    Fees. The Agents and Lenders shall have received, substantially
simultaneously with the funding of the Initial Term Loans, fees and, to the
extent invoiced at least three business days prior to the Closing Date (except
as otherwise reasonably agreed by the Borrower) expenses in the amounts
previously agreed in writing to be received on the Closing Date (which amounts
may, at the Borrower’s option, be offset against the proceeds of the Initial
Term Loans).

6.7    Solvency Certificate. On the Closing Date, the Administrative Agent shall
have received a certificate from the Chief Executive Officer, President, the
Chief Financial Officer, the Treasurer, the Vice President-Finance or any other
senior financial officer of Borrower to the effect that after giving effect to
the consummation of the Transactions, the Borrower on a consolidated basis with
its Restricted Subsidiaries is Solvent.

6.8    PATRIOT Act; Beneficial Ownership Regulation. The Administrative Agent
and the Joint Lead Arrangers shall have received at least three Business Days
prior to the Closing Date (x) such documentation and information as is
reasonably requested in writing at least ten calendar days prior to the Closing
Date by the Administrative Agent or the Joint Lead Arrangers about the Credit
Parties to the extent required by regulatory authorities under applicable “know
your customer” and anti‑money laundering rules and regulations, including,
without limitation, the PATRIOT Act and 31 C.F.R. § 1010.230 and (y) a
Beneficial Ownership Certification in respect of the Borrower.

6.9    Financial Statements. The Joint Lead Arrangers and the Sole Bookrunner
shall have received the Historical Financial Statements and the audited
consolidated balance sheets of Holdings and its consolidated Subsidiaries as at
December 31, 2018 and the related audited consolidated statements of income and
cash flows of Holdings and its consolidated Subsidiaries for the year ended
December 31, 2018 and for the fiscal quarters ended March 31, 2019 and June 30,
2019.

6.10    Refinancing. Substantially simultaneously with the funding of the
Initial Term Loans, the Closing Date Refinancing shall be consummated.
For purposes of determining compliance with the conditions specified in
Section 6 on the Closing Date, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

Section 7.
Conditions Precedent to All Credit Events.

The agreement of each Lender to make any Loan requested to be made by it on any
date (excluding Mandatory Borrowings and Revolving Loans required to be made by
the Revolving Credit Lenders in respect of Unpaid Drawings pursuant to
Sections 3.3 and 3.4 and the obligation of the Letter of Credit Issuer to issue
Letters of Credit on any date is subject to the satisfaction (or waiver in
accordance with the terms hereof) of the following conditions precedent:

7.1    No Default; Representations and Warranties. At the time of each Credit
Event and also after giving effect thereto (other than any Loan made pursuant to
Section 2.14 (which shall be subject to the applicable terms of Section 2.14))
(a) no Default or Event of Default shall have occurred and be continuing and
(b) all representations and warranties made by any Credit Party contained herein
or in the other Credit Documents shall be true and correct in all material
respects with the same effect as though such representations and warranties had
been made on and as of the date of such Credit Event (except where such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects as of such earlier date) (provided that any such
representation and warranty which is qualified by materiality, Material Adverse
Effect or similar language shall be true and correct in all respects).

7.2    Notice of Borrowing; Letter of Credit Request.Prior to the making of each
Term Loan, the Administrative Agent shall have received a Notice of Borrowing
meeting the requirements of Section 2.3.
(a)    Prior to the making of each Revolving Loan (other than any Revolving Loan
made pursuant to Section 3.4(a)) and each Swingline Loan, the Administrative
Agent shall have received a Notice of Borrowing meeting the requirements of
Section 2.3.
(b)    Prior to the issuance of each Letter of Credit, the Administrative Agent
and the Letter of Credit Issuer shall have received a Letter of Credit Request
meeting the requirements of Section 3.2(a).
(c)    The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by each Credit Party to each of the Lenders that all
the applicable conditions specified in Section 7 above have been satisfied as of
that time.

Section 8.
Representations and Warranties.

In order to induce the Lenders to enter into this Agreement and to make the
Loans and issue or participate in Letters of Credit as provided for herein,
Holdings and the Borrower make the following representations and warranties to
the Lenders, all of which shall survive the execution and delivery of this
Agreement, the making of the Loans and the issuance of the Letters of Credit (it
being understood that the following representations and warranties shall be
deemed made with respect to any Foreign Subsidiary only to the extent relevant
under applicable law):

8.1    Corporate Status. Each Credit Party (a) is a duly organized and validly
existing corporation, limited liability company or other entity in good standing
under the laws of the jurisdiction of its organization and has the corporate,
limited liability company or other organizational power and authority to own its
property and assets and to transact the business in which it is engaged and
(b) has duly qualified and is authorized to do business and is in good standing
(if applicable) in all jurisdictions where it is required to be so qualified,
except where the failure to be so qualified would not reasonably be expected to
result in a Material Adverse Effect.

8.2    Corporate Power and Authority. Each Credit Party has the corporate or
other organizational power and authority to execute, deliver and carry out the
terms and provisions of the Credit Documents to which it is a party and has
taken all necessary corporate or other organizational action to authorize the
execution, delivery and performance of the Credit Documents to which it is a
party. Each Credit Party has duly executed and delivered each Credit Document to
which it is a party and each such Credit Document constitutes the legal, valid
and binding obligation of such Credit Party enforceable in accordance with its
terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency or similar laws affecting creditors’ rights generally and subject to
general principles of equity.

8.3    No Violation. Neither the execution, delivery or performance by any
Credit Party of the Credit Documents to which it is a party nor compliance with
the terms and provisions thereof nor the consummation of the transactions
contemplated hereby or thereby will (a) contravene any applicable provision of
any material law, statute, rule, regulation, order, writ, injunction or decree
of any court or governmental instrumentality, (b) result in any breach of any of
the terms, covenants, conditions or provisions of, or constitute a default
under, or result in the creation or imposition of (or the obligation to create
or impose) any Lien upon any of the property or assets of such Credit Party or
any of the Restricted Subsidiaries (other than Liens created under the Credit
Documents or Permitted Liens) pursuant to, the terms of any material indenture,
loan agreement, lease agreement, mortgage, deed of trust, agreement or other
material instrument to which such Credit Party or any of the Restricted
Subsidiaries is a party or by which it or any of its property or assets is bound
(any such term, covenant, condition or provision, a “Contractual Requirement”)
other than any such breach, default or Lien that would not reasonably be
expected to result in a Material Adverse Effect or (c) violate any provision of
the certificate of incorporation, by‑laws, articles or other organizational
documents of such Credit Party or any of the Restricted Subsidiaries.

8.4    Litigation. There are no actions, suits or proceedings pending or, to the
knowledge of Holdings or the Borrower, threatened in writing against Holdings,
the Borrower or any of the Restricted Subsidiaries that would reasonably be
expected to result in a Material Adverse Effect.

8.5    Margin Regulations. Neither the making of any Loan hereunder nor the use
of the proceeds thereof will violate the provisions of Regulation T, Regulation
U or Regulation X.

8.6    Governmental Approvals. The execution, delivery and performance of each
Credit Document does not require any consent or approval of, registration or
filing with, or other action by, any Governmental Authority, except for (i) such
as have been obtained or made and are in full force and effect, (ii) filings,
consents, approvals, registrations and recordings in respect of the Liens
created pursuant to the Security Documents (and to release existing Liens) and
(iii) such licenses, approvals, authorizations, registrations, filings or
consents the failure of which to obtain or make would not reasonably be expected
to result in a Material Adverse Effect.

8.7    Investment Company Act. None of Holdings, the Borrower or any other
Restricted Subsidiary is an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

8.8    True and Complete Disclosure.None of the written factual information and
written data (taken as a whole) heretofore or contemporaneously furnished by or
on behalf of Holdings, the Borrower, any of the other Restricted Subsidiaries or
any of their respective authorized representatives to the Administrative Agent,
any Joint Lead Arranger and/or any Lender on or before the Closing Date
(including all such written information and data contained in (i) the Lender
Presentation (as updated prior to the Closing Date and including all information
incorporated by reference therein) and (ii) the Credit Documents) for purposes
of or in connection with this Agreement or any transaction contemplated herein
contained any untrue statement of any material fact or omitted to state any
material fact necessary to make such information and data (taken as a whole) not
materially misleading at such time in light of the circumstances under which
such information or data was furnished (after giving effect to all supplements
and updates), it being understood and agreed that for the purposes of this
Section 8.8(a), such factual information and data shall not include pro forma
financial information, projections, estimates (including financial estimates,
forecasts and other forward‑looking information) or other forward looking
information and information of a general economic or general industry nature.
(a)    The projections (including financial estimates, forecasts and other
forward‑looking information) contained in the information and data referred to
in paragraph (a) above were based on good faith estimates and assumptions
believed by such Persons to be reasonable at the time made, it being recognized
by the Lenders that such projections as to future events are not to be viewed as
facts and that actual results during the period or periods covered by any such
projections may differ from the projected results and such differences may be
material.

8.9    Financial Condition; Financial Statements; No Material Adverse Effect.
(i)    The unaudited historical consolidated financial information of Holdings
as set forth in the Lender Presentation and
(ii)    the Historical Financial Statements, in each case present fairly in all
material respects the consolidated financial position of Holdings at the
respective dates of said information, statements and results of operations for
the respective periods covered thereby.
The financial statements referred to in Section 8.9(a)(ii) have been prepared in
accordance with GAAP consistently applied except to the extent provided in the
notes to said financial statements.
(b)    There has been no Material Adverse Effect since December 31, 2018.
Each Lender and the Administrative Agent hereby acknowledges and agrees that
Holdings and its Subsidiaries may be required to restate historical financial
statements as the result of the implementation of changes in GAAP or IFRS or the
respective interpretation thereof and that any such restatements that result
solely from any such change in GAAP or IFRS will not, in and of themselves,
result in a Default or an Event of Default under the Credit Documents.

8.10    Compliance with Laws; No Default. Each Credit Party and its Restricted
Subsidiaries are in compliance with all Requirements of Law applicable to it or
its property, except where the failure to be so in compliance, individually or
in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect. No Default has occurred and is continuing.

8.11    Tax Matters. Except as would not reasonably be expected to have a
Material Adverse Effect, (a) each of Holdings, the Borrower and each of the
other Restricted Subsidiaries has filed all Tax returns required to be filed by
it and has timely paid all Taxes payable by it (whether or not shown on a Tax
return and including in its capacity as withholding agent) that have become due,
other than those being contested in good faith and by proper proceedings if it
has maintained adequate reserves (in the good faith judgment of management of
Holdings, the Borrower or such Restricted Subsidiary, as applicable) with
respect thereto in accordance with GAAP and (b) each of Holdings, the Borrower
and each of the Restricted Subsidiaries has paid, or has provided adequate
reserves (in the good faith judgment of management of Holdings, the Borrower or
such Restricted Subsidiary, as applicable) in accordance with GAAP for the
payment of all Taxes not yet due and payable. There is no current or proposed
Tax assessment, deficiency or other claim against Holdings, the Borrower or any
Restricted Subsidiary that would reasonably be expected to result in a Material
Adverse Effect.

8.12    Compliance with ERISA.Except as would not reasonably be expected to have
a Material Adverse Effect, no ERISA Event has occurred or is reasonably expected
to occur.
(a)    Except as would not reasonably be expected to have a Material Adverse
Effect, no Foreign Plan Event has occurred or is reasonably expected to occur.

8.13    Subsidiaries. Schedule 8.13 lists each Subsidiary of Holdings and the
Borrower (and the direct and indirect ownership interest of Holdings and the
Borrower therein), in each case existing on the Closing Date after giving effect
to the Transactions.

8.14    Intellectual Property. Each of Holdings, the Borrower and the other
Restricted Subsidiaries owns or has the right to use all Intellectual Property
that is used in or otherwise necessary for the operation of their respective
businesses as currently conducted, except where the failure to own or have a
right to use such Intellectual Property would not reasonably be expected to have
a Material Adverse Effect.

8.15    Environmental Laws.Except as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect: (i) each of
Holdings, the Borrower and the Subsidiaries and their respective operations and
properties are and have been in compliance with all Environmental Laws and any
permits issued, or any approval given, under any such Environmental Law; (ii)
neither Holdings, nor the Borrower nor any Subsidiary has either received
written notice of any Environmental Claim or has knowledge of any existing facts
or conditions that would reasonably be expected to give rise to any such
Environmental Claim; (iii) neither Holdings, nor the Borrower nor any Subsidiary
is conducting any investigation, removal, remedial or other corrective action
pursuant to any Environmental Law at any location; and (iv) to the knowledge of
the Borrower, no underground or above ground storage tank or related piping, or
any impoundment or other disposal area containing Hazardous Materials is located
at, on or under any Real Estate currently owned or leased by Holdings, the
Borrower or any of the Subsidiaries.
(a)    Neither Holdings, nor the Borrower nor any of the Subsidiaries has
treated, stored, transported, Released or arranged for disposal or transport for
disposal or treatment of Hazardous Materials at, on, under or from any currently
or formerly owned or operated property nor, to the knowledge of the Borrower,
has there been any other Release of Hazardous Materials at, on, under or from
any such properties, in each case, in a manner that would reasonably be expected
to have a Material Adverse Effect.

8.16    Properties. Each of Holdings, the Borrower and the Subsidiaries have
good and valid record title to or valid leasehold interests in all properties
that are necessary for the operation of their respective businesses as currently
conducted and as proposed to be conducted, free and clear of all Liens (other
than any Liens permitted by this Agreement) and except where the failure to have
such good title would not reasonably be expected to have a Material Adverse
Effect and no Mortgage encumbers improved Real Estate that is located in an area
that has been identified by the Secretary of Housing and Urban Development as an
area having special flood hazards within the meaning of the National Flood
Insurance Act of 1968, as amended, unless flood insurance available under such
Act has been obtained in accordance with Section 9.3(b).

8.17    Solvency. On the Closing Date (after giving effect to the Transactions)
immediately following the making of the Loans and after giving effect to the
application of the proceeds of such Loans, Holdings, the Borrower and the
Restricted Subsidiaries on a consolidated basis will be Solvent.

8.18    Sanctions and Anti-Terrorism Laws; FCPA.
(a)    The use of proceeds of the Loans will not violate applicable Sanctions
and Anti-Terrorism Laws in any material respect.
(b)    Except as would not reasonably be expected to have Material Adverse
Effect and to the extent applicable, each of Holdings and its Subsidiaries is in
compliance with applicable Sanctions and Anti-Terrorism Laws and the FCPA.
(c)    Except as would not reasonably be expected to have a Material Adverse
Effect, no part of the proceeds of any Loan will be used, directly or, to the
knowledge of the Borrower, indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the FCPA.

8.19    Security Interest in Collateral. The provisions of this Agreement and
the other Credit Documents create legal, valid and enforceable Liens on all of
the Collateral in favor of the Collateral Agent, for the benefit itself and the
other Secured Parties, subject, as to enforceability, to applicable bankruptcy,
insolvency or similar laws affecting creditors’ rights generally and to general
principles of equity and principles of good faith and fair dealing, and upon the
making of such filings and taking of such other actions required to be taken
hereby or by the applicable Credit Documents (including the filing of
appropriate financing statements with the office of the Secretary of State of
the state of organization of each Credit Party, the filing of appropriate
assignments or notices with the U.S. Patent and Trademark Office and the U.S.
Copyright Office, and the proper recordation of Mortgages and fixture filings
with respect to any Mortgaged Property, in each case in favor of the Collateral
Agent for the benefit of the Secured Parties and the delivery to the Collateral
Agent of any stock certificates or promissory notes required to be delivered
pursuant to the applicable Credit Documents), such Liens constitute perfected
and continuing Liens on the Collateral of the type required by the Security
Documents, securing the Obligations.

8.20    Beneficial Ownership. As of the Closing Date, to the best knowledge of
the Borrower, the information included in the Beneficial Ownership Certification
provided on or prior to the Closing Date to any Lender in connection with this
Agreement is true and correct.

Section 9.
Affirmative Covenants.

Each of Holdings and the Borrower hereby covenants and agrees that on the
Closing Date and thereafter, until the Commitments, the Swingline Commitment and
each Letter of Credit have terminated or, in the case of Letters of Credit, been
Cash Collateralized in accordance with the terms of this Agreement and the Loans
and Unpaid Drawings, together with interest, Fees and all other Obligations
incurred hereunder (other than contingent indemnity obligations as to which no
valid demand has been made, Secured Hedge Obligations, Secured Cash Management
Obligations and Letters of Credit Cash Collateralized in accordance with the
terms of this Agreement), are paid in full:

9.1    Information Covenants. The Borrower will furnish to the Administrative
Agent (which shall promptly make such information available to the Lenders in
accordance with its customary practice):
(a)    Annual Financial Statements. As soon as available and in any event on or
before the date that is 90 days after the end of each such fiscal year, the
consolidated balance sheets of Holdings and the Restricted Subsidiaries as at
the end of each fiscal year and the related consolidated statements of
operations and cash flows for such fiscal year, setting forth comparative
consolidated figures for the preceding fiscal years, all in reasonable detail
and prepared in accordance with GAAP and, in each case, certified by an
independent certified public accountant of recognized national standing whose
opinion shall not be qualified as to the scope of audit or as to the status of
Holdings or any of the Material Subsidiaries (or group of Subsidiaries that
together would constitute a Material Subsidiary) as a going concern (other than
any qualification that is expressly solely with respect to, or expressly
resulting solely from, (i) an upcoming maturity date under any Indebtedness or
(ii) any potential inability to satisfy a financial maintenance covenant on a
future date or in a future period).
(b)    Quarterly Financial Statements. With respect to each of the first three
quarterly accounting periods in each fiscal year of Holdings as soon as
available and in any event on or before the date that is 45 days after the end
of each such quarterly accounting period, the consolidated balance sheets of
Holdings and the Restricted Subsidiaries as at the end of such quarterly period
and the related consolidated statements of operations for such quarterly
accounting period and for the elapsed portion of the fiscal year ended with the
last day of such quarterly period, and the related consolidated statement of
cash flows for such quarterly accounting period and for the elapsed portion of
the fiscal year ended with the last day of the applicable quarterly period, and
commencing with the quarter ending March 31, 2020 setting forth comparative
consolidated figures for the related periods in the prior fiscal year or, in the
case of such consolidated balance sheet, for the last day of the related period
in the prior fiscal year, all of which shall be certified by an Authorized
Officer of the Borrower as fairly presenting in all material respects the
financial condition, results of operations and cash flows of Holdings and its
Restricted Subsidiaries in accordance with GAAP (except as noted therein),
subject to changes resulting from normal year‑end adjustments and the absence of
footnotes.
(c)    [reserved]
(d)    Officer’s Certificates. Not later than five days after the delivery of
the financial statements provided for in Sections 9.1(a) and 9.1(b), a
certificate of an Authorized Officer of the Borrower to the effect that no
Default or Event of Default exists or, if any Default or Event of Default does
exist, specifying the nature and extent thereof, as the case may be, which
certificate shall set forth (i) a specification of any change in the identity of
the Restricted Subsidiaries and Unrestricted Subsidiaries as at the end of such
fiscal year or period, as the case may be, from the Restricted Subsidiaries and
Unrestricted Subsidiaries, respectively, provided to the Lenders on the Closing
Date or the most recent fiscal year or period, as the case may be and (ii) the
then applicable Consolidated Total Debt to Consolidated EBITDA Ratio and Fixed
Charge Coverage Ratio and underlying calculations in connection therewith
therewith and (iii) the amount of any Pro Forma Adjustment not previously set
forth in a Pro Forma Adjustment Certificate or any change in the amount of a Pro
Forma Adjustment set forth in any Pro Forma Adjustment Certificate previously
provided and, in either case, in reasonable detail, the calculations and basis
therefor. At the time of the delivery of the financial statements provided for
in Section 9.1(a), a certificate of an Authorized Officer of the Borrower
setting forth changes to the legal name, jurisdiction of formation, type of
entity and organizational number (or equivalent) to the Person organized in a
jurisdiction where an organizational identification number is required to be
included in a Uniform Commercial Code financing statement, in each case for each
Credit Party or confirming that there has been no change in such information
since the Closing Date or the date of the most recent certificate delivered
pursuant to this clause (d), as the case may be.
(e)    Notice of Default or Litigation. Promptly after an Authorized Officer of
Holdings or any of the Restricted Subsidiaries obtains knowledge thereof, notice
of:
(i)    the occurrence of any event that constitutes a Default or Event of
Default, which notice shall specify the nature thereof, the period of existence
thereof and what action Holdings proposes to take with respect thereto and
(ii)    any litigation or governmental proceeding pending against Holdings or
any of the Subsidiaries that would reasonably be expected to be determined
adversely and, if so determined, to result in a Material Adverse Effect.
(f)    Environmental Matters. Promptly after an Authorized Officer of Holdings
or any of the Restricted Subsidiaries obtains knowledge of any one or more of
the following environmental matters, unless such environmental matters would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect, notice of:
(i)    any pending or threatened Environmental Claim against any Credit Party or
any Real Estate; and
(ii)    the conduct of any investigation, or any removal, remedial or other
corrective action in response to the actual or alleged presence, Release or
threatened Release of any Hazardous Material on, at, under or from any Real
Estate.
All such notices shall describe in reasonable detail the nature of the claim,
investigation or removal, remedial or other corrective action in response
thereto. The term “Real Estate” shall mean land, buildings, facilities and
improvements owned or leased by any Credit Party.
(g)    Other Information. (x) Promptly upon filing thereof, copies of any
filings (including on Form 10‑K, 10‑Q or 8‑K) or registration statements (other
than drafts of pre‑effective versions of registration statements) with, and
reports to, the SEC or any analogous Governmental Authority in any relevant
jurisdiction by Holdings or any of the Restricted Subsidiaries (other than
amendments to any registration statement (to the extent such registration
statement, in the form it becomes effective, is delivered to the Administrative
Agent), exhibits to any registration statement and, if applicable, any
registration statements on Form S‑8) and copies of all financial statements,
proxy statements, notices and reports that Holdings or any of the Restricted
Subsidiaries shall send to the holders of any publicly issued debt of Holdings
and/or any of the Restricted Subsidiaries, in their capacity as such holders,
lenders or agents (in each case to the extent not theretofore delivered to the
Administrative Agent pursuant to this Agreement) and, (y) with reasonable
promptness, such other information (financial or otherwise) as the
Administrative Agent on its own behalf or on behalf of any Lender (acting
through the Administrative Agent) may reasonably request in writing from time to
time; provided that none of Holdings, the Borrower nor any other Restricted
Subsidiary will be required to disclose or permit the inspection or discussion
of any document, information or other matter (i) that constitutes non‑financial
trade secrets or non‑financial proprietary information, (ii) in respect of which
disclosure to the Administrative Agent or any Lender (or their respective
contractors) is prohibited by law or any binding agreement with an unaffiliated
third party not entered into to prevent the foregoing or (iii) that is subject
to attorney client or similar privilege or constitutes attorney work product;
provided that any rights of the Administrative Agent or the Lenders to visit and
inspect any of the properties or assets of Holdings or any of its Subsidiaries
shall be subject to the limitations set forth in Section 9.2.
(h)    Pro Forma Adjustment Certificate. Not later than five Business Days after
any date on which financial statements are delivered with respect to any Test
Period in which a Pro Forma Adjustment is made as a result of the consummation
of the acquisition of any Acquired Entity or Business by Holdings or any
Restricted Subsidiary for which there shall be a Pro Forma Adjustment, a
certificate of an Authorized Officer of Holdings setting forth the amount of
such Pro Forma Adjustment and, in reasonable detail, the calculations and basis
therefor.
Notwithstanding the foregoing, the obligations in clauses (a) and (b) of this
Section 9.1 may be satisfied with respect to financial information of Holdings
and the Restricted Subsidiaries by furnishing (A) the applicable financial
statements of the Borrower or any direct or indirect parent of Holdings or
(B) Holdings’ (or any direct or indirect parent thereof), as applicable, Form
10-K or 10-Q, as applicable, filed with the SEC; provided that, with respect to
each of subclauses (A) and (B) of this paragraph, to the extent such information
relates to Holdings’ parent, or to the Borrower, such information is accompanied
by consolidating or other information that explains in reasonable detail the
differences between the information relating to such parent or the Borrower, on
the one hand, and the information relating to Holdings and the Restricted
Subsidiaries on a standalone basis, on the other hand.
Documents required to be delivered pursuant to clauses (a), (b) and (g)(x) of
this Section 9.1 (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the earliest date on which
(i) the Borrower posts such documents, or provides a link thereto on the
Borrower’s website on the Internet; (ii) such documents are posted on the
Borrower’s behalf on IntraLinks/IntraAgency or another website, if any, to which
each Lender and the Administrative Agent have access (whether a commercial,
third‑party website or whether sponsored by the Administrative Agent), or
(iii) such financial statements and/or other documents are posted on the SEC’s
website on the internet at www.sec.gov, provided that the Borrower has notified
the Administrative Agent of such posting.

9.2    Books, Records and Inspections. Holdings will, and will cause each
Restricted Subsidiary to, permit officers and designated representatives of the
Administrative Agent or the Required Lenders to visit and inspect any of the
properties or assets of Holdings and any such Subsidiary in whomsoever’s
possession to the extent that it is within such party’s control to permit such
inspection (and shall use commercially reasonable efforts to cause such
inspection to be permitted to the extent that it is not within such party’s
control to permit such inspection), and to examine the books and records of
Holdings and any such Subsidiary and discuss the affairs, finances and accounts
of Holdings and of any such Subsidiary with, and be advised as to the same by,
its and their officers and independent accountants, all at such reasonable times
and intervals and to such reasonable extent as the Administrative Agent or the
Required Lenders may desire (and subject, in the case of any such meetings or
advice from such independent accountants, to such accountants’ customary
policies and procedures); provided that, excluding any such visits and
inspections during the continuation of an Event of Default, (a) only the
Administrative Agent on behalf of the Required Lenders may exercise rights of
the Administrative Agent and the Lenders under this Section 9.2, (b) the
Administrative Agent shall not exercise such rights more than one time in any
calendar year, which such visit will be at Holdings’ expense and
(c) notwithstanding anything to the contrary in this Section 9.2, none of
Holdings or any of the Restricted Subsidiaries will be required to disclose,
permit the inspection, examination or making copies or abstracts of, or
discussion of, any document, information or other matter that (i) constitutes
non‑financial trade secrets or non‑financial proprietary information, (ii) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by law or any binding
agreement with an unaffiliated third party, not entered into to prevent the
foregoing or (iii) is subject to attorney‑client or similar privilege or
constitutes attorney work product; provided, further, that when an Event of
Default exists, the Administrative Agent (or any of its respective
representatives or independent contractors) or any representative of the
Required Lenders may do any of the foregoing at the expense of Holdings at any
time during normal business hours and upon reasonable advance notice. The
Administrative Agent and the Required Lenders shall give Holdings the
opportunity to participate in any discussions with Holdings’ independent public
accountants.

9.3    Maintenance of Insurance. (a) Holdings and the Borrower will, and will
cause each Material Subsidiary to, at all times maintain in full force and
effect, pursuant to self‑insurance arrangements or with insurance companies that
Holdings believes (in the good faith judgment of the management of Holdings) are
financially sound and responsible at the time the relevant coverage is placed or
renewed, insurance in at least such amounts (after giving effect to any
self‑insurance which Holdings believes (in the good faith judgment of management
of Holdings) is reasonable and prudent in light of the size and nature of its
business and the availability of insurance on a cost‑effective basis) and
against at least such risks (and with such risk retentions) as Holdings believes
(in the good faith judgment of management of Holdings) is reasonable and prudent
in light of the size and nature of its business and the availability of
insurance on a cost‑effective basis; and will furnish to the Administrative
Agent, promptly following written request from the Administrative Agent,
information presented in reasonable detail as to the insurance so carried and
(b) with respect to each Mortgaged Property, Holdings will (or will cause the
applicable Credit Party to) obtain flood insurance in such total amount as may
reasonably be required by the Collateral Agent, if at any time the area in which
any improvements located on any Mortgaged Property is designated a “special
flood hazard area” in any Flood Insurance Rate Map published by the Federal
Emergency Management Agency (or any successor agency), and otherwise comply with
the National Flood Insurance Program as set forth in the Flood Disaster
Protection Act of 1973, as amended from time to time. Each such policy of
insurance shall (i) name the Collateral Agent, on behalf of the Secured Parties
as an additional insured thereunder as its interests may appear and (ii) in the
case of each casualty insurance policy, contain a loss payable clause or
endorsement that names the Collateral Agent, on behalf of the Secured Parties as
the loss payee thereunder.

9.4    Payment of Taxes. Holdings will pay and discharge, and will cause each of
the Restricted Subsidiaries to pay and discharge, all material Taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits, or upon any properties belonging to it, prior to the date on
which material penalties attach thereto, and all lawful material claims in
respect of any Taxes imposed, assessed or levied that, if unpaid, would
reasonably be expected to become a material Lien upon any properties of Holdings
or any of the Restricted Subsidiaries; provided that neither Holdings nor any of
the Restricted Subsidiaries shall be required to pay any such Tax, assessment or
governmental charge, levy or claim that is being contested in good faith and by
proper proceedings if it has maintained adequate reserves (in the good faith
judgment of management of Holdings) with respect thereto in accordance with GAAP
and the failure to pay would not reasonably be expected to result in a Material
Adverse Effect.

9.5    Preservation of Existence; Consolidated Corporate Franchises. Holdings
and the Borrower will, and will cause each Material Subsidiary to, take all
actions necessary (a) to preserve and keep in full force and effect its
existence, organizational rights and authority and (b) to maintain its rights,
privileges (including its good standing (if applicable)), permits, licenses and
franchises necessary in the normal conduct of its business, in each case, except
to the extent that the failure to do so would not reasonably be expected to have
a Material Adverse Effect; provided, however, that Holdings and its Subsidiaries
may consummate any transaction permitted under “Permitted Investments” and
Sections 10.2, 10.3, 10.4 or 10.5.

9.6    Compliance with Statutes, Regulations, Etc. Holdings will, and will cause
each Restricted Subsidiary to, (a) comply with all applicable laws, rules,
regulations and orders, including, without limitation, applicable Sanctions and
Anti-Terrorism Laws and the FCPA, and all governmental approvals or
authorizations required to conduct its business, and to maintain all such
governmental approvals or authorizations in full force and effect, (b) comply
with, and use commercially reasonable efforts to ensure compliance by all
tenants and subtenants, if any, with, all Environmental Laws, and obtain and
comply with and maintain, and use commercially reasonable efforts to ensure that
all tenants and subtenants obtain and comply with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
Environmental Laws and (c) conduct and complete all investigations, studies,
sampling and testing, and all remedial, removal, and other actions required
under Environmental Laws and promptly comply with all lawful orders and
directives of all Governmental Authorities regarding Environmental Laws, other
than such orders and directives which are being timely contested in good faith
by proper proceedings, except in each case of (a), (b) and (c) of this
Section 9.6, where the failure to do so would not reasonably be expected to
result in a Material Adverse Effect.

9.7    ERISA. (a) The Borrower will furnish to the Administrative Agent promptly
following receipt thereof, copies of any documents described in Sections 101(k)
or 101(l) of ERISA that any Credit Party or any of its ERISA Affiliates may
request with respect to any Multiemployer Plan; provided that if the Credit
Parties or any of their ERISA Affiliates have not requested such documents or
notices from the administrator or sponsor of the applicable Multiemployer Plan,
then, upon reasonable request of the Administrative Agent, the Credit Parties
and/or their ERISA Affiliates shall promptly make a request for such documents
or notices from such administrator or sponsor and the Borrower shall provide
copies of such documents and notices to the Administrative Agent promptly after
receipt thereof; provided, further, that the rights granted to the
Administrative Agent in this Section shall be exercised not more than once
during a 12‑month period and (b) the Borrower will notify the Administrative
Agent promptly following the occurrence of any ERISA Event or Foreign Plan Event
that, alone or together with any other ERISA Events or Foreign Plan Events that
have occurred, would reasonably be expected to result in liability of any Credit
Party that would reasonably be expected to have a Material Adverse Effect.

9.8    Maintenance of Properties. Holdings will, and will cause each of the
Restricted Subsidiaries to, keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear, casualty and condemnation excepted, except to the extent that the failure
to do so would not reasonably be expected to have a Material Adverse Effect.

9.9    Transactions with Affiliates. Holdings will conduct, and cause each of
the Restricted Subsidiaries to conduct, all transactions with any of its
Affiliates (other than Holdings, the Borrower and the Restricted Subsidiaries)
involving aggregate payments or consideration in excess of $5,000,000 for the
most recently ended Test Period (calculated on a Pro Forma Basis) at the time of
such Affiliate transaction, for any individual transaction or series of related
transactions on terms that are at least substantially as favorable to Holdings
or such Restricted Subsidiary as it would obtain in a comparable arm’s‑length
transaction with a Person that is not an Affiliate, as determined by the board
of directors of Holdings or such Restricted Subsidiary in good faith; provided
that the foregoing restrictions shall not apply to (a) transactions expressly
permitted by Section 10.5, (b) consummation of the Transactions and the payment
of the Transaction Expenses, (c) the issuance of Capital Stock or Stock
Equivalents of Holdings (or any direct or indirect parent thereof) or any of its
Subsidiaries not otherwise prohibited by the Credit Documents, (d) loans,
advances and other transactions between or among Holdings, any Restricted
Subsidiary or any joint venture (regardless of the form of legal entity) in
which Holdings or any Subsidiary has invested (and which Subsidiary or joint
venture would not be an Affiliate of Holdings but for Holdings’ or a
Subsidiary’s ownership of Capital Stock or Stock Equivalents in such joint
venture or Subsidiary) to the extent permitted under Section 10, (e) employment
and severance arrangements between Holdings and the Restricted Subsidiaries and
their respective officers, employees or consultants (including management and
employee benefit plans or agreements, stock option plans and other compensatory
arrangements) in the ordinary course of business (including loans and advances
in connection therewith), (f) payments by Holdings (and any direct or indirect
parent thereof) and the Subsidiaries pursuant to the tax sharing agreements
among Holdings (and any such parent) and the Subsidiaries; provided that in each
case the amount of such payments in any fiscal year does not exceed the amount
that Holdings, its Restricted Subsidiaries and its Unrestricted Subsidiaries (to
the extent of the amount received in cash from Unrestricted Subsidiaries) would
be required to pay in respect of foreign, federal, state and local taxes for
such fiscal year were Holdings, its Restricted Subsidiaries and its Unrestricted
Subsidiaries (to the extent described above) to pay such taxes separately from
any such direct or indirect parent company of Holdings, (g) the payment of
customary fees and reasonable out of pocket costs to, and indemnities provided
on behalf of, directors, managers, consultants, officers, employees of Holdings
(or any direct or indirect parent thereof) and the Subsidiaries in the ordinary
course of business to the extent attributable to the ownership or operation of
Holdings and the Subsidiaries, (h) transactions undertaken pursuant to
membership in a purchasing consortium, (i) transactions pursuant to any
agreement or arrangement as in effect as of the Closing Date, or any amendment
thereto (so long as any such amendment is not disadvantageous in any material
respect to the Lenders when taken as a whole as compared to the applicable
agreement as in effect on the Closing Date), (j) the existence and performance
of agreements and transactions with any Unrestricted Subsidiary that were
entered into prior to the designation of a Restricted Subsidiary as such
Unrestricted Subsidiary to the extent that the transaction was permitted at the
time that it was entered into with such Restricted Subsidiary and transactions
entered into by an Unrestricted Subsidiary with an Affiliate prior to the
redesignation of any such Unrestricted Subsidiary as a Restricted Subsidiary;
provided that such transaction was not entered into in contemplation of such
designation or redesignation, as applicable, (k) Affiliate repurchases of the
Loans or Commitments to the extent permitted hereunder and the holding of such
Loans or Commitments and the payments and other transactions contemplated herein
in respect thereof to the extent permitted hereunder and (l) any customary
transactions with a Receivables Subsidiary effected as part of a Receivables
Facility.

9.10    End of Fiscal Years. Holdings will, for financial reporting purposes,
cause each of its, and each of the Restricted Subsidiaries’, fiscal years to end
on dates consistent with past practice; provided, however, that Holdings may,
upon written notice to the Administrative Agent change the financial reporting
convention specified above to (x) align the dates of such fiscal year and for
any Restricted Subsidiary whose fiscal years end on dates different from those
of Holdings or (y) any other financial reporting convention (including a change
of fiscal year) reasonably acceptable (such consent not to be unreasonably
withheld or delayed) to the Administrative Agent, in which case Holdings and the
Administrative Agent will, and are hereby authorized by the Lenders to, make any
adjustments to this Agreement that are necessary in order to reflect such change
in financial reporting.

9.11    Additional Guarantors and Grantors; Additional Borrower.
(a)    Subject to any applicable limitations set forth in the Security
Documents, Holdings will cause each direct or indirect Subsidiary (other than
any Excluded Subsidiary) formed or otherwise purchased or acquired after the
Closing Date (including pursuant to a Permitted Acquisition), and each other
Subsidiary that ceases to constitute an Excluded Subsidiary, within 60 days from
the date of such formation, acquisition or cessation, as applicable (or such
longer period as the Administrative Agent may agree in its reasonable
discretion), and Holdings may at its option cause any Subsidiary, to execute a
supplement to each of the Guarantee, the Pledge Agreement and the Security
Agreement in order to become a Guarantor under the Guarantee and a grantor under
such Security Documents or, to the extent reasonably requested by the Collateral
Agent, enter into a new Security Document substantially consistent with the
analogous existing Security Documents and otherwise in form and substance
reasonably satisfactory to such Collateral Agent and take all other action
reasonably requested by the Collateral Agent to grant a perfected security
interest in its assets to substantially the same extent as created by the Credit
Parties on the Closing Date, or if applicable, after the Closing Date if in
accordance with the provisions of the then existing Credit Documents. For the
avoidance of doubt, no Credit Party or any Restricted Subsidiary that is a
Domestic Subsidiary shall be required to take any action outside the United
States to perfect any security interest in the Collateral (including the
execution of any agreement, document or other instrument governed by the law of
any jurisdiction other than the United States, any State thereof or the District
of Columbia).
(b)    The Borrower may, by delivery to the Administrative Agent of a Borrower
Designation Agreement duly executed by the Borrower and any proposed Additional
Borrower that is a Wholly-Owned Subsidiary, designate such Wholly-Owned
Subsidiary as an “Additional Borrower” for purposes of this Agreement and the
Revolving Credit Facility hereunder, and, so long as such designation is
reasonably acceptable to the Administrative Agent, such designation shall become
effective upon (i) the execution and delivery to the Administrative Agent of (A)
the aforementioned executed Borrower Designation Agreement, (B) a certificate of
such Additional Borrower, including the attachments specified in Section 6.5,
(C) if such Additional Borrower is not already a Guarantor, all Security
Documents, guarantees and other documents and instruments as such Additional
Borrower shall be required to deliver to become a Guarantor and (D) a customary
legal opinion, (ii) the delivery to the Administrative Agent of all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations
(including a Beneficial Ownership Certification) and (iii) the Administrative
Agent receiving satisfactory tax and regulatory advice that such proposed
Additional Borrower does not increase the amount of Taxes that are not
indemnifiable under Section 5.4 or otherwise the applicable Credit Parties shall
enter into an amendment reasonably satisfactory to the Administrative Agent and
Holdings in connection therewith. Notwithstanding anything in this Agreement to
the contrary, (i) no Lender shall be obligated to make any Loans to any
Additional Borrower, (ii) to the extent any Lender commits to make a Loan under
the Revolving Credit Facility to such Additional Borrower, the Total Revolving
Credit Commitments shall not be increased and none of the Revolving Credit
Commitment and Revolving Credit Commitment of any Lender shall be increased
without such Lender’s prior written consent and (iii) the Revolving Credit
Commitments that are made available to any Additional Borrower shall not exceed
the Dollar Equivalent of an amount to be agreed by the Administrative Agent,
Holdings and the Lenders providing such commitments.

9.12    Pledge of Additional Stock and Evidence of Indebtedness. Subject to any
applicable limitations set forth in the Security Documents and other than (x)
when in the reasonable determination of the Administrative Agent and Holdings
(as agreed to in writing), the cost or other consequences of doing so would be
excessive in view of the benefits to be obtained by the Lenders therefrom or (y)
to the extent doing so would result in material adverse tax consequences as
reasonably determined by Holdings in consultation with the Administrative Agent,
Holdings will cause (i) all certificates representing Capital Stock and Stock
Equivalents of any Restricted Subsidiary (other than (x) any Excluded Stock and
Stock Equivalents and (y) any Capital Stock and Stock Equivalents issued by any
Restricted Subsidiary for so long as such Restricted Subsidiary does not (on a
consolidated basis with its Restricted Subsidiaries) constitute a Material
Subsidiary) held directly by the Borrower or any Guarantor, (ii) all evidences
of Indebtedness in excess of $10,000,000 received by the Borrower or any of the
Guarantors in connection with any disposition of assets pursuant to Section
10.4(b) and (iii) any promissory notes executed after the Closing Date
evidencing Indebtedness in excess of $10,000,000 of Holdings or any Subsidiary
that is owing to the Borrower or any Guarantor, in each case, to be delivered to
the Collateral Agent as security for the Obligations accompanied by undated
instruments of transfer executed in blank under the Security Documents.
Notwithstanding the foregoing any promissory note among Holdings and/or its
Subsidiaries need not be delivered to the Collateral Agent so long as (i) a
global intercompany note superseding such promissory note has been delivered to
the Collateral Agent, (ii) such promissory note is not delivered to any party
other than Holdings or the Subsidiaries in each case owed money thereunder and
(iii) such promissory note indicates on its face that it is subject to the
security interest of the Collateral Agent.

9.13    Use of Proceeds.The Borrower will use the proceeds of the Initial Term
Loans and the proceeds of any borrowing by it under the Revolving Credit
Facility on the Closing Date and Holdings’ cash on hand to effect the
Transactions.
(a)    The Borrower will use Letters of Credit, Revolving Loans and Swingline
Loans for working capital and for other general corporate purposes (including
any transactions not prohibited by the Credit Documents).

9.14    Further Assurances.Subject to the terms of Sections 9.11 and 9.12, this
Section 9.14 and the Security Documents, Holdings will, and will cause each
other Credit Party to, execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements, fixture filings,
mortgages, deeds of trust and other documents) that may be required under any
applicable law, or that the Collateral Agent or the Required Lenders may
reasonably request, in order to grant, preserve, protect and perfect the
validity and priority of the security interests created or intended to be
created by the applicable Security Documents, all at the expense of Holdings and
the Restricted Subsidiaries.
(a)    Subject to any applicable limitations set forth in the Security Documents
and other than (x) when in the reasonable determination of the Administrative
Agent and the Borrower (as agreed to in writing), the cost or other consequences
of doing so would be excessive in view of the benefits to be obtained by the
Lenders therefrom or (y) to the extent doing so would result in adverse tax
consequences as reasonably determined by the Borrower in consultation with the
Administrative Agent, if any assets (other than Excluded Property) (including
any real estate or improvements thereto or any interest therein but excluding
any real estate which the applicable Credit Party intends to dispose of pursuant
to a Permitted Sale Leaseback so long as actually disposed of within 270 days of
acquisition (or such longer period as the Administrative Agent may reasonably
agree)) with a Fair Market Value in excess of $25,000,000 are acquired by
Holdings or any other Credit Party after the Closing Date (other than assets
constituting Collateral under a Security Document that become subject to the
Lien of the applicable Security Document upon acquisition thereof) that are of a
nature secured by a Security Document or that constitute a fee interest in real
property in the United States, the Borrower will notify the Collateral Agent
and, if requested by the Collateral Agent, Holdings will cause such assets to be
subjected to a Lien securing the Obligations (provided, however, that in the
event any Mortgage delivered pursuant to this clause (b) shall incur any
mortgage recording tax or similar charges in connection with the recording
thereof, such Mortgage shall not secure an amount in excess of the Fair Market
Value of the applicable Mortgaged Property) and will take, and cause the other
applicable Credit Parties to take, such actions as shall be necessary or
reasonably requested by the Collateral Agent, as soon as commercially reasonable
but in no event later than 90 days after such acquisition, unless extended by
the Administrative Agent in its sole discretion, to grant and perfect such Liens
consistent with the applicable requirements of the Security Documents, including
actions described in Section 9.14(a).
(b)    Any Mortgage delivered to the Administrative Agent in accordance with the
preceding clause (b) shall be received as soon as commercially reasonable but in
no event later than 90 days (except as set forth in the preceding clause (b))
after acquisition of such property or failure to dispose of such property as
contemplated by such clause (b), unless extended by the Administrative Agent in
its sole discretion and accompanied by, if requested by the Collateral Agent,
(w) a policy or policies (or an unconditional binding commitment therefor to be
replaced by a final title policy) of title insurance issued by a nationally
recognized title insurance company (each such policy, a “Title Policy”), in such
amounts as reasonably acceptable to the Administrative Agent not to exceed the
Fair Market Value of the applicable Mortgaged Property, insuring the Lien of
each Mortgage as a valid first Lien on the Mortgaged Property described therein,
free of any other Liens except as expressly permitted by Section 10.2 or as
otherwise permitted by the Administrative Agent and otherwise in form and
substance reasonably acceptable to the Administrative Agent and the Borrower,
together with such endorsements, coinsurance and reinsurance as the
Administrative Agent may reasonably request but only to the extent such
endorsements are (i) available in the relevant jurisdiction (provided in no
event shall the Administrative Agent request a creditors’ rights endorsement)
and (ii) available at commercially reasonable rates, (x) an opinion of local
counsel to the applicable Credit Party in form and substance reasonably
acceptable to the Administrative Agent, (y) a completed “Life‑of‑Loan” Federal
Emergency Management Agency Standard Flood Hazard Determination, and if any
improvements on such Mortgaged Property are located in a special flood hazard
area, (i) a notice about special flood hazard area status and flood disaster
assistance duly executed by the applicable Credit Parties and (ii) certificates
of insurance evidencing the insurance required by Section 9.3 (and, if requested
by the Administrative Agent, copies of the relevant policies of insurance) in
form and substance satisfactory to the Administrative Agent and (z) an ALTA
survey in a form and substance acceptable to the Collateral Agent or such
existing survey together with a no‑change affidavit sufficient for the title
company to remove all standard survey exceptions from the Title Policy related
to such Mortgaged Property and issue the endorsements required in (w) above.
Notwithstanding the foregoing, the Administrative Agent shall not enter into any
Mortgage in respect of any real property acquired by any Credit Party after the
Closing Date unless and until (a) if such Mortgaged Property relates to a
property not located in a flood zone, the date that is five (5) Business Days or
(b) if such Mortgaged Property relates to a property located in a flood zone,
the date that is thirty (30) days, after the Administrative Agent has delivered
to the Lenders the following documents in respect of such real property: (i) a
completed flood hazard determination from a third party vendor; (ii) if such
real property is located in a “special flood hazard area”, (A) a notification to
the applicable Credit Parties of that fact and (if applicable) notification to
the applicable Credit Parties that flood insurance coverage is not available and
(B) evidence of the receipt by the applicable Credit Parties of such notice and
(iii) if required by the applicable flood insurance laws, evidence of required
flood insurance.
(c)    Post-Closing Covenant. Holdings agrees that it will, or will cause its
relevant Subsidiaries to, complete each of the actions described on Schedule
9.14(d) as soon as commercially reasonable and by no later than the date set
forth in Schedule 9.14(d) with respect to such action or such later date as the
Administrative Agent may reasonably agree.

9.15    Maintenance of Ratings. Holdings will use commercially reasonable
efforts to obtain and maintain (but not maintain any specific rating) a
corporate family and/or corporate credit rating, as applicable, in respect of
Holdings, and ratings in respect of the Term Loans provided pursuant to this
Agreement, in each case, from each of S&P and Moody’s.

9.16    Lines of Business. Holdings and the Restricted Subsidiaries, taken as a
whole, will not fundamentally and substantively alter the character of their
business, taken as a whole, from the business conducted by Holdings and the
Restricted Subsidiaries, taken as a whole, on the Closing Date and other
business activities which are extensions thereof or otherwise incidental,
reasonably related or ancillary to any of the foregoing (and non‑core incidental
businesses acquired in connection with any Permitted Acquisition or permitted
Investment).

9.17    Beneficial Ownership Certification and Other Additional Information.
Provide to the Administrative Agent and the Lenders within ten (10) Business
Days of request thereof: (i) confirmation of the accuracy of the information set
forth in the most recent Beneficial Ownership Certification provided to the
Administrative Agent and Lenders; (ii) a new Beneficial Ownership Certification;
and (iii) such other information and documentation as may reasonably be
requested by the Administrative Agent from time to time for purposes of
compliance by Administrative Agent or any Lender with applicable laws (including
without limitation the USA Patriot Act and other “know your customer” and
anti-money laundering rules and regulations), and any policy or procedure
implemented by Administrative Agent or such Lender to comply therewith.

Section 10.
Negative Covenants.

Each of Holdings and the Borrower hereby covenants and agrees that on the
Closing Date and thereafter, until the Commitments, the Swingline Commitment and
each Letter of Credit have terminated or, in the case of Letters of Credit, been
Cash Collateralized in accordance with the terms of this Agreement and the Loans
and Unpaid Drawings, together with interest, Fees and all other Obligations
incurred hereunder (other than contingent indemnity obligations as to which no
valid demand has been made, Secured Hedge Obligations, Secured Cash Management
Obligations and Letters of Credit that have been Cash Collateralized in
accordance with the terms of this Agreement), are paid in full:

10.1    Limitation on Indebtedness. Holdings will not, and will not permit any
Restricted Subsidiary to, directly or indirectly, create, incur, issue, assume,
guarantee or otherwise become directly or indirectly liable, contingently or
otherwise (collectively, “incur” and collectively, an “incurrence”), with
respect to, any Indebtedness (including Acquired Indebtedness) and Holdings will
not issue any shares of Disqualified Stock and will not permit any Restricted
Subsidiary to issue any shares of Disqualified Stock or, in the case of
Restricted Subsidiaries that are not Guarantors, preferred stock; provided that
Holdings may incur unsecured Indebtedness (including unsecured Acquired
Indebtedness) or issue shares of Disqualified Stock, and any Restricted
Subsidiary may incur unsecured Indebtedness (including unsecured Acquired
Indebtedness), issue shares of Disqualified Stock and issue shares of preferred
stock, if, after giving Pro Forma Effect thereto (i) the Fixed Charge Coverage
Ratio would be no less than 3.00:1.00 and (ii) the Consolidated Total Debt to
Consolidated EBITDA Ratio would be no greater than the Consolidated Total Debt
to Consolidated EBITDA Ratio that is 0.25:1.00 lower than the maximum
Consolidated Total Debt to Consolidated EBITDA Ratio permitted under
Section 10.7; provided, further, that the amount of unsecured Indebtedness,
Disqualified Stock and preferred stock that may be incurred pursuant to the
foregoing together with any amounts incurred under Section 10.1(n)(x) by
Restricted Subsidiaries that are not Guarantors shall not exceed the greater of
(x) $150,000,000 and (y) 30.0% of Consolidated EBITDA for the most recently
ended Test Period (calculated on a Pro Forma Basis) at any one time outstanding.
The foregoing limitations will not apply to:
(a)    Indebtedness arising under the Credit Documents;
(b)    Indebtedness arising under the Existing Accounts Receivable Facility;
(c)    (i) Indebtedness (including any unused commitments) outstanding on the
Closing Date listed on Schedule 10.1 and (ii) intercompany Indebtedness
(including any unused commitments) outstanding on the Closing Date listed on
Schedule 10.1 (other than intercompany Indebtedness owed by a Credit Party to
another Credit Party);
(d)    Indebtedness (including Capitalized Lease Obligations), Disqualified
Stock and preferred stock incurred by Holdings or any Restricted Subsidiary to
finance the purchase, lease, construction, installation, maintenance,
replacement or improvement of property (real or personal) or equipment that is
used or useful in a Similar Business, whether through the direct purchase of
assets or the Capital Stock of any Person owning such assets and Indebtedness
arising from the conversion of the obligations of Holdings or any Restricted
Subsidiary under or pursuant to any “synthetic lease” transactions to on‑balance
sheet Indebtedness of Holdings or such Restricted Subsidiary, in an aggregate
principal amount or liquidation preference which, when aggregated with the
principal amount of all other Indebtedness, Disqualified Stock and preferred
stock then outstanding and incurred pursuant to this clause (d) and all
Refinancing Indebtedness incurred to Refinance any other Indebtedness,
Disqualified Stock and preferred stock incurred pursuant to this clause (d),
does not exceed the greater of (x) $100,000,000 and (y) 20.0% of Consolidated
EBITDA for the most recently ended Test Period (calculated on a Pro Forma Basis)
at the time of incurrence; provided that Capitalized Lease Obligations incurred
by Holdings or any Restricted Subsidiary pursuant to this clause (d) in
connection with a Permitted Sale Leaseback shall not be subject to the foregoing
limitation so long as the proceeds of such Permitted Sale Leaseback are used by
Holdings or such Restricted Subsidiary to permanently repay outstanding Term
Loans or other Indebtedness secured by a Lien on the assets subject to such
Permitted Sale Leaseback (excluding any Lien ranking junior to the Lien securing
the Obligations);
(e)    Indebtedness incurred by Holdings or any Restricted Subsidiary
constituting reimbursement obligations with respect to letters of credit issued
in the ordinary course of business, including letters of credit in respect of
workers’ compensation claims, deferred compensation, performance or surety
bonds, health, disability or other employee benefits or property, casualty or
liability insurance or self‑insurance or other Indebtedness with respect to
reimbursement or indemnification type obligations regarding workers’
compensation claims, performance or surety bonds, health, disability or other
employee benefits or property, casualty or liability insurance or
self‑insurance;
(f)    Indebtedness that is not yet overdue arising from agreements of Holdings
or a Restricted Subsidiary providing for indemnification, adjustment of purchase
price, earnout or similar obligations, in each case, incurred or assumed in
connection with the acquisition or disposition of any business, assets or a
Subsidiary or other Person, other than guarantees of Indebtedness incurred by
any Person acquiring all or any portion of such business, assets or a Subsidiary
for the purpose of financing such acquisition;
(g)    unsecured Indebtedness of Holdings to a Restricted Subsidiary; provided
that any such Indebtedness owing to a Restricted Subsidiary that is not the
Borrower or a Guarantor is subordinated in right of payment to Holdings’
Guarantee; provided, further, that any subsequent issuance or transfer of any
Capital Stock or any other event which results in any such Restricted Subsidiary
ceasing to be a Restricted Subsidiary or any other subsequent transfer of any
such Indebtedness (except to the Borrower or another Restricted Subsidiary)
shall be deemed, in each case to be an incurrence of such Indebtedness not
permitted by this clause (g);
(h)    Indebtedness of the Borrower or a Restricted Subsidiary owing to Holdings
or another Restricted Subsidiary or the Borrower; provided that (x) if the
Borrower or another Guarantor incurs such Indebtedness owing to a Restricted
Subsidiary that is not the Borrower or a Guarantor, such Indebtedness is
unsecured and subordinated in right of payment to the Guarantee of such
Guarantor or the Obligations of the Borrower, as the case may be, and (y) any
Indebtedness of a Restricted Subsidiary that is not a Credit Party, owed to a
Credit Party, shall be permitted as an Investment under Section 10.5; provided,
further, that any subsequent transfer of any such Indebtedness (except to
Holdings or another Restricted Subsidiary) shall be deemed, in each case to be
an incurrence of such Indebtedness not permitted by this clause (h);
(i)    shares of preferred stock of a Restricted Subsidiary issued to Holdings
or another Restricted Subsidiary; provided that any subsequent issuance or
transfer of any Capital Stock or any other event which results in any such
Restricted Subsidiary ceasing to be a Restricted Subsidiary or any other
subsequent transfer of any such shares of preferred stock (except to Holdings or
another Restricted Subsidiary) shall be deemed in each case to be an issuance of
such shares of preferred stock not permitted by this clause (i);
(j)    Hedging Obligations (excluding Hedging Obligations entered into for
speculative purposes);
(k)     (i) obligations in respect of self‑insurance, performance, bid, appeal
and surety bonds and completion guarantees and similar obligations provided by
Holdings or any Restricted Subsidiary or (ii) obligations in respect of letters
of credit, bank guarantees or similar instruments related thereto, in each case,
in the ordinary course of business or consistent with past practice;
(l)     (i) Indebtedness, Disqualified Stock and preferred stock of Holdings or
any Restricted Subsidiary in an aggregate principal amount or liquidation
preference (together with any Refinancing Indebtedness in respect thereof) in an
amount not to exceed 100% of the net cash proceeds received by Holdings since
immediately after the Closing Date from, without duplication, the issue or sale
of Equity Interests of Holdings or cash contributed to the capital of Holdings
(in each case, other than Excluded Contributions or proceeds of Disqualified
Stock or sales of Equity Interests to Holdings or any of its Subsidiaries or any
Cure Amounts) as determined in accordance with clauses (3)(B) and (3)(C) of
Section 10.5(a) to the extent such net cash proceeds have not been applied
pursuant to such clauses to make Restricted Payments or to make other
Investments, payments or exchanges pursuant to Section 10.5(b) or to make
Permitted Investments (other than Permitted Investments specified in clauses (a)
and (c) of the definition thereof) and (ii) Indebtedness, Disqualified Stock or
preferred stock of Holdings or any Restricted Subsidiary not otherwise permitted
hereunder in an aggregate principal amount or liquidation preference, which when
aggregated with the principal amount and liquidation preference of all other
Indebtedness, Disqualified Stock and preferred stock then outstanding and
incurred pursuant to this clause (l)(ii), does not at any one time outstanding
exceed the greater of (x) $250,000,000 and (y) 50.0% of Consolidated EBITDA for
the most recently ended Test Period (calculated on a Pro Forma Basis) at the
time of incurrence;
(m)    the incurrence or issuance by Holdings or any Restricted Subsidiary of
Indebtedness, Disqualified Stock or preferred stock which serves to refinance,
replace, refund, extend, renew, defease, restructure, amend, restate or
otherwise modify (collectively, “Refinance”) any Indebtedness, Disqualified
Stock or preferred stock incurred as permitted under the first paragraph of this
Section 10.1 and clauses (b) and (c) above, clause (l)(i), this clause (m) or
clause (n) below or any Indebtedness, Disqualified Stock or preferred stock
issued to so Refinance such Indebtedness, Disqualified Stock or preferred stock
(the “Refinancing Indebtedness”) prior to its respective maturity; provided that
such Refinancing Indebtedness (1) has a weighted average life to maturity at the
time such Refinancing Indebtedness is incurred which is not less than the
remaining weighted average life to maturity of the Indebtedness, Disqualified
Stock or preferred stock being Refinanced, (2) to the extent such Refinancing
Indebtedness Refinances (i) Indebtedness that is unsecured or secured by a Lien
ranking junior to the Liens securing the Obligations, such Refinancing
Indebtedness is unsecured or secured by a Lien ranking junior to the Liens
securing the Obligations, respectively (and, if secured by a Lien ranking junior
to the Lien securing the Obligations, shall be subject to the Second Lien
Intercreditor Agreement), (ii) Disqualified Stock or preferred stock, such
Refinancing Indebtedness must be Disqualified Stock or preferred stock,
respectively and (iii) Indebtedness subordinated to the Obligations, such
Refinancing Indebtedness is subordinated to the Obligations at least to the same
extent as the Indebtedness being Refinanced, (3) shall not include Indebtedness,
Disqualified Stock or preferred stock of a Subsidiary of Holdings that is not
the Borrower or a Guarantor that Refinances Indebtedness, Disqualified Stock or
preferred stock of the Borrower or a Guarantor, (4) shall not exceed the
principal amount of such Indebtedness being Refinanced plus the aggregate amount
of fees, underwriting discounts, premiums and other costs and expenses and
accrued and unpaid interest incurred in connection with such Refinancing and (5)
has a maturity no earlier than the maturity date of the Indebtedness,
Disqualified Stock or preferred stock being Refinanced;
(n)    Indebtedness, Disqualified Stock or preferred stock of (x) Holdings or a
Restricted Subsidiary incurred or issued to finance an acquisition; provided
that the amount of Indebtedness, Disqualified Stock and preferred stock that may
be incurred pursuant to the foregoing, together with any amounts incurred under
the first paragraph of this Section 10.1 by Restricted Subsidiaries that are not
Guarantors, shall not exceed, when taken together with any amounts incurred
under the first paragraph of this Section 10.1 by Restricted Subsidiaries that
are not Guarantors, the greater of $150,000,000 and 30.0% of Consolidated EBITDA
for the most recently ended Test Period (calculated on a Pro Forma Basis) at any
one time outstanding or (y) Persons that are acquired by Holdings or any
Restricted Subsidiary or merged into or consolidated with Holdings or a
Restricted Subsidiary in accordance with the terms hereof (including designating
an Unrestricted Subsidiary a Restricted Subsidiary); provided that after giving
effect to any such acquisition or merger described in this clause (n), either:
(1) Holdings would be permitted to incur at least $1.00 of additional
Indebtedness pursuant to the Fixed Charge Coverage Ratio and Consolidated Total
Debt to Consolidated EBITDA Ratio test set forth in the first paragraph of this
Section 10.1 or (2) the Fixed Charge Coverage Ratio of Holdings and the
Restricted Subsidiaries is equal to or greater than immediately prior to such
acquisition, merger or consolidation, and the Consolidated Total Debt to
Consolidated EBITDA Ratio of Holdings and the Restricted Subsidiaries is equal
to or less than immediately prior to such acquisition, merger or consolidation;
(o)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business;
(p)     (i) Indebtedness of Holdings or any Restricted Subsidiary supported by a
letter of credit, in a principal amount not in excess of the stated amount of
such letter of credit, so long as such letter of credit is otherwise permitted
to be incurred pursuant to this Section 10.1 or (ii) obligations in respect of
letters of support, guarantees or similar obligations issued, made or incurred
for the benefit of any Restricted Subsidiary of Holdings to the extent required
by law or in connection with any statutory filing or the delivery of audit
opinions performed in jurisdictions other than within the United States;
(q)     (1) any guarantee by Holdings or a Restricted Subsidiary of permitted
Indebtedness or other obligations of any Restricted Subsidiary so long as in the
case of a guarantee of Indebtedness of a Restricted Subsidiary that is not a
Guarantor, such Indebtedness could have been incurred directly by the Restricted
Subsidiary providing such guarantee or (2) any guarantee by a Restricted
Subsidiary of permitted Indebtedness of the Borrower;
(r)    Indebtedness of Restricted Subsidiaries that are not Guarantors in the
aggregate at any one time outstanding, together with all dispositions not
constituting Asset Sales pursuant to clause (e)(2) of the definition thereof and
all amounts constituting Permitted Investments pursuant to clause (b) of the
definition thereof, not to exceed the greater of (x) $100,000,000 and (y) 20.0%
of Consolidated EBITDA for the most recently ended Test Period (calculated on a
Pro Forma Basis);
(s)    Indebtedness of Holdings or any of the Restricted Subsidiaries consisting
of (i) the financing of insurance premiums or (ii) take or pay obligations
contained in supply arrangements in each case, incurred in the ordinary course
of business or consistent with past practice;
(t)    (i) Indebtedness of Holdings or any of the Restricted Subsidiaries
undertaken in connection with cash management and related activities with
respect to any Subsidiary or joint venture in the ordinary course of business,
including with respect to financial accommodations of the type described in the
definition of Cash Management Services and (ii) Indebtedness owed on a short
term basis of no longer than 30 days to banks and other financial institutions
incurred in the ordinary course of business of the Borrower and its Restricted
Subsidiaries with such banks or financial institutions that arises in connection
with ordinary banking arrangements to manage cash balances of the Borrower and
its Restricted Subsidiaries;
(u)    Indebtedness issued by Holdings or any of the Restricted Subsidiaries to
future, current or former officers, directors, managers and employees thereof or
their respective estates, spouses or former spouses, in each case to finance the
purchase or redemption of Equity Interests of Holdings or any direct or indirect
parent company of Holdings to the extent described in clause (4) of
Section 10.5(b);
(v)    Indebtedness in respect of (i) Permitted Other Indebtedness to the extent
that the Net Cash Proceeds therefrom are applied to the prepayment of Term Loans
in the manner set forth in Section 5.2(a)(i) and (ii) any refinancing,
refunding, renewal or extension of any Indebtedness specified in subclause (i)
above; provided that (x) the principal amount of any such Indebtedness is not
increased above the principal amount thereof outstanding immediately prior to
such refinancing, refunding, renewal or extension (except for any original issue
discount thereon and the amount of fees, expenses and premium and accrued and
unpaid interest in connection with such refinancing) and (y) such Indebtedness
otherwise complies with the definition of “Permitted Other Indebtedness”;
(w)    Indebtedness in respect of (i) Permitted Other Indebtedness; provided
that the aggregate principal amount of all such Permitted Other Indebtedness
issued or incurred pursuant to this subclause (i) shall not exceed the Maximum
Incremental Facilities Amount and (ii) any Refinancing of any Indebtedness
specified in subclause (i) above; provided that (x) the principal amount of any
such Indebtedness is not increased above the principal amount thereof
outstanding immediately prior to such refinancing, refunding, renewal or
extension (except for any original issue discount thereon and the amount of
fees, expenses and premium and accrued and unpaid interest in connection with
such refinancing) and (y) such Indebtedness otherwise complies with the
definition of “Permitted Other Indebtedness”;
(x)    (i) Indebtedness in respect of Permitted Debt Exchange Notes incurred
pursuant to a Permitted Debt Exchange in accordance with Section 2.15 (and which
does not generate any additional proceeds) and (ii) any refinancing, refunding,
renewal or extension of any Indebtedness specified in subclause (i) above;
provided that (x) the principal amount of any such Indebtedness is not increased
above the principal amount thereof outstanding immediately prior to such
refinancing, refunding, renewal or extension (except for any original issue
discount thereon and the amount of fees, expenses and premium and accrued and
unpaid interest in connection with such refinancing) and (y) such Indebtedness
otherwise complies with the definition of “Permitted Other Indebtedness”; and
(y)    Indebtedness under or in respect of Receivables Facilities.
For purposes of determining compliance with this Section 10.1: (i) in the event
that an item of Indebtedness, Disqualified Stock or preferred stock (or any
portion thereof) (other than such items described in clauses (a), (b), (g), (h)
and (j), which shall only be permitted to be incurred under the clause in which
so described) meets the criteria of more than one of the categories of permitted
Indebtedness, Disqualified Stock or preferred stock described in clauses (a)
through (x) above or is entitled to be incurred pursuant to the first paragraph
of this Section 10.1, Holdings, in its sole discretion, will classify (including
within the definition of Maximum Incremental Facilities Amount) such item of
Indebtedness, Disqualified Stock or preferred stock (or any portion thereof) and
will only be required to include the amount and type of such Indebtedness,
Disqualified Stock or preferred stock in one of the above clauses or paragraphs;
and (ii) at the time of incurrence, Holdings will be entitled to divide and
classify an item of Indebtedness in more than one of the types of Indebtedness
described in this Section 10.1.
Accrual of interest or dividends, the accretion of accreted value, the accretion
or amortization of original issue discount and the payment of interest or
dividends in the form of additional Indebtedness, Disqualified Stock or
preferred stock will not be deemed to be an incurrence of Indebtedness,
Disqualified Stock or preferred stock for purposes of this covenant. Any
Refinancing Indebtedness and any Indebtedness incurred to refinance Indebtedness
incurred pursuant to clauses (a) and (l)(i) above shall be deemed to include
additional Indebtedness, Disqualified Stock or preferred stock incurred to pay
premiums (including reasonable tender premiums), defeasance costs, fees and
expenses in connection with such refinancing.
For purposes of determining compliance with any Dollar‑denominated restriction
on the incurrence of Indebtedness, the principal amount of Indebtedness
denominated in another currency shall be calculated based on the relevant
currency exchange rate in effect on the date such Indebtedness was incurred, in
the case of term debt, or first committed, in the case of revolving credit debt;
provided that if such Indebtedness is incurred to refinance other Indebtedness
denominated in another currency, and such refinancing would cause the applicable
Dollar‑denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, such
Dollar‑denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed (i) the
principal amount of such Indebtedness being refinanced plus (ii) the aggregate
amount of fees, underwriting discounts, premiums and other costs and expenses
and accrued and unpaid interest incurred in connection with such refinancing.
The principal amount of any Indebtedness incurred to Refinance other
Indebtedness, if incurred in a different currency from the Indebtedness being
Refinanced, shall be calculated based on the currency exchange rate applicable
to the currencies in which such respective Indebtedness is denominated that is
in effect on the date of such refinancing.
Except as otherwise expressly set forth herein, this Agreement will not treat
(1) unsecured Indebtedness as subordinated or junior to secured Indebtedness
merely because it is unsecured or (2) senior Indebtedness as subordinated or
junior to any other senior Indebtedness merely because it has a junior priority
with respect to the same collateral.

10.2    Limitation on Liens.Holdings will not, and will not permit any of the
Restricted Subsidiaries to, create, incur, assume or suffer to exist any Lien
(each, a “Subject Lien”) upon any property or assets of any kind (real or
personal, tangible or intangible) of Holdings or any Restricted Subsidiary,
whether now owned or hereafter acquired (except Permitted Liens) that secures
obligations under any Indebtedness on any asset or property of Holdings or any
Restricted Subsidiary, except:
(i)    if such Subject Lien is a Permitted Lien;
(ii)    in the case of any Subject Lien on assets or property not constituting
Collateral, any Subject Lien if the Obligations are equally and ratably secured
with (or on a senior basis to, in the case such Subject Lien secures any Junior
Debt) the obligations secured by such Subject Lien.
(b)    Any Lien created for the benefit of the Secured Parties pursuant to the
preceding paragraph shall provide by its terms that such Lien shall
automatically and unconditionally be released and discharged upon the release
and discharge of the Subject Lien that gave rise to the obligation to so secure
the Obligations.

10.3    Limitation on Fundamental Changes. Holdings will not, and will not
permit any of the Restricted Subsidiaries to, enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or convey, sell, lease, assign, transfer
or otherwise dispose of, all or substantially all its business units, assets or
other properties, except that:
(a)    so long as no Event of Default has occurred and is continuing or would
result therefrom, any Subsidiary of Holdings or any other Person may be merged,
amalgamated or consolidated with or into Holdings or the Borrower; provided
that, (A) Holdings or the Borrower shall be the continuing or surviving
corporation or (B) if the Person formed by or surviving any such merger,
amalgamation or consolidation is not Holdings or the Borrower (such other
Person, the “Successor Borrower”), (1) the Successor Borrower shall be an entity
organized or existing under the laws of the United States, any state thereof,
the District of Columbia or any territory thereof, (2) the Successor Borrower
shall expressly assume all the obligations of Holdings or the Borrower under
this Agreement and the other Credit Documents pursuant to a supplement hereto or
thereto in form reasonably satisfactory to the Administrative Agent, (3) each
Guarantor, unless it is the other party to such merger or consolidation, shall
have by a supplement to the Guarantee confirmed that its guarantee thereunder
shall apply to any Successor Borrower’s obligations under this Agreement, (4)
each Credit Party grantor and each Credit Party pledgor, unless it is the other
party to such merger or consolidation, shall have by a supplement to any
applicable Security Document affirmed that its obligations thereunder shall
apply to its Obligations or its Guarantee as reaffirmed pursuant to clause (3),
as applicable, (5) each mortgagor of a Mortgaged Property, unless it is the
other party to such merger or consolidation, shall have affirmed that its
obligations under the applicable Mortgage shall apply to its Obligations or its
Guarantee as reaffirmed pursuant to clause (3), as applicable, and (6) the
Successor Borrower shall have delivered to the Administrative Agent (x) an
officer’s certificate stating that such merger or consolidation and such
supplements preserve the enforceability of the Guarantee and the perfection and
priority of the Liens under the applicable Security Documents and (y) if
requested by the Administrative Agent, an opinion of counsel to the effect that
such merger or consolidation does not violate this Agreement or any other Credit
Document and that the provisions set forth in the preceding clauses (3) through
(5) preserve the enforceability of the Guarantee and the perfection of the Liens
created under the applicable Security Documents (it being understood that if the
foregoing are satisfied, the Successor Borrower will succeed to, and be
substituted for, the Borrower under this Agreement);
(b)    so long as no Event of Default has occurred and is continuing or would
result therefrom, any Subsidiary of Holdings or any other Person (in each case,
other than the Borrower) may be merged, amalgamated or consolidated with or into
any one or more Subsidiaries of Holdings (in each case, other than the
Borrower); provided that (i) in the case of any merger, amalgamation or
consolidation involving one or more Restricted Subsidiaries, (A) a Restricted
Subsidiary shall be the continuing or surviving Person or (B) Holdings shall
cause the Person formed by or surviving any such merger, amalgamation or
consolidation (if other than a Restricted Subsidiary) to become a Restricted
Subsidiary, (ii) in the case of any merger, amalgamation or consolidation
involving one or more Guarantors, a Guarantor shall be the continuing or
surviving Person or the Person formed by or surviving any such merger,
amalgamation or consolidation and if the surviving Person is not already a
Guarantor, such Person shall execute a supplement to the Guarantee and the
relevant Security Documents in form and substance reasonably satisfactory to the
Administrative Agent in order to become a Guarantor and pledgor, mortgagor and
grantor, as applicable, thereunder for the benefit of the Secured Parties and
(iii) Holdings shall have delivered to the Administrative Agent an officer’s
certificate stating that such merger, amalgamation or consolidation and any such
supplements to any Guarantee or Security Document preserve the enforceability of
the Guarantees and the perfection and priority of the Liens under the applicable
Security Documents;
(c)    (i) any Restricted Subsidiary that is not a Credit Party may convey,
sell, lease, assign, transfer or otherwise dispose of any or all of its assets
(upon voluntary liquidation or dissolution or otherwise) to Holdings or any
other Restricted Subsidiary or (ii) any Credit Party (other than the Borrower)
may convey, sell, lease, assign, transfer or otherwise dispose of any or all of
its assets (upon voluntary liquidation or dissolution or otherwise) to any other
Credit Party;
(d)    any Subsidiary (other than the Borrower) may convey, sell, lease, assign,
transfer or otherwise dispose of any or all of its assets (upon voluntary
liquidation or dissolution or otherwise) to a Credit Party; provided that the
consideration for any such disposition by any Person other than a Guarantor
shall not exceed the Fair Market Value of such assets;
(e)    any Restricted Subsidiary (other than the Borrower) may liquidate or
dissolve if Holdings determines in good faith that such liquidation or
dissolution is in the best interests of Holdings and the Borrower and is not
materially disadvantageous to the Lenders; and
(f)    Holdings and the Restricted Subsidiaries may consummate a merger,
dissolution, liquidation, consolidation, investment or conveyance, sale, lease,
assignment or Disposition, the purpose of which is to effect an Asset Sale
(which for purposes of this Section 10.3(f), will include any Disposition below
the dollar threshold set forth in clause (d) of the definition of Asset Sale but
will exclude any Disposition pursuant to clause (b) of the definition of Asset
Sale) permitted by Section 10.4 or an Investment permitted pursuant to
Section 10.5 or an Investment that constitutes a “Permitted Investment”.

10.4    Limitation on Sale of Assets. Holdings will not, and will not permit any
Restricted Subsidiary to, consummate, directly or indirectly, an Asset Sale,
unless:
(a)    Holdings or such Restricted Subsidiary, as the case may be, receives
consideration at the time of such Asset Sale at least equal to the Fair Market
Value (as determined at the time of contractually agreeing to such Asset Sale)
of the assets sold or otherwise disposed of; and
(b)    except in the case of a Permitted Asset Swap, if the property or assets
sold or otherwise disposed of have a Fair Market Value in excess of the greater
of (a) $35,000,000 and (b) 1.0% of Consolidated Total Assets for the most
recently ended Test Period (calculated on a Pro Forma Basis) at the time of such
disposition, at least 75% of the consideration therefor received by Holdings or
such Restricted Subsidiary, as the case may be, is in the form of cash or Cash
Equivalents; provided that the amount of:
(i)    any liabilities (as reflected on Holdings’ most recent consolidated
balance sheet or in the footnotes thereto, or if incurred or accrued subsequent
to the date of such balance sheet, such liabilities that would have been
reflected on Holdings’ consolidated balance sheet or in the footnotes thereto if
such incurrence or accrual had taken place on or prior to the date of such
consolidated balance sheet, as determined in good faith by Holdings) of
Holdings, other than liabilities that are by their terms subordinated to the
Loans, that are assumed by the transferee of any such assets (or are otherwise
extinguished in connection with the transactions relating to such Asset Sale)
and for which Holdings and all Restricted Subsidiaries have been validly
released by all applicable creditors in writing;
(ii)    any securities, notes or other obligations or assets received by
Holdings or such Restricted Subsidiary from such transferee that are converted
by Holdings or such Restricted Subsidiary into cash or Cash Equivalents, or by
their terms are required to be satisfied for cash or Cash Equivalents (to the
extent of the cash or Cash Equivalents received), in each case, within 180 days
following the closing of such Asset Sale;
(iii)    Indebtedness, other than liabilities that are by their terms
subordinated to the Loans, of any Restricted Subsidiary that is no longer a
Restricted Subsidiary as a result of such Asset Sale, to the extent that
Holdings and all Restricted Subsidiaries have been validly released from any
Guarantee of payment of such Indebtedness in connection with such Asset Sale;
and
(iv)    any Designated Non‑Cash Consideration received by Holdings or such
Restricted Subsidiary in such Asset Sale having an aggregate Fair Market Value,
taken together with all other Designated Non‑Cash Consideration received
pursuant to this clause (iv) that is at that time outstanding, not to exceed the
greater of $210,000,000 or 6.0% of Consolidated Total Assets at the time of the
receipt of such Designated Non‑Cash Consideration, with the Fair Market Value of
each item of Designated Non‑Cash Consideration being measured at the time
received and without giving effect to subsequent changes in value,
shall be deemed to be cash for purposes of this clause (b) of this provision and
for no other purpose.
Within the Reinvestment Period after Holdings’ or any Restricted Subsidiary’s
receipt of the Net Cash Proceeds of any Asset Sale, Holdings or such Restricted
Subsidiary shall apply the Net Cash Proceeds from such Asset Sale:
(i) to prepay Loans or Permitted Other Indebtedness in accordance with
Section 5.2(a)(i); and/or
(ii) to make investments in the Borrower and its Restricted Subsidiaries;
provided that Holdings and its Restricted Subsidiaries will be deemed to have
complied with this clause (ii) if and to the extent that, within the
Reinvestment Period after the Asset Sale that generated the Net Cash Proceeds,
Holdings or such Restricted Subsidiary has entered into and not abandoned or
rejected a binding agreement to consummate any such investment with the good
faith expectation that such Net Cash Proceeds will be applied to satisfy such
commitment within 180 days of such commitment and, in the event any such
commitment is later cancelled or terminated for any reason before the Net Cash
Proceeds are applied in connection therewith, Holdings or such Restricted
Subsidiary prepays the Loans in accordance with Section 5.2(a)(i).
(c)    Pending the final application of any Net Cash Proceeds pursuant to this
covenant, Holdings or the applicable Restricted Subsidiary may apply such Net
Cash Proceeds temporarily to reduce Indebtedness outstanding under the Revolving
Credit Facility or any other revolving credit facility or otherwise invest such
Net Cash Proceeds in any manner not prohibited by this Agreement.

10.5    Limitation on Restricted PaymentsHoldings will not, and will not permit
any Restricted Subsidiary to, directly or indirectly:
(i)    declare or pay any dividend or make any payment or distribution on
account of Holdings’ or any Restricted Subsidiary’s Equity Interests, including
any dividend or distribution payable in connection with any merger or
consolidation, other than:
(A)
dividends or distributions by Holdings payable in Equity Interests (other than
Disqualified Stock) of Holdings or in options, warrants or other rights to
purchase such Equity Interests, or

(B)
dividends or distributions by a Restricted Subsidiary so long as, in the case of
any dividend or distribution payable on or in respect of any class or series of
securities issued by a Subsidiary other than a Wholly‑Owned Subsidiary, Holdings
or a Restricted Subsidiary receives at least its pro rata share of such dividend
or distribution in accordance with its Equity Interests in such class or series
of securities;

(ii)    purchase, redeem, defease or otherwise acquire or retire for value any
Equity Interests of Holdings or any direct or indirect parent company of
Holdings, including in connection with any merger or consolidation;
(iii)    make any principal payment on, or redeem, repurchase, defease or
otherwise acquire or retire for value, in each case, prior to any scheduled
repayment, sinking fund payment or maturity, any Junior Debt of Holdings or any
Restricted Subsidiary, other than:
(A)
Indebtedness permitted under Sections 10.1(g) and 10.1(h), or

(B)
the purchase, repurchase or other acquisition of Junior Debt purchased in
anticipation of satisfying a sinking fund obligation, principal installment or
final maturity, in each case due within one year of the date of purchase,
repurchase or acquisition; or

(iv)    make any Restricted Investment;
(all such payments and other actions set forth in clauses (i) through (iv) above
(other than any exception thereto) being collectively referred to as “Restricted
Payments”), unless, at the time of such Restricted Payment:
(1)    no Event of Default shall have occurred and be continuing or would occur
as a consequence thereof (or in the case of a Restricted Investment, no Event of
Default under Section 11.1(a) or 11.1(e) shall have occurred and be continuing
or would occur as a consequence thereof);
(2)    except in the case of a Restricted Investment, immediately after giving
Pro Forma Effect to such transaction, the Consolidated Total Debt to
Consolidated EBITDA Ratio of Holdings and the Restricted Subsidiaries would be
no greater than 4.00 to 1.00; and
(3)    such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by Holdings and the Restricted Subsidiaries after the
Closing Date (including Restricted Payments permitted by clauses (1), (2) (with
respect to the payment of dividends on Refunding Capital Stock pursuant to
clause (b) thereof only) and (6)(C) of Section 10.5(b) below, but excluding all
other Restricted Payments permitted by Section 10.5(b)), is less than the sum of
(without duplication) (the sum of the amounts attributable to clauses (A)
through (G) below is referred to herein as the “Available Amount”):
(A)    50% of the Consolidated Net Income of Holdings for the period (taken as
one accounting period) from the first day of the fiscal quarter during which the
Closing Date occurs to the end of Holdings’ most recently ended fiscal quarter
for which Section 9.1 Financials have been delivered at the time of such
Restricted Payment, or, in the case such Consolidated Net Income for such period
is a deficit, minus 100% of such deficit, plus
(B)    100% of the aggregate net cash proceeds and the Fair Market Value of
marketable securities or other property received by Holdings (and contributed to
the Borrower) since immediately after the Closing Date (other than (1) Excluded
Contributions, (2) net cash proceeds from Cure Amounts or (3) to the extent such
net cash proceeds have been used to incur Indebtedness, Disqualified Stock or
preferred stock pursuant to Section 10.1(l)(i)) from the issue or sale of
(x) Equity Interests of Holdings, including Retired Capital Stock, but excluding
cash proceeds and the Fair Market Value of marketable securities or other
property received from the sale of (A) Equity Interests to any employee,
director, manager or consultant of Holdings, any direct or indirect parent
company of Holdings and Holdings’ Subsidiaries after the Closing Date to the
extent such amounts have been applied to Restricted Payments made in accordance
with clause (4) of Section 10.5(b) below and (B) Designated Preferred Stock,
and, to the extent such net cash proceeds are actually contributed to the
Borrower, Equity Interests of any direct or indirect parent company of Holdings
(excluding contributions of the proceeds from the sale of Designated Preferred
Stock of such companies or contributions to the extent such amounts have been
applied to Restricted Payments made in accordance with clause (4) of
Section 10.5(b) below) or (y) Indebtedness of Holdings or a Restricted
Subsidiary that has been converted into or exchanged for such Equity Interests
(other than Disqualified Stock) of Holdings or any direct or indirect parent
company of Holdings; provided that this clause (B) shall not include the
proceeds from (a) Refunding Capital Stock, (b) Equity Interests or Indebtedness
that has been converted or exchanged for Equity Interests of Holdings sold to a
Restricted Subsidiary or Holdings, as the case may be, (c) Disqualified Stock or
Indebtedness that has been converted or exchanged into Disqualified Stock or
(d) Excluded Contributions, plus
(C)    100% of the aggregate amount of cash and the Fair Market Value of
marketable securities or other property contributed to the capital of Holdings
(and further contributed by Holdings to the Borrower) following the Closing Date
(other than net cash proceeds from Cure Amounts or to the extent such net cash
proceeds (i) have been used to incur Indebtedness, Disqualified Stock or
preferred stock pursuant to Section 10.1(l)(i), (ii) are contributed by a
Restricted Subsidiary or (iii) constitute Excluded Contributions), plus
(D)    100% of the aggregate amount received in cash and the Fair Market Value
of marketable securities or other property received by means of (A) the sale or
other disposition (other than to Holdings or a Restricted Subsidiary) of
Restricted Investments made by Holdings and the Restricted Subsidiaries and
repurchases and redemptions of such Restricted Investments from Holdings and the
Restricted Subsidiaries and repayments of loans or advances, and releases of
guarantees, which constitute Restricted Investments made by Holdings or its
Restricted Subsidiaries, in each case, after the Closing Date; or (B) the sale
(other than to Holdings or a Restricted Subsidiary) of the stock of an
Unrestricted Subsidiary or a distribution from an Unrestricted Subsidiary, or a
dividend from an Unrestricted Subsidiary after the Closing Date, in the case of
each of clauses (A) and (B), to the extent the Investment or Restricted Payment
in respect of the items described therein were made using the Available Amount
Basket, plus
(E)    in the case of the redesignation of an Unrestricted Subsidiary as a
Restricted Subsidiary after the Closing Date, the Fair Market Value of the
Investment in such Unrestricted Subsidiary at the time of the redesignation of
such Unrestricted Subsidiary as a Restricted Subsidiary, to the extent the
Investment in such Unrestricted Subsidiary was made using the Available Amount
Basket, plus
(F)    the aggregate amount of any Retained Declined Proceeds since the Closing
Date, plus
(G)    $175,000,000.
(b)    The foregoing provisions of Section 10.5(a) will not prohibit:
(i)    the payment of any dividend or distribution or the consummation of any
irrevocable redemption within 60 days after the date of declaration thereof or
the giving of such irrevocable notice, as applicable, if at the date of
declaration or the giving of such notice such payment would have complied with
the provisions of this Agreement;
(ii)     (a) the redemption, repurchase, retirement or other acquisition of any
Equity Interests (“Retired Capital Stock”) or Junior Debt of Holdings or any
Restricted Subsidiary, or any Equity Interests of any direct or indirect parent
company of Holdings, in exchange for, or out of the proceeds of the
substantially concurrent sale (other than to a Restricted Subsidiary) of, Equity
Interests of Holdings or any direct or indirect Parent Entity or management
investment vehicle to the extent contributed to Holdings (in each case, other
than any Disqualified Stock) (“Refunding Capital Stock”) and (b) if immediately
prior to the retirement of Retired Capital Stock, the declaration and payment of
dividends thereon was permitted under clause (vi) of this Section 10.5(b), the
declaration and payment of dividends on the Refunding Capital Stock (other than
Refunding Capital Stock the proceeds of which were used to redeem, repurchase,
retire or otherwise acquire any Equity Interests of any direct or indirect
parent company of Holdings) in an aggregate amount no greater than the aggregate
amount of dividends that was declarable and payable on such Retired Capital
Stock immediately prior to such retirement;
(iii)    the prepayment, redemption, defeasance, repurchase or other acquisition
or retirement for value of Junior Debt of Holdings or a Restricted Subsidiary
made by exchange for, or out of the proceeds of the substantially concurrent
sale of, new Indebtedness of Holdings or a Restricted Subsidiary, as the case
may be, which is incurred in compliance with Section 10.1 so long as: (A) the
principal amount (or accreted value, if applicable) of such new Indebtedness
does not exceed the principal amount of (or accreted value, if applicable), plus
any accrued and unpaid interest on the Junior Debt being so redeemed, defeased,
repurchased, exchanged, acquired or retired for value, plus the amount of any
premium (including reasonable tender premiums), defeasance costs and any
reasonable fees and expenses incurred in connection with the issuance of such
new Indebtedness, (B) if such Junior Debt is subordinated to the Obligations,
such new Indebtedness is subordinated to the Obligations or the applicable
Guarantee at least to the same extent as such Junior Debt so purchased,
exchanged, redeemed, defeased, repurchased, acquired or retired for value,
(C) such new Indebtedness has a final scheduled maturity date equal to or later
than the final scheduled maturity date of the Junior Debt being so redeemed,
defeased, repurchased, exchanged, acquired or retired, (D) if such Junior Debt
so purchased, exchanged, redeemed, repurchased, acquired or retired for value is
(i) unsecured then such new Indebtedness shall be unsecured or (ii) secured by a
Lien ranking junior to the Liens securing the Obligations then such new
Indebtedness shall be unsecured or secured by a Lien ranking junior to the Liens
securing the Obligations and (E) such new Indebtedness has a weighted average
life to maturity equal to or greater than the remaining weighted average life to
maturity of the Junior Debt being so redeemed, defeased, repurchased, exchanged,
acquired or retired;
(iv)    a Restricted Payment to pay for the repurchase, retirement or other
acquisition or retirement for value of Equity Interests (other than Disqualified
Stock) of Holdings or any direct or indirect Parent Entity or management
investment vehicle of Holdings held by any future, present or former employee,
director, manager or consultant of Holdings, any of its Subsidiaries or any
direct or indirect Parent Entity or management investment vehicle of Holdings,
or their estates, descendants, family, spouse or former spouse pursuant to any
management equity plan or stock option or phantom equity plan or any other
management or employee benefit plan or agreement, or any stock subscription or
shareholder agreement (including, for the avoidance of doubt, any principal and
interest payable on any notes issued by Holdings or any direct or indirect
Parent Entity or management investment vehicle of Holdings in connection with
such repurchase, retirement or other acquisition), including any Equity
Interests rolled over by management of Holdings or any direct or indirect Parent
Entity or management investment vehicle of Holdings in connection with the
Transactions; provided that, except with respect to non‑discretionary purchases,
the aggregate Restricted Payments made under this clause (iv) do not exceed in
any calendar year $20,000,000 (with unused amounts in any calendar year being
carried over to the immediately succeeding calendar year subject to maximum
aggregate Restricted Payments under this clause (without giving effect to the
following proviso) of $40,000,0000 in any calendar year); provided, further,
that such amount in any calendar year may be increased by an amount not to
exceed: (A) the cash proceeds from the sale of Equity Interests (other than
Disqualified Stock) of Holdings and, to the extent contributed to Holdings, the
cash proceeds from the sale of Equity Interests of any direct or indirect Parent
Entity or management investment vehicle of Holdings, in each case to any future,
present or former employees, directors, managers or consultants of Holdings, any
of its Subsidiaries or any direct or indirect Parent Entity or management
investment vehicle of Holdings that occurs after the Closing Date, to the extent
the cash proceeds from the sale of such Equity Interests have not otherwise been
applied to make Restricted Payments by virtue of clause (3) of Section 10.5(a)
and have not been relied on for purposes of any incurrence of Indebtedness
pursuant to clause (i) of Section 10.1(l), plus (B) the cash proceeds of key man
life insurance policies received by Holdings and the Restricted Subsidiaries
after the Closing Date, less (C) the amount of any Restricted Payments
previously made pursuant to clauses (A) and (B) of this clause (iv); and
provided, further, that cancellation of Indebtedness owing to Holdings or any
Restricted Subsidiary from any future, present or former employees, directors,
managers or consultants of Holdings, any direct or indirect Parent Entity or
management investment vehicle of Holdings or any Restricted Subsidiary, or their
estates, descendants, family, spouse or former spouse in connection with a
repurchase of Equity Interests of Holdings or any direct or indirect Parent
Entity or management investment vehicle of Holdings will not be deemed to
constitute a Restricted Payment for purposes of this Section 10.5 or any other
provision of this Agreement;
(v)    the declaration and payment of dividends to holders of any class or
series of Disqualified Stock of Holdings or any Restricted Subsidiary or any
class or series of preferred stock of any Restricted Subsidiary, in each case,
issued in accordance with Section 10.1 to the extent such dividends are included
in the definition of Fixed Charges;
(vi)    Investments in Unrestricted Subsidiaries having an aggregate Fair Market
Value, taken together with all other Investments made pursuant to this
clause (vi) that are at the time outstanding, without giving effect to the sale
of an Unrestricted Subsidiary to the extent the proceeds of such sale do not
consist of cash, Cash Equivalents or marketable securities, not to exceed the
greater of (x) $75,000,000 and (y) 15.0% of Consolidated EBITDA for the most
recently ended Test Period (calculated on a Pro Forma Basis) at the time of such
Investment (with the Fair Market Value of each Investment being measured at the
time made and without giving effect to subsequent changes in value);
(vii)    (i) payments made or expected to be made by Holdings or any Restricted
Subsidiary in respect of withholding or similar taxes payable upon exercise of
Equity Interests by any future, present or former employee, director, manager or
consultant and repurchases of Equity Interests deemed to occur upon exercise of
stock options or warrants if such Equity Interests represent a portion of the
exercise price of such options or warrants and (ii) payments or other
adjustments to outstanding Equity Interests in accordance with any management
equity plan, stock option plan or any other similar employee benefit plan,
agreement or arrangement in connection with any Restricted Payment;
(viii)    the declaration and payment of dividends on Holdings’ common stock (or
the payment of dividends to any direct or indirect parent company of Holdings to
fund a payment of dividends on such company’s common stock) in an aggregate
amount not to exceed $25,000,000 per annum;
(ix)    Restricted Payments in an amount that does not exceed the amount of
Excluded Contributions made since the Closing Date;
(x)    other Restricted Payments in an aggregate amount taken together with all
other Restricted Payments made pursuant to this clause (x) not to exceed
$75,000,000;
(xi)    distributions or payments of Receivables Fees;
(xii)    any Restricted Payment used to fund amounts owed to Affiliates
(including dividends to any direct or indirect parent company of Holdings to
permit payment by such parent of such amount) to the extent permitted by
Section 9.9 (other than clause (a) thereof);
(xiii)    other Restricted Payments; provided that after giving Pro Forma Effect
to such Restricted Payments the Consolidated Total Debt to Consolidated EBITDA
Ratio is no greater than 3.25:1.00;
(xiv)    the declaration and payment of dividends by Holdings to, or the making
of loans to, any direct or indirect parent company of Holdings in amounts
required for any direct or indirect parent company to pay (without duplication):
(A) franchise and excise taxes and other similar fees and expenses, required to
maintain its organizational existence, (B) consolidated, combined or similar
foreign, U.S. federal, state and local income taxes or other taxes on or
measured by net income (however denominated), to the extent that such taxes are
attributable to the income of Holdings and the Restricted Subsidiaries and, to
the extent of the amount actually received from its Unrestricted Subsidiaries,
in amounts required to pay such taxes to the extent attributable to the income
of such Unrestricted Subsidiaries; provided that in each case the amount of such
payments with respect to any fiscal year does not exceed the amount that
Holdings, the Restricted Subsidiaries and the Unrestricted Subsidiaries (to the
extent described above) would have been required to pay in respect of such
foreign, U.S. federal, state and local income taxes for such fiscal year had
Holdings, the Restricted Subsidiaries and the Unrestricted Subsidiaries (to the
extent described above) been a stand‑alone taxpayer or stand‑alone group
(separate from any such direct or indirect parent company of Holdings) for all
fiscal years ending after the Closing Date, (C) customary salary, bonus and
other benefits payable to officers, employees, directors and managers of any
direct or indirect parent company of Holdings to the extent such salaries,
bonuses and other benefits are attributable to the ownership or operation of
Holdings and its Restricted Subsidiaries, including Holdings’ proportionate
share of such amount relating to such parent company being a public company,
(D) general corporate or other operating (including, without limitation,
expenses related to auditing or other accounting matters) and overhead costs and
expenses of any direct or indirect parent company of Holdings to the extent such
costs and expenses are attributable to the ownership or operation of Holdings
and its Restricted Subsidiaries, including Holdings’ proportionate share of such
amount relating to such parent company being a public company, (E) amounts
required for any direct or indirect parent company of Holdings to pay fees and
expenses incurred by any direct or indirect parent company of Holdings related
to (i) the maintenance by such parent entity of its corporate or other entity
existence and (ii) Investments (but solely to the extent such Investment is
contributed to Holdings) or the incurrence of Indebtedness or issuance of Equity
Interests (but solely to the extent the net proceeds thereof are contributed to
Holdings) and (F) cash payments in lieu of issuing fractional shares in
connection with the exercise of warrants, options or other securities
convertible into or exchangeable for Equity Interests of Holdings or any such
direct or indirect parent company of Holdings;
(xv)    the repurchase, redemption or other acquisition for value of Equity
Interests of Holdings deemed to occur in connection with paying cash in lieu of
fractional shares of such Equity Interests in connection with a share dividend,
distribution, share split, reverse share split, merger, consolidation,
amalgamation or other business combination of Holdings, in each case, permitted
under this Agreement;
(xvi)    the distribution, by dividend or otherwise, of shares of Capital Stock
of, or Indebtedness owed to Holdings or a Restricted Subsidiary by, Unrestricted
Subsidiaries (other than Unrestricted Subsidiaries the primary assets of which
are cash and/or Cash Equivalents);
(xvii)    the prepayment, redemption, defeasance, repurchase or other
acquisition or retirement for value of unsecured Indebtedness or Junior Lien
Debt so long as immediately before and after giving Pro Forma Effect to such
prepayment, redemption, defeasance, repurchase or other acquisition or
retirement for value, Holdings shall be in compliance with the financial
covenants set forth in Section 10.7 calculated as of the most recent period of
four (4) consecutive fiscal quarters for which Section 9.1 Financials have been
delivered;
(xviii)    the prepayment, redemption, defeasance, repurchase or other
acquisition or retirement for value of Junior Debt if, for the most recently
ended Test Period immediately preceding the date of such prepayment, redemption,
defeasance, repurchase or other acquisition or retirement for value, after
giving Pro Forma Effect to such prepayment, redemption, defeasance, repurchase
or other acquisition or retirement for value, the Consolidated Total Debt to
Consolidated EBITDA Ratio would be no greater than 3.75:1.00; and
(xix)    payments or distributions to satisfy dissenters’ rights, pursuant to or
in connection with a consolidation, amalgamation, merger or transfer of assets
that complies with Section 10.3;
provided that at the time of, and after giving effect to, any Restricted Payment
permitted under clauses (viii), (x), (xiii) and (xvi) no Event of Default shall
have occurred and be continuing or would occur as a consequence thereof (or in
the case of a Restricted Investment, no Event of Default under Section 11.1(a)
or 11.1(e) shall have occurred and be continuing or would occur as a consequence
thereof).
Holdings will not permit any Unrestricted Subsidiary to become a Restricted
Subsidiary except pursuant to the last sentence of the definition of
Unrestricted Subsidiary. For purposes of designating any Restricted Subsidiary
as an Unrestricted Subsidiary, all outstanding Investments by Holdings and the
Restricted Subsidiaries (except to the extent repaid) in the Subsidiary so
designated will be deemed to be Restricted Payments in an amount determined as
set forth in the second to last sentence of the definition of Investment. Such
designation will be permitted only if a Restricted Payment in such amount would
be permitted at such time, whether pursuant to Section 10.5(a) or under clauses
(vi), (ix) or (x) of Section 10.5(b) or pursuant to the definition of Permitted
Investments, and if such Subsidiary otherwise meets the definition of an
Unrestricted Subsidiary. Unrestricted Subsidiaries will not be subject to any of
the restrictive covenants set forth in this Agreement.
For purposes of determining compliance with this covenant, in the event that a
proposed Restricted Payment or Investment (or a portion thereof) meets the
criteria of clauses (i) through (xix) above or is entitled to be made pursuant
to Section 10.5(a) and/or one or more of the exceptions contained in the
definition of Permitted Investments (other than clause (c) thereof), Holdings
will be entitled to classify (based on circumstances existing on the date of
such classification) such Restricted Payment (or portion thereof) among such
clauses(i) through (xix), Section 10.5(a) and/or one or more of the exceptions
contained in the definition of Permitted Investments (other than clause (c)
thereof), in a manner that otherwise complies with this covenant.
(c)    Prior to the Latest Term Loan Maturity Date, to the extent any Permitted
Debt Exchange Notes are issued pursuant to Section 10.1(x) for the purpose of
consummating a Permitted Debt Exchange, (i) Holdings will not, and will not
permit any Restricted Subsidiary to, prepay, repurchase, redeem or otherwise
defease or acquire any Permitted Debt Exchange Notes unless Holdings or a
Restricted Subsidiary shall concurrently voluntarily prepay Term Loans pursuant
to Section 5.1 on a pro rata basis among the Term Loans, in an amount not less
than the product of (a) a fraction, the numerator of which is the aggregate
principal amount (calculated on the face amount thereof) of such Permitted Debt
Exchange Notes that are proposed to be prepaid, repurchased, redeemed, defeased
or acquired and the denominator of which is the aggregate principal amount
(calculated on the face amount thereof) of all Permitted Debt Exchange Notes in
respect of the relevant Permitted Debt Exchange then outstanding (prior to
giving effect to such proposed prepayment, repurchase, redemption, defeasance or
acquisition) and (b) the aggregate principal amount (calculated on the face
amount thereof) of Term Loans then outstanding and (ii) Holdings will not waive,
amend or modify the terms of any Permitted Debt Exchange Notes or any indenture
pursuant to which such Permitted Debt Exchange Notes have been issued in any
manner inconsistent with the terms of Section 2.15(a), Section 10.1(x)), or the
definition of Permitted Other Indebtedness or that would result in a Default
hereunder if such Permitted Debt Exchange Notes (as so amended or modified) were
then being issued or incurred.

10.6    Limitation on Subsidiary Distributions. Holdings will not permit any of
its Restricted Subsidiaries that are not Guarantors to, directly or indirectly,
create or otherwise cause or suffer to exist or become effective any consensual
encumbrance or consensual restriction on the ability of any such Restricted
Subsidiary to:
(a)    (i) pay dividends or make any other distributions to Holdings or any
Restricted Subsidiary on its Capital Stock or with respect to any other interest
or participation in, or measured by, its profits or (ii) pay any Indebtedness
owed to Holdings or any Restricted Subsidiary;
(b)    make loans or advances to Holdings or any Restricted Subsidiary; or
(c)    sell, lease or transfer any of its properties or assets to Holdings or
any Restricted Subsidiary;
except (in each case) for such encumbrances or restrictions existing under or by
reason of:
(i)    contractual encumbrances or restrictions in effect on the Closing Date,
including pursuant to this Agreement and the related documentation and related
Hedging Obligations;
(ii)    the Existing Accounts Receivable Facility and related guarantees;
(iii)    purchase money obligations for property acquired in the ordinary course
of business or consistent with past practice and Capitalized Lease Obligations
that impose restrictions of the nature discussed in clause (c) above on the
property so acquired;
(iv)    Requirements of Law or any applicable rule, regulation or order;
(v)    any agreement or other instrument of a Person acquired by or merged or
consolidated with or into Holdings or any Restricted Subsidiary, or of an
Unrestricted Subsidiary that is designated a Restricted Subsidiary, or that is
assumed in connection with the acquisition of assets from such Person, in each
case that is in existence at the time of such transaction (but not created in
contemplation thereof), which encumbrance or restriction is not applicable to
any Person, or the properties or assets of any Person, other than the Person and
its Subsidiaries, or the property or assets of the Person and its Subsidiaries,
so acquired or designated;
(vi)    contracts for the sale of assets, including customary restrictions with
respect to a Subsidiary of Holdings pursuant to an agreement that has been
entered into for the sale or disposition of all or substantially all of the
Capital Stock or assets of such Subsidiary;
(vii)    (x) secured Indebtedness otherwise permitted to be incurred pursuant to
Sections 10.1 and 10.2 that limits the right of the debtor to dispose of the
assets securing such Indebtedness and (y) customary restrictions on transfers of
assets subject to Permitted Liens (but, with respect to any such Permitted Lien,
only to the extent that such transfer restrictions apply solely to the assets
that are the subject of such Permitted Lien);
(viii)    restrictions on cash or other deposits or net worth imposed by
customers under contracts entered into in the ordinary course of business;
(ix)    other Indebtedness, Disqualified Stock or preferred stock of Restricted
Subsidiaries permitted to be incurred subsequent to the Closing Date pursuant to
the provisions of Section 10.1;
(x)    customary provisions in joint venture agreements or arrangements and
other similar agreements or arrangements relating solely to such joint venture
and the Equity Interests issued thereby;
(xi)    customary provisions contained in leases, sub‑leases, licenses,
sub‑licenses or similar agreements, in each case, entered into in the ordinary
course of business;
(xii)    restrictions created in connection with any Receivables Facility that,
in the good faith determination of the board of directors of Holdings, are
necessary or advisable to effect such Receivables Facility; and
(xiii)    any encumbrances or restrictions of the type referred to in
clauses (a), (b) and (c) above imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in
clauses (i) through (xii) above; provided that such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings are, in the good faith judgment of the Borrower’s board of
directors, no more restrictive in any material respect with respect to such
encumbrance and other restrictions taken as a whole than those prior to such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing.

10.7    Consolidated Total Debt to Consolidated EBITDA Ratio. Holdings will not
permit the Consolidated Total Debt to Consolidated EBITDA Ratio as of the last
day of any Test Period to be greater than 4.25 to 1.00; provided that such if
the Borrower has delivered a QMA Notice to the Administrative Agent, then for
the first Test Period that ends on or subsequent to the applicable Consummation
Date, such ratio shall increase to 5.25 to 1.00, thereafter reducing by 0.25 to
1.00 for each subsequent Test Period; provided further that (i) in no event
shall such ratio be lower than 4.25 to 1.00 and (ii) such an increase pursuant
to the immediately preceding proviso shall be permitted no more than once during
any period of 24 consecutive months.

10.8    Fixed Charge Coverage Ratio. Holdings will not permit the Fixed Charge
Coverage Ratio as of the last day of any Test Period to be less than 3.00 to
1.00.

Section 11.
Events of Default.


11.1    Events of Default. Each of the following specified events shall
constitute an “Event of Default”:
(a)    Payments. The Borrower shall (a) default in the payment when due of any
principal of the Loans or (b) default, and such default shall continue for five
or more Business Days, in the payment when due of any interest on the Loans or
any Fees or any Unpaid Drawings or of any other amounts owing hereunder or under
any other Credit Document; or
(b)    Representations, Etc. Any representation, warranty or statement made or
deemed made by any Credit Party herein or in any other Credit Document or any
certificate delivered or required to be delivered pursuant hereto or thereto
shall prove to be untrue in any material respect (or, with respect to any
representation and warranty which is qualified by materiality, Material Adverse
Effect or similar language, in all respects) on the date as of which made or
deemed made; or
(c)    Covenants. Any Credit Party shall:
(i)    default in the due performance or observance by it of any term, covenant
or agreement contained in Section 9.1(e)(i), Section 9.5 (solely with respect to
Holdings or the Borrower) or Section 10; provided that any Event of Default
under Section 10.7 is subject to cure as provided in Section 11.4 and an Event
of Default with respect to such Section shall not occur until the expiration of
the 10th Business Day subsequent to the date the relevant financial statements
are required to be delivered for the applicable fiscal quarter pursuant to
Section 9.1(a) or 9.1(b); or
(ii)    default in the due performance or observance by it of any term, covenant
or agreement (other than those referred to in Section 11.1(a), Section 11.1(b)
or Section 11.1(c)(i) contained in this Agreement or any other Credit Document
and such default shall continue unremedied for a period of at least 30 days
after receipt of written notice by the Borrower from the Administrative Agent or
the Required Lenders; or
(d)    Default Under Other Agreements. (x) Holdings or any of the Restricted
Subsidiaries shall (i) fail to make any payment with respect to any Indebtedness
(other than the Obligations) with an aggregate principal amount in excess
of $40,000,000, beyond the period of grace and following all required notices,
if any, provided in the instrument or agreement under which such Indebtedness
was created or (ii) default in the observance or performance of any agreement or
condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist (after giving effect to all applicable grace periods
and delivery of all required notices) (other than, with respect to Indebtedness
consisting of any Hedge Agreements, termination events or equivalent events
pursuant to the terms of such Hedge Agreements (it being understood that
clause (i) shall apply to any failure to make any payment in excess of
$40,000,000 in respect of any Hedge Agreement that is required as a result of
any such termination or similar event and that is not otherwise being contested
in good faith)), the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Indebtedness (or a trustee or
agent on behalf of such holder or holders) to cause, any such Indebtedness to
become due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity; provided that this
clause (x) shall not apply to secured Indebtedness that becomes due as a result
of the sale, transfer or other disposition (including as a result of a casualty
or condemnation event) of the property or assets securing such Indebtedness (to
the extent such sale, transfer or other disposition is not prohibited under this
Agreement), or (y) without limiting the provisions of clause (x) above, any such
Indebtedness shall be declared to be due and payable, or required to be prepaid
other than by a regularly scheduled required prepayment or as a mandatory
prepayment (and, with respect to Indebtedness consisting of any Hedge
Agreements, other than due to a termination event or equivalent event pursuant
to the terms of such Hedge Agreements (it being understood that clause (x)(i)
above shall apply to any failure to make any payment in excess of $40,000,000 in
respect of any Hedge Agreement that is required as a result of any such
termination or similar event and that is not otherwise being contested in good
faith)), prior to the stated maturity thereof; provided that this clause (y)
shall not apply to (i) secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness,
if such sale or transfer is permitted hereunder and under the documents
providing for such Indebtedness, (ii) Indebtedness which is convertible into
Qualified Stock and converts to Qualified Stock in accordance with its terms and
such conversion is not prohibited hereunder or (iii) any breach or default that
is (I) remedied by Holdings or the applicable Restricted Subsidiary or
(II) waived (including in the form of amendment) by the required holders of the
applicable item of Indebtedness, in either case, prior to the acceleration of
Loans pursuant to this Section 11; or
(e)    Bankruptcy, Etc. Holdings, the Borrower or any Material Subsidiary shall
commence a voluntary case, proceeding or action concerning itself under Title 11
of the United States Code entitled “Bankruptcy” any domestic or foreign law
relating to bankruptcy, judicial management, insolvency, liquidation,
receivership, reorganization, administration or relief of debtors in effect in
its jurisdiction of incorporation, in each case as now or hereafter in effect,
or any successor thereto (collectively, the “Bankruptcy Code”); or an
involuntary case, proceeding or action is commenced against Holdings, the
Borrower or any Material Subsidiary and the petition is not controverted within
60 days after commencement of the case, proceeding or action; or an involuntary
case, proceeding or action is commenced against Holdings, the Borrower or any
Material Subsidiary and the petition is not dismissed within 60 days after
commencement of the case, proceeding or action; or a custodian (as defined in
the Bankruptcy Code), judicial manager, compulsory manager, receiver, receiver
manager, trustee, liquidator, administrator, administrative receiver or similar
Person is appointed for, or takes charge of, all or substantially all of the
property of Holdings, the Borrower or any Material Subsidiary; or Holdings, the
Borrower or any Material Subsidiary commences any other voluntary proceeding or
action under any reorganization, arrangement, adjustment of debt, relief of
debtors, dissolution, insolvency, winding‑up, administration or liquidation or
similar law of any jurisdiction whether now or hereafter in effect relating to
Holdings, the Borrower or any Material Subsidiary; or there is commenced against
Holdings, the Borrower or any Material Subsidiary any such proceeding or action
that remains undismissed for a period of 60 days; or Holdings, the Borrower or
any Material Subsidiary is adjudicated bankrupt; or any order of relief or other
order approving any such case or proceeding or action is entered; or Holdings,
the Borrower or any Material Subsidiary suffers any appointment of any custodian
receiver, receiver manager, trustee, administrator or the like for it or any
substantial part of its property to continue undischarged or unstayed for a
period of 60 days; or Holdings, the Borrower or any Material Subsidiary makes a
general assignment for the benefit of creditors; or
(f)    ERISA. (i) An ERISA Event or a Foreign Plan Event shall have occurred,
(ii) a trustee shall be appointed by a United States district court to
administer any Pension Plan(s), (iii) the PBGC shall institute proceedings to
terminate any Pension Plan(s) or (iv) any Credit Party or any of their
respective ERISA Affiliates shall have been notified by the sponsor of a
Multiemployer Plan that it has incurred or will be assessed Withdrawal Liability
to such Multiemployer Plan and such entity does not have reasonable grounds for
contesting such Withdrawal Liability or is not contesting such Withdrawal
Liability in a timely and appropriate manner, and in each case in clauses (i)
through (iv) above, such event or condition, together with all other such events
or conditions, if any, would reasonably be expected to result in a Material
Adverse Effect; or
(g)    Guarantee. Other than as expressly permitted hereunder, any Guarantee
provided by any Credit Party or any material provision thereof shall cease to be
in full force or effect (other than pursuant to the terms hereof and thereof) or
any such Guarantor thereunder or any other Credit Party shall deny or disaffirm
in writing any such Guarantor’s obligations under the Guarantee; or
(h)    Pledge Agreement. Other than as expressly permitted hereunder, the Pledge
Agreement or any other Security Document pursuant to which the Capital Stock or
Stock Equivalents of the Borrower or any Subsidiary is pledged or any material
provision thereof shall cease to be in full force or effect (other than pursuant
to the terms hereof or thereof, solely as a result of acts or omissions of the
Collateral Agent or any Lender or solely as a result of the Collateral Agent’s
failure to maintain possession of any Capital Stock or Stock Equivalents that
have been previously delivered to it) or any liens purported to be granted
thereunder fail to be valid perfected Liens (other than pursuant to the terms
hereof or thereof, solely as a result of acts of the Collateral Agent or
omissions of actions required to be taken by the Collateral Agent or solely as a
result of the Collateral Agent’s failure to maintain possession of any Capital
Stock or Stock Equivalents that have been previously delivered to it) or any
pledgor thereunder or any Credit Party shall deny or disaffirm in writing any
pledgor’s obligations under any Security Document; or
(i)    Security Agreement. Other than as expressly permitted hereunder, the
Security Agreement or any other Security Document pursuant to which the assets
of Holdings, the Borrower or any Material Subsidiary are pledged as Collateral
or any material provision thereof shall cease to be in full force or effect
(other than pursuant to the terms hereof or thereof, solely as a result of acts
or omissions of the Collateral Agent in respect of certificates, promissory
notes or instruments actually delivered to it (including as a result of the
Collateral Agent’s failure to file a Uniform Commercial Code continuation
statement)) or any liens purported to be granted thereunder fail to be valid
perfected Liens (other than pursuant to the terms hereof or thereof, solely as a
result of acts or omissions of the Collateral Agent in respect of certificates,
promissory notes or instruments actually delivered to it (including as a result
of the Collateral Agent’s failure to file a Uniform Commercial Code continuation
statement) or any grantor thereunder or any Credit Party shall deny or disaffirm
in writing any grantor’s obligations under the Security Agreement or any other
Security Document; or
(j)    Subordination Agreements; Intercreditor Agreements. Other than as
expressly permitted hereunder, (i) the subordination provisions in the
documentation governing any Subordinated Indebtedness or any guarantees thereof
shall cease to be in full force or effect (other than pursuant to the terms
hereof or thereof) or any Credit Party shall contest in writing the
subordination of any Subordinated Indebtedness or any guarantees thereof, or
(ii) the First Lien Intercreditor Agreement or Second Lien Intercreditor
Agreement (to the extent in effect) shall cease to be in full force or effect
(other than pursuant to the terms hereof or thereof), or any Credit Party shall
contest in writing the validity thereof;
(k)    Judgments. One or more judgments or decrees shall be entered against
Holdings or any of the Restricted Subsidiaries involving a liability of
$40,000,000 or more in the aggregate for all such judgments and decrees for
Holdings and the Restricted Subsidiaries (to the extent not paid or covered by
insurance provided by a carrier notified of such judgment and not disputing
coverage) and any such judgments or decrees shall not have been satisfied,
vacated, discharged or stayed or bonded pending appeal within 60 days after the
entry thereof; or
(l)    Change of Control. A Change of Control shall occur.

11.2    Remedies Upon Event of Default. If an Event of Default occurs and is
continuing (other than, for the avoidance of doubt, in the case of an Event of
Default under Section 11.1(c)(i) with respect to any default of performance or
compliance with the covenant under Section 10.7, if the Cure Right has not been
exercised within the period set forth in Section 11.4), the Administrative Agent
shall, upon the written request of the Required Lenders, by written notice to
Holdings, without prejudice to the rights of the Administrative Agent or any
Lender to enforce its claims against Holdings and the Borrower, except as
otherwise specifically provided for in this Agreement: (i) declare the Total
Revolving Credit Commitment and the Swingline Commitment terminated, whereupon
the Revolving Credit Commitment and Swingline Commitment, if any, of each Lender
or the Swingline Lender, as the case may be, shall forthwith terminate
immediately and any Fees theretofore accrued shall forthwith become due and
payable without any other notice of any kind; (ii) declare the principal of and
any accrued interest and fees in respect of all Loans and all Obligations to be,
whereupon the same shall become, forthwith due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower to the extent permitted by applicable law; (iii) terminate any
Letter of Credit that may be terminated in accordance with its terms;
(iv) direct the Borrower to pay (and the Borrower agrees that upon receipt of
such notice, or upon the occurrence of an Event of Default specified in
Section 11.1(e) with respect to the Borrower, it will pay) to the Administrative
Agent at the Administrative Agent’s Office such additional amounts of cash, to
be held as security for the Borrower’s reimbursement obligations for Drawings
that may subsequently occur thereunder, equal to the aggregate Stated Amount of
all Letters of Credit issued and then outstanding; and/or (v) exercise any or
all other remedies available under the Credit Documents or at law or in equity;
provided that, if an Event of Default specified in Section 11.1(e) shall occur
with respect to the Borrower or Holdings, the foregoing shall occur and shall be
permitted automatically without the giving of any such notice.

11.3    Application of Proceeds. Subject to the terms of, in each case if in
effect, the First Lien Intercreditor Agreement and the Second Lien Intercreditor
Agreement, any amount received by the Administrative Agent or the Collateral
Agent from any Credit Party (or from proceeds of any Collateral) following any
acceleration of the Obligations under this Agreement or any Event of Default
with respect to Holdings or the Borrower under Section 11.1(e) shall be applied:
(a)    first, to the payment of all reasonable and documented costs and expenses
incurred by the Administrative Agent or the Collateral Agent in connection with
any collection or sale of the Collateral or otherwise in connection with any
Credit Document, including all court costs and the reasonable fees and expenses
of its agents and legal counsel, the repayment of all advances made by the
Administrative Agent or the Collateral Agent hereunder or under any other Credit
Document on behalf of any Credit Party and any other reasonable and documented
costs or expenses incurred in connection with the exercise of any right or
remedy hereunder or under any other Credit Document to the extent reimbursable
hereunder or thereunder;
(b)    second, to the Secured Parties, an amount (x) equal to all Obligations
owing to them on the date of any distribution and (y) sufficient to Cash
Collateralize all Letters of Credit Outstanding on the date of any distribution,
and, if such moneys shall be insufficient to pay such amounts in full and Cash
Collateralize all Letters of Credit Outstanding, then ratably (without priority
of any one over any other) to such Secured Parties in proportion to the unpaid
amounts thereof and to Cash Collateralize the Letters of Credit Outstanding; and
(c)    third, any surplus then remaining shall be paid first pursuant to the
First Lien Intercreditor Agreement or the Second Lien Intercreditor Agreement if
then in effect and then to the applicable Credit Parties or their successors or
assigns or to whomsoever may be lawfully entitled to receive the same or as a
court of competent jurisdiction may direct;
provided that any amount applied to Cash Collateralize any Letters of Credit
Outstanding that has not been applied to reimburse the Borrower for Unpaid
Drawings under the applicable Letters of Credit at the time of expiration of all
such Letters of Credit shall be applied by the Administrative Agent in the order
specified in clauses 11.3(a) through 11.3(c) above. Notwithstanding the
foregoing, amounts received from any Guarantor that is not an “Eligible Contract
Participant” (as defined in the Commodity Exchange Act) shall not be applied to
its Obligations that are Excluded Swap Obligations.

11.4    Equity Cure. Notwithstanding anything to the contrary contained in this
Section 11, in the event that Holdings fails to comply with the requirement of
the financial covenant set forth in Section 10.7, from the end of the most
recently ended fiscal quarter until the expiration of the 10th Business Day
following the date financial statements referred to in Sections 9.1(a) or 9.1(b)
are required to be delivered in respect of such fiscal period for which such
financial covenant is being measured, any holder of Capital Stock or Stock
Equivalents of Holdings or any direct or indirect parent of Holdings shall have
the right to cure such failure (the “Cure Right”) by causing cash net equity
proceeds derived from an issuance of Capital Stock or Stock Equivalents (which
shall be common equity or otherwise in a form reasonably acceptable to the
Administrative Agent) by Holdings (or from a contribution to the common equity
capital of Holdings) to be contributed, directly or indirectly, as cash common
equity to the Borrower, and upon receipt by the Borrower of such cash
contribution (such cash amount being referred to as the “Cure Amount”) pursuant
to the exercise of such Cure Right, such financial covenant shall be
recalculated giving effect to the following pro forma adjustments:
(a)    Consolidated EBITDA shall be increased, solely for the purpose of
determining the existence of an Event of Default resulting from a breach of the
financial covenant set forth in Section 10.7 with respect to any period of four
consecutive fiscal quarters that includes the fiscal quarter for which the Cure
Right was exercised and not for any other purpose under this Agreement, by an
amount equal to the Cure Amount; and
(b)    if, after giving effect to the foregoing recalculations, Holdings shall
then be in compliance with the requirements of the financial covenant set forth
in Section 10.7, Holdings shall be deemed to have satisfied the requirements of
the financial covenant set forth in Section 10.7 as of the relevant date of
determination with the same effect as though there had been no failure to comply
therewith at such date, and the applicable breach or default of such financial
covenants that had occurred shall be deemed cured for the purposes of this
Agreement;    



provided that (i) in each period of four consecutive fiscal quarters there shall
be at least two fiscal quarters in which no Cure Right is made, (ii) there shall
be a maximum of five Cure Rights made during the term of this Agreement, (iii)
each Cure Amount shall be no greater than the amount expected to be required to
cause the Borrower to be in compliance with the financial covenant set forth in
Section 10.7; and (iv) all Cure Amounts shall be disregarded for the purposes of
any financial ratio determination under the Credit Documents other than for
determining compliance with Section 10.7.

Section 12.
The Agents.


12.1    Appointment.Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Credit Documents and irrevocably authorizes the Administrative Agent, in
such capacity, to take such action on its behalf under the provisions of this
Agreement and the other Credit Documents and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent by the terms
of this Agreement and the other Credit Documents, together with such other
powers as are reasonably incidental thereto. The provisions of this Section 12
(other than Section 12.1(c) with respect to the Joint Lead Arrangers and the
Sole Bookrunner, Senior Managing Agents and Co-Documentation Agents and Section
12.9 with respect to Holdings) are solely for the benefit of the Agents and the
Lenders, and neither Holdings nor the Borrower shall have rights as third party
beneficiary of any such provision. Notwithstanding any provision to the contrary
elsewhere in this Agreement, the Administrative Agent shall not have any duties
or responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Credit Document or otherwise exist against the
Administrative Agent.
(a)    The Administrative Agent, each Lender, the Swingline Lender and the
Letter of Credit Issuers hereby irrevocably designate and appoint the Collateral
Agent as the agent with respect to the Collateral, and each of the
Administrative Agent, each Lender, the Swingline Lender and the Letter of Credit
Issuers irrevocably authorizes the Collateral Agent, in such capacity, to take
such action on its behalf under the provisions of this Agreement and the other
Credit Documents and to exercise such powers and perform such duties as are
expressly delegated to the Collateral Agent by the terms of this Agreement and
the other Credit Documents, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere in
this Agreement, the Collateral Agent shall not have any duties or
responsibilities except those expressly set forth herein, or any fiduciary
relationship with any of the Administrative Agent, the Lenders, the Swingline
Lender or the Letter of Credit Issuers, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Credit Document or otherwise exist against the Collateral
Agent.
(b)    Each of the Syndication Agent, each Joint Lead Arranger and Bookrunner,
each Senior Managing Agent and each Co-Documentation Agent each in its capacity
as such, shall not have any obligations, duties or responsibilities under this
Agreement but shall be entitled to all benefits of this Section 12.

12.2    Delegation of Duties. The Administrative Agent and the Collateral Agent
may each execute any of its duties under this Agreement and the other Credit
Documents by or through agents, sub-agents, employees or attorneys-in-fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties. Neither the Administrative Agent nor the Collateral Agent shall be
responsible for the negligence or misconduct of any agents, subagents or
attorneys-in-fact selected by it in the absence of its gross negligence or
willful misconduct (as determined in the final non-appealable judgment of a
court of competent jurisdiction).

12.3    Exculpatory Provisions. No Agent nor any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates shall be (a) liable for any
action lawfully taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Credit Document (except for its or
such Person’s own gross negligence or willful misconduct, as determined in the
final non-appealable judgment of a court of competent jurisdiction, in
connection with its duties expressly set forth herein) or (b) responsible in any
manner to any of the Lenders or any participant for any recitals, statements,
representations or warranties made by any of Holdings, the Borrower, any
Guarantor, any other Credit Party or any officer thereof contained in this
Agreement or any other Credit Document or in any certificate, report, statement
or other document referred to or provided for in, or received by such Agent
under or in connection with, this Agreement or any other Credit Document or for
the value, validity, effectiveness, genuineness, enforceability or sufficiency
of this Agreement or any other Credit Document, or the perfection or priority of
any Lien or security interest created or purported to be created under the
Security Documents, or for any failure of Holdings, the Borrower, any Guarantor
or any other Credit Party to perform its obligations hereunder or thereunder. No
Agent shall be under any obligation to any Lender to ascertain or to inquire as
to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Credit Document, or to inspect the
properties, books or records of any Credit Party or any Affiliate thereof. The
Collateral Agent shall not be under any obligation to the Administrative Agent
or any Lender to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Credit Document, or to inspect the properties, books or records of any
Credit Party.

12.4    Reliance by Agents. The Administrative Agent and the Collateral Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document or instruction
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including counsel to Holdings and the Borrower), independent accountants and
other experts selected by the Administrative Agent or the Collateral Agent. The
Administrative Agent may deem and treat the Lender specified in the Register
with respect to any amount owing hereunder as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent. The Administrative Agent and the
Collateral Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Credit Document unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent and
the Collateral Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Credit Documents in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders and all future holders of the Loans; provided that the Administrative
Agent and Collateral Agent shall not be required to take any action that, in its
opinion or in the opinion of its counsel, may expose it to liability or that is
contrary to any Credit Document or applicable law. For purposes of determining
compliance with the conditions specified in Section 6 on the Closing Date, each
Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

12.5    Notice of Default. Neither the Administrative Agent nor the Collateral
Agent shall be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default hereunder unless the Administrative Agent or
Collateral Agent has received written notice from a Lender or Holdings or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, it shall give notice thereof to
the Lenders and the Collateral Agent. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders; provided that, unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders except to the extent that
this Agreement requires that such action be taken only with the approval of the
Required Lenders or each of the Lenders, as applicable.

12.6    Non‑Reliance on Administrative Agent, Collateral Agent and Other
Lenders. Each Lender expressly acknowledges that neither the Administrative
Agent nor the Collateral Agent nor any of their respective officers, directors,
employees, agents, attorneys-in-fact or Affiliates has made any representations
or warranties to it and that no act by the Administrative Agent or Collateral
Agent hereinafter taken, including any review of the affairs of Holdings, the
Borrower, any Guarantor or any other Credit Party, shall be deemed to constitute
any representation or warranty by the Administrative Agent or Collateral Agent
to any Lender, the Swingline Lender or any Letter of Credit Issuer. Each Lender,
the Swingline Lender and each Letter of Credit Issuer represents to the
Administrative Agent and the Collateral Agent that it has, independently and
without reliance upon the Administrative Agent, Collateral Agent or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of
Holdings, the Borrower, each Guarantor and each other Credit Party and made its
own decision to make its Loans hereunder and enter into this Agreement. Each
Lender also represents that it will, independently and without reliance upon the
Administrative Agent, Collateral Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement and the other Credit Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of
Holdings, the Borrower, any Guarantor and any other Credit Party. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent hereunder, neither the Administrative Agent
nor the Collateral Agent shall have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, assets,
operations, properties, financial condition, prospects or creditworthiness of
Holdings, the Borrower, any Guarantor or any other Credit Party that may come
into the possession of the Administrative Agent or Collateral Agent any of their
respective officers, directors, employees, agents, attorneys-in-fact or
Affiliates.

12.7    Indemnification. The Lenders agree to severally indemnify each Agent in
its capacity as such (to the extent not reimbursed by the Credit Parties and
without limiting the obligation of the Credit Parties to do so), ratably
according to their respective portions of the Total Credit Exposure in effect on
the date on which indemnification is sought (or, if indemnification is sought
after the date upon which the Commitments shall have terminated and the Loans
shall have been paid in full, ratably in accordance with their respective
portions of the Total Credit Exposure in effect immediately prior to such date),
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time (including at any time following the
payment of the Loans) be imposed on, incurred by or asserted against an Agent in
any way relating to or arising out of the Commitments, this Agreement, any of
the other Credit Documents or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by the Administrative Agent or the Collateral Agent or
any other Agent under or in connection with any of the foregoing; provided that
no Lender shall be liable to an Agent for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from such Agent’s gross negligence or
willful misconduct as determined by a final non-appealable judgment of a court
of competent jurisdiction; provided, further, that no action taken by the
Administrative Agent in accordance with the directions of the Required Lenders
(or such other number or percentage of the Lenders as shall be required by the
Credit Documents) shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section 12.7. In the case of any investigation,
litigation or proceeding giving rise to any liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever that may at any time occur (including at any time
following the payment of the Loans), this Section 12.7 applies whether any such
investigation, litigation or proceeding is brought by any Lender or any other
Person. Without limitation of the foregoing, each Lender shall reimburse each
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including attorneys’ fees) incurred by such Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice rendered in respect of rights or responsibilities under, this
Agreement, any other Credit Document, or any document contemplated by or
referred to herein, to the extent that such Agent is not reimbursed for such
expenses by or on behalf of Holdings or the Borrower; provided that such
reimbursement by the Lenders shall not affect Holdings’ or the Borrower’s
continuing reimbursement obligations with respect thereto. If any indemnity
furnished to any Agent for any purpose shall, in the opinion of such Agent, be
insufficient or become impaired, such Agent may call for additional indemnity
and cease, or not commence, to do the acts indemnified against until such
additional indemnity is furnished; provided that in no event shall this sentence
require any Lender to indemnify any Agent against any liability, obligation,
loss, damage, penalty, action, judgment, suit, cost, expense or disbursement in
excess of such Lender’s pro rata portion thereof; provided, further, this
sentence shall not be deemed to require any Lender to indemnify any Agent
against any liability, obligation, loss, damage, penalty, action, judgment,
suit, cost, expense or disbursement resulting from such Agent’s gross negligence
or willful misconduct as determined by a final non-appealable judgment of a
court of competent jurisdiction. The agreements in this Section 12.7 shall
survive the payment of the Loans and all other amounts payable hereunder.

12.8    Agents in Their Individual Capacities. Each Agent and its Affiliates may
make loans to, accept deposits from and generally engage in any kind of business
with Holdings, the Borrower, any Guarantor, and any other Credit Party as though
such Agent were not an Agent hereunder and under the other Credit Documents.
With respect to the Loans made by it, each Agent shall have the same rights and
powers under this Agreement and the other Credit Documents as any Lender and may
exercise the same as though it were not an Agent, and the terms “Lender” and
“Lenders” shall include each Agent in its individual capacity.

12.9    Successor Agents.    Each of the Administrative Agent and Collateral
Agent may at any time give notice of its resignation to the Lenders, the Letter
of Credit Issuers and Holdings. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, subject to the consent of Holdings
(not to be unreasonably withheld or delayed) so long as no Default under Section
11.1(a) or 11.1(e) is continuing, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Agent gives notice of its resignation, then the retiring
Agent may, on behalf of the Lenders, appoint a successor Agent meeting the
qualifications set forth above; provided that if the Administrative Agent or
Collateral Agent shall notify the Borrower and the Lenders that no qualifying
person has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (1) the retiring agent shall
be discharged from its duties and obligations hereunder and under the other
Credit Documents (except that in the case of any collateral security held by the
Collateral Agent on behalf of the Lenders or the Letter of Credit Issuers under
any of the Credit Documents, the retiring Collateral Agent shall continue to
hold such collateral security as nominee until such time as a successor
Collateral Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and Letter of Credit Issuer directly,
until such time as the Required Lenders appoint a successor Agent as provided
for above in this paragraph. Upon the acceptance of a successor’s appointment as
the Administrative Agent or Collateral Agent, as the case may be, hereunder, and
upon the execution and filing or recording of such financing statements, or
amendments thereto, and such amendments or supplements to the Mortgages, and
such other instruments or notices, as may be necessary or desirable, or as the
Required Lenders may request, in order to continue the perfection of the Liens
granted or purported to be granted by the Security Documents, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Agent, and the retiring Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Credit Documents (if not already discharged therefrom as provided above in this
Section 12.9). The fees payable by Holdings (following the effectiveness of such
appointment) to such Agent shall be the same as those payable to its predecessor
unless otherwise agreed between Holdings and such successor. After the retiring
Agent’s resignation hereunder and under the other Credit Documents, the
provisions of this Section 12 (including Section 12.7) and Section 13.5 shall
continue in effect for the benefit of such retiring Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Agent was acting as an Agent.
Any resignation by PNC Bank, National Association as Administrative Agent
pursuant to this Section 12.9 shall also constitute its and its Affiliates’
resignation as Letter of Credit Issuer and as Swingline Lender. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, (a)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Letter of Credit Issuer and
Swingline Lender, (b) the retiring Letter of Credit Issuer and Swingline Lender
shall be discharged from all of their respective duties and obligations
hereunder or under the other Credit Documents and (c) the successor Letter of
Credit Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring Letter of Credit Issuer to effectively
assume the obligations of the retiring Letter of Credit Issuer with respect to
such Letters of Credit.

12.10    Withholding Tax. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding tax. If the Internal Revenue Service or
any authority of the United States or other jurisdiction asserts a claim that
the Administrative Agent did not properly withhold tax from amounts paid to or
for the account of any Lender for any reason (including, without limitation,
because the appropriate form was not delivered, was not properly executed, or
because such Lender failed to notify the Administrative Agent of a change in
circumstances that rendered the exemption from, or reduction of, withholding tax
ineffective), such Lender shall indemnify the Administrative Agent (to the
extent that the Administrative Agent has not already been reimbursed by any
applicable Credit Party and without limiting the obligation of any applicable
Credit Party to do so) fully for all amounts paid, directly or indirectly, by
the Administrative Agent as Tax or otherwise, including penalties, additions to
Tax and interest, together with all expenses incurred, including legal expenses,
allocated staff costs and any out of pocket expenses. Each Lender hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender under this Agreement or any other Credit Document
against any amount due to the Administrative Agent under this Section 12.10. For
the avoidance of doubt, for purposes of this Section 12.10, the term “Lender”
includes any Letter of Credit Issuer and any Swingline Lender. The agreements in
this Section 12.10 shall survive the payment of the Loans and all other amounts
payable hereunder.

12.11    Agents Under Security Documents and Guarantee. Each Secured Party
hereby further authorizes the Administrative Agent or Collateral Agent, as
applicable, on behalf of and for the benefit of the Secured Parties, to be the
agent for and representative of the Secured Parties with respect to the
Collateral, the Security Documents and the Guarantee. Subject to Section 13.1,
without further written consent or authorization from any Secured Party, the
Administrative Agent or Collateral Agent, as applicable, may execute any
documents or instruments necessary to, in connection with a sale or disposition
of assets permitted by this Agreement or with respect to which Required Lenders
(or such other Lenders as may be required to give such consent under Section
13.1) have otherwise consented, (i) release any Lien encumbering any item of
Collateral that is the subject of such sale or other disposition of assets or
(ii) release any Guarantor from the Guarantee.
The Collateral Agent shall have its own independent right to demand payment of
the amounts payable by the Borrower under this Section 12.11, irrespective of
any discharge of the Borrower’s obligations to pay those amounts to the other
Lenders resulting from failure by them to take appropriate steps in insolvency
proceedings affecting the Borrower to preserve their entitlement to be paid
those amounts.
Any amount due and payable by the Borrower to the Collateral Agent under this
Section 12.11 shall be decreased to the extent that the other Lenders have
received (and are able to retain) payment in full of the corresponding amount
under the other provisions of the Credit Documents and any amount due and
payable by the Borrower to the Collateral Agent under those provisions shall be
decreased to the extent that the Collateral Agent has received (and is able to
retain) payment in full of the corresponding amount under this Section 12.11.

12.12    Right to Realize on Collateral and Enforce Guarantee. Subject to
Section 13.8, anything contained in any of the Credit Documents to the contrary
notwithstanding, Holdings, the Borrower, the Agents and each Secured Party
hereby agree that (i) no Secured Party shall have any right individually to
realize upon any of the Collateral or to enforce the Guarantee, it being
understood and agreed that all powers, rights and remedies hereunder may be
exercised solely by the Administrative Agent on behalf of the Secured Parties in
accordance with the terms hereof and all powers, rights and remedies under the
Security Documents and the Guarantee may be exercised solely by the Collateral
Agent on behalf of the Secured Parties in accordance with the terms hereof and
thereof and (ii) in the event of a foreclosure by the Collateral Agent on any of
the Collateral pursuant to a public or private sale or other disposition, the
Collateral Agent or any Lender may be the purchaser or licensor of any or all of
such Collateral at any such sale or other disposition and the Collateral Agent,
as agent for and representative of the Secured Parties (but not any Lender or
Lenders in its or their respective individual capacities unless the Required
Lenders shall otherwise agree in writing) shall be entitled, for the purpose of
bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any such public sale, to use and apply any of
the Obligations as a credit on account of the purchase price for any collateral
payable by the Collateral Agent at such sale or other disposition. No holder of
Secured Hedge Obligations or Secured Cash Management Obligations shall have any
rights in connection with the management or release of any Collateral or of the
obligations of any Credit Party under this Agreement. No holder of Secured Hedge
Obligations or Secured Cash Management Obligations that obtains the benefits of
any Guarantee or any Collateral by virtue of the provisions hereof or of any
other Credit Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Credit Document
or otherwise in respect of the Collateral (including the release or impairment
of any Collateral) other than in its capacity as a Lender or Agent and, in such
case, only to the extent expressly provided in the Credit Documents.
Notwithstanding any other provision of this Agreement to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Hedge Agreements and Secured Cash Management Agreements.

12.13    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any debtor relief law or any other judicial proceeding
relative to any Credit Party, the Administrative Agent (irrespective of whether
the principal of any Loan or Letter of Credit Outstanding shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 4.1 and 13.5) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;    



and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 4.1 and 13.5.

12.14    Certain ERISA Matters.
(j)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and the Joint Lead
Arrangers and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Borrower or any other Credit Party, that at least
one of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) of one or more Benefit Plans in connection with the Loans, the Letters
of Credit or the Commitments,
(ii)    the prohibited transaction exemption set forth in one or more PTEs, such
as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable so as
to exempt from the prohibitions of Section 406 of ERISA and Section 4975 of the
Code such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(k)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and the Joint Lead Arrangers and their
respective Affiliates and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Credit Party, that none of the Administrative Agent
and the Joint Lead Arrangers or any of their respective Affiliates is a
fiduciary with respect to the assets of such Lender involved in the Loans, the
Letters of Credit, the Commitments and this Agreement (including in connection
with the reservation or exercise of any rights by the Administrative Agent under
this Agreement, any Loan Document or any documents related to hereto or
thereto).

Section 13.
Miscellaneous.


13.1    Amendments, Waivers and Releases. Except as otherwise expressly set
forth in the Credit Documents, neither this Agreement nor any other Credit
Document, nor any terms hereof or thereof, may be amended, supplemented or
modified except in accordance with the provisions of this Section 13.1. Except
as provided to the contrary in Section 2.14 or 2.15 or the sixth paragraph of
this Section 13.1 in respect of Replacement Term Loans, the Required Lenders
may, or, with the written consent of the Required Lenders, the Administrative
Agent and/or the Collateral Agent may, from time to time, (a) enter into with
the relevant Credit Party or Credit Parties written amendments, supplements or
modifications hereto and to the other Credit Documents for the purpose of adding
any provisions to this Agreement or the other Credit Documents or changing in
any manner the rights of the Lenders or of the Credit Parties hereunder or
thereunder or (b) waive in writing, on such terms and conditions as the Required
Lenders or the Administrative Agent and/or the Collateral Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Credit Documents or any Default or Event of Default and its
consequences; provided, however, that each such waiver and each such amendment,
supplement or modification shall be effective only in the specific instance and
for the specific purpose for which given; and provided, further, that no such
waiver and no such amendment, supplement or modification shall (x) (i) forgive
or reduce any portion of any Loan or extend the final scheduled maturity date of
any Loan or reduce the stated rate (it being understood that only the consent of
the Required Lenders shall be necessary to waive any obligation of the Borrower
to pay interest at the Default Rate or amend Section 2.8(c)), or forgive any
portion thereof, or extend the date for the payment, of any principal, interest
or fee hereunder (other than as a result of waiving the applicability of any
post‑default increase in interest rates), or extend the final expiration date of
any Letter of Credit beyond the L/C Facility Maturity Date, or amend or modify
any provisions of Sections 5.2(c) (with respect to the ratable allocation of any
payments only), 5.2(d) (with respect to the ratable allocation of any payments
only), 5.2(e) (with respect to the ratable allocation of any payments only),
5.3(a) (with respect to the ratable allocation of any payments only), 11.3,
13.8(a) or 13.20, or make any Loan, interest, Fee or other amount payable in any
currency other than expressly provided herein, in each case without the written
consent of each Lender directly and adversely affected thereby; provided that a
waiver of any condition precedent in Section 6 or 7 of this Agreement, the
waiver of any Default, Event of Default, default interest, mandatory prepayment
or reductions, any modification, waiver or amendment to the financial covenant
definitions or financial ratios or any component thereof or the waiver of any
other covenant shall not constitute an increase of any Commitment of a Lender, a
reduction or forgiveness in the interest rates or the fees or premiums or a
postponement of any date scheduled for the payment of principal, premium or
interest or an extension of the final maturity of any Loan or the scheduled
termination date of any Commitment, in each case for purposes of this
clause (i), or (ii) consent to the assignment or transfer by the Borrower of its
rights and obligations under any Credit Document to which it is a party (except
as permitted pursuant to Section 10.3), in each case without the written consent
of each Lender, or (iii) amend, modify or waive any provision of Section 12
without the written consent of the then‑current Administrative Agent and
Collateral Agent in a manner that directly and adversely affects such Person, or
(iv) amend, modify or waive any provision of Section 3 with respect to any
Letter of Credit without the written consent of each Letter of Credit Issuer to
the extent such amendment, modification or waiver directly and adversely affects
such Letter of Credit Issuer, or (v) amend, modify or waive any provisions
hereof relating to Swingline Loans without the written consent of the Swingline
Lender in a manner that directly and adversely affects such Person, or
(vi) change any Revolving Credit Commitment to a Term Loan Commitment, or change
any Term Loan Commitment to a Revolving Credit Commitment, in each case without
the prior written consent of each Lender directly and adversely affected
thereby, (vii) release all or substantially all of the value of the Guarantors
under the Guarantees (except as expressly permitted by the Guarantees or this
Agreement) or release all or substantially all of the Collateral under the
Security Documents (except as expressly permitted by the Security Documents)
without the prior written consent of each Lender, or (viii) decrease the Initial
Term Loan Repayment Amount applicable to Initial Term Loans or extend any
scheduled Initial Term Loan Repayment Date applicable to Initial Term Loans,
decrease the New Term Loan Repayment Amount applicable to New Term Loans or
extend any scheduled New Term Loan Repayment Date applicable to New Term Loans,
decrease the Extended Term Loan Repayment Amount applicable to Extended Term
Loans or extend any Extended Repayment Date applicable to Extended Term Loans,
or decrease the amount of any scheduled repayment of Replacement Term Loans or
extend the date for any scheduled repayment of Replacement Term Loans, in each
case without the written consent of each Lender directly and adversely affected
thereby, or (ix) reduce the majority specification in the definitions of the
terms “Required Lenders”, “Required Revolving Credit Lenders”, “Required Term
Loan Lenders” or “Required Initial Term Loan Lenders” or amend, modify or waive
any provision of this Section 13.1 that has the effect of decreasing the number
or percentage of Lenders that must approve any amendment, modification or
waiver, without the written consent of each Lender or (y) notwithstanding
anything to the contrary in clause (x), (i) extend the final expiration date of
any Lender’s Commitment or (ii) increase the aggregate amount of the Commitments
of any Lender, in each case, without the written consent of such Lender.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except (x) that the Commitment of such Lender may not be increased or extended
without the consent of such Lender and (y) for any such amendment, waiver or
consent that treats such Defaulting Lender disproportionately from the other
Lenders of the same Class.
Notwithstanding the foregoing, any amendment, waiver or modification that
affects one Class of Lenders differently and adversely than another Class of
Lenders shall require the consent of Persons holding a majority of the
Commitments of such Class.
Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the affected Lenders and shall be binding upon Holdings, the
Borrower, the other Credit Parties, such Lenders, the Administrative Agent and
all future holders of the affected Loans. In the case of any waiver, Holdings,
the Borrower, the Lenders and the Administrative Agent shall be restored to
their former positions and rights hereunder and under the other Credit
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing, it being understood that no such waiver shall extend
to any subsequent or other Default or Event of Default or impair any right
consequent thereon. In connection with the foregoing provisions, the
Administrative Agent may, but shall have no obligations to, with the concurrence
of any Lender, execute amendments, modifications, waivers or consents on behalf
of such Lender.
Notwithstanding the foregoing, in addition to any credit extensions and related
Joinder Agreement(s) effectuated without the consent of Lenders in accordance
with Section 2.14, this Agreement may be amended (or amended and restated) with
the written consent of the Required Lenders, the Administrative Agent, Holdings
and the Borrower (a) to add one or more additional credit facilities to this
Agreement and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Credit Documents with the Term
Loans and the Revolving Loans and the accrued interest and fees in respect
thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and other definitions
related to such new facilities.
In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, Holdings, the Borrower and the
Lenders providing the relevant Replacement Term Loans to permit the refinancing
of all outstanding Term Loans of any Class (“Refinanced Term Loans”) with a
replacement term loan tranche (“Replacement Term Loans”) hereunder; provided
that (a) the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Refinanced Term Loans (plus an
amount equal to all accrued but unpaid interest, fees, premiums and expenses
incurred in connection therewith), (b) the Applicable Margin for such
Replacement Term Loans shall not be higher than the Applicable Margin for such
Refinanced Term Loans, unless any such Applicable Margin applies after the
Initial Term Loan Maturity Date, (c) the weighted average life to maturity of
such Replacement Term Loans shall not be shorter than the weighted average life
to maturity of such Refinanced Term Loans at the time of such refinancing
(except to the extent of nominal amortization for periods where amortization has
been eliminated as a result of prepayment of the applicable Term Loans), (d) the
covenants, events of default and guarantees shall be not materially more
restrictive (taken as a whole) (as determined in good faith by the Borrower) to
the Lenders providing such Replacement Term Loans than the covenants, events of
default and guarantees applicable to such Refinanced Term Loans, except to the
extent necessary to provide for covenants, events of default and guarantees
applicable to any period after the maturity date in respect of the Refinanced
Term Loans in effect immediately prior to such refinancing and (e) any such
amendment may, without the consent of any other Lenders, provide that the
applicable Replacement Term Loans will benefit from clauses (x) and (z) of the
second sentence of Section 2.14(g)(i) and clause (b) of the sixth paragraph of
Section 13.1.
The Lenders hereby irrevocably agree that the Liens granted to the Collateral
Agent by the Credit Parties on any Collateral shall be automatically released
(i) in full, upon the termination of this Agreement and the payment of all
Obligations hereunder (except for (w) contingent indemnification obligations in
respect of which a claim has not yet been made, (x) Secured Hedge Obligations,
(y) Cash Collateralized Letters of Credit pursuant to arrangements reasonably
acceptable to the Letter of Credit Issuer and (z) Secured Cash Management
Obligations), (ii) upon the sale or other disposition of such Collateral
(including as part of or in connection with any other sale or other disposition
permitted hereunder) to any Person other than another Credit Party, to the
extent such sale or other disposition is made in compliance with the terms of
this Agreement (and the Collateral Agent may rely conclusively on a certificate
to that effect provided to it by any Credit Party upon its reasonable request
without further inquiry), (iii) to the extent such Collateral is comprised of
property leased to a Credit Party, upon termination or expiration of such lease,
(iv) if the release of such Lien is approved, authorized or ratified in writing
by the Required Lenders (or such other percentage of the Lenders whose consent
may be required in accordance with this Section 13.1), (v) to the extent the
property constituting such Collateral is owned by any Guarantor, upon the
release of such Guarantor from its obligations under the applicable Guarantee
(in accordance with the second following sentence), (vi) as required to effect
any sale or other disposition of Collateral in connection with any exercise of
remedies of the Collateral Agent pursuant to the Security Documents and (vii) if
such assets constitute Excluded Property or Excluded Stock or Stock Equivalents.
Any such release shall not in any manner discharge, affect or impair the
Obligations or any Liens (other than those being released) upon (or obligations
(other than those being released) of the Credit Parties in respect of) all
interests retained by the Credit Parties, including the proceeds of any sale,
all of which shall continue to constitute part of the Collateral except to the
extent otherwise released in accordance with the provisions of the Credit
Documents. Additionally, the Lenders hereby irrevocably agree that any
Restricted Subsidiary that is a Guarantor shall be released from the Guarantees
upon consummation of any transaction not prohibited hereunder resulting in such
Subsidiary ceasing to constitute a Restricted Subsidiary. The Lenders hereby
authorize the Administrative Agent and the Collateral Agent, as applicable, to
execute and deliver any instruments, documents and agreements necessary or
desirable to evidence and confirm the release of any Guarantor or Collateral
pursuant to the foregoing provisions of this paragraph, all without the further
consent or joinder of any Lender.
Notwithstanding anything herein to the contrary (i) the Credit Documents may be
amended to add syndication or documentation agents and make customary changes
and references related thereto with the consent of only the Borrower and the
Administrative Agent and (ii) the Credit Documents may be amended to add
provisions applicable to any approved additional Alternative Currency with the
consent of only the Borrower, the Administrative Agent, the applicable Revolving
Credit Lenders and the applicable Letter of Credit Issuers.
Notwithstanding anything in this Agreement (including, without limitation, this
Section 13.1) or any other Credit Document to the contrary, (i) this Agreement
and the other Credit Documents may be amended to effect an incremental facility
or extension facility pursuant to Section 2.14 or to add Additional Borrowers
pursuant to Section 9.11(b) (and the Administrative Agent and the Borrower may
effect such amendments to this Agreement and the other Credit Documents without
the consent of any other party as may be necessary or appropriate, in the
reasonable opinion of the Administrative Agent and the Borrower, to effect the
terms of any such incremental facility or extension facility or to add
Additional Borrowers); (ii) no Lender consent is required to effect any
amendment or supplement to the First Lien Intercreditor Agreement, Second Lien
Intercreditor Agreement or any other intercreditor agreement or arrangement
permitted under this Agreement that is for the purpose of adding the holders of
any Indebtedness as expressly contemplated by the terms of the First Lien
Intercreditor Agreement, Second Lien Intercreditor Agreement or such other
intercreditor agreement or arrangement permitted under this Agreement, as
applicable (it being understood that any such amendment or supplement may make
such other changes to the applicable intercreditor agreement as, in the good
faith determination of the Administrative Agent, are required to effectuate the
foregoing; provided that such other changes are not adverse, in any material
respect, to the interests of the Lenders taken as a whole); provided, further,
that no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent hereunder or under any other Credit Document
without the prior written consent of the Administrative Agent; (iii) any
provision of this Agreement or any other Credit Document may be amended by an
agreement in writing entered into by the Borrower and the Administrative Agent
to (x) cure any ambiguity, omission, mistake, defect or inconsistency (as
reasonably determined by the Administrative Agent and the Borrower) and
(y) effect administrative changes of a technical or immaterial nature
(including, with the consent of the Letter of Credit Issuers, to effect changes
to the terms and conditions applicable solely to the Letter of Credit Issuers in
respect of issuances of Letters of Credit) and, in the case of each of clauses
(x) and (y), such amendment shall be deemed approved by the Lenders if the
Lenders shall have received at least five Business Days’ prior written notice of
such change and the Administrative Agent shall not have received, within five
Business Days of the date of such notice to the Lenders, a written notice from
the Required Lenders stating that the Required Lenders object to such amendment;
and (iv) guarantees, collateral documents and related documents executed by
Credit Parties in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and may be, together with any other
Credit Document, entered into, amended, supplemented or waived, without the
consent of any other Person, by the applicable Credit Party or Credit Parties
and the Administrative Agent or the Collateral Agent in its or their respective
sole discretion, to (A) effect the granting, perfection, protection, expansion
or enhancement of any security interest in any Collateral or additional property
to become Collateral for the benefit of the Secured Parties, (B) as required by
local law or advice of counsel to give effect to, or protect any security
interest for the benefit of the Secured Parties, in any property or so that the
security interests therein comply with applicable requirements of law, or (C) to
cure ambiguities, omissions, mistakes or defects (as reasonably determined by
the Administrative Agent and the Borrower) or to cause such guarantee,
collateral security document or other document to be consistent with this
Agreement and the other Credit Documents.
Notwithstanding anything in this Agreement or any Security Document to the
contrary, the Administrative Agent may, in its sole discretion, grant extensions
of time for the satisfaction of any of the requirements under Sections 9.11,
9.12 and 9.14 or any Security Documents in respect of any particular Collateral
or any particular Subsidiary if it determines that the satisfaction thereof with
respect to such Collateral or such Subsidiary cannot be accomplished without
undue expense or unreasonable effort or due to factors beyond the control of
Holdings and the Restricted Subsidiaries by the time or times at which it would
otherwise be required to be satisfied under this Agreement or any Security
Document.

13.2    Notices. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder or under any other Credit Document
shall be in writing (including by facsimile transmission). All such written
notices shall be mailed, faxed or delivered to the applicable address, facsimile
number or electronic mail address, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:
(a)    if to Holdings, the Borrower, the Administrative Agent, the Collateral
Agent, the Letter of Credit Issuer or the Swingline Lender, to the address,
facsimile number, electronic mail address or telephone number specified for such
Person on Schedule 13.2 or to such other address, facsimile number, electronic
mail address or telephone number as shall be designated by such party in a
notice to the other parties; and
(b)    if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to Holdings, the
Borrower, the Administrative Agent, the Collateral Agent, the Letter of Credit
Issuers and the Swingline Lender.
All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, three Business Days after
deposit in the mails, postage prepaid; (C) if delivered by facsimile, when sent
and receipt has been confirmed by telephone; and (D) if delivered by electronic
mail, when delivered; provided that notices and other communications to the
Administrative Agent or the Lenders pursuant to Sections 2.3, 2.6, 2.9, 4.2 and
5.1 shall not be effective until received.

13.3    No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent, the Collateral Agent or any
Lender, any right, remedy, power or privilege hereunder or under the other
Credit Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

13.4    Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Credit Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder.

13.5    Payment of Expenses; Indemnification. Holdings and the Borrower agree
(a) to pay or reimburse the Agents for all their reasonable and documented
out-of-pocket costs and expenses incurred in connection with the development,
preparation and execution and delivery of, and any amendment, supplement or
modification to, this Agreement and the other Credit Documents and any other
documents prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby, including
the reasonable fees, disbursements and other charges of Latham & Watkins LLP, as
counsel to the Agents, and one local counsel to the Agents in each relevant
jurisdiction, or such other counsel retained with Holdings’ consent (such
consent not to be unreasonably withheld), (b) to pay or reimburse each Agent for
all its reasonable and documented out-of-pocket costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the other Credit Documents and any such other documents, including
the reasonable fees, disbursements and other charges of Latham & Watkins LLP, as
counsel to the Agents, and one local counsel to the Agents in each relevant
jurisdiction, or such other counsel retained with Holdings’ consent (such
consent not to be unreasonably withheld), (c) without duplication of
Section 5.4(b), to pay, indemnify, and hold harmless each Lender and Agent from,
any and all recording and filing fees and (d) to pay, indemnify, and hold
harmless each Lender and Agent and their respective Affiliates, directors,
officers, employees, trustees, investment advisors and agents from and against
any and all other liabilities, obligations, losses, damages, penalties, claims,
demands, actions, judgments, suits, costs, expenses or disbursements of any kind
or nature whatsoever, including reasonable and documented fees, disbursements
and other charges of one primary counsel and one local counsel in each relevant
jurisdiction to such indemnified Persons (unless there is an actual or perceived
conflict of interest or the availability of different claims or defenses in
which case each such Person may retain its own counsel), related to the
Transactions or with respect to the execution, delivery, enforcement,
performance and administration of this Agreement, the other Credit Documents and
any such other documents, including, without limitation, any of the foregoing
relating to the violation of, noncompliance with or liability under, any
Environmental Law, in each case, applicable to Holdings or any of its
Subsidiaries or to any actual or alleged presence, Release or threatened Release
of Hazardous Materials involving or attributable to Holdings or any of its
Subsidiaries (all the foregoing in this clause (d), collectively, the
“indemnified liabilities”); provided that Holdings shall have no obligation
hereunder to any Agent or any Lender or any of their respective Affiliates,
officers, directors, employees or agents with respect to indemnified liabilities
to the extent it has been determined by a final non-appealable judgment of a
court of competent jurisdiction to have resulted from (i) the gross negligence,
bad faith or willful misconduct of the party to be indemnified or any of its
Affiliates, or any of its or its Affiliates’ officers, directors, employees,
members or agents, (ii) a material breach of any Credit Document by the party to
be indemnified or (iii) disputes between and among Persons otherwise entitled to
indemnification; provided that the Agents (and their related affiliates,
officers, directors, employees, agents, controlling persons, advisors and other
representatives), to the extent acting in their capacity as such, shall remain
indemnified in respect of such disputes to the extent otherwise entitled to be
so indemnified hereunder. No Person entitled to indemnification under clause (d)
of this Section 13.5 shall be liable for any damages arising from the use by
others of any information or other materials obtained through IntraLinks or
other similar information transmission systems in connection with this
Agreement, nor shall any such Person have any liability for any special,
punitive, indirect or consequential damages relating to this Agreement or any
other Credit Document or arising out of its activities in connection herewith or
therewith (whether before or after the Closing Date). In the case of an
investigation, litigation or other proceeding to which the indemnity in this
Section 13.5 applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by any Credit Party, its
directors, stockholders or creditors or any other Person, and whether or not any
Person entitled to indemnification under clause (d) of this Section 13.5 is
otherwise a party thereto. All amounts payable under this Section 13.5 shall be
paid within ten Business Days of receipt by Holdings of an invoice relating
thereto setting forth such expense in reasonable retail. The agreements in this
Section 13.5 shall survive repayment of the Loans and all other amounts payable
hereunder. This Section 13.5 shall not apply with respect to Taxes other than
any Taxes that represent losses, claims, damages, liabilities, obligations,
penalties, demands, actions, judgments, suits, costs, expenses or disbursements
arising from any non-Tax claim.

13.6    Successors and Assigns; Participations and Assignments.The provisions of
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby, except that
(i) except as expressly permitted by Section 10.3, no Borrower or Additional
Borrower may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section 13.6. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in clause (c) of this Section 13.6) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Collateral Agent, the Letter of Credit Issuer and the Lenders and each other
Person entitled to indemnification under Section 13.5) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
(a)    (%4) Subject to the conditions set forth in Sections 13.6(b)(ii) and
13.7, any Lender may at any time assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans (including participations in L/C
Obligations or Swingline Loans) at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld or delayed; it being
understood that, without limitation, the Borrower shall have the right to
withhold or delay its consent to any assignment if, in order for such assignment
to comply with applicable law, the Borrower would be required to obtain the
consent of, or make any filing or registration with, any Governmental Authority)
of:
(A)
the Borrower; provided that no consent of the Borrower shall be required for
(1) an assignment of Term Loans to (X) a Lender, (Y) an Affiliate of a Lender or
(Z) an Approved Fund or (2) an assignment of Loans or Commitments to any
assignee if an Event of Default under Section 11.1(a) or Section 11.1(e) (with
respect to Holdings or the Borrower) has occurred and is continuing; and

(B)
the Administrative Agent and, in the case of Revolving Credit Commitments or
Revolving Loans only, the Swingline Lender and each Letter of Credit Issuer;
provided that no consent of the Administrative Agent, shall be required for an
assignment of any Term Loan to a Lender, an Affiliate of a Lender or an Approved
Fund.

Notwithstanding the foregoing, no such assignment shall be made (i) to a natural
person, Disqualified Lender (unless otherwise consented to in writing by the
Borrower) or Defaulting Lender and (ii) with respect to the Revolving Credit
Commitments and Revolving Loans, Holdings, the Borrower or any of their
Subsidiaries or any Affiliated Lender. For the avoidance of doubt, the
Administrative Agent shall bear no responsibility or liability for monitoring
and enforcing the list of Persons who are Disqualified Lenders at any time.
(ii)    Assignments shall be subject to the following additional conditions:
(A)
except in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans of any Class, the amount of the Commitment or Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Acceptance with respect to such assignment is delivered
to the Administrative Agent) shall not be less than $5,000,000 in the case of
Revolving Credit Commitments and $1,000,000 in the case of Term Loans, unless
each of the Borrower and the Administrative Agent otherwise consents (which
consents shall not be unreasonably withheld or delayed); provided that no such
consent of the Borrower shall be required if an Event of Default under
Section 11.1(a) or Section 11.1(e) has occurred and is continuing; provided,
further, that contemporaneous assignments by a Lender and its Affiliates or
Approved Funds shall be aggregated for purposes of meeting the minimum
assignment amount requirements stated above (and simultaneous assignments to or
by two or more Related Funds shall be treated as one assignment), if any;

(B)
each partial assignment shall be made as an assignment of a proportionate part
of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C)
the parties to each assignment shall execute and deliver to the Administrative
Agent an Assignment and Acceptance via an electronic settlement system or other
method reasonably acceptable to the Administrative Agent, together with a
processing and recordation fee in the amount of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment;

(D)
the assignee, if it shall not be a Lender, shall deliver to the Administrative
Agent an administrative questionnaire in a form approved by the Administrative
Agent (the “Administrative Questionnaire”) and applicable tax forms (as required
under Section 5.4(e)); and

(E)
any assignment to Holdings, the Borrower, any Subsidiary or an Affiliated Lender
shall also be subject to the requirements of Section 13.6(h).

(iii)    Subject to acceptance and recording thereof pursuant to Section
13.6(b)(v), from and after the effective date specified in each Assignment and
Acceptance, the assignee thereunder shall be a party hereto and, to the extent
of the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.10,
2.11, 3.5, 5.4 and 13.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 13.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 13.6(c).
For the avoidance of doubt, in case of an assignment to a new Lender pursuant to
this Section 13.6, (i) the Administrative Agent, the new Lender and other
Lenders shall acquire the same rights and assume the same obligations between
themselves as they would have acquired and assumed had the new Lender been an
original Lender signatory to this Agreement with the rights and/or obligations
acquired or assumed by it as a result of the assignment and to the extent of the
assignment the assigning Lender shall each be released from further obligations
under the Credit Documents and (ii) the benefit of each Security Document and
Guarantee shall be maintained in favor of the new Lender.
(iv)    The Administrative Agent, acting for this purpose as a non‑fiduciary
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans (and related interest amounts) and any payment
made by any Letter of Credit Issuer under any Letter of Credit owing to each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, absent manifest error, and the
Borrower, the Administrative Agent, the Collateral Agent, the Letter of Credit
Issuers and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Collateral Agent, the Letter of
Credit Issuers, the Administrative Agent and its Affiliates and, with respect to
itself, any Lender, at any reasonable time and from time to time upon reasonable
prior notice.
(v)    Upon its receipt of a duly completed Assignment and Acceptance executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and applicable tax forms (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in Section
13.6(b)(ii)(C) and any written consent to such assignment required by
Section 13.6(b)(i) the Administrative Agent shall promptly accept such
Assignment and Acceptance and record the information contained therein in the
Register. No assignment, whether or not evidenced by a promissory note, shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this clause 13.6(b)(v).
(b)    
(i)    Any Lender may, without the consent of the Borrower or the Administrative
Agent, the Letter of Credit Issuers or the Swingline Lender, sell participations
to one or more banks or other entities (other than (x) a natural person,
(y) Holdings and its Subsidiaries and (z) any Disqualified Lender provided,
however, that, notwithstanding clause (z) hereof, participations may be sold to
Disqualified Lenders (1) unless a list of Disqualified Lenders has been made
available to all Lenders or (2) if otherwise consented to in writing by the
Borrower) (each, a “Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Commitments and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Letter of
Credit Issuers and the other Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, the Administrative Agent shall bear
no responsibility or liability for monitoring and enforcing the list of
Disqualified Lenders or the sales of participations thereto at any time. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement or any other Credit Document; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in clauses
(x)(i), (x)(vii) and (x)(viii) and clause (y) of the second proviso to
Section 13.1 that affects such Participant. Subject to Section 13.6(c)(ii), the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.10, 2.11, 3.5 and 5.4 to the same extent as if it were a Lender
(subject to the limitations and requirements of those Sections as though it were
a Lender and had acquired its interest by assignment pursuant to
Section 13.6(b), including the requirements of Section 5.4(e)) (it being agreed
that any documentation required under Section 5.4(e) shall be provided to the
participating Lender)). To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 13.8(b) as though it were a Lender;
provided such Participant shall be subject to Section 13.8(a) as though it were
a Lender.
(ii)    A Participant shall not be entitled to receive any greater payment under
Sections 2.10, 2.11, 3.5 or 5.4 than the applicable Lender would have been
entitled to receive absent the sale of such participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent (which consent shall not be
unreasonably withheld). Each Lender that sells a participation shall, acting
solely for this purpose as a non‑fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant to which
such Lender sold a participation and the principal amounts (and related interest
amounts) of each such Participant’s interest in the Loans or other obligations
under this Agreement (the “Participant Register”). The entries in the
Participant Register shall be conclusive, absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. No Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Credit Document) except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103‑1(c) of the United States
Treasury Regulations or Section 1.163-5(b) of the Proposed United States
Treasury Regulations (or, in each case, any amended or successor version). For
the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(c)    Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank, or
other central bank having jurisdiction over such Lender and this Section 13.6
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
(d)    Subject to Section 13.16, the Borrower authorizes each Lender to disclose
to any Participant, secured creditor of such Lender or assignee (each, a
“Transferee”) and any prospective Transferee any and all financial information
in such Lender’s possession concerning the Borrower and its Affiliates that has
been delivered to such Lender by or on behalf of the Borrower and its Affiliates
pursuant to this Agreement or that has been delivered to such Lender by or on
behalf of the Borrower and its Affiliates in connection with such Lender’s
credit evaluation of the Borrower and its Affiliates prior to becoming a party
to this Agreement.
(e)    The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Acceptance shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper‑based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.
(f)    SPV Lender. Notwithstanding anything to the contrary contained herein,
any Lender (a “Granting Lender”) may grant to a special purpose funding vehicle
(an “SPV”), identified as such in writing from time to time by the Granting
Lender to the Administrative Agent and the Borrower, the option to provide to
the Borrower all or any part of any Loan that such Granting Lender would
otherwise be obligated to make the Borrower pursuant to this Agreement; provided
that (i) nothing herein shall constitute a commitment by any SPV to make any
Loan and (ii) if an SPV elects not to exercise such option or otherwise fails to
provide all or any part of such Loan, the Granting Lender shall be obligated to
make such Loan pursuant to the terms hereof. The making of a Loan by an SPV
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender. Each party
hereto hereby agrees that no SPV shall be liable for any indemnity or similar
payment obligation under this Agreement (all liability for which shall remain
with the Granting Lender). In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior indebtedness of any SPV, it
shall not institute against, or join any other Person in instituting against,
such SPV any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof. In
addition, notwithstanding anything to the contrary contained in this
Section 13.6, any SPV may (i) with notice to, but without the prior written
consent of, the Borrower and the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loans
to the Granting Lender or to any financial institutions (consented to by the
Borrower and the Administrative Agent) other than a Disqualified Lender
providing liquidity and/or credit support to or for the account of such SPV to
support the funding or maintenance of Loans and (ii) subject to Section 13.16,
disclose on a confidential basis any non‑public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPV. This Section 13.6(g)
may not be amended without the written consent of the SPV. Notwithstanding
anything to the contrary in this Agreement but subject to the following
sentence, each SPV shall be entitled to the benefits of Sections 2.10, 2.11, 3.5
and 5.4 to the same extent as if it were a Lender (subject to the limitations
and requirements of those Sections as though it were a Lender and had acquired
its interest by assignment pursuant to Section 13.6(b), including the
requirements of Section 5.4(e) (it being agreed that any documentation required
under Section 5.4(e) shall be provided to the Granting Lender)). Notwithstanding
the prior sentence, an SPV shall not be entitled to receive any greater payment
under Sections 2.10, 2.11, 3.5 or 5.4 than its Granting Lender would have been
entitled to receive absent the grant to such SPV, unless such grant to such SPV
is made with the Borrower’s prior written consent (which consent shall not be
unreasonably withheld).
(g)    Notwithstanding anything to the contrary contained herein, (x) any Lender
may, at any time, assign all or a portion of its rights and obligations under
this Agreement in respect of its Term Loans to Holdings, the Borrower, any
Subsidiary or an Affiliated Lender and (y) Holdings, the Borrower and any
Subsidiary may, from time to time, purchase or prepay Term Loans, in each case,
on a non‑pro rata basis through (1) Dutch auction procedures open to all
applicable Lenders on a pro rata basis in accordance with customary procedures
to be agreed between Holdings or the Borrower and the Auction Agent or (2) open
market purchases; provided that:
(i)    any Loans or Commitments acquired by Holdings, the Borrower or any other
Subsidiary shall be retired and cancelled promptly upon the acquisition thereof;
(ii)    by its acquisition of Loans or Commitments, an Affiliated Lender shall
be deemed to have acknowledged and agreed that:
(A)
it shall not have any right to (i) attend or participate in (including, in each
case, by telephone) any meeting (including “Lender only” meetings) or
discussions (or portion thereof) among the Administrative Agent, the Collateral
Agent or any Lender or Lenders to which representatives of the Borrower are not
then present, (ii) receive any information or material prepared by the
Administrative Agent, the Collateral Agent or any Lender or any communication by
or among the Administrative Agent, the Collateral Agent and one or more Lenders
or any other material which is “Lender only”, except to the extent such
information or materials have been made available to the Borrower or its
representatives (and in any case, other than the right to receive notices of
prepayments and other administrative notices in respect of its Loans required to
be delivered to Lenders pursuant to Section 2) or (iii) make or bring (or
participate in, other than as a passive participant in or recipient of its pro
rata benefits of) any claim, in its capacity as a Lender, against the
Administrative Agent, the Collateral Agent or any other Lender with respect to
any duties or obligations or alleged duties or obligations of such Agent or any
other such Lender under the Credit Documents; (iv) receive any advice of counsel
to the Administrative Agent or the Collateral Agent; or (v) make any challenge
to the Administrative Agent’s, the Collateral Agent’s or any other Lender’s
attorney‑client privilege on the basis of its status as a Lender; and

(B)
except with respect to any amendment, modification, waiver, consent or other
action (I) in Section 13.1 requiring the consent of all Lenders, all Lenders
directly and adversely affected (but only if it is so directly and adversely
affected) or specifically such Lender, (II) that alters an Affiliated Lender’s
pro rata share of any payments given to all Lenders, or (III) affects the
Affiliated Lender (in its capacity as a Lender) in a manner that is
disproportionate to the effect on any Lender in the same Class, the Loans held
by an Affiliated Lender shall be disregarded in both the numerator and
denominator in the calculation of any Lender vote (and, in the case of a plan of
reorganization that does not affect the Affiliated Lender in a manner that is
materially adverse to such Affiliated Lender relative to other Lenders, shall be
deemed to have voted its interest in the Term Loans in the same proportion as
the other Lenders) (and shall be deemed to have been voted in the same
percentage as all other applicable Lenders voted if necessary to give legal
effect to this paragraph); and

(iii)    the aggregate principal amount of Term Loans held at any one time by
Affiliated Lenders may not exceed 30% of the aggregate principal amount of all
Term Loans outstanding at such time under this Agreement;
(iv)    any such Loans acquired by an Affiliated Lender may, with the consent of
the Borrower, be contributed to the Borrower and exchanged for debt or equity
securities that are otherwise permitted to be issued at such time (and such
Loans or Commitments shall be retired and cancelled promptly); and
(v)    none of the Borrower, Holdings, any Subsidiary of Holdings or any
Affiliated Lender shall be required to make any representation that it is not in
possession of information which is not publicly available and/or material with
respect to Holdings, the Borrower and their respective Subsidiaries or their
respective securities for purposes of U.S. federal and state securities laws but
each shall be required to identify itself as the Borrower, Holdings, a
Subsidiary of Holdings or an Affiliate Lender, as applicable, in connection with
any acquisition or disposition (whether by assignment or otherwise) of any Loans
or Commitments or interests therein hereunder to the extent such Loans or
Commitments relate to a revolving credit facility or a term loan facility that
amortizes at a rate in excess of 1.0% per annum.

13.7    Replacements of Lenders Under Certain Circumstances.The Borrower shall
be permitted (x) to replace any Lender or (y) terminate the Commitment of such
Lender or Letter of Credit Issuer, as the case may be, and (1) in the case of a
Lender (other than the Letter of Credit Issuer), repay all Obligations of the
Borrower due and owing to such Lender relating to the Loans and participations
held by such Lender as of such termination date and (2) in the case of the
Letter of Credit Issuer, repay all Obligations of the Borrower owing to such
Letter of Credit Issuer relating to the Loans and participations held by the
Letter of Credit Issuer as of such termination date and cancel or backstop on
terms satisfactory to such Letter of Credit Issuer any Letters of Credit issued
by it that (a) requests reimbursement for amounts owing pursuant to
Sections 2.10, 3.5 or 5.4, (b) is affected in the manner described in
Section 2.10(a)(iii) and as a result thereof any of the actions described in
such Section is required to be taken, or (c) becomes a Defaulting Lender, with a
replacement bank or other financial institution; provided that (i) such
replacement does not conflict with any Requirements of Law, (ii) no Event of
Default under Section 11.1(a) or Section 11.1(e) shall have occurred and be
continuing at the time of such replacement, (iii) the Borrower shall repay (or
the replacement bank or financial institution shall purchase, at par) all Loans
and other amounts pursuant to Sections 2.10, 2.11, 3.5 or 5.4, as the case may
be, owing to such replaced Lender prior to the date of replacement, (iv) the
replacement bank or financial institution, if not already a Lender, an Affiliate
of a Lender, an Affiliated Lender (which shall be subject in all cases to
Section 13.6(h)) or Approved Fund, and the terms and conditions of such
replacement, shall be reasonably satisfactory to the Administrative Agent,
(v) the replacement bank or financial institution, if not already a Lender shall
be subject to the provisions of Section 13.6(b), (vi) the replaced Lender shall
be obligated to make such replacement in accordance with the provisions of
Section 13.6 (provided that unless otherwise agreed the Borrower shall be
obligated to pay the registration and processing fee referred to therein) and
(vii) any such replacement shall not be deemed to be a waiver of any rights that
the Borrower, the Administrative Agent or any other Lender shall have against
the replaced Lender.
(a)    If any Lender (such Lender, a “Non‑Consenting Lender”) has failed to
consent to a proposed amendment, waiver, discharge or termination that pursuant
to the terms of Section 13.1 requires the consent of either (i) all of the
Lenders directly and adversely affected or (ii) all of the Lenders and, in each
case, with respect to which the Required Lenders (or at least 50.1% of the
directly and adversely affected Lenders) shall have granted their consent, then
the Borrower shall have the right (unless such Non‑Consenting Lender grants such
consent) to (x) replace such Non‑Consenting Lender by requiring such
Non‑Consenting Lender to assign its Loans, and its Commitments hereunder to one
or more assignees reasonably acceptable to the Administrative Agent (to the
extent such consent would be required under Section 13.6) or (y) terminate the
Commitment of such Lender and repay all Obligations of the Borrower due and
owing to such Lender relating to the Loans and participations held by such
Lender as of such termination date; provided that (a) all Obligations hereunder
of the Borrower owing to such Non‑Consenting Lender being replaced shall be paid
in full to such Non‑Consenting Lender concurrently with such assignment,
including any amounts that such Lender may be owed pursuant to Section 2.11,
(b) the replacement Lender shall purchase the foregoing by paying to such
Non‑Consenting Lender a price equal to the principal amount thereof plus accrued
and unpaid interest thereon and (c) the replacement Lender shall have consented
to the applicable amendment, waiver, discharge or termination. In connection
with any such assignment, the Borrower, the Administrative Agent, such
Non‑Consenting Lender and the replacement Lender shall otherwise comply with
Section 13.6; provided that any Non-Consenting Lender shall be deemed to have
consented to the assignment and delegation of its interests, rights and
obligations if it does not execute and deliver an Assignment and Acceptance to
the Administrative Agent within one Business Day after having received a request
therefor.

13.8    Adjustments; Set-off.Except as contemplated in Section 13.6 or elsewhere
herein, if any Lender (a “Benefited Lender”) shall at any time receive any
payment of all or part of its Loans, or interest thereon, or receive any
collateral in respect thereof (whether voluntarily or involuntarily, by set‑off,
pursuant to events or proceedings of the nature referred to in Section 11.1(e)
or otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of such other Lender’s Loans,
or interest thereon, such Benefited Lender shall purchase for cash from the
other Lenders a participating interest in such portion of each such other
Lender’s Loan, or shall provide such other Lenders with the benefits of any such
collateral, or the proceeds thereof, as shall be necessary to cause such
Benefited Lender to share the excess payment or benefits of such collateral or
proceeds ratably with each of the Lenders; provided, however, that if all or any
portion of such excess payment or benefits is thereafter recovered from such
Benefited Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest.
(a)    After the occurrence and during the continuance of an Event of Default,
in addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to the Credit Parties, any
such notice being expressly waived by the Credit Parties to the extent permitted
by applicable law, upon any amount becoming due and payable by the Credit
Parties hereunder (whether at the stated maturity, by acceleration or otherwise)
to set‑off and appropriate and apply against such amount any and all deposits
(general or special, time or demand, provisional or final) (other than payroll,
trust, tax and fiduciary accounts), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of the Credit Parties. Each Lender agrees promptly to notify the Credit
Parties and the Administrative Agent after any such set‑off and application made
by such Lender; provided that the failure to give such notice shall not affect
the validity of such set‑off and application.

13.9    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
facsimile or other electronic transmission), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. A set of the
copies of this Agreement signed by all the parties shall be lodged with the
Borrower and the Administrative Agent.

13.10    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

13.11    Integration. This Agreement and the other Credit Documents represent
the agreement of Holdings, the Borrower, the Collateral Agent, the
Administrative Agent and the Lenders with respect to the subject matter hereof,
and there are no promises, undertakings, representations or warranties by
Holdings, the Borrower, the Administrative Agent, the Collateral Agent nor any
Lender relative to subject matter hereof not expressly set forth or referred to
herein or in the other Credit Documents.

13.12    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

13.13    Submission to Jurisdiction; Waivers. Each party hereto irrevocably and
unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Credit Documents to which it is a party
to the exclusive general jurisdiction of the courts of the State of New York or
the courts of the United States of America for the Southern District of New
York, in each case sitting in New York City in the Borough of Manhattan, and
appellate courts from any thereof;
(b)    consents that any such action or proceeding shall be brought in such
courts and waives (to the extent permitted by applicable law) any objection that
it may now or hereafter have to the venue of any such action or proceeding in
any such court or that such action or proceeding was brought in an inconvenient
court and agrees not to plead or claim the same or to commence or support any
such action or proceeding in any other courts;
(c)    agrees that service of process in any such action or proceeding shall be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address set forth on Schedule 13.2 at such other address of which the
Administrative Agent shall have been notified pursuant to Section 13.2;
(d)    agrees that nothing herein shall affect the right of the Administrative
Agent, any Lender or any other Secured Party to effect service of process in any
other manner permitted by law or to commence legal proceedings or otherwise
proceed against Holdings, the Borrower or any other Credit Party in any other
jurisdiction; and
(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 13.13 any special, exemplary, punitive or consequential damages;
provided that nothing in this Section 13.13(e) shall limit the Credit Parties’
indemnification obligations set forth in Section 13.5.
Holdings and the Borrower hereby confirm that each Credit Party has irrevocably
and unconditionally appointed the Borrower (or, if such entity ceases to be
existing under the laws of the United States, any state or territory thereof or
the District of Columbia, and each Credit Party does not appoint another Credit
Party existing therein as such a substitute agent, CT Corporation System, 111
Eighth Avenue, 13th Floor, New York, New York 10011) as its agent for service of
process in any suit, action or proceeding with respect to the Credit Documents.

13.14    Acknowledgments. Each of Holdings and the Borrower hereby acknowledges
that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Credit Documents;
(b)    (i) the credit facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Credit
Document) are an arm’s-length commercial transaction between the Borrower and
the other Credit Parties, on the one hand, and the Administrative Agent, the
Lenders and the other Agents on the other hand, and the Borrower and the other
Credit Parties are capable of evaluating and understanding and understand and
accept the terms, risks and conditions of the transactions contemplated hereby
and by the other Credit Documents (including any amendment, waiver or other
modification hereof or thereof); (ii) in connection with the process leading to
such transaction, each of the Administrative Agent, the other Agents and the
Lenders, is and has been acting solely as a principal and is not the financial
advisor, agent or fiduciary for the Borrower, any other Credit Parties or any of
their respective Affiliates, stockholders, creditors or employees or any other
Person; (iii) neither the Administrative Agent, any other Agent nor any Lender
has assumed or will assume an advisory, agency or fiduciary responsibility in
favor of the Borrower or any other Credit Party with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Credit Document (irrespective of whether the Administrative Agent, other Agent
or any Lender has advised or is currently advising the Borrower, the other
Credit Parties or their respective Affiliates on other matters) and neither the
Administrative Agent or other Agent has any obligation to the Borrower, the
other Credit Parties or their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Credit Documents; (iv) the Administrative Agent, each
other Agent, each Lender and each Affiliate of the foregoing may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower and their Affiliates, and neither the Administrative Agent, any other
Agent nor any Lender has any obligation to disclose any of such interests by
virtue of any advisory, agency or fiduciary relationship or otherwise; and (v)
neither the Administrative Agent, any other Agent nor any Lender has provided
and none will provide any legal, accounting, regulatory or tax advice with
respect to any of the transactions contemplated hereby (including any amendment,
waiver or other modification hereof or of any other Credit Document) and
Holdings and the Borrower have consulted their own legal, accounting, regulatory
and tax advisors to the extent they have deemed appropriate. Each of Holdings
and the Borrower hereby waives and releases, to the fullest extent permitted by
law, any claims that it may have against the Administrative Agent, any other
Agent or any Lender with respect to any breach or alleged breach of agency or
fiduciary duty; and
(c)    no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among Holdings and the Borrower, on the one hand, and any Agent or
Lender, on the other hand.

13.15    WAIVERS OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

13.16    Confidentiality. The Administrative Agent, each other Agent and each
Lender shall hold all non-public information furnished by or on behalf of
Holdings or any of its Subsidiaries in connection with such Lender’s evaluation
of whether to become a Lender hereunder or obtained by such Lender, the
Administrative Agent or such other Agent pursuant to the requirements of this
Agreement (“Confidential Information”) confidential in accordance with its
customary procedure for handling confidential information of this nature and (in
the case of a Lender that is a bank) in accordance with safe and sound banking
practices and in any event may make disclosure (i) pursuant to the order of any
court or administrative agency or in any judicial or administrative proceeding
or as otherwise required by law or compulsory legal process, (ii) upon the
request or demand of any regulatory authority having jurisdiction over such
party, (iii) to its Affiliates and its and their respective directors, officers,
employees, accountants, attorneys, agents and other professional advisors (other
than any portfolio company or other potential competitor of the Borrower);
provided that, in the case of Affiliates, such Confidential Information is
provided on a need to know basis and only to the extent directly related to
providing the Loans hereunder and such Affiliates are informed of the
confidential nature of the Confidential Information and any failure by any such
Person to keep such information confidential shall be a breach of this Section
13.16), (iv) to the extent that such Confidential Information is independently
developed by such Agent or Lender, so long as such Agent or Lender has not
otherwise breached its confidentiality obligations hereunder and has not
developed such Confidential Information based on information received from a
third party to such Agent’s or Lender’s knowledge has breached confidentiality
obligations owing to the Borrower, (v) to the extent that such information has
become publicly available other than by reason of disclosure by such Agent or
Lender or any of their respective Affiliates in violation of any confidentiality
obligations owing to the Borrower or and of its Subsidiaries or Affiliates, (vi)
to the extent that such information is received by such party from a third party
that is not, to its knowledge, subject to confidentiality obligations to the
Borrower or any of its Subsidiaries or Affiliates or (vii) in connection with
the exercise of remedies hereunder; provided that unless specifically prohibited
by applicable law or court order, in connection with any disclosure pursuant to
clause (i) or (ii) above, each Lender, the Administrative Agent and each other
Agent shall use commercially reasonable efforts to notify Holdings of any
request made to such Lender, the Administrative Agent or such other Agent by any
governmental, regulatory or self regulatory agency or representative thereof
(other than any such request in connection with an examination of the financial
condition of such Lender by such agency or other regulatory inquiry) for
disclosure of any such non-public information prior to disclosure of such
information; provided, further, that in no event shall any Lender, the
Administrative Agent or any other Agent be obligated or required to return any
materials furnished by Holdings or any Subsidiary. Each Lender, the
Administrative Agent and each other Agent agrees that it will not provide to
prospective Transferees or to any pledgee referred to in Section 13.6 or to
prospective direct or indirect contractual counterparties in swap agreements to
be entered into in connection with Loans made hereunder any of the Confidential
Information unless such Person is advised of and agrees to be bound by the
provisions of this Section 13.16 or confidentiality provisions at least as
restrictive as those set forth in this Section 13.16. Notwithstanding the
foregoing (i) Confidential Information shall not include, with respect to any
Person, information available to it or its Affiliates on a non-confidential
basis from a source other than Holdings or its Subsidiaries and (ii) the
Administrative Agent shall not be responsible for compliance with this Section
13.16 by any other Agent or any Lender. Each Credit Party consents to the
publication by the Administrative Agent or any Lender of customary advertising
material relating to the transactions contemplated hereby using the name,
product photographs, logo or trademark of such Credit Party. In addition, the
Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
agents and the Lenders in connection with the administration of this Agreement
and the other Credit Documents.

13.17    Direct Website Communications. Each of Holdings and the Borrower may,
at its option, provide to the Administrative Agent any information, documents
and other materials that it is obligated to furnish to the Administrative Agent
pursuant to the Credit Documents, including, without limitation, all notices,
requests, financial statements, financial and other reports, certificates and
other information materials, but excluding any such communication that
(A) relates to a request for a new, or a conversion of an existing, borrowing or
other extension of credit (including any election of an interest rate or
interest period relating thereto), (B) relates to the payment of any principal
or other amount due under this Agreement prior to the scheduled date therefor,
(C) provides notice of any default or event of default under this Agreement or
(D) is required to be delivered to satisfy any condition precedent to the
effectiveness of this Agreement and/or any borrowing or other extension of
credit thereunder (all such non‑excluded communications being referred to herein
collectively as “Communications”), by transmitting the Communications in an
electronic/soft medium in a format reasonably acceptable to the Administrative
Agent to the Administrative Agent at an email address provided by the
Administrative Agent from time to time; provided that, (i) upon written request
by the Administrative Agent, Holdings or the Borrower shall deliver paper copies
of such documents to the Administrative Agent for further distribution to each
Lender until a written request to cease delivering paper copies is given by the
Administrative Agent and (ii) Holdings or the Borrower shall notify (which may
be by facsimile or electronic mail) the Administrative Agent of the posting of
any such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Each Lender shall be
solely responsible for timely accessing posted documents or requesting delivery
of paper copies of such documents from the Administrative Agent and maintaining
its copies of such documents. Nothing in this Section 13.17 shall prejudice the
right of Holdings, the Borrower, the Administrative Agent, any other Agent or
any Lender to give any notice or other communication pursuant to any Credit
Document in any other manner specified in such Credit Document.
The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e‑mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Credit Documents. Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Credit Documents. Each Lender agrees (A) to
notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s e‑mail address to which the
foregoing notice may be sent by electronic transmission and (B) that the
foregoing notice may be sent to such e‑mail address.
(a)    Each of Holdings and the Borrower further agrees that any Agent may make
the Communications available to the Lenders by posting the Communications on
IntraLinks or a substantially similar electronic transmission system (the
“Platform”), so long as the access to such Platform (i) is limited to the
Agents, the Lenders and Transferees or prospective Transferees and (ii) remains
subject to the confidentiality requirements set forth in Section 13.16.
(b)    THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT PARTIES DO
NOT WARRANT THE ACCURACY OR COMPLETENESS OF ANY MATERIALS OR INFORMATION
PROVIDED BY THE CREDIT PARTIES (THE “BORROWER MATERIALS”) OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM. In no event shall any Agent or any of its Related Parties (each an
“Agent Party”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or any Agent’s
transmission of Borrower Materials through the internet, except to the extent
the liability of any Agent resulted from such Agent’s (or any of its Related
Parties’ (other than any trustee or advisor)) gross negligence, bad faith or
willful misconduct or material breach of the Credit Documents as determined in
the final non-appealable judgment of a court of competent jurisdiction.
(c)    Each of Holdings and the Borrower and each Lender acknowledge that
certain of the Lenders may be “public‑side” Lenders (Lenders that do not wish to
receive material non‑public information with respect to Holdings, the Borrower,
the Subsidiaries or their securities) and, if documents or notices required to
be delivered pursuant to the Credit Documents or otherwise are being distributed
through the Platform, any document or notice that Holdings or the Borrower has
indicated contains only publicly available information with respect to Holdings
or the Borrower may be posted on that portion of the Platform designated for
such public‑side Lenders. If Holdings or the Borrower has not indicated whether
a document or notice delivered contains only publicly available information, the
Administrative Agent shall post such document or notice solely on that portion
of the Platform designated for Lenders who wish to receive material nonpublic
information with respect to Holdings, the Borrower, the Subsidiaries and their
securities. Notwithstanding the foregoing, each of Holdings and the Borrower
shall use commercially reasonable efforts to indicate whether any document or
notice contains only publicly available information.

13.18    USA PATRIOT Act. Each Lender hereby notifies each Credit Party that,
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107‑56
(signed into law October 26, 2001)) (the “PATRIOT Act”), it is required to
obtain, verify and record information that identifies each Credit Party, which
information includes the name and address of each Credit Party and other
information that will allow such Lender to identify each Credit Party in
accordance with the PATRIOT Act.

13.19    Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Credit
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Credit Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to the Borrower (or to any other Person who may be
entitled thereto under applicable law).

13.20    Payments Set Aside. To the extent that any payment by or on behalf of
Holdings or the Borrower is made to any Agent or any Lender, or any Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share of any amount so recovered
from or repaid by any Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the applicable
Overnight Rate from time to time in effect.

13.21    Euro. If at any time that a Loan denominated in an Alternative Currency
is outstanding and the relevant Alternative Currency is fully replaced by the
Euro as the lawful currency of the country that issued such Alternative Currency
(the “Issuing Country”) so that all payments are to be made in the Issuing
Country in Euro and not in the Alternative Currency previously the lawful
currency of such country, then such Loan denominated in such Alternative
Currency shall be automatically converted into a Loan denominated in Euro in a
principal amount equal to the amount of Euro into which the principal amount of
such Alternative Currency denominated Loan would be converted pursuant to law
and thereafter no further Loans will be available in such Alternative Currency.

13.22    Special Provisions Relating to Currencies Other Than Dollars. All funds
to be made available to the Administrative Agent or any Letter of Credit Issuer,
as applicable, pursuant to this Agreement in any currency other than Dollars
shall be made available to Administrative Agent or such Letter of Credit Issuer,
as applicable, in immediately available, freely transferable, cleared funds to
such account with such bank in such principal financial center as the
Administrative Agent or such Letter of Credit Issuer, as applicable, shall from
time to time nominate for this purpose. In relation to the payment of any amount
denominated in any currency other than Dollars, neither the Administrative Agent
nor any Letter of Credit Issuer shall be liable to Borrower or any of the
Lenders for any delay, or the consequences of any delay, in the crediting to any
account of any amount required by this Agreement to be paid by the
Administrative Agent or such Letter of Credit Issuer if the Administrative Agent
or such Letter of Credit Issuer shall have taken all relevant and necessary
steps to achieve, on the date required by this Agreement, the payment of such
amount in immediately available, freely transferable, cleared funds (in the
relevant currency) to the account with the bank in the principal financial
center which the Borrower or, as the case may be, any Lender shall have
specified for such purpose. As used in this Section 13.22, “all relevant and
necessary steps” means all such steps as may be prescribed from time to time by
the regulations or operating procedures of such clearing or settlement system as
the Administrative Agent or applicable Letter of Credit Issuer may from time to
time determine for the purpose of clearing or settling payments of such
currency. Furthermore, and without limiting the foregoing, neither the
Administrative Agent nor any Letter of Credit Issuer shall be liable to the
Borrower or any of the Lenders with respect to the foregoing matters in the
absence of its gross negligence or willful misconduct (as determined in the
final non-appealable judgment of a court of competent jurisdiction).

13.23    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

13.24    Acknowledgement Regarding Any Supported QFCs. To the extent that the
Credit Documents provide support, through a guarantee or otherwise, for Hedge
Agreements or any other agreement or instrument that is a QFC (such support “QFC
Credit Support” and each such QFC a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Credit Documents and any Supported QFC may
in fact be stated to be governed by the laws of the State of New York and/or of
the United States or any other state of the United States):
In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Credit Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Credit Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.
PRA HEALTH SCIENCES, INC.,
as Holdings
By:    /s/ Michael J. Bonello        Name: Michael J. Bonello
Title: EVP, Treasurer, Secretary and CFO
PHARMACEUTICAL RESEARCH ASSOCIATES, INC.,
as the Borrower
By:    /s/ Michael J. Bonello        Name: Michael J. Bonello
Title: EVP, Treasurer, Secretary and CFO
PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Collateral Agent, Letter of Credit Issuer, Swingline
Lender and a Lender
By:    /s/ Richard C. Brown    
Name: Richard C. Brown
Title: Senior Vice President
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Letter of Credit Issuer and a Lender
By:    /s/ Jordan Harris    
Name: Jordan Harris
Title: Director


JPMORGAN CHASE BANK, N.A.,
as a Term Loan Lender, Revolver Credit Lender and a Letter of Credit Issuer
By:    /s/ Blakely Engel    
Name: Blakely Engel
Title: Vice President


TD BANK, NA,
as a Term Loan Lender, Revolver Credit Lender and Letter of Credit Issuer
By:    /s/ Alan Garson    
Name: Alan Garson
Title: Senior Vice President


SunTrust Bank,
as a Term Loan Lender, Revolver Credit Lender and Letter of Credit Issuer
By:    /s/ Katherine Bass    
Name: Jordan Harris
Title: Director


BANK OF AMERICA, N.A.,
as a Term Loand Lender and Revolver Credit Lender and Letter of Credit Issuer
By:    /s/ Scott McCleary    
Name: Scott McCleary
Title: Vice President


CITIZENS BANK, N.A.,
as a Term Loan Lender and Revolver Credit Lender
By:    /s/ Benjamin J. Sileo    
Name: Benjamin J. Sileo
Title: Vice President


MUFG BANK, LTD,
as a Term Loan Lender and Revolver Credit Lender
By:    /s/ Teuta Ghilaga    
Name: Teuta Ghilaga
Title: Director


BBVA USA, an Alabama banking corporation f/k/a Compass Bank,
as a Lender
By:    /s/ Heather Allen    
Name: Heather Allen
Title: Senior Vice President


CAPITAL ONE, NATIONAL ASSOCIATION,
as a Lender
By:    /s/ Joseph Brent    
Name: Joseph Brent
Title: Vice President


FIFTH THIRD BANK,
as a Term Loan Lender and Revolver Credit Lender
By:    /s/ Ellie Robertson    
Name: Ellie Robertson
Title: Principal








SANTANDER BANK, NA,
as a Term Loan Lender and Revolver Credit Lender
By:    /s/ Donna Cleary    
Name: Donna Cleary
Title: Senior Vice President




MORGAN STANLEY BANK, N.A.,
as a Term Loan Lender and Revolver Credit Lender
By:    /s/ Michael King    
Name: Michael King
Title: Authorized Signatories


First Horizon Bank,
as a Term Loan Lender and RevolverCredit Lender
By:    /s/ Todd Warrick    
Name: Todd Warrick
Title: SVP














US-DOCS\111221062.12